                                                                                              Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 1 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                               Current General                                       Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                      Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                   Amount                                                Amount
Adams & Sons Transportation, Inc.
P.O. Box 1057
La Mirada, CA 90637                                                1      11/17/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $43,961.25                                                                              $43,961.25
Twins Pleating & Stitching, Inc.
3659 Whittier Blvd.
Los Angeles, CA 90023                                              2      11/18/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $22,242.60                                                                              $22,242.60
Metropolitan Mechanical Contractors, Inc.
124 W 60th Street
New York, NY 10023                                                 3      11/18/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $51,106.52                                                                              $51,106.52
Marina Graphic Center, Inc.
12901 Cerise Ave.
Hawthorne, CA 90250                                                4      11/18/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,917.31                                                 $0.00                         $1,917.31

CRG Financial LLC as Transferee of Marina Graphic Center, Inc
Attn: Robert Axenrod
100 Union Ave
Cresskill, NJ 07626                                                4      11/18/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                  $0.00                             $0.00
Denik LLC
696 West 1725 North
Logan, UT 84321                                                    5      11/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Stickmen Properties Ltd
22 E Gay St, Suite 800
Columbus, OH 43215                                                 6      11/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $8,685.00                                                                               $8,685.00
Public Service of Colorado A Colorado Corporation dba Xcel
Energy
Xcel Energy att: Kimbra Seawright
PO Box 9477
Minneapolis, MN 55484                                              7      11/21/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $1,465.29                                                                               $1,465.29
RL US Group Inc
3416 Garfield Ave
Commerce, CA 90040                                                 8      11/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $22,480.00                                                 $0.00                        $22,480.00
CRG Financial LLC as Transferee of RL US Group Inc
Attn: Robert Axenrod
100 Union Ave
Cresskill, NJ 07626                                                8      11/21/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00              $0.00            $0.00         $37,800.00            $0.00       $37,800.00
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110                                         9      11/21/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                   $6,699.90                                            $6,699.90
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110                                         10     11/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                               $514.57                                              $514.57
Cherry Hill Center, LLC
Jeffrey Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                                             11     11/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Northern States Power Company, A Minnesota Corporation,
d/b/a Xcel Energy
Attn: Bankruptcy Department
PO Box 9477
Minneapolis, MN 55484                                              12     11/22/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,423.44                                                                               $1,423.44
DJG Properties, LLC
5508 E. Britton Drive
Long Beach, CA 90815                                               13     11/22/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $23,910.15                                                                              $23,910.15
Technical Connections, Inc.
6701 Center Dr. W, Suite 825
Los Angeles, CA 90045                                              14     11/21/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $24,000.00                                                                              $24,000.00
Springwise Facility Management, Inc.
Thomas Lewis
1822 South Bend Ave
South Bend, IN 46637                                               15     11/22/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $12,263.16                                             $1,135.00                        $13,398.16



                                                                                                                                Page 1 of 196
                                                                                  Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 2 of 196



                                                                                                                 Claim Register
                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                               Case No. 16-12551


                                                                                                                                                   Current General                                       Current 503(b)(9)
                                                                                                                                                                      Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address           Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                       Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                                Amount
Hanjin Intermodal America Inc DBA: Hanjin Express
1111 E. Watson Center Rd Unit A
Carson, CA 90745                                       16     11/22/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Protex Inc
42 Siu-Ro Danwon-Gu
Ansan-Si, Gyeonggi-Do 15436
Korea                                                  17     11/22/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $50,402.00                                                                              $50,402.00
Harris County, Et Al
John P. Dillman
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                                 18     11/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                 $0.00                                                $0.00
BEXAR COUNTY
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
711 NAVARRO STREET, STE 300
SAN ANTONIO, TX 78205                                  19     11/23/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                       $0.00                                                $0.00
The Ally Coalition
63 Woodlawn
Boston, MA 02130                                       20     11/25/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
KC Photo Engraving
712 Arrow Grand Circle
Covina, CA 91722                                       21     11/25/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
All American Waste LLC
15 Mullen Rd
Enfield, CT 06082                                      22     11/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $837.54                                                                                  $837.54
CRG Financial LLC as Transferee of Neva Nude, LLC
Attn: Robert Axenrod
100 Union Avenue
Cresskill, NJ 07626                                    23     11/25/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                    $0.00                             $0.00
JK BioScience, Inc.
Jina Kim
1926 E. Gladwick St.
Rancho Dominguez, CA 90220                             24     11/28/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $2,900.00                                                 $0.00                         $2,900.00
Precision Window Tinting, LLC
Bryan Yamakawa
125 S Kenilworth Ave
Mount Prospect, IL 60056                               25     11/28/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $3,176.00                                                                               $3,176.00
Consumer Energy Company
Attn: Legal Dept.
One Energy Plaza
Jackson, MI 49201                                      26     11/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $400.04                                                                                  $400.04
Express Employment
600 Hampshire Road Suite #201
Thousand Oaks, CA 91361                                27     11/28/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $15,000.00                                                                              $15,000.00
CA INP
13404 La Jolla Cir. #201H
La Mirada, CA 90638                                    28     11/28/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $74,750.28                                                                              $74,750.28
To Plus Alpha
13404 La Jolla Cir. #201H
La Mirada, CA 90638                                    29     11/28/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $20,911.00                                                                              $20,911.00
CA INP
13404 La Jolla Cir. #201H
La Mirada, CA 90638                                    30     11/28/2016        APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                      $7,665.84                                                                               $7,665.84
Universal Elastic and Garment Supply
2200 S. Alameda Street
Los Angeles, CA 90058                                  31     11/28/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $10,983.50                                                                              $10,983.50
Dallas County
Elizabeth Weller
Laurie A Spindler
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Frwy Ste 1000
Dallas, TX 75207                                       32     11/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                 $0.00                                                $0.00

                                                                                                                    Page 2 of 196
                                                                                        Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 3 of 196



                                                                                                                       Claim Register
                                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                     Case No. 16-12551


                                                                                                                                                         Current General                                        Current 503(b)(9)
                                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address                 Claim No. Claim Date                              Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                             Amount                                                 Amount
SP Display, Inc.
921 S. Crocker Street #C-1
Los Angeles, CA 90021                                        33     11/29/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $23,249.92                                                                               $23,249.92
WIDEPOINT SOLUTIONS CORP.
7926 JONES BRANCH DR STE 520
MC LEAN, VA 22102-3371                                       34     11/29/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $3,000.00                                                                                $3,000.00
Gary Wong, Trustee and Sabina Wong, Trustee and Richard
Wong, Trustee
Gary Wong, Trustee
10450 Rock Creek Drive
San Diego, CA 92131                                          35     11/28/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $7,868.00                                                                                $7,868.00
DTE Energy
One Energy Plaza, 735 WCB
Detroit, MI 48226                                            36     11/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,850.71                                                                                $1,850.71
Dallas County
Elizabeth Weller
Laurie A Spindler
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Frwy Ste 1000
Dallas, TX 75207                                             37     11/29/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                  $0.00                                                $0.00
OAKLAND COUNTY TREASURER
1200 N. TELEGRAPH RD
DEPT 479
PONTIAC, MI 48341-0479                                       38     11/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                  $0.00                                                $0.00
Resource Logistics, Inc.
c/o Mark M. Billion
922 New Road
Wilmington, DE 19805                                         39     12/1/2016    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $51,600.00                                                                               $51,600.00
Kotora, Dexton Sinclair
80 W Sierra Madre BLVD # 254
Sierra Madre, CA 91024-2434                                  40     12/2/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $250.00              $0.00                                                               $250.00
POLARTEX AMERICA, INC.
14910 GWENCHRIS CT.
PARAMOUNT, CA 90723                                          41     12/2/2016    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $25,977.05                                                                               $25,977.05
POLARTEX AMERICA, INC.
14910 GWENCHRIS CT.
PARAMOUNT, CA 90723                                          42     12/2/2016         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                                                                                    $0.00
STATE OF NEVADA DEPARTMENT OF TAXATION
555 E. WASHINGTON AVE STE #1300
LAS VEGAS, NV 89101                                          43     12/2/2016    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $8,514.47         $48,883.62                                                            $57,398.09
3S Global Business Solutions
7923 Nita Avenue
Canoga Park, CA 91304                                        44     12/5/2016    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $31,080.00              $0.00                               $0.00                        $31,080.00
Metropolitan Mechanical Contractors, Inc.
124 W 60th Street
New York, NY 10023                                           45     12/5/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,683.76                                                                                $2,683.76
Kaptownwala, Nafisa
Unit B, Niagara Street
Toronto, ON M5V 1C2
Canada                                                       46     12/5/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $929.22              $0.00            $0.00                                              $929.22
O'Neil Langan Architects
Daniel Metzger
15 W 37th Street, 15th Floor
New York, NY 10018                                           47     12/5/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Royal Oak Properties, LLC
c/o Slater Mgmt. Corp.
Box 99699
Troy, MI 48099                                               48     12/6/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00              $0.00                                                                 $0.00
E & C Fashion, Inc.
Joon M. Khang, Esq.
4000 Barranca Parkway, Suite 250
Irvine, CA 92604                                             49     12/5/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                       $1,338,569.52                                            $45,000.00                     $1,383,569.52

                                                                                                                          Page 3 of 196
                                                                                      Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 4 of 196



                                                                                                                     Claim Register
                                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                   Case No. 16-12551


                                                                                                                                                       Current General                                       Current 503(b)(9)
                                                                                                                                                                          Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address               Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                           Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                           Amount                                                Amount
MICELI, GRACE
94 CENTRAL AVE APT 2L
BROOKLYN, NY 11206-6305                                    50     12/6/2016    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $1,189.36                                                                               $1,189.36
R&R Textile
Hyuk Jung
13747 Capistrano Rd
La Mirada, CA 90638                                        51     12/6/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Facility Nexus, Inc.
222 S. Main Street, Suite 1910
SALT LAKE CITY, UT 84101                                   52     12/6/2016    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $14,151.38                                                 $0.00                        $14,151.38
APISource, Inc.
4471 Nicole Dr
Lanham, MD 20706                                           53     12/6/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $19,703.89                                                                              $19,703.89
Premier Label & Zipper
Attn: Zeke Feigenbaum
1809 Harriman Lane #B
Redondo Beach, CA 90278                                    54     12/7/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $4,577.20                                               $585.20                         $5,162.40
Louisiana Department of Revenue
P.O. Box 66658
Baton Rouge, LA 70896-6658                                 55     12/6/2016    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00             $0.00                                                                 $0.00
K & P COMPANY
(GOPAT- SAXENA)
4141 E. RIVERDALE AVE
ANAHEIM, CA 92807                                          56     12/6/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Baltimore Gas and Electric Co
PO Box 1475
Baltimore, MD 21201                                        57     12/8/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,650.59                                                                               $1,650.59
Baltimore Gas and Electric Co
PO Box 1475
Baltimore, MD 21201                                        58     12/6/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $779.83                                                                                  $779.83
Baltimore Gas and Electric Co
PO Box 1475
Baltimore, MD 21201                                        59     12/6/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $849.72                                                                                  $849.72
G&H Textiles
1988 Camfield Avenue
Commerce, CA 90040                                         60     12/9/2016    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $284,405.97                                                                             $284,405.97
Smartrac Technology Fletcher Inc
267 Cane Creek Road
Fletcher, NC 28732                                         61     12/13/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Montgomery County, MD
Office of County Attorney for Mont Co MD
(EOB) 101 Monroe Street, 3rd Flr
Rockville, MD 20850                                        62     12/12/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $18,779.67        $20,692.54                                                            $39,472.21
Department of the Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                                63     12/13/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00             $0.00                                                                 $0.00
Lowmarkup, Inc.
2640 Walnut Avenue, Unit F
Tustin, CA 92780                                           64     12/13/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,394.37                                                                               $3,394.37
Department of the Treasury - Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346                                65     12/13/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                      $0.00                                                                 $0.00
Pacific Continental Textiles, Inc.
18737 S Reyes Avenue
Rancho Dominguez, CA 90221                                 66     12/13/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                        $154,304.26                                             $4,000.00                       $158,304.26
Westco Spectra Color Inc.
12238 Hawkins St.
Santa Fe Springs, CA 90670                                 67     12/13/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
The Law Office of Scott A. Klion, PLLC
385 Burnt Meadow Road
Gardiner, NY 12525                                         68     12/13/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00


                                                                                                                        Page 4 of 196
                                                                                             Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 5 of 196



                                                                                                                            Claim Register
                                                                                                          In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                          Case No. 16-12551


                                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                                 Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                  Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                  Amount                                                Amount
Louisiana Department of Revenue
P.O. Box 66658
Baton Rouge, LA 70896-6658                                        69     12/13/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00             $0.00                                                                 $0.00
Rajkovic, Adi
217 N Woodland Rd.
Pittsburgh, PA 15232                                              70     12/15/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $1,742.92                                                                               $1,742.92
Chrome River Technologies, Inc.
5757 Wilshire Blvd. Suite 270
Los Angeles, CA 90036                                             71     12/15/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,225.00                                                                               $3,225.00
Pico Store Equipment Co.
200 West Pico Blvd.
Los Angeles, CA 90015                                             72     12/15/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
TAGTIME USA, INC
4601 DISTRICT BLVD.
VERNON, CA 90058                                                  73     12/15/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $11,636.14                                                                              $11,636.14
Glascott 929 W. Belmont FLP
d/b/a North River Properties
Glascott & Associates
2156 N. Halstead
Chicago, IL 60614                                                 74     12/15/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
National Commercial Recovery, Inc., a California corporation
d/b/a Blair Smith and Associates
Glenn A. Besnyl, Esq.
750 N. Diamond Bar Blvd., Ste. 104
Diamond Bar, CA 91765                                             75     12/8/2016          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $47,264.98                                                                              $47,264.98
Multnomah County-DART
P.O. Box 2716
Portland, OR 97208                                                76     12/12/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                   $9,723.01                                            $9,723.01
TAGTIME USA, INC
4601 DISTRICT BLVD.
VERNON, CA 90058                                                  77     12/19/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Ricoh USA Inc
3920 Arkwright Road Suite 400
Macon, GA 31210                                                   78     12/19/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $9,075.69                                                                               $9,075.69
Kim, Wonjoong
110 E. 9th St.#B784
Los Angeles, CA 90079                                             79     12/19/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,545.96                                               $236.30                         $3,782.26
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                                          80     12/15/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00             $0.00                                                                 $0.00
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                                          81     12/15/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                   $7,113.80                                            $7,113.80
Jones Sign
Coface North America Insurance Company
50 Millstone Rd., Bldg. 100, Suite 360
East Windsor, NJ 08520                                            82     12/19/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $4,766.34                                                                               $4,766.34
PlusUp LLC
164 Park Avenue
Palo Alto, CA 94306                                               83     12/20/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $23,400.72                                                                              $23,400.72
American Electric Power
Attn: Bankruptcy
1 AEP Way
Hurricane, WV 25526                                               84     12/20/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $1,220.82                                                                               $1,220.82
Garza Industries Inc.
1870 N Glassell St
Orange, CA 92865                                                  85     12/20/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $1,501.50                                                                               $1,501.50
Floradale Mfg, Inc.
10880 Thienes Avenue
South El Monte, CA 91733                                          86     12/20/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $418,509.05                                                                             $418,509.05



                                                                                                                               Page 5 of 196
                                                                                Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 6 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address         Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Franco American Textiles
1051 Monterey Pass Rd.
Monterey Park, CA 91754                              87     12/21/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,360.00                                                                               $3,360.00
Edicom, Corp.
1 Whitehall St., 14th Floor
New York, NY 10004                                   88     12/20/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $485.84                                                                                  $485.84
Kagan Trim Center
3957 S. Hill St, 2nd Floor
Los Angeles, CA 90037                                89     12/20/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
City of Milwaukee
Office of the City Treasurer
200 East Wells Street, Room 103
Milwaukee, WI 53202                                  90     12/20/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                       $0.00                                                $0.00
Human Rights Campaign
Robert Falk, General Counsel
1640 Rhode Island Avenue NW
Washington, DC 20007                                 91     12/22/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $18,000.00                                                                              $18,000.00
FedEx Trade Networks Transport & Brokerage Inc.
Mike Mambretti
170 Cooper Ave.
Suite 110
Tonawanda, NY 14150                                  92     12/23/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Swift Delivery and Logistics, Inc.
10111 Martin Luther King, Jr. Hwy Ste 105
Bowie, MD 20720                                      93     12/16/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,748.00                                                                               $2,748.00
Southern California Edison
1551 W. San Bernardino Rd.
Covina, CA 91722                                     94     12/19/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $67,698.44                                                                              $67,698.44
Mitchell Silberberg & Knupp, LLP
c/o Richard B. Sheldon, Esq.
11377 W. Olympic Blvd.
Los Angeles, CA 90064                                95     12/23/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
PSEGLI
Special Collections
15 Park Drive
Melville, NY 11747                                   96     12/27/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $2,849.95                                                                               $2,849.95
American Alternative Insurance Corporation
Roanoke
1475 E Woodfield Rd # 500
Schaumburg, IL 60173                                 97     12/19/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Commonwealth Edison Company
ComEd Bankruptcy Department
3 Lincoln Centre
Oakbrook Terrace, IL 60181                           98     12/21/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,581.77                                                                               $1,581.77
North American Textile Company LLC
NATco
346 W. Cerritos Ave
Glendale, CA 91204                                   99     12/27/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $3,736.25                                               $493.00                         $4,229.25
Sauer Properties, Inc.
Willcox Savage, P.C. Attn: Stephanie Gilbert
440 Monticello Ave. Ste. 2200
Norfolk, VA 23510                                   100     12/27/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
Tint Studio
Gilmer Ake
14209 Burning Tree Dr.
Victorville, CA 92395                               101     12/27/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $8,645.00                                                                               $8,645.00
S&S Supplies Corp.
17300 Railroad St.
City of Industry, CA 91748                          102     12/27/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $55,795.43                                            $38,520.03                        $94,315.46
LFS Inc.
8204 Allport Ave.
Santa Fe Springs, CA 90670                          103     12/27/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $12,914.82                                                                              $12,914.82

                                                                                                                  Page 6 of 196
                                                                                     Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 7 of 196



                                                                                                                    Claim Register
                                                                                                  In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                  Case No. 16-12551


                                                                                                                                                      Current General                                       Current 503(b)(9)
                                                                                                                                                                         Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address              Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                          Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                          Amount                                                Amount
Sauer Properties, Inc.
Willcox Savage, P.C. Attn: Stephanie Gilbert
440 Monticello Ave. Ste. 2200
Norfolk, VA 23510                                        104     12/27/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Freightsaver
7755 Center Ave #1050
Huntington Beach, CA 92647                               105     12/28/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $2,103.27                                                                               $2,103.27
Hartford Fire Insurance Company
Bankruptcy Unit, NP-3, Hartford Plaza
Hartford, CT 06115                                       106     12/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Moses, Pamela
P.O. Box 80564
Memphis, TN 38108                                        107     12/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
CenturyLink Communications, LLC (f/k/a Qwest
Communications Company, LLC)
CenturyLink Communications, LLC -Bankruptcy
931 14th St
Denver, CO 80202-2994                                    108     12/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,463.48                                                                               $2,463.48
Central Telephone Company-Nevada dba CenturyLink
Centurylink Communications, LLC. - Bankruptcy
1801 California ST RM 900
Denver, CO 80202                                         109     12/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.53                                                                                   $45.53
Qwest Corporation dba CenturyLink QC
Centurylink Communications, LLC. - Bankruptcy
931 14th St
Denver, CO 80202-2994                                    110     12/28/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,085.04                                                                               $1,085.04
San Francisco Media Company
835 Market St #550
San Francisco, CA 94103                                  111     12/27/2016   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,000.00                                                                               $3,000.00
City of Philadelphia/School District of Philadelphia
Megan N. Harper
1401 JFK Blvd, 5th Floor
Philadelphia, PA 19102                                   112     12/30/2016   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00              $0.00                                                                 $0.00
CDW, LLC
ATTN: RONELLE ERICKSON
200 N. MILWAUKEE AVE
VERNON HILLS, IL 60061                                   113     12/22/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,361.77                                                                               $2,361.77
CLAIM DOCKETED IN ERROR
                                                         114     12/27/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                      $0.00
Hartford Fire Insurance Company
Bankruptcy Unit, NP-3, Hartford Plaza
Hartford, CT 06115                                       115     12/27/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
The Electric Company of Seattle, Inc.
PO Box 15269
Seattle, WA 98115                                        116     12/30/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $5,323.67                                                                               $5,323.67
AMERICAN SUPPLY COMPANY
1621 E 27TH STREET
LOS ANGELES, CA 90011                                    117      1/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $33,823.52                                            $18,788.16                        $52,611.68
Dallas County
Elizabeth Weller
Laurie A Spindler
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Frwy Ste 1000
Dallas, TX 75207                                         118      1/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                                119      1/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Mitchell Silberberg & Knupp, LLP
c/o Richard B. Sheldon, Esq.
11377 W. Olympic Blvd.
Los Angeles, CA 90064                                    120     12/29/2016         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00

                                                                                                                       Page 7 of 196
                                                                                      Case 16-12551-BLS          Doc 2315-1        Filed 08/06/20    Page 8 of 196



                                                                                                                     Claim Register
                                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                   Case No. 16-12551


                                                                                                                                                       Current General                                       Current 503(b)(9)
                                                                                                                                                                          Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                           Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                           Amount                                                Amount
DARA INC.
3216 S. Broadway
Los Angeles, CA 90007                                121      1/5/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $25,497.36                                                                              $25,497.36
NYC Office of Administrative Trials and Hearings
Simone Salloum
66 John St., 10th Fl.
New York, NY 10038                                   122      1/6/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $6,359.17                              $0.00                                            $6,359.17
Kalinowski, Stephanie
Rushovich Mehtani LLP (Aanand Mehtani)
5900 Wilshire Boulevard, Suite 2600
Los Angeles, CA 90036                                123      1/6/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                                                                                    $0.00
Kalinowski, Stephanie
Rushovich Mehtani LLP (Aanand Mehtani)
5900 Wilshire Boulevard, Suite 2600
Los Angeles, CA 90036                                124      1/6/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                                                                                    $0.00
Kalinowski, Stephanie
Rushovich Mehtani LLP (Aanand Mehtani)
5900 Wilshire Boulevard, Suite 2600
Los Angeles, CA 90036                                125      1/6/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                         $0.00                                                                                    $0.00
STATE BOARD OF EQUALIZATION
SPECIAL OPS, MIC: 55
PO BOX 942879
SACRAMENTO, CA 94279-0055                            126      1/6/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Kalinowski, Stephanie
Rushovich Mehtani LLP (Aanand Mehtani)
5900 Wilshire Boulevard, Suite 2600
Los Angeles, CA 90036                                127      1/6/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                    $0.00
Kalinowski, Stephanie
Rushovich Mehtani LLP (Aanand Mehtani)
5900 Wilshire Boulevard, Suite 2600
Los Angeles, CA 90036                                128      1/6/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Kalinowski, Stephanie
Rushovich Mehtani LLP (Aanand Mehtani)
5900 Wilshire Boulevard, Suite 2600
Los Angeles, CA 90036                                129      1/6/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
MATUSOW, HARRY
497 S EL MOLINO AVE #101
PASADENA, CA 91101-3485                              130      1/9/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $5,269.23         $8,000.00                                                            $13,269.23
NEWSOME, TOMMIE
PO BOX 71102
NEWNAN, GA 30271                                     131      1/9/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $17,000.00                                                                              $17,000.00
Custom Tint Solutions by Custom Sounds
7320 N. Mopac, Suite #404
Austin, TX 78727                                     132      1/9/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $249.43                                              $3,023.40                         $3,272.83
Liz Cutting Service LLC
Jeff Katofsky, Esq.
4558 Sherman Oaks Ave
Sherman Oaks, CA 91403                               133     1/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $18,496.20                                                                              $18,496.20
Jalisco's Apparel Inc
Jeff Katofsky, Esq.
4558 Sherman Oaks Ave
Sherman Oaks, CA 91403                               134     1/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $27,174.82                                                                              $27,174.82
Postmates Inc.
Rob Rieders
425 Market Street, 8th Floor
San Francisco, CA 94015                              135     1/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,476.03                                                                               $1,476.03
VK Cutting Inc
Jeff Katofsky, Esq.
4558 Sherman Oaks Ave
Sherman Oaks, CA 91403                               136     1/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $18,452.54                                                                              $18,452.54



                                                                                                                        Page 8 of 196
                                                                             Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20    Page 9 of 196



                                                                                                            Claim Register
                                                                                          In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                          Case No. 16-12551


                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                 Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address      Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                  Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                  Amount                                                Amount
J&L SEWING MACHINES
4001 S BROADWAY PL
LOS ANGELES, CA 90037                            137     1/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
SCG Church Street Plaza, LLC
Samuel R. Arden, Esq.
Hartman Simons & Wood
6400 Powers Ferry Road NW #400
Atlanta, GA 30339                                138     1/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $179,247.96                                                                             $179,247.96
Anaya's Cutting LLC
Jeff Katofsky, Esq.
4558 Sherman Oaks Ave
Sherman Oaks, CA 91403                           139     1/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $87,794.00                                                                              $87,794.00
CHARLESTON WATER SYSTEM
Commissioners of Public Works
PO BOX B
CHARLESTON, SC 29403                             140      1/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $122.59                                                                                  $122.59
NSTAR ELECTRIC COMPANY DBA EVERSOURCE ENERGY
HONOR HEATH, ESQ. EVERSOURCE ENERGY
107 SELDEN ST
BERLIN, CT 06037                                 141      1/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,012.94                                                                               $1,012.94
New Jersey Turnpike Authority
Mark Schneider, Esq.
581 Main Street, P.O. Box 5042
Woodbridge, NJ 07095                             142      1/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $63.40                                                                                   $63.40
Hutchins, Theresa
1601 Acadia Harbor Place
Brandon, FL 33511                                143     1/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $121.37                                                                                  $121.37
Hutchins, Theresa E.
2821 Samara Dr
Tampa, FL 33618-4024                             144     1/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $121.37                                                                                  $121.37
SPS Commerce, Inc.
333 South 7th St., Suite 1000
Minneapolis, MN 55402                            145     1/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $4,816.57                                                                               $4,816.57
Nstar Gas Comapany dba Eversource Energy
Honor Heath, Esq.
107 Selden Street
Berlin, CT 06037                                 146      1/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $41.62                                                                                   $41.62
Praxair Distribution Inc.
c/o RMS (an iQor Company)
P.O. Box 361345
Columbus, OH 43236                               147     1/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $680.12                                                                                  $680.12
Taitt, Brittiany
70 East 108th Street #3F
New York, NY 10029                               148     1/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.00                              $60.00                                              $120.00
Hutchins, Theresa
1601 Acadia Harbor Place
Brandon, FL 33511                                149     1/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                           $121.37                                              $121.37
Daniel Bobbe
Cut Pak Co., LLC
365 Cloverleaf Dr., Ste. C
Baldwin Park, CA 91706                           150     1/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Mode Public Relations LLC
547 Broadway, 2nd Fl
New York, NY 10002                               151     1/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
CLAIM DOCKETED IN ERROR
                                                 152     1/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                      $0.00
VERTICALSCOPE INC.
111 PETER STREET, SUITE 700
TORONTO, ON M5V 2H1
CANADA                                           153     1/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $3,533.17                                                                               $3,533.17



                                                                                                               Page 9 of 196
                                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 10 of 196



                                                                                                                       Claim Register
                                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                     Case No. 16-12551


                                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                             Amount                                                Amount
MODE PUBLIC RELATIONS LLC
547 BROADWAY, 2ND FL
NEW YORK, NY 10002                                          154     1/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
Mode Public Relations LLC
547 Broadway, 2nd Fl
New York, NY 10002                                          155     1/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Peoples Natural Gas Company LLC
S. James Wallace, P.C.
845 North Lincoln Avenue
Pittsburgh, PA 15233                                        156     1/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $126.18                                                                                  $126.18
Fincher, Nancy
7136 Helsem Bend Cir
Dallas, TX 75230                                            157     1/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.00                                                                                   $20.00
H & J, Trading
Dale J. Park, Esq.
3333 Wilshire Blvd., # 320
Los Angeles, CA 90010                                       158     1/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $61,314.00                                             $2,352.00                        $63,666.00
Clover Visual Communications, LLC
Horwitz + Armstrong, APC
14 Orchard, Suite 200
Lake Forest, CA 92630                                       159     1/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $12,664.59                                                                              $12,664.59
BENNY'S PALLETS
ATTN: BENJAMIN MARTINEZ
1611 E 23RD ST
LOS ANGELES, CA 90011                                       160     1/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $15,487.50                                                                              $15,487.50
EHK Printing Solutions
2020 - B Huntington Ln.
Redondo Beach, CA 90278                                     161     1/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $1,724.76                                                                               $1,724.76
UNiDAYS Inc
Myunidays Limited
2 Castle Boulevard
Nottingham NG7 1FB
United Kingdom                                              162     1/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $47,769.66                                                                              $47,769.66
Made in the USA Foundation
Attn: Joel D. Joseph, Chairman
8677 Villa La Jolla Drive
Suite 320
La Jolla, CA 92037                                          163     1/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Made in the USA Foundation
Attn: Joel D. Joseph, Chairman
8677 Villa La Jolla Drive
Suite 320
La Jolla, CA 92037                                          164     1/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Kushner, Cody
78 HALSEY ST APT 1R
Brooklyn, NY 11216-1933                                     165     1/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $75.00                                                                                   $75.00
County of San Bernardino
Office of the Tax Collector
268 West Hospitality Lane, 1st Floor
San Bernardino, CA 92415                                    166     1/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $4,474.30            $0.00                                            $4,474.30
Jalawan, Hanna
2395 Ternberry Ct
Tustin, CA 92782                                            167     1/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $250.00              $0.00                                                               $250.00
Weiss, Vicki
2348 Bronson Hill Dr
Los Angeles, CA 90068                                       168     1/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $226.98                                                                                  $226.98
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      169     1/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                               $0.00                                                $0.00
Foelske, Sarah
8599 Wonderland
Los Angeles, CA 90046                                       170     1/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $137.34                                                                                  $137.34

                                                                                                                         Page 10 of 196
                                                                                      Case 16-12551-BLS        Doc 2315-1       Filed 08/06/20     Page 11 of 196



                                                                                                                     Claim Register
                                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                   Case No. 16-12551


                                                                                                                                                       Current General                                      Current 503(b)(9)
                                                                                                                                                                         Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                Claim No. Claim Date                            Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                          Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                           Amount                                               Amount
Schmidt, Aileen
420 Berwyn Bapstist Road
Berwyn, PA 19312                                            171     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $30.50                                                                                  $30.50
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      172     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                              $0.00                                                $0.00
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      173     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                   $0.00
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      174     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                              $0.00                                                $0.00
Ferreira, Aline Botelho Fonseca
R Avanhandava, 103 AP12B
Bela Vista, Sao Paulo, SP 01306-001
Brazil                                                      175     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $400.00                                                                                 $400.00
Gammage, Claudia
150 E 93 St #2C
New York, NY 10128                                          176     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $97.50                                                                                  $97.50
Cortes, Janet Kristy
1731 SW 74th Avenue Road
Miami, FL 33155                                             177     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $50.00                                                                                  $50.00
Nicklos, Katherine
Katie Sue Nicklos
100 Atlantic Ave # 2N
Brooklyn, NY 11201                                          178     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $92.00                                                                                  $92.00
Danielle Alves De Moraes - Vendor Account: 109233
Rua Dr Cezario Motta Jr, 476
San Paulo, SP 01221-020
Brazil                                                      179     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $400.00                                                                                 $400.00
Roberts, Rynell
19004 Leapwood Ave
Carson, CA 90746                                            180     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $25.00                                                                                  $25.00
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      181     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                              $0.00                                                $0.00
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      182     1/23/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                              $0.00                                                $0.00
Ramos, Pablo Jeremias
c/o Keith A. FInk & Associates
1990 S Bundy Dr Ste 620
Los Angeles, CA 90064-5690                                  183     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                   $0.00
Peng, Yuanyun
664 Beaver Ct.
Naperville, IL 60563                                        184     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $230.27                                                                                 $230.27
Hodovsky, Devon
1702 Stewart Pl
Nashville, TN 37203                                         185     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                             $85.41                                                                $85.41
Haddad, Manal F
21901 Gresham St
West Hills, CA 91304                                        186     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                $100.00                           $100.00
Aloisi Jr., Joseph
27567 Pamplico Dr.
Valencia, CA 91354                                          187     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $50.00                                                                                  $50.00
Yu, Jing
4709 Parsons Blvd.
Flushing, NY 11355                                          188     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                           $100.00                                                                $100.00
Gieske, Ronit
12046 Montana Ave. #104
Los Angeles, CA 90049                                       189     1/25/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                $200.00                           $200.00


                                                                                                                      Page 11 of 196
                                                                                    Case 16-12551-BLS        Doc 2315-1       Filed 08/06/20     Page 12 of 196



                                                                                                                   Claim Register
                                                                                                 In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                 Case No. 16-12551


                                                                                                                                                     Current General                                       Current 503(b)(9)
                                                                                                                                                                        Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address               Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                         Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                         Amount                                                Amount
Eastwood, Theresa A.
8014 Masefield Ct.
West Hills, CA 91304                                      190     1/25/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $52.32                                                                                   $52.32
Carey, Jacqueline H.
141 Nevins St. #11
Brooklyn, NY 11217                                        191     1/26/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $200.00                                                                                  $200.00

VICTOR AUGUSTO APOLINARIO - Vendor Account: 109234
AVENIDA IPIRANGA, 1138
SAO PAULO, SP 01040-00
BRAZIL                                                    192     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $400.00                                                                                  $400.00
LEANDRO BEVILACQUA MARCONDES BONIFACIO - Vendor
Account: 109231
RUA STA ISABEL, 296
AP. 401
SAO PAULO, SP 01221010
BRAZIL                                                    193     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $400.00                                                                                  $400.00
Hudepohl, Vanessa Deborah
R Frei Caneca, 313
Sao Paulo, SP 01307-001
Brazil                                                    194     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $400.00                                                                                  $400.00
Marcelo Stockler Llana - Vendor Account: 109229
Rua Capao Da Serra, 51
Sao Paulo, SP 04289-090
Brazil                                                    195     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $1,000.00                                                                               $1,000.00
Holt, Robert
55 Grattan St
San Francisco, CA 94117                                   196     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $23.93                                                                                   $23.93
Marcelo Elidio Esteves Alves - Vendor Account: 109230
Av Sao Luis 192, Apt 817
Sao Paulo, SP 01046-001
Brazil                                                    197     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $1,000.00                                                                               $1,000.00
Lamberg, Michelle
245 East 24th St. Apt 12A
New York , NY 10010                                       198     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $56.00                                                                                   $56.00
Ramos, Rene
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                                199     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Aston Models, Inc.
332 S. Beverly Dr. # 100
Beverly Hills, CA 90212                                   200     1/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $3,600.00         $1,800.00                                                             $5,400.00
Ulwick, Cassandra
1132 Dekalb Ave
Brooklyn, NY 11221                                        201     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Morales, Willy Sontay
c/o Keith A. Fink & Associates
1990 S BUNDY DR STE 620
Los Angeles, CA 90025-5690                                202     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Kelly, Debra
P.O. Box 1176
League City, TX 77574                                     203     1/26/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $200.00                                                                                  $200.00
Aravind, Shruthi
964 S 48th St
Omaha, NE 68106                                           204     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $1,000.00                                                                               $1,000.00
Carter, Bryn
1121 Mohawki St
Los Angeles, CA 90026                                     205     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $77.39                                                                                   $77.39
TAGTIME USA, INC.
4601 DISTRICT BLVD.
VERNON, CA 90058                                          206     1/24/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00



                                                                                                                    Page 12 of 196
                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 13 of 196



                                                                                                                 Claim Register
                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                               Case No. 16-12551


                                                                                                                                                   Current General                                       Current 503(b)(9)
                                                                                                                                                                      Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address           Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                       Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                                Amount
G.H.,A Minor Child (Michelle Horwitch, Parent)
Michelle Horwitch
233 South Carmelina Ave
Los Angeles, CA 90049                                 207     1/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $77.20                                                                                   $77.20
Zadik, Christine
3 Woodside Drive
Greenwich, CT 06830                                   208     1/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.54                                                                                   $60.54
FDB Acquisition LLC
c/o Salon Realty
316 East 89th Street
New York , NY 10128                                   209     1/25/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $38,875.00                                                                              $38,875.00
FENKER, DEBORAH
221 WEST 22nd ST. APT A4
NEW YORK, NY 10011                                    210     1/25/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $67.00                                                                                   $67.00
Nurenberg, Elizabeth
2260 West 20th
Los Angeles, CA 90018                                 211     1/25/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $200.00                                                                                  $200.00
Dray, Erika
675 Bard Ave
Staten Island, NY 10310                               212     1/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.00                                                                                   $30.00
New York State Department of Taxation and Finance
Bankruptcy Section
PO Box 5300
Albany, NY 12205-0300                                 213     1/24/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                      $0.00                                                                 $0.00
Tyco Integrated Security, LLC
10405 Crosspoint Boulevard
Indianapolis, IN 46256                                214     1/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $11,322.35                                                                              $11,322.35
Made in the USA Foundation
Attn: Joel D. Joseph, Chairman
8677 Villa La Jolla Drive
Suite 320
La Jolla, CA 92037                                    215     1/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Tyco Integrated Security, LLC
10405 Crosspoint Boulevard
Indianapolis, IN 46256                                216     1/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $4,775.70                                                                               $4,775.70
Pemberton, Karen Marcia
1579 17th Avenue
San Francisco, CA 94122                               217     1/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $197.47                                                                                  $197.47
Dominguez, Laura
22603 Coriander Dr.
Katy, TX 77450                                        218     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $85.41                                                                                   $85.41
Skelley, Jennifer
120 Westlake Ave N, Apt 726
Seattle, WA 98109                                     219     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Collins, Deborah
176 E. 77th St.
New York, NY 10075                                    220     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $44.00                                                                                   $44.00
Mirek, Lori
8 Betty Lane
Atherton, CA 94027                                    221     1/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $82.65                                                                $82.65
Daniels, Geneva
P.O. Box 788
Bronx, NY 10453                                       222     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $87.00                                                                                   $87.00
Jacobs, Kerry
987 Estes Way
Louisville, CO 80027                                  223     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $63.13                                                                                   $63.13
Rosenblum, David
221 E 33 St - 1G
New York, NY 10016                                    224     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $34.00                                                                                   $34.00
Itkis, Khana
503 Eastern Parkway Apt 2
Brooklyn, NY 11216                                    225     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $72.00                                                                                   $72.00

                                                                                                                   Page 13 of 196
                                                                         Case 16-12551-BLS        Doc 2315-1       Filed 08/06/20     Page 14 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Cohen, Simcha
15910 71st Ave Apt. 6J
Fresh Meadows, NY 11365                        226     1/27/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $53.96                                                                                   $53.96
Mollring, Brooke
15 Malicoat Court
Oakley, CA 94561                               227     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $56.16                                                                                   $56.16
Neugass, Shane
8265 Fountain Ave. #101
West Hollywood, CA 90046                       228     1/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $9.81                                                                                    $9.81
Dolinar-Hikawa, Courtney
437 New York Ave NW Apt Y28
Washington, DC 20001                           229     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $89.89                                                                                   $89.89
DiSalvo, Daniela
24-33 160th St
Whitestone, NY 11357                           230     1/31/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $33.48                                                                                   $33.48
Tolete, Patricia
32-13 53rd Place
Woodside, NY 11377                             231     1/31/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $48.00                                                                                   $48.00
Dalton, Tracey
8289 Golden Ave
Lemon Grove, CA 91945                          232     1/31/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $84.05                                                                                   $84.05
Smeltzer, David
1817 Essex Road
Minnetonka, MN 55305                           233     1/31/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $100.00                                                                                  $100.00
Takahashi, Mary Ann
3375 Jordan Rd
Oakland, CA 94602                              234     1/31/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $50.00                                                                                   $50.00
Shops Around Lenox, L.L.C.
c/o Ballard Spahr LLP
Attn: Dustin P. Branch, Esq.
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909                     235     1/27/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                   $0.00            $0.00
Lum, Katherine
7002 JFK Blvd. East #28I
Guttenberg, NJ 07093                           236     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $312.21                                                                                  $312.21
NEEDLE, INC
14864 PONY EXPRESS ROAD
BLUFFDALE, UT 84065                            237     1/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                   $22,293.00                                             $1,694.95                        $23,987.95
Royce, Todd
464 Grant Ave.
Palo Alto, CA 94306                            238     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $34.80                                                                                   $34.80
Barker, Dina
4025 Enfield
Skokie, IL 60076                               239     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $27.47                                                                                   $27.47
Nili, Ali
5225 Pooks Hill Rd, Apt 1701S
Bethesda, MD 20814                             240     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $25.00                                                                                   $25.00
Little Red Robot
200 West 10th Street, Floor 1
New York, NY 10014                             241     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $541.93                                                                                  $541.93
Chan, Kevin
609 Abbot Ave.
San Gabriel, CA 91776                          242     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $47.96                                                                                   $47.96
Marsh USA Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                             243     1/30/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $563.00                                                                                  $563.00
YU, JING
722 CIPRIANO PL.
MONTEREY PARK, CA 91754                        244     1/31/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $20.00                                                                                   $20.00



                                                                                                         Page 14 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 15 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
Brauntuch, Lauren
185 E. 85th St.
Apt 32B
New York, NY 10028                          245     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $7.43                                                                                    $7.43
Angioletti, Mike
1075 Dyer Place
Laguna Beach, CA 92651                      246     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $147.70                                                                                  $147.70
Kim, Niko
9361 Lubec St.
Downey, CA 90240                            247     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $10.46                                                                                   $10.46
ISAAC, SHANTELL
930 M ST. NW APT. 114
WASHINGTON, DC 20001                        248     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $27.50                                                                                   $27.50
CITY OF BOSTON
TREASURY DEPT., BANKRUPTCY UNIT
CITY HALL ROOM M-5
ONE CITY HALL SQUARE
BOSTON, MA 02201                            249     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $2,397.47                                                             $2,397.47
Ray, Amberly
6003 Redding Rd.
Houston, TX 77036                           250     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $67.12                                                                                   $67.12
Deeboonchai, Waratchaya
13019 NW 28th Court
Vancouver, WA 98685                         251      2/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $90.00                                                                                   $90.00
The United Illuminating Co.
100 Marsh Hill Rd.
Orange, CT 06477                            252     1/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $287.32              $0.00                                                               $287.32
The United Illuminating Co.
100 Marsh Hill Rd.
Orange, CT 06477                            253     1/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $1,011.69             $0.00                                                             $1,011.69
Kumarasamy, Saravanan
1765 El Vista Circle
Arcadia, CA 91006                           254      2/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $400.00                                                                                  $400.00
Mendelsohn, Inga
3985 Sunswept Dr
Studio City, CA 91604                       255      2/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Pacificorp
PO Box 25308
Salt Lake City, UT 84125                    256     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,270.93                                                                               $1,270.93
Portland General Electric (PGE)
7895 SW Mohawk St. / ERC
Tualatin, OR 97062                          257     1/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $647.25                                                                                  $647.25
Pforzheimer, Jesse
PO Box 40010
Studio City, CA 91614                       258     1/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $112.86                                                                                  $112.86
BNB TRIM
1511 West 36th Place
Los Angeles, CA 90018                       259     1/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $5,937.75                                                                               $5,937.75
Magana, Grace
3022 N. California Ave.
Chicago, IL 60618-7010                      260     1/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.99                                                                                   $45.99
Natural Energy Lab
4417 Bellingham Ave
Studio City, CA 91604                       261     1/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $400.00                                                                                  $400.00
DALEZMAN, ARIANA
706 STELTON ST
TEANECK, NJ 07666                           262     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.00                                                                                   $30.00
Gibson, Steffanie
8317 Slate Harbor Circle
Las Vegas, NV 89128                         263     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $96.13                                                                                   $96.13



                                                                                                         Page 15 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 16 of 196



                                                                                                                          Claim Register
                                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                        Case No. 16-12551


                                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address                    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                Amount                                                Amount
Mecoli, Maria
8712 Via Ancho Rd.
Boca Raton, FL 33433                                           264     1/31/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                               $66.48                            $66.48
Chan, Ellen
Ellen Chan
72-23 Juno Street
Forest Hills, NY 11375                                         265     1/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $36.00                                                                                   $36.00
Marsh USA Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                                             266     1/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Total Quality Logistics, LLC
Attn: Joseph B. Wells, Asst Corporate Counsel
4289 Ivy Pointe Blvd.
Cincinnati, OH 45245                                           267     1/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $17,793.90                                                                              $17,793.90
Hardy, Kathryn
200 Ashington Circle
Lake Bluff, IL 60044                                           268     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Marsh USA Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                                             269     1/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $205,775.00                                                                             $205,775.00
Benau, Tessa
179 Park Pl. Apt. 8
Brooklyn, NY 11238                                             270     1/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.22                                                                                   $50.22
Department of Taxation
Department of Taxation State of Hawaii
Attn: Bankruptcy Unit
P O Box 259
Honolulu, HI 96809                                             271     1/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                      $0.00                                                                 $0.00
City of Boston
Treasury Dept., Bankruptcy Unit
1 CITY HALL SQUARE, SUITE 500
Boston, MA 02201                                               272     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
CITY OF BOSTON
TREASURY DEPT., BANKRUPTCY UNIT
CITY HALL ROOM M-5
ONE CITY HALL SQUARE
BOSTON, MA 02201                                               273     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,691.93                                                                               $2,691.93
ZELTZER, LINDSAY
623 NE 61ST ST #2
MIAMI, FL 33137                                                274     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $180.00                                                                                  $180.00
ALAMEDA COUNTY TAX COLLECTOR
1221 OAK STREET
OAKLAND, CA 94612                                              275     1/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                   $570.26                                                                $570.26
Dimuel, Jasmine
1204 Hardford Town Drive
Abingdon, MD 21009                                             276      2/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $86.92                                                                                   $86.92
Zeltzer, Lindsay
623 NE 61st St #2
Miami, FL 33137                                                277     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $200.00                                                                                  $200.00
Regency Merdian, LLC (for premises known as 1504 6th Ave.,
Seattle, WA)
Leslie Heilman, Esq. c/o Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                           278     1/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $112,362.23                                                                             $112,362.23
Corporation Service Company
251 Little Falls
Wilmington, DE 19808                                           279     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
J Knits, Inc.
7300 Somerset Blvd.
Paramount, CA 90723                                            280      2/2/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $10,434.59                                                                              $10,434.59

                                                                                                                            Page 16 of 196
                                                                                           Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 17 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                             Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address                     Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                 Amount                                                Amount
Chen, Peitong
1000 Memorial Drive
Cambridge, MA 02138                                             281     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
CLAIM DOCKETED IN ERROR
                                                                282     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                      $0.00
CITY OF BOSTON
TREASURY DEPT., BANKRUPTCY UNIT
CITY HALL ROOM M-5, ONE CITY HALL SQUARE
BOSTON, MA 02201                                                283     1/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $3,153.79                                                             $3,153.79
Kitakata, Kei
32A Tulare St
Brisbane, CA 94005                                              284      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.45                                                                                   $30.45
Gupta, Anshu
523 Broadway E Apt 659
Seattle, WA 98102                                               285      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.82                                                                                  $100.82
Cortez, Christie
2211 Buttonwood Avenue
Pembroke Pines, FL 33026                                        286      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $25.00                            $25.00
Montoni, Joseph
4140 7th Street, NW
Washington, DC 20011                                            287      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $29.61                                                                                   $29.61
Regency Meridian, LLC (for premises known as 1504 6th Ave.,
Seattle, WA)
c/o Leslie Heilman, Esq.
Ballard Spahr, LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                            288     1/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Schneider, Linda Z.
2 Shaw Lane
Irvington, NY 10533                                             289      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $133.00                                                                                  $133.00
Low, Grace
4 Beacon Way 812
Jersey City, NJ 07304                                           290      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
Wright, Geraldine
6 Pan Ct.
Hungtington, NY 11746                                           291      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $27.20                                                                                   $27.20
Fudge, William
6104 Little Joe Ct NW
Albuquerque, NM 87120                                           292      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $43.13                                                                                   $43.13
Robins, Avery
631 Southview Terrace
Santa Cruz, CA 95060                                            293      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $400.00                                                                                  $400.00
THERIAULT, MADELEINE
2741 TERESITA ST.
SAN DIEGO, CA 92104                                             294      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $334.96                                                                                  $334.96
Nevada Power Company dba NV Energy
P.O. Box 10100
Reno, NV 89520                                                  295      2/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $2,501.08                                                                               $2,501.08
Guy, Kara
31-64 36th st., Apt. 1R
Astoria, NY 11106                                               296      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $38.00                            $38.00
Reyes, Cindy
6969 Collins Ave, Apt 904
Miami Beach, FL 33141                                           297      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                             $101.65                              $101.65                           $203.30
Casey, Julie
2435 Oak Street
Santa Monica, CA 90405                                          298      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $35.04                                                                                   $35.04
Davis, Donna
731 Bay Tree Lane
El Cerrito, CA 94530                                            299      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $26.16                                                                                   $26.16



                                                                                                                             Page 17 of 196
                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 18 of 196



                                                                                                                 Claim Register
                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                               Case No. 16-12551


                                                                                                                                                   Current General                                       Current 503(b)(9)
                                                                                                                                                                      Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address           Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                       Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                                Amount
Doyle, Erica
16 Applewood Court
Metuchen, NJ 08840                                    300      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $63.37                                                                $63.37
Lee, Jeffery
1970 Federal Avenue
Costa Mesa, CA 92627                                  301      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $72.64                                                                                   $72.64
Albiani, Matthew
106 Bedford St 3A
New York, NY 10014                                    302      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.00                                                                                   $46.00
Grosvenor, Addison
426 W. Briar Pl. Apt 4B
Chicago, IL 60657                                     303      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.97                                                                                   $74.97
Barker, Kristin
50 Lefferts Ave, 4H
Brooklyn, NY 11225                                    304      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.00                                                                                   $45.00
Ho, Baoy
18B Elizabeth Street
New Brunswick, NJ 08901                               305      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.00                                                                                   $80.00
Menshouse, Leslye
139 Gregory Place
West Palm Beach, FL 33405                             306      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $68.00                                                                                   $68.00
Soodik, Lynn
409 Lincoln Blvd.
Santa Monica, CA 90402                                307      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Healy, Toni
417 Beach 131st Street
Rockaway Park, NY 11694                               308      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Tesfandrias, Senayit
1416 Caroline St Apt #C
Alameda, CA 94501                                     309      2/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $146.00                                                                                  $146.00
Sassoon, Dawn
936 Palms Blvd.
Venice , CA 90291                                     310      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.00             $45.00                                                                $90.00
Transform, Inc.
Randa E. Minkarah
999 Third Avenue, Suite 700
Seattle, WA 98104                                     311      2/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $115,711.00                                                                             $115,711.00
Seguin, Romaine M.
7561 SW 56th Court
Miami, FL 33143                                       312      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $110.64                                                                                  $110.64
Coudray, Andrea Lynette
306 San Carlos Ave.
Redwood City, CA 94061                                313      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $94.00                                                                                   $94.00
Fairfield, Mary
3108 Linwood
Unit #18
Royal Oak, MI 48073                                   314      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $75.00                              $75.00                           $150.00
Safavi, Lillian M
60 Flint Drive
Lake Barrington, IL 60010                             315      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $87.20                                                                $87.20
Corvino, Meghan
2354 N ELSTON CT # 3F
Chicago, IL 60614-7107                                316      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $213.04                                                                                  $213.04
The Illuminating Company
5001 NASA Blvd
Fairmont, WV 26554                                    317      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $466.28                                                                                  $466.28
New York State Department of Taxation and Finance
Bankruptcy Section
PO Box 5300
Albany, NY 12205-0300                                 318      2/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                      $0.00                                                                 $0.00



                                                                                                                   Page 18 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 19 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
Wijaya, Miranda
244 West 64th St Apt 4D
New York, NY 10023                          319      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.00                                                                                   $42.00
Shumaker, Edward
3636 Courville St.
Detroit, MI 48224                           320      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                               $227.00                                              $227.00
Wallace, Dylan
13069 Loire Valley Dr.
Rancho Cucamonga, CA 91739                  321      2/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                               $100.00                                              $100.00
Sook, Brianna
2839 Colfax Ave. S.
Minneapolis, MN 55408                       322      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.00                                                                                   $32.00
Cook, Kelly
972 N. Madison St.
Arlington, VA 22205                         323      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $48.04                                                                                   $48.04
Shelton, Jennifer
931 Indian Wells Avenue
Sunnyvale, CA 94085                         324      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.45                                                                                   $30.45
SiteHawk LLC
Flossie Holmes
709 Nissan Drive
Smyrna, TN 37167                            325      2/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $1,514.02                                                                               $1,514.02
Land, Cecilia
145 E. 16th Street 18K
New York, NY 10003                          326      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.00                                                                                   $32.00
Cummins, Kathleen
5 Studer Rd
Clinton, NJ 08809                           327      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $75.00                            $75.00
Ahmadi, Brian
PO Box 11611
Costa Mesa, CA 92627                        328      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $51.84                                                                                   $51.84
Johnson, Molly
229 Western Avenue
Covington, KY 41011                         329      2/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $25.00                                                                                   $25.00
Scholz, Antonia-Sophia
10 West 121 Street
New York, NY 10021                          330      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $116.80                                                                                  $116.80
Wong, Lucy
621 NE Sumner St.
Portland, OR 97211                          331      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
Savage, Kendra
1510 N Talman Ave. Apt 2
Chicago, IL 60622                           332      2/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $100.00                                                                                  $100.00
Mitchell, Anna
2409 Highway 85 South
Fayetteville, GA 30215                      333      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $36.72                                                                                   $36.72
DelleCare, Kerilynn
40 Koch Blvd.
Staten Island, NY 10312                     334      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $109.00                                                                                  $109.00
Mikolajczyk, Albert
719 Reef Rd
Lockport, IL 60441                          335      2/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $65.40                                                                                   $65.40
Toledano, Anais
784 Columbus Ave, #40
New York, NY 10025                          336      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.00                                                                                   $46.00
Deighton, Jody
5434 Mt. Helena Ave.
Los Angeles, CA 90041                       337      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $41.42                                                                                   $41.42
Luchsinger, Skye
2917 Whalers Cove Circle
Las Vegas, NV 89117                         338      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $188.91                                                                                  $188.91


                                                                                                         Page 19 of 196
                                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 20 of 196



                                                                                                                       Claim Register
                                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                     Case No. 16-12551


                                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                             Amount                                                Amount
BOLSTER, LINDSAY SHEA
2138 S INDIANA AVE #2109
CHICAGO, IL 60616                                           339      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $87.00                                                                                   $87.00
8th Street Produce Owner LLC
Jeffrey A. Goldberger
450 Park Avenue, 4th Floor
New York, NY 10022                                          340      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $9,936.07                                                                               $9,936.07
Han, Tong
4816 San Pablo Dam Rd Apt 15
El Sobrante, CA 94803                                       341      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.12                                                                                   $40.12
Gutierrez, Guillermo
672 45th Street
Oakland, CA 94609                                           342      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $47.97                                                                                   $47.97
Laclair, Mya R.
2373 4Th Army Rd
Seaside, CA 93955-8325                                      343      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
WEINHOUSE, LORI
821 3RD STREET, #202
SANTA MONICA, CA 90403                                      344      2/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $24.15                                                                                   $24.15
South Carolina Electric & Gas Company ("SCE&G")
220 Operation Way, Mail Code C222
Cayce, SC 29033                                             345      2/8/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $2,167.25                                                                               $2,167.25
Sewerage and Water Board of New Orleans
625 St. Joseph Street, Room 140
New Orleans, LA 70165                                       346      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $325.92                                                                                  $325.92
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      347      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $7,710.99                            $150.38                                            $7,861.37
Mahdavi, Bahman
14 Windsor
Newport Beach, CA 92660                                     348      2/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $28.08                                                                $28.08
Parker IV, Samuel
449 W. Knowlton Rd.
Media, PA 19063                                             349      2/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $22.00                                                                                   $22.00
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      350      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $8,495.71                            $120.30                                            $8,616.01
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      351      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $3,321.61                            $120.30                                            $3,441.91
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      352      2/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $9,540.67                            $120.30                                            $9,660.97
Charleston County Revenue Collections
4045 Bridgeview Drive
North Charleston, SC 29405                                  353      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                               $558.31                                              $558.31
NYC Department of Finance
Catherine Leung
Supervisor
Bankruptcy & Assignment Unit
345 Adams Street, 10th Floor
Brooklyn, NY 11201                                          354      2/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      355      2/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $25,822.43                          $1,052.63                                           $26,875.06
Axis Capital, Inc. (n/k/a Amur Equipment Finance, Inc.)
308 N Locust St
Grand Island, NE 68801                                      356      2/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $30,535.55                            $436.09                                           $30,971.64
Walsh, Caroline
47 Woodbine Ave
Larchmont, NY 10538                                         357      2/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $87.67                                                                                   $87.67


                                                                                                                         Page 20 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 21 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Richardson, William Mark
440 W. 21st Street
New York, NY 10011                             358      2/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.00                                                                                   $80.00
Green Valley - Ross Partnership
William A. Van Roo, Esquire
13863 Quartergorse Drive
Grass Valley, CA 95949                         359      2/9/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $204,357.12                                                                             $204,357.12
Wang, Xuan
9203 Whitney Ct
College Station, TX 77845                      360     2/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $99.59                                                                                   $99.59
STATE BOARD OF EQUALIZATION
SPECIAL OPS, MIC: 55
PO BOX 942879
SACRAMENTO, CA 94279-0055                      361     2/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                      $0.00                                                                 $0.00
Tabor Storage Solutions
121 W. Lexington Drive, Suite 630
Glendale, CA 91203                             362     2/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $981.44                                                                                  $981.44
Nguyen, Joyce
13781 Cherry St. #5
Westminster, CA 92683                          363     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.21                                                                                   $58.21
Torres, Molly
1373 COOLIDGE AVE
PASADENA, CA 91104-2002                        364     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
MON, SARA
10965 ROEBLING AVE
LOS ANGELES, CA 90024                          365     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $52.20                                                                                   $52.20
Krueger, Philip
1340 North Dean Street Apt. 1
Chicago, IL 60622                              366     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $81.56                                                                                   $81.56
Fisher, Allyson
701 W. Red Bank Ave, #M8
W. Deptford, NJ 08096                          367     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.00                                                                                   $80.00
Sacher, Kirsten
1808 Hansaker St
Oceanside, CA 92054                            368     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.48                                                                                   $32.48
Scherr, Brian
77 Bleecker Street Apt 124
New York, NY 10012                             369     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $48.00                                                                                   $48.00
Choong, Brandon
53-17 202nd St.
Oakland Gardens, NY 11364                      370     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.00                                                                                   $46.00
Lewis, April C.
2553 W. Hirsch St
Chicago, IL 60622                              371     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $26.46                                                                                   $26.46
Sampedro-Perez, Irma
7815 Potrero Avenue
El Cerrito, CA 94530                           372     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.92                                                                                   $58.92
Tran, Maple
2012 McGraw Ave
Bronx, NY 10462                                373     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $70.00                                                                                   $70.00
McPherson, Lane
13921 Teagen Lane
Yukon, OK 73099                                374     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Le, Chi
3725 S Parton St
Santa Ana, CA 92707                            375     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $53.24                                                                                   $53.24
Epner, Margaret
606 Leonard Street, Apt #2
Brooklyn, NY 11222                             376     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $43.00                                                                                   $43.00
Wong, Julie
1837 La Loma Road
Pasadena, CA 91105                             377     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $37.96                                                                                   $37.96

                                                                                                            Page 21 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 22 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address         Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Canon, Lian
13138 Magnolia Blvd
Sherman Oaks, CA 91423                              378     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $31.00                                                                                   $31.00
Warpas, Wiktoria
25 Boerum Street Apt. #16L
Brooklyn, NY 11206                                  379     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $148.24                                                                                  $148.24
Chopra, Rishi
4405 Prairie Willow Ct.
Concord, CA 94521                                   380     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
FedEx Trade Networks Transport & Brokerage Inc.
Mike Mambretti
170 Cooper Ave.
Suite 110
Tonawanda, NY 14150                                 381     2/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $59,951.67                                                                              $59,951.67
Harris County, et al.
John P. Dillman
Tara L. Grundemeier
Linebarger Goggan Blair & Sampson LLP
PO Box 3064
Houston, TX 77253-3064                              382     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Tran, Jenny
8528 Jumilla Ave
Winnetka, CA 91306                                  383     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $250.00                                                                                  $250.00
Neri, Philip
23035 Mehden Ave
Carson, CA 90745                                    384     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $106.82                                                                                  $106.82
Jackson, Sarah L.
410 State St. #45
Brooklyn, NY 11217                                  385     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.60                                                                                   $40.60
Steinmetz, Cindi
500 East 83rd Street Apt 2K
New York, NY 10028                                  386     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $38.00                                                                                   $38.00
Hall, Veronica
1834 Kofman Parkway
Alameda, CA 94502                                   387     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Torres, Romela
6116 Broadway
Woodside, NY 11377                                  388     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $83.49                                               $83.49
McLaughlin, Jonathan
1837 OXFORD ST
ERIE, PA 16505-4609                                 389     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Raya, Agga
175 N. Ada St # 308
Chicago, IL 60607                                   390     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $184.26                                                                                  $184.26
Wang, Yu-Hsuan
1747 Seville Way
San Jose, CA 95131                                  391     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $101.84                                                                                  $101.84
Bexar County
Linebarger Goggan Blair & Sampson, LLP
Don Stecker
711 Navarro, Suite 300
San Antonio, TX 78205                               392     2/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Bent, Kimberly
150 South Ocean Ave Apt. 1K
Freeport, NY 11520                                  393     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $88.93                                                                $88.93
Siani, Nicole M
429 W 46th St 4E
New York, NY 10036                                  394     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $24.56                                                                                   $24.56
Tomlinso Management Group, INC.
15760 Ventura Blvd - Suite # 1920
Encino, CA 91436                                    395     2/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $2,880.00                                                                               $2,880.00


                                                                                                                 Page 22 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 23 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                               Current General                                       Current 503(b)(9)
                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address      Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                   Amount                                                Amount
Duong, Victoria
14884 Stonehedge Lane
Westminster, CA 92683                             396     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $93.43                                                                                   $93.43
Michigan Department of Treasury
3030 W. Grand Blvd-Cadillac Place, Ste 10-200
Detroit, MI 48202                                 397     2/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00              $0.00                                                                 $0.00
Santos, Sabrina Ortiz
5400 7th St NW Apt 205
Washington, DC 20011                              398     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $84.07                                                                                   $84.07
Lieske, Chloe
532a Henry St. #3F
Brooklyn, NY 11231                                399     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $52.00                                                                                   $52.00
Gunshor, Emily
273 Berry St.
Brooklyn, NY 11249                                400     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $73.00                                                                                   $73.00
Fimiani, Cristy
1501 Cocoanut Rd
Boca Raton, FL 33432                              401     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $44.52                                                                                   $44.52
Lewis, Alison T
589 Flatbush Ave., #2
Brooklyn, NY 11225                                402     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.00                                                                                   $58.00
Moiso, Shelby L.
20 Via Palacio
San Clemente, CA 92673                            403     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                  $123.12                           $123.12
Buishas, Brianne
412 Verbena Ct.
Naperville, IL 60565                              404     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $63.95                                                                                   $63.95
Resnick, Susan K.
4031 Terrace Lane
Minnetonka, MN 55305                              405     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $33.60                                                                                   $33.60
Altman, Perry
1347 Stanley Blvd
Birmingham, MI 48009                              406     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $12.00                                                                                   $12.00
Parra, Priscila
430 AUTUMN AVE
BROOKLYN, NY 11208-2903                           407     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $26.00                                                                                   $26.00
Gala, Anish
24525 Paseo de Toronto
Yorba Linda, CA 92887                             408     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $16.31                                                                                   $16.31
Tioseco, James
2009 San Pablo Ave.
Berkeley, CA 94702                                409     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $99.93                                                                                   $99.93
Yip, Mimi
501 E 4th Street
Los Angeles, CA 90013                             410     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $87.48                                                                                   $87.48
Ueng, Jocelyn
450 Massachusetts Ave NW #912
Washington, DC 20001                              411     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $29.70                                                                                   $29.70
Apikian, Abraham
1470 Atchison St
Pasadena, CA 91104                                412     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.34                                                                                   $28.34
Yang, Xiuyan
1533 W Montana St, Unit 3
Chicago, IL 60614                                 413     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,461.28                                                                               $2,461.28
Holland, Chloe
4141 SW 40th Pl
Portland, OR 97221                                414     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $23.93                                                                                   $23.93
Zale, Madalene
200 W. Elm St. #1403
Conshohocken, PA 19428                            415     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $18.00                                                                                   $18.00



                                                                                                               Page 23 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 24 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
SPRINT CORP.
ATTN: BANKRUPTCY DEPT
PO BOX 7949
OVERLAND PARK, KS 66207-0949                  416     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $3,833.83                                                                               $3,833.83
Dahl, Teresa
6535 Commodore Sloat Dr
Los Angeles, CA 90048                         417     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.48                                                                                   $80.48
Martorana, Dana
521 Jefferson St, Apt 5
Hoboken, NJ 07030                             418     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.00                                                                                   $42.00
Farnsworth, Marci
6320 E. Montecito Ave.
Scottsdale, AZ 85251                          419     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.30                                                                                   $45.30
Cayre, Daniel
534 Hudson Street, 3D
New York, NY 10014                            420     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $263.09                                                                                  $263.09
Dallas County
Elizabeth Weller
Laurie A Spindler
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Frwy Ste 1000
Dallas, TX 75207                              421     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Ulker, Meltem
101 Collins Ave #10
Miami Beach, FL 33139                         422     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $94.00             $94.00                           $188.00
Snaif, Samira
940 Baker St. Apt 1
San Francisco, CA 94115                       423     2/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $101.14                                                                                  $101.14
Kim, Yung
1511 Amarone Place
Lutz, FL 33548                                424     2/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Xiao, Ang
200 Laird Ave Apt 203
Cliffside Park, NJ 07010                      425     2/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $553.00                                                                                  $553.00
Geissinger, Laura
2086 NW Kearney St. Apt 3
Portland, OR 97209                            426     2/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.00                                                                                   $58.00
Bahrami, Kavan
6917 N Greenwich Ave
Portland, OR 97217                            427     2/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
Brailsford, Brooke
10989 Bluffside Dr. Apt # 3203
Studio City, CA 91604                         428     2/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $32.00                            $32.00
Kahn, Deborah
2208 Fuchsia Ave
Upland, CA 91784                              429     2/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.44                                                                                   $80.44
RH Management Resources
Robert Half / Attn: Karen Lima
PO Box 5024
San Ramon, CA 94583                           430     2/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $27,093.84                                                                              $27,093.84
Accountemps
Attn:Karen Lima
Robert Half
PO Box 5024
San Ramon, CA 94583                           431     2/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $27,591.91                                                                              $27,591.91
Radoo, Danielle
600 S Spring St. Unit 902
Los Angeles, CA 90014                         432     2/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                             $350.37                              $350.37                           $700.74
Tyco Integrated Security, LLC
10405 Crosspoint Boulevard
Indianapolis, IN 46256                        433     2/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $6,693.54                                                                               $6,693.54


                                                                                                           Page 24 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 25 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
WESTERN NEON
2902 4TH AVE S
SEATTLE, WA 98134                             434     2/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,906.93                                                                               $1,906.93
Servello, Michael
112 Trails Xing
Whitesboro, NY 13492                          435     2/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $259.20                                                                                  $259.20
Wong, Jackson
6463 229th Street
Oakland Gardens, NY 11364                     436     2/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $18.70                                                                                   $18.70
Woyshner, Caroline Diane
11353 Wembley Road
Los Alamitos, CA 90720                        437     2/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $34.56                                                                                   $34.56
Jenner, Sarah
832 Willow Ave., Apt. 2E
Hoboken, NJ 07030                             438     2/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $178.00                                                                                  $178.00
Sabel, Jennifer
368 Eastern Parkway #3E
Brooklyn, NY 11225                            439     2/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $65.25                                                                                   $65.25
Mayer, Mia
132 N 155th Street
Shoreline, WA 98133                           440     2/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.37                                                                                   $50.37
Steiner, Carley
1313 Valley View Rd #106
Glendale , CA 91202                           441     2/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.70                                                                                   $32.70
Leonard, Kimetria
4256 Ensenada Dr.
Woodland Hills, CA 91364                      442     2/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Shore, Kelley
48 Valley View Court
El Sobrante, CA 94803                         443     2/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Swendseid, Alaina
15889 W 62nd Pl
Golden, CO 80403                              444     2/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $65.00                                                                                   $65.00
Louy, Zara
742 23rd Street
Santa Monica, CA 90402                        445     2/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $88.31                                                                $88.31
Bogert, Laura
104 Vicksburg St.
San Francisco, CA 94114                       446     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $76.13                                                                                   $76.13
Diggs, Renee
6729 Darkwood Court
District Heights, MD 20747                    447     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $5.54                                                                                    $5.54
Choi, Eunsuk
1275 15th Street Apt 5F
Fort Lee, NJ 07024                            448     2/21/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $73.00                                                                                   $73.00
Girard, Adrienne
25 Ave at Port Imperial #1015
West New York, NJ 07093                       449     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.00                                                                                   $20.00
Sklov, Tyler
69 MAGNOLIA AVE
SAN ANSELMO, CA 94960-2607                    450     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $77.76                                                                                   $77.76
Gorsuch, Nicole
1932 Monon St
Los Angeles, CA 90027                         451     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $57.00                                                                                   $57.00
Montaque, Natasha
135 Pitt St Apt-317
New York, NY 10002                            452     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $124.90                                                                                  $124.90
Heifetz, Ariana Shirin Abadian
20 Hilliard Street
Cambridge, MA 02138                           453     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $69.00                                                                                   $69.00



                                                                                                           Page 25 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 26 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Nozar, Nicole
5359 Aura Ave
Tarzana, CA 91356                            454     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $41.42                                                                                   $41.42
Adobe Systems, Inc
3900 Adobe Way #2149
Lehi, UT 84043                               455     2/21/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $112,333.20                                                                             $112,333.20
Moriarty McLaughlin, Fiona
2200 Colorado Ave #721
Santa Monica, CA 90404                       456     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Shaw, Amy
532 Lakeview Way
Redwood City, CA 94062                       457     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $19.58                                                                                   $19.58
Saylor, Amy
1800 Knoxville Avenue
Long Beach, CA 90815                         458     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $75.00                                                                                   $75.00
Skinner, Jennifer
5008 N Idlewild Ave
Whitefish Bay, WI 53217                      459     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $200.00                                                                                  $200.00
Cha, Serena
1549 San Carlos Ave Apt #26
San Carlos, CA 94070                         460     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $94.61                                                                                   $94.61
Zimmerman, Sarah
1837 S. Gilpin St.
Denver, CO 80210                             461     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Uhr, Tamara J.
151 Maono Place
Honolulu, HI 96821                           462     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $136.13                                                                                  $136.13
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                     463     2/21/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00             $0.00                                                                 $0.00
Louisiana Department of Revenue
P.O. Box 66658
Baton Rouge, LA 70896-6658                   464     2/21/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $1,901.48         $4,843.77                                                             $6,745.25
Tran, Joanne
11 Victorian Way
West Deptford, NJ 08096                      465     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.00                                                                                   $60.00
Schelich, Jennifer
713 Classon Ave #102
Brooklyn, NY 11238                           466     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Sellner, Joelle
608 N La Jolla Avenue
Los Angeles, CA 90048                        467     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $63.75                                                                                   $63.75
Younes, Sarah
1924 Kilbirnie Drive
Germantown, TN 38139                         468     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $68.00                                                                                   $68.00
LaJoie, Sally Ann
1838 SE Lavender Street
Portland, OR 97214                           469     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $17.00                                                                                   $17.00
Kinahan, Kimberly
3517 Asbury Street
Dallas, TX 75205                             470     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $97.43                                                                                   $97.43
Tuohy, Stephen Mark
101 S Kilkea Dr
Los Angeles, CA 90048                        471     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $112.76                                                                                  $112.76
Fairbrother, James Robert
34 Harness Lane
Levittown, NY 11756                          472     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $48.00                                                                                   $48.00
Ramey, Anamaria
101 Belvedere Dr Apt 7
Mill Valley, CA 94941                        473     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $19.00                                                                                   $19.00



                                                                                                          Page 26 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 27 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Maturu, Ameet
396 8th St, Apt 3L
Brooklyn, NY 11215                             474     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $48.50                                                                                   $48.50
Hollowed, Madolyn
4728 89th Ave. SE
Mercer Island, WA 98040                        475     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $27.97                                                                                   $27.97
Semis, Sasha
1980 Jefferson St #302
San Francisco, CA 94123                        476     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $71.78                                                                                   $71.78
Ong, Tiffany
1131 20th St. Apt. 3
Santa Monica, CA 90403                         477     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $89.79                                                                                   $89.79
Memmo, Donna
5075 Donovan DR
Alexandria, VA 22304-7758                      478     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.68                                                                                   $30.68
Ho, Johnson
39-40 Greenpoint Ave #2D
Queens, NY 11104                               479     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Jeratheannard, Nicha
4106 W. Irving Park, Apt. 3A
Chicago, IL 60641                              480     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $85.33                                                                                   $85.33
CLAIM DOCKETED IN ERROR
                                               481     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                      $0.00
Nawn, Andrew
312 West 76th St. Apt 5F
New York, NY 10023                             482     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $15.46                                                                                   $15.46
Alvidrez, Julia
553 Grand St. Apt 1R
Brooklyn, NY 11211                             483     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $38.50                                                                                   $38.50
Ceva Logistics
Attn: Katherine Moore-Devoe
15350 Vickery Drive
Houston, TX 77032                              484     2/22/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $4,259.93                         $50,000.00                                           $54,259.93
Pinecone + Chickadee
6 Free Street
Portland, ME 04101                             485     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $71.34                                                  $0.00                            $71.34
Jackson County Collector
Attn: Bankruptcy
415 E.12th St. Suite 100
Kansas City, MO 64106                          486     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $3,650.71                                                             $3,650.71
Clinton, Alexa Chu
618 Walnut Street #406
San Carlos, CA 94070                           487     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $164.81                                                                                  $164.81
Alfonso, Christian
c/o Cummings & Franck PC
Attn: Lee Franck
1025 West 190th Street, Suite 200
Gardena, CA 90248                              488     2/22/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Swift, Liam
1466 Belle Ave
Lakewood, OH 44107                             489     2/23/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $38.00                                                                                   $38.00
Gordon, Sara
607 Garden Street
Hoboken, NJ 07030                              490     2/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $36.00                                                                                   $36.00
Alfonso, Christian
c/o Cummings & Franck PC
Attn: Lee Franck
1025 West 190th Street, Suite 200
Gardena, CA 90248                              491     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Lamb, Kevin
262 Taaffe Pl, Apt 414
Brooklyn, NY 11205                             492     2/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $230.00                                                                                  $230.00

                                                                                                            Page 27 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 28 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Willey, Ian
234 NE 3rd St Apt. 2002
Miami, FL 33132                                493     2/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $90.00                                                                                   $90.00
The Irvine Company LLC
c/o Bewley, Lassleben & Miller, LLP
Attn: Ernie Zachary Park
13215 E. Penn St., Suite 510
Whittier, CA 90602                             494     2/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $168,180.10                                                                             $168,180.10
Jackson County Collector
Attn: Bankruptcy
415 E.12th St. Suite 100
Kansas City, MO 64106                          495     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Szwarc, Katherine
34 N 7th Street Apt 5T
Brooklyn, NY 11249                             496     2/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $18.00                                                                                   $18.00
Ehrlich, Avi
1057 Valencia St
San Francisco, CA 94110                        497     2/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $35.34                                                                                   $35.34
Zhou, Julia
150 East 77th Street, Apt # 12A
New York, NY 10075                             498     2/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $22.00                                                                                   $22.00
Yee, Michelle
1115 W Remington Dr
Sunnyvale, CA 94087                            499     2/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.71                                                                                   $25.71
Neiger, Roslyn
17 Manchester Drive
Spring Valley, NY 10977                        500     2/23/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $36.00                                                                                   $36.00
Tiedt, Gina
3835 Peregrin Cir
Corona, CA 92881                               501     2/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $391.00                                                                                  $391.00
Chu, Sally
5638 Golden West Ave
Temple City, CA 91780                          502     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $63.60                                                                                   $63.60
Diez, Claudia P
200 W 57th St Suite 1310
New York, NY 10019                             503     2/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $120.00          $120.00
Whitman, Colleen
156 Susan Drive
Westfield, MA 01085                            504     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $78.00                                                                                   $78.00
Li, Ally
160 Vermont Ave
Staten Island, NY 10305                        505     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Barandiaran, Ashley
1834 Clove St
San Diego, CA 92106                            506     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.44                                                                                   $46.44
Klauber, Katherine Taylor
1355 17TH ST NW APT 916
WASHINGTON, DC 20036-1941                      507     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.67                                                                                   $32.67
Bair, Brooke
2516 Poinsettia Avenue
Manhattan Beach, CA 90266                      508     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $6.56                                                                                   $6.56
Yakovleva, Lidia
7521 Hampton Ave #304
West Hollywood, CA 90046                       509     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $65.00                                                                                   $65.00
Getty, Alexander P.
2125 Broderick St
San Francisco, CA 94115                        510     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $118.01                                                                                  $118.01
Li, Cecilia
58 Stone Hill Drive South
Manhasset, NY 11030                            511     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $110.00                                                                                  $110.00



                                                                                                            Page 28 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 29 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Coffina, Cara
375 Lincoln Pl #3i
Brooklyn, NY 11238                            512     2/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $13.14                                                                                   $13.14
Handegaard, Matthew
6405 Hampshire Place
Golden Valley, MN 55427                       513     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Ke, Lizhu
25 Del Perlatto
Irvine, CA 92614                              514     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.66                                                                                   $42.66
Roy, Derek
P.O. Box 1112
Boulder Creek, CA 95006                       515     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $64.16                                                                                   $64.16
Vaccaro, Leanne
9706 161st Ave.
Howard Beach, NY 11414                        516     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Rosen, Eric
5555 Ocean, Unit 106
Hawthorne, CA 90250                           517     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $34.88                                                                                   $34.88
Pardee, Marina
34 Desbrosses St
Apt 800
New York, NY 10013                            518     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Kroner, Carla
15301 Manor Village Lane
Rockville, MD 20853                           519     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $45.52             $45.52                            $91.04
Villero, Roselia
23946 Welby Way
West Hills, CA 91307                          520     2/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $175.00                                                                                  $175.00
Printful, Inc.
Attn: Zane Levsa
11025 Westlake Dr.
Charlotte, NC 28273                           521     2/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $12,170.69                                                                              $12,170.69
Haltrecht, Karen
209 Copa de Oro Rd.
Los Angeles, CA 90077                         522     2/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $58.86           $58.86
Kalinsky, Elizabeth
541 Howell Ave.
Cincinnati, OH 45220                          523     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $61.19                                               $61.19
Johnson, Angela
PO Box 741244
Riverdale, GA 30274                           524     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $82.00                                                                                   $82.00
Huerth, Kimberly
2112 8TH ST NW Apt 801
Washington, DC 20001-8213                     525     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $61.97                                                                                   $61.97
Tageos, Inc.
185 Alewife Brook Parkway Ste 210
Cambridge, MA 02138                           526     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Barry, Shawn
3011 4th St. #A
Santa Monica, CA 90405                        527     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $55.96                                                                                   $55.96
Hisey, Brad
1210 N Gardner St
West Hollywood, CA 90046                      528     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
Waddell Ltd.
3rd Floor, 2 Arundel Street
London WC2R 3DA
United Kingdom                                529     2/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $12,708.65                                                 $0.00                        $12,708.65
Koehler, Cole
4430 PRICE ST APT 106
LOS ANGELES, CA 90027-2726                    530     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.00                                                                                   $30.00



                                                                                                           Page 29 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 30 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Another Publishing Ltd
3rd Floor, 2 Arundel Street
London WC2R 3DA
United Kingdom                                531     2/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $5,979.88                                                 $0.00                         $5,979.88
Linden, Avie
c/o Hammer Galleries
32 East 67th Street
New York, NY 10065                            532     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.09                                                                                   $74.09
Whitaker, Sarah
1222 N. Olive Dr. Unit 202
West Hollywood, CA 90069                      533     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Gallagher, Kristen
4701 Greenpoint Ave. #111
Sunnyside, NY 11104                           534     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $156.00                                                                                  $156.00
Vandeman, Barbara
1266 Calle de Sevilla
Pacific Palisades, CA 90272                   535     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $61.04                                                                                   $61.04
Villero, Roselia
23946 Welby Way
West Hills, CA 91307                          536     2/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $175.00          $175.00
McKnight, Lucy
2/28 Blinco Street
Fremantle, Western Australia 6160
Australia                                     537     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $232.00                                                                                  $232.00
Kung, Karen
2402 Virginia St.
Berkeley, CA 94709                            538     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.34                                                                                   $28.34
Santiago, Florida M.
37437 Gillett Road
Fremont, CA 94536                             539     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.76                                                                                   $46.76
Petermann, Kim
PO Box 2459
Edwards, CO 81632                             540     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $19.60                                                                                   $19.60
Vasquez, Ronald
50 Biscayne Blvd., Apt 2907
Miami, FL 33138                               541     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.02                                                                                   $40.02
Steckler, Sharon
53 Winslow Road, Apt. A
Brookline, MA 02446                           542     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $17.00                            $17.00
Bremus, E.
199 Michigan Avenue
Paterson, NJ 07503                            543     2/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $1.00                                                                                    $1.00
Stafford, Veronica
38086 Lantern Hill Ct.
Farmington Hills, MI 48331                    544     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.44                                                                                   $25.44
Orians, Miller
210 E 38th Street Apt 2C
New York, NY 10016                            545     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $110.00                                                                                  $110.00
Swift, Lawrence
6530 Reflection Drive
#2270
San Diego, CA 92124                           546     2/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $100.00                                                                                  $100.00
Spreadshirt Inc
1572 Roseytown Rd
Greensburg, PA 15601                          547     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,884.02                                                                               $2,884.02
Wojtys, Jennifer
24 Van Dyke Street
Wallington, NJ 07057                          548     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $35.70                                                                                   $35.70
Aiello-Sugiyama, Marlene
2414 1st Ave #413
Seattle, WA 98121                             549     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $44.90                                                                                   $44.90


                                                                                                           Page 30 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 31 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Oganyan, Narine
300 E. Providencia Ave. #201
Burbank, CA 91502                            550     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $70.00                                                                                   $70.00
Harsono, Michelle
5936 SE Francis St
Portland, OR 97206                           551     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $26.00                                                                                   $26.00
Thomas, Brandi
35 Overlook Ln
Richmond, VT 05477                           552     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $31.00                                                                                   $31.00
Curalate, Inc.
Attn: AR
2401 Walnut St. Suite 502
Philadelphia, PA 19103                       553     2/28/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $11,831.45                                                                              $11,831.45
Pinilla, Vivian Camila
733 N. Adams Apt. A
Glendale, CA 91206                           554     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $85.02                                                                                   $85.02
Kleinzweig, Lisa
1685 ROSE AVE
SANTA ROSA, CA 95407-7176                    555     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $22.41                                                                                   $22.41
Clark, Brian
516 W. 47th St 54G
New York, NY 10036                           556     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $65.00                                                                                   $65.00
Doonan, Elizabeth
5415 Maple Canyon Ave
Columbus, OH 43229                           557     2/28/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $25.00                                                                                   $25.00
Spitaleri, Aliaksandra
215 E 11th Ave Apt D3
Denver, CO 80203                             558     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.00                                                                                   $20.00
Resnick, Elizabeth
24 West 127
Apt #1
New York, NY 10027                           559     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Castillo, Desiree L.
23 Waverly Place, Apt 2W
New York, NY 10003                           560     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $77.00                                                                                   $77.00
Wood, Monica Anne
239 Pacific St. Unit L
Santa Monica, CA 90405                       561     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Ornelas Gomez, Ingrid G.
903 Conlon Ave.
La Puente, CA 91744                          562     2/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $89.00                                                                                   $89.00
Burton, Saba
PO Box 14721
Oakland, CA 94614                            563      3/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $157.15                                                                                  $157.15
Reiss, Aaron
208 FORSYTH ST APT 9
NEW YORK, NY 10002-1379                      564      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $65.12                                                                                   $65.12
UNITED FABRICARE SUPPLY, INC.
1237 W. WALNUT STREET
COMPTON, CA 90220                            565     2/28/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $247,508.50                                                 $0.00                       $247,508.50
Hernandez, Katherine Olivia
475 S.W. 18 Ter
Miami, FL 33129                              566     2/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $79.18                                                                                   $79.18
Silvert, Jessica
172 Parnassus Ave, Apt 1
San Francisco, CA 94117                      567      3/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $124.49                                                                                  $124.49
Vargas, Gabriela
7318 N. Lowell
Lincolnwood, IL 60712                        568      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $35.00                                                                                   $35.00
Barnhorst, Nicholas
1991 BROADWAY APT 15A
NEW YORK, NY 10023-5827                      569      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00

                                                                                                          Page 31 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 32 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Lonergan, John Guthrie
270 Homewood Road
Los Angeles, CA 90049                          570      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                       Unliquidated                                                                  $0.00            $0.00
Watanabe, Kyoko
1717 Green St.
San Francisco, CA 94123                        571      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $56.55                                                                                   $56.55
Tsan, Linda
763 Treat Ave
San Francisco, CA 94110                        572     2/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $38.05                                                                                   $38.05
Olive, Kimberly
56 Harris Dr.
Oceanside, NY 11572                            573     2/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $18.43                                                                                   $18.43
Allen-Tummon, Laura
9219 NUGENT TRL
WEST PALM BCH, FL 33411-6325                   574      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                             $233.20                                                                $233.20
Lieck, Hannah
334 Laramie Dr.
San Antonio, TX 78209                          575      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.98                                                                                   $20.98
Silverstein, Scott
65 East 65th Street - 35th Floor
New York, NY 10022                             576      3/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $88.00                                                                                   $88.00
Rossell, Evan
1503 South Coast Drive
Suite 321
Costa Mesa, CA 92626                           577      3/1/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $100.00                             $100.00                                              $200.00
Friedlander, Helene
174 Stephensburg Rd
Port Murray, NJ 07865                          578      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Barzell, Dustin
436 Union Ave. 2R
Brooklyn, NY 11211                             579      3/2/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $90.00                                                                                   $90.00
Jackson County Collector
Attn: Bankruptcy
415 E.12th St. Suite 100
Kansas City, MO 64106                          580     2/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Galapo, Grace
1069 East 9th street
Brooklyn, NY 11230                             581      3/2/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $37.02                                                                                   $37.02
Liu, Yuan
1900 South Eads Street, Apt 831
Arlington, VA 22202                            582      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $149.11                                                                                  $149.11
Hamilton, John
261 Evergreen Ave #4F
Brooklyn, NY 11221                             583      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $203.10                                                                                  $203.10
Krasner, Ami
1309 Silver Beach Way
Raleigh, NC 27606                              584      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $33.84                                                                                   $33.84
Celestin, Kelli
148 Villere Dr.
Destrehan, LA 70047                            585      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.12                                                                                   $74.12
Lee, Kerry-Ann
926 Montgomery Street
Brooklyn, NY 11213                             586      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Kahn, Deborah
2208 Fuchsia Avenue
Upland, CA 91784                               587      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.44                                                                                   $80.44
LA Supply Co.
13700 E. Rosecrans Ave.
Santa Fe Springs, CA 90670                     588      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $40,040.00                                                                              $40,040.00
Spaeth, Kristen
6 Sylvia Street
Glen Head, NY 11545                            589      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $39.76                                                                                   $39.76

                                                                                                            Page 32 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 33 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                               Current General                                       Current 503(b)(9)
                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address       Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                   Amount                                                Amount
Lee, Kerry-Ann
926 Montgomery Street
Brooklyn, NY 11213                                590      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $10.00                                                                $10.00
Flintfox Consulting Group Inc
Attn: Jeffrey Hayward
5 Omega Street, Rosedale
Auckland 0632
New Zealand                                       591      3/2/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $438,182.22                                                                             $438,182.22
Hanjin Intermodal America DBA: Hanjin Express
Attn: Sun Kim
1111 E. Watson Center Rd Unit A
Carson, CA 90745                                  592      3/2/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $15,325.15                                                                              $15,325.15
Barczak, Mary
2423 Lake Place
Minneapolis, MN 55405                             593      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.00                                                                                   $42.00
Harouni, Jessica
356 22nd Street
Santa Monica, CA 90402                            594      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $15.26                                                                                   $15.26
Hamsher, Meredith
720 Presidio Avenue Apt 104
San Francisco, CA 94115                           595      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $48.00                                                                                   $48.00
Langhorn, Brennyn Lark
5 White Birch Ct.
Norwalk, CT 06851                                 596      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $35.74                            $35.74
Gomez, Lara
4315 Nenana Dr
Houston, TX 77035                                 597      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $21.65                                                                                   $21.65
Amirkiai, Farah
1215 Arthur Ct.
Los Aitos, CA 94024                               598      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $65.00                                               $65.00
Rego Consulting
2115 N Main St
Centerville, UT 84014                             599      3/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $10,330.00                                                                              $10,330.00
Hinke, Chris
22 Godfrey Lane
Huntington, NY 11743                              600      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.00                                                                                   $60.00
Schroeder, Lindsay
330 W Diversey Pkwy
Unit 1006
Chicago, IL 60657                                 601      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $142.03                                                                                  $142.03
Lacey, Kenneth
830 Madison St. Apt 332
Hoboken, NJ 07030                                 602      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Zacho, Sharon
9814 Easton Dr
Beverly Hills, CA 90210                           603      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $60.00                                               $60.00
Henley, Kasey
327 FOREST GROVE DR
RICHARDSON, TX 75080-1937                         604      3/5/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $106.09                                                                                  $106.09
Gonzalez, Vanessa
4318 Melbourne Ave.
Los Angeles, CA 90027                             605      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.56                                                                                   $25.56
JOSHUA WITMYER
513 N. CROSSING DR
COLUMBIA, SC 29229                                606      3/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
Reasor, Makenzi Lee
9684 Legare Street
Fishers, IN 46038                                 607      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $115.83                                                                                  $115.83
Medina, Mario
3304 Morgan Ave
Los Angeles, CA 90011                             608      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $75,000.00                                                 $0.00                        $75,000.00


                                                                                                               Page 33 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 34 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Szegedi, Juliet
438 North Gower Street
Los Angeles, CA 90004                          609      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $54.30                                                                                   $54.30
Cunningham, Eleanor
11 Linden Place #3
Brookline, MA 02445                            610      3/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $128.00                                                                                  $128.00
Sarkany, Jenny
1441 3rd Avenue Apt 15B
New York, NY 10028                             611      3/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $240.00                                                                                  $240.00
Fisher, Rachel L
5746 N KENMORE AVE APT 414
CHICAGO, IL 60660-4536                         612      3/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
The Law Office of Scott A. Klion, PLLC
385 Burnt Meadow Road
Gardiner, NY 12525                             613      3/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $10,447.50                                                                              $10,447.50
Epner, Margaret
606 Leonard Street
Apt. #2
Brooklyn, NY 11222                             614      3/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $43.00                                                                                   $43.00
NUNEZ, AARON
1315 PROSPECT AVE APT 5B
BRONX, NY 10459                                615      3/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $15,545.20                                                                              $15,545.20
Raymond Handling Solutions, Inc.
9939 Norwalk Blvd.
Santa Fe Springs, CA 90670                     616      3/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $48,834.71                                                                              $48,834.71
Metlox, LLC
c/o Tolkin Group
51 West Dayton Street, Suite 200
Pasadena, CA 91105                             617      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $215,948.00                                                                             $215,948.00
Morvan, Marie-Yan
575 3rd Street Apt 5E
Brooklyn, NY 11215                             618      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $37.50                                                                                   $37.50
Vasquez, Rebecca
404 E. 158th St. Apt 7A
Bronx, NY 10451                                619      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $107.60                                                                                  $107.60
Leonick, Christopher
482 Joralemon St, Apt A4
Belleville, NJ 07109                           620      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                 $0.00                                                $0.00
Pepperjam, LLC
7 South Main St. 3rd Floor
Wilkes-Barre, PA 18701                         621      3/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $149,887.35                                                                             $149,887.35
Tan, Putri
9 SAINT FELIX ST
Brooklyn, NY 11217-1205                        622      3/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $54.00                                                                                   $54.00
Legg, Jeanette
256 S Doheny Dr
Apt 2
Beverly Hills, CA 90211                        623      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $116.28                                                                                  $116.28
Martinez, Gabriella
6600 Warner Ave. #96
Huntington Beach, CA 92647                     624      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Royal Park USA, Inc.
920 West Gate City Blvd.
Greensboro, NC 27403                           625      3/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $19,253.35                                                                              $19,253.35
O'Neil Langan Architects
Daniel Metzger
15 W 37th Street, 15th Floor
New York, NY 10018                             626      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,200.00                                                                               $1,200.00
Badgley, Corinne
2250 Bay Street #315
San Francisco, CA 94123                        627      3/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $16.53                                                                                   $16.53


                                                                                                            Page 34 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 35 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Howe, Jennifer
642 SE 27th Ave
Portland, OR 97214                            628      3/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $25.00                                                                                   $25.00
Ali, Rose
13961 Oxnard St #31
Van Nuys, CA 91401                            629      3/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $45.47                                                                                   $45.47
FULTON COUNTY TAX COMMISSIONER
141 PRYOR ST STE 1113
ATLANTA, GA 30303                             630      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                           $16,792.85                                                            $16,792.85
Khoury, Nadia
2300 Pacific Ave #302
San Francisco, CA 94115                       631      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $84.83                                                                                   $84.83
Daniel Bobbe
Cut Pak Co., LLC
365 Cloverleaf Dr., Ste. C
Baldwin Park, CA 91706                        632      3/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $14,668.26                                                                              $14,668.26
Nguyen, Joyce
13781 Cherry St. #5
Westminster, CA 92683                         633      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.21                                                                                   $58.21
Lewis, Cherie S.
11870 Santa Monica Blvd., Suite 106-366
West Los Angeles, CA 90025                    634      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.00                                                                                   $30.00
TRUJILLO, DELFINO
1438 E 56TH STREET
LOS ANGELES, CA 90011-4924                    635      3/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
Gee, Lydia
300 Crockett St.
Apt 105
Austin, TX 78704                              636      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $67.12                                                                                   $67.12
Kagan Trim Center
3957 S. Hill St, 2nd Floor
Los Angeles, CA 90037                         637      3/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Morales, Rodolfo
c/o Reisner & King LLP
14724 Ventura Blvd., Suite 1210
Sherman Oaks, CA 91403                        638      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Kagan Trim Center
3957 S. Hill St, 2nd Floor
Los Angeles, CA 90037                         639      3/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $836.00                                                                   $0.00          $836.00
Naftalis, Sarah
1125 Park Avenue, Apt. 7B
New York, NY 10128                            640      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $82.00                                                                                   $82.00
Tang, Jacky
2 Northside Piers #9J
Brooklyn, NY 11249                            641      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $37.75                                                                                   $37.75
Stein, Karen
4174 Vanetta Dr
Studio City, CA 91604                         642      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $39.24           $39.24
Nguyen, Michele
3242 Prospect Ave
Rosemead, CA 91770                            643      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $111.18                                                                                  $111.18
Hauser, Charlotte
341 Hancock Street
Brooklyn, NY 11216                            644      3/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $112.80                                                                                  $112.80
Killoch, Alaina
2340 Kenilworth Ave
Los Angeles, CA 90039                         645      3/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $70.90                                                                                   $70.90
THE BUTTON DEPOT
PO BOX 24949
LOS ANGELES, CA 90024-0949                    646      3/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00



                                                                                                           Page 35 of 196
                                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 36 of 196



                                                                                                                                 Claim Register
                                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                               Case No. 16-12551


                                                                                                                                                                   Current General                                       Current 503(b)(9)
                                                                                                                                                                                      Current Priority Current Secured                      Current Admin    Total Current
                  Creditor Name and Address                    Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                       Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                       Amount                                                Amount
Verizon Business Global LLC, on behalf of its affiliates and
subsidiaries
William Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                                                647      3/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $10,174.64                                                                              $10,174.64
The Ally Coalition
63 Woodlawn
Boston, MA 02130                                                 648      3/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $15,703.61                                                                              $15,703.61
UTAH STATE TAX COMMISSION
ATTN: BANKRUPTCY UNIT
210 N 1950 W
SALT LAKE CITY, UT 84134-9000                                    649      3/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
MARTINEZ, VICTOR
600 E 97TH ST APT 200
INGLEWOOD, CA 90301-4394                                         650      3/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
WEAVER, JOHN
4301 JACKSON AVE
CULVER CITY, CA 90232-3237                                       651      3/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
CROWE SR, GARY V
2603 HOLLYWOOD BLVD
CLARKSVILLE, IN 47129                                            652      3/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                  $0.00                             $0.00
Hawaiian Electric Company
PO Box 2750
Honolulu, HI 96840                                               653      3/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $2,723.89                                                                               $2,723.89
Wong, Karen
4310 CRESCENT ST
APT 2112
LONG ISLAND CITY, NY 11101-4268                                  654      3/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $48.00                                                                                   $48.00
Burns, Katherine
2700 Canton St. Apt 304
Dallas, TX 75226                                                 655      3/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $83.35                                                                                   $83.35
PJ INTERNATIONAL
PO Box 10900
Westminster, CA 92685-0900                                       656      3/8/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
PJ INTERNATIONAL
PO Box 10900
Westminster, CA 92685-0900                                       657      3/8/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                                                                                    $0.00
Barrett, Randi
515 West End Ave
Apt 12C
New York, NY 10024                                               658      3/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $116.00                                                                                  $116.00
America Modern, Inc.
16316 Downey Ave
Paramount, CA 90723-5500                                         659      3/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Furumizo, Julie
13443 Carnaby Street
Cerritos, CA 90703                                               660      3/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $4.62             $50.00                                                                $54.62
America Modern, Inc.
16316 Downey Ave
Paramount, CA 90723                                              661      3/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $45,699.98                                             $4,679.69            $0.00       $50,379.67
Sanchez, Jose Medina
9554 Defiance Ave
Los Ángeles, CA 90002                                            662      3/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                               $0.00                             $0.00
Reyes, Cindy
6969 Collins Ave
904
Miami Beach, FL 33141                                            663      3/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                        $101.65                              $101.65                           $203.30
BellSouth Telecommunications, Inc
c/o AT&T Services, Inc Karen A. Cavagnaro
One AT&T Way, Room 3A104
Bedminster, NJ 07921                                             664      3/9/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,988.52                                                                               $2,988.52


                                                                                                                                   Page 36 of 196
                                                                         Case 16-12551-BLS         Doc 2315-1       Filed 08/06/20    Page 37 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Wisconsin Bell, Inc.
c/o AT&T Services, Inc Karen A. Cavagnaro
One AT&T Way, Room 3A104
Bedminster, NJ 07921                           665      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $198.09                                                                                  $198.09
VILLASENOR, JACOB S
12722 STANHILL DR
LA MIRADA, CA 90638-1936                       666      3/8/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                               $0.00                             $0.00
Bradfield, Yarisbeth
4201 Massachusetts Ave. NW
Apt. #4074
Washington, DC 20016                           667      3/8/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $33.92                                                                                   $33.92
Alfaro, Maria
1167 3/4 E. 42nd St.
Los Angeles, CA 90011                          668      3/8/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Pacific Bell Telephone Company
c/o AT&T Services, Inc. Karen A. Cavagnaro
One AT&T Way, Room 3a104
Bedminster, NJ 07921                           669      3/9/2017       APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                      $1,036.62                                                                               $1,036.62
Pacific Bell Telephone Company
c/o AT&T Services, Inc. Karen A. Cavagnaro
One AT&T Way, Room 3A104
Bedminster, NJ 07921                           670      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $3,902.83                                                                               $3,902.83
Agustin, Mateo
1114 W 18th St #3
Los Angeles, CA 90015                          671      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $1,098.16                                                                               $1,098.16
Tolete, Patricia
32-13 53rd Place
Woodside, NY 11377                             672      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $48.00                                                                                   $48.00
J&L SEWING MACHINES
4001 S BROADWAY PL
LOS ANGELES, CA 90037                          673      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                   $37,251.85                                            $15,552.88                        $52,804.73
ROMERO, JANETT
303 W. LINDA VISTA AVE UNIT 20
ALHAMBRA, CA 91801                             674      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                  $50.00                            $50.00
Sobex, Inc.
614 East Main Street
Pilot Mountain, NC 27041                       675      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Young, David
400 East 71st Street, Apt. 15D
New York, NY 10021                             676      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $44.88                                                                                   $44.88
VITUCCI, JESSICA
2456 WOODLAND AVE
WANTAGH, NY 11793-4422                         677      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
CLAIM DOCKETED IN ERROR
                                               678      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                     $0.00
Bretan, Raina
200 E. 71st St Apt 8L
New York, NY 10021                             679      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $43.00                                                                                   $43.00
Quandt, Karen
1516 Winchester Rd
Annapolis, MD 21409                            680      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $140.00                                                                                  $140.00
Daeshin U.S.A.
610 N. Gilbert Street
Fullerton, CA 92833                            681      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Southwestern Bell Telephone Company
c/o AT&T Service, Inc. Karen A. Cavagnaro
One AT&T Way, Room 3A104
Bedminster, NJ 07921                           682      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $600.82                                                                                  $600.82
RUSSELL, GARY
PO BOX 403
NEW YORK, NY 10113-0403                        683      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $0.00                                                $0.00


                                                                                                          Page 37 of 196
                                                                      Case 16-12551-BLS        Doc 2315-1       Filed 08/06/20     Page 38 of 196



                                                                                                     Claim Register
                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                   Case No. 16-12551


                                                                                                                                       Current General                                       Current 503(b)(9)
                                                                                                                                                          Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                           Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                           Amount                                                Amount
PHOTO THROW
9 ELDORADO BLVD
PLAINVIEW, NY 11803-4608                    684      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $2,100.00                                                                               $2,100.00
RUSSELL, GARY
PO BOX 403
NEW YORK, NY 10113-0403                     685      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Land, Cecilia
145 E. 16th Street 18K
New York, NY 10003                          686      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $32.00                                                                                   $32.00
Tolete, Patricia
32-13 53rd Place
Woodside, NY 11377                          687      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $48.00           $48.00
TOMPKINS USA
ATTN MICHAEL M MOSHER
623 ONEIDA ST
SYRACUSE, NY 13202                          688      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Vasquez, Jose A.
807 Fedora St. #207
Los Angeles, CA 90005                       689      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Made in the USA Foundation
Attn: Joel D. Joseph, Chairman
8677 Villa La Jolla Drive
Suite 320
La Jolla, CA 92037                          690      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Xu, Feng Yi
3821 Gilman Rd. Unit C
El Monte, CA 91732                          691      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Tolete, Patricia
32-13 53rd Place
Woodside, NY 11377                          692      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $48.00                                                                                   $48.00
BURLINGTON POLICE DEPARTMENT
1 NORTH AVE
BURLINGTON, VT 05401-2946                   693      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $2,306.00             $0.00                                                             $2,306.00
AMERICAN LIGHTING
6861 NANCY RIDGE DR STE C
SAN DIEGO, CA 92121-3214                    694      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                   $36,316.92                                                                              $36,316.92
Jimenez, Alonso
950 1/2 S. Catalina St
Los Angeles, CA 90006                       695      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Xu, Feng Yi
3821 Gilman Rd. Unit C
El Monte, CA 91732                          696      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Miguel, Edin M
521 S. Union Dr. #102
Los Angeles, CA 90017                       697      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Miguel, Maria
521 S. Union Dr. Apt. # 102
Los Angeles, CA 90017                       698      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
TSAI, SUE
1052 S HUDSON AVE
LOS ANGELES, CA 90019-1815                  699      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Juan, Jose
521 S. Union Drive Apt. # 102
Los Angeles, CA 90017                       700      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
WE Energies
Attn Bankruptcy
333 W Everett St
Milwaukee, WI 53203                         701      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $855.13                                                                                  $855.13
TSAI, SUE
1052 S HUDSON AVE
LOS ANGELES, CA 90019-1815                  702      3/9/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00


                                                                                                      Page 38 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 39 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Juan, Jose
521 S Union Dr. #102
LA, CA 90017                                  703      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Dae Shin U.S.A. Inc
610 N. Gilbert St.
Fullerton, CA 92833                           704      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $163,399.77                                                                  $0.00      $163,399.77
Miguel, Maria
521 S. Union Dr. Apt. # 102
Los Angeles, CA 90017                         705      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Mark & Grant Debease JT Tenants
11 Fieldstone Road
Rye, NY 10580                                 706      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Vasquez, Jose A.
807 Fedora St. #207
Los Angeles, CA 90005                         707      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Pomerantz, Marcia
330 West 28th St #7D
New York, NY 10001                            708      3/9/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $58.00           $58.00
Brito, Maria
2 Seaman Ave. Apt. 1H
New York, NY 10034                            709      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $78.00                                                                                   $78.00
Shai-Tex, Inc.
11550 Wright Rd
Lynwood, CA 90262                             710      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $48,362.57                                                                              $48,362.57
WENG, YICI
3211 N MAIN ST
LOS ANGELES, CA 90031-3426                    711      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
NYC Department of Finance
Tax, Audit and Enforcement Division
Attn: Bankruptcy Unit
345 Adams Street, 10th Floor
Brooklyn, NY 11201                            712      3/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $1,723.03                                                             $1,723.03
PHOTO THROW, INC.
280 N MIDLAND AVE BLDG J1 STE 340
SADDLE BROOK, NJ 07663-5790                   713      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,000.00                                                                               $2,000.00
OSTROVSKIY, GENNADIY YEFIMOVICH
9425 ASHLYN CIR
OWINGS MILLS, MD 21117                        714      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
OSTROVSKIY, GENNADIY YEFIMOVICH
9425 ASHLYN CIR
OWINGS MILLS, MD 21117                        715      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Jimenez, Alonso
950 1/2 S. Catalina St
Los Angeles, CA 90006                         716      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
WENG, YICI
3211 N MAIN ST
LOS ANGELES, CA 90031-3426                    717      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Weng, Yan Er
4117 SHIRLEY AVE
EL MONTE, CA 91731-1715                       718      3/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Weng, Yan
4117 SHIRLEY AVE
EL MONTE, CA 91731-1715                       719     3/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Marsh USA Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                            720     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $990.28          $990.28
Marsh USA Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                            721     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00


                                                                                                           Page 39 of 196
                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 40 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                    Amount                                                Amount
Pack, Jessica
1234 Wilshire Blvd. #212
Los Angeles, CA 90017                         722     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $27.61                                               $27.61
Price, Toni
2907 Piccadilly Circus
Pearland, TX 77581                            723     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Wang, Xutong
2501 Lake Austin Blvd
Apt E204
Austin, TX 78703                              724     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $22.74                                                                                   $22.74
Loewen, Debra
N319 Highview Rd
Ixonia, WI 53036                              725     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $147.28                                                                                  $147.28
Marsh USA Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                            726     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Career Group, Inc.
Harry Levenson
10100 Santa Monica Blvd.
Ste. 900
Los Angeles, CA 90067                         727     3/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $67,337.63                                                                              $67,337.63
Hitex Dyeing & Finishing Inc.
355 Vineland Ave.
City of Industry , CA 91746-2321              728     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Empire Pipe Cleaning & Equipment, Inc.
1788 N. Neville Street
Orange, CA 92865                              729     3/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)             $780.00                                                                                  $780.00
Biesack, John
3018 N. Hackett Ave.
Milwaukee, WI 53211                           730     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $196.47                                                                                  $196.47
Chicas, Jose
4300 Raynol Street
Los Angeles, CA 90032                         731     3/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Han, Tong
4816 San Pablo Dam Rd Apt 15
El Sobrante, CA 94803                         732     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.12                                                                                   $40.12
Marsh USA Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                            733     3/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $86,210.72                                                                              $86,210.72
Chen, Yanping
7300 Dartford Drive Apt 6
Mc Lean, VA 22102                             734     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.88                                                                                   $50.88
NW NATURAL
PO BOX 6017
PORTLAND, OR 97228-6017                       735     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $101.00                                                                                  $101.00
KARNIK, MEGHANA
2878 ABRAMS DR
TWINSBURG, OH 44087-3284                      736     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
TIN, PEARL
388 BEALE STREET #1510
SAN FRANCISCO, CA 94105                       737     3/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $150.00                                                                                  $150.00
Bumbaugh, Meghan
105 Leonard Steet, 5E
Brooklyn, NY 11206                            738     3/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.00                                                                                   $32.00
Lawrence, Cassandra
1959 SW Morrison St. #301
Portland, OR 97205                            739     3/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $13.00                                                                                   $13.00




                                                                                                                Page 40 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 41 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address     Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
GARDEN CITY GROUP, LLC
ATTN: ANGELA FERRANTE
1985 MARCUS AVENUE, SUITE 200
LAKE SUCCESS, NY 11042-2029                   740     3/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $483,676.09                                                                             $483,676.09
Glasser, Kristen
147 Manhattan Ave
Jersey City, NJ 07307                         741     3/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                         $100.00          $100.00
CHICAS, JOSE
4300 Raynol St.
Los Angeles, CA 90032                         742     3/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Migel, Edon M
5215 Union Dr. #102
Los Angeles, CA 90017                         743      3/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
RODRIGUEZ, OSCAR M
4073 6th St.
Los Angeles, CA 90023                         744     3/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
RODRIGUEZ, OSCAR M
4073 6th St.
Los Angeles, CA 90023                         745     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Jeratheannard, Nicha
4106 W. Irving Park Apt 3A
Chicago, IL 60641                             746     3/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $85.33           $85.33
Jeratheannard, Nicha
4106 W. Irving Park, Apt. 3A
Chicago, IL 60641                             747     3/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $85.33                                                                                   $85.33
KARNIK, MEGHANA
2878 ABRAMS DR
TWINSBURG, OH 44087-3284                      748     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
HAN, TONG
4816 SAN PABLO DAM RD
APT 15
EL SOBRANTE, CA 94803                         749     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $40.12           $40.12
Love, Farah
233 W 83 Street, Apt 4B
New York, NY 10024                            750     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $29.20                                                                                   $29.20
Cebreros, Francisco J.
9151 Chapman Ave. Apt. 27
Garden Grove, CA 92841                        751     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Tran, Maggie
2054 S. Sprague Ln. Apt. #4
Anaheim, CA 92802                             752     3/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.58                                                                                   $50.58
Cantiello, Laura
23 Arden Road
East Rockaway, NY 11518                       753     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $39.21                                                                                   $39.21
You, Stephanie
352 E 76th St
Apt #2RW
New York, NY 10021                            754     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $217.46                                                                                  $217.46
Rubin, Danielle
270 West 17th Street
Apt 6F
New York, NY 10011                            755     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $59.00                                                                                   $59.00
RONALD E STASKY & DOROTHY A STASKY JTWROS
3809 KIMBERLY DR
PEARLAND, TX 77581-4752                       756     3/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,119.90                                                                               $1,119.90
NAF Global Logistics Limited
Room 1505-1506 Stelux House
698 Prince Edward Road East
San Po Kong, Kowloon
Hong Kong                                     757     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00



                                                                                                           Page 41 of 196
                                                                                           Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 42 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                             Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                 Amount                                                Amount
NAF GLOBAL LOGISTICS LIMITED
ROOM 1505-1506, STELUX HOUSE
698 PRINCE EDWARD ROAD EAST
SAN PO KONG, KOWLOON
HONG KONG                                                       758     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $3,846.45                                                                               $3,846.45
Mattia, Christa
447 East 9th Street
Apt 5
New York, NY 10009                                              759     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $127.00                                                                                  $127.00
Ferrara, Laura
52 White Street Apartment 2
New York, NY 10013                                              760     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $545.50                                                                                  $545.50
Terezakis, Evelyn
189 E 93rd Street
Apt. 3B
New York, NY 10128                                              761     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $9.63                                                                                    $9.63
Terezakis, Evelyn
189 E 93rd Street
Apt. 3B
New York, NY 10128                                              762     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $9.63                                                                                    $9.63
Carter, Catherine
1030 Don Diego Ave
Santa Fe, NM 87505                                              763     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $27.07                                                                                   $27.07
Kim, Yung
1511 Amarone Place
Lutz, FL 33548                                                  764     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $216.87                                                                                  $216.87
Terezakis, Evelyn
189 E 93rd Street
Apt. 3B
New York, NY 10128                                              765     3/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $9.63                                                                                    $9.63
Sook, Brianna
2839 Colfax Ave. S.
Minneapolis, MN 55408                                           766     3/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $36.00                                                                                   $36.00
Bayer, Jonah
354 Onderdonk Ave, Apt 2B
Ridgewood, NY 11385                                             767     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $97.00                                                                                   $97.00
WASHINGTON COUNTY OREGON
155 N 1ST AVE #130
HILLSBORO, OR 97124                                             768     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                   $2,975.61                                            $2,975.61
Kiani, Sara
228 Park Street #5
New Haven, CT 06511                                             769     3/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $71.00                                                                                   $71.00
SIFERT, MONICA
5320 N 81ST PL
SCOTTSDALE, AZ 85250                                            770     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $34.25                                                                   $0.00           $34.25
Santiago, Silvia
1756 S. La Brea Ave
Los Angeles, CA 90019                                           771     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
CHANDLER, WILLIAM DAVID
212 SOMERSET DR
RAEFORD, NC 28376                                               772     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00

Westchester Mall, LLC, a Delaware limited liability company
Simon Property Group, Inc.
225 West Washington Street
Indianapolis, IN 46204                                          773     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
Hwang, Suyeon
162 N State St., Room 1020
Chicago, IL 60601                                               774     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $97.02                                                                                   $97.02
Brooks Industries
PO Box 9111
Calabasas, CA 91372-9111                                        775     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,880.00                                                                               $2,880.00

                                                                                                                             Page 42 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 43 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854-5100                       776     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                  $7,285.46                                            $7,285.46
Chandler, William David
212 Somerset Dr.
Raeford, NC 28376                            777     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Santos, Mateo
618 S. Barnie Brae St., # 207
Los Angeles, CA 90057                        778     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Wisconsin Department of Revenue
Special Procedures Unit
PO Box 8901
Madison, WI 53708-8901                       779     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $986.89                                                                                 $986.89
Mateo, Tomas
618 S. Bonnie Brae Street #207
Los Angeles, CA 90057                        780     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
SANTOS, MATEO
618 S BONNIE BRAE ST APT 207
LOS ANGELES, CA 90057-3755                   781     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Ali, Sara
1820B 11th Ave.
Seattle, WA 98122                            782     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $27.68                                                                                  $27.68
Sook, Brianna
2839 Colfax Ave. S.
Minneapolis, MN 55408                        783     3/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $36.00           $36.00
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854-5100                       784     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                  $5,766.41                                            $5,766.41
Tran, Madeline
632 Via Vista
Newbury Park, CA 91320                       785     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.32                                                                                  $46.32
Gravina, David
4367 Dawes St
San Diego, CA 92109                          786     3/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                  $25.00
Bilokur, Lida
916 East Aloha, Unit B
Seattle, WA 98102                            787     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $158.78                                                                                 $158.78
Trejo, Dalila
C/O Pedersen Law APLC
Attn: McKenzee D. McCammack
17910 Skypark Cir. Suite 105
Irvine, CA 92614                             788     3/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Salazar, Jackie
C/O Pedersen Law APLC
Attn: McKenzee D. McCammack
17910 Skypark Cir. Suite 105
Irvine, CA 92614                             789     3/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Wisconsin Department of Revenue
Special Procedures Unit
PO Box 8901
Madison, WI 53708-0833                       790     3/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00             $0.00                                                                 $0.00
Mateo, Tomas
618 S. Bonnie Brae Street #207
Los Angeles, CA 90057                        791     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Mooney, Laura
508 Octavia St. Apt. 4
San Francisco, CA 94102                      792     3/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $200.00                                                                                 $200.00
GOMEZ, GRACIELA
1414 East 48th Place
Los Angeles, CA 90011                        793     3/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00



                                                                                                          Page 43 of 196
                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 44 of 196



                                                                                                                 Claim Register
                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                               Case No. 16-12551


                                                                                                                                                   Current General                                       Current 503(b)(9)
                                                                                                                                                                      Current Priority Current Secured                      Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                       Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                                Amount
Rogers, Brittany N.
17445 Delaware Ave.
Redford, MI 48240                                     794     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.00                                                                                   $45.00
Refinery 29 Inc.
Attn: Accounting
225 Broadway
Floor 23
New York, NY 10007                                    795     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $25,000.00                                                                              $25,000.00
HERNANDEZ, ARNULFO
1029 E. 29TH ST.
LOS ANGELES, CA 90011                                 796     3/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Leyden, Jacqueline
180 Broad St. Apt. 1424
Stamford, CT 06901                                    797     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.00                                                                                   $80.00
American Airlines, Inc.
Donald E Broadfield, Jr., Director & Sr. Attorney
P.O. Box 619616
MD 5675
DFW Airport, TX 75261                                 798     3/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $240.02                                                                                  $240.02
WILENSKY, DOVI
9329 KINCARDINE AVE
LOS ANGELES, CA 90034                                 799     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,074.95                                                                               $1,074.95
KC Photo Engraving
712 Arrow Grand Cir
Covina, CA 91722                                      800     3/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,506.49                                               $638.74            $0.00        $4,145.23
KC Photo Engraving
712 Arrow Grand Circle
Covina, CA 91722                                      801     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Mr. Hose, Inc
5574 E. Washington Bl.
Commerce, CA 90040                                    802     3/15/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                                                                                   $0.00
HERNANDEZ, ARNULFO
1029 E. 29TH ST.
LOS ANGELES, CA 90011                                 803     3/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
GGFB, LLC (DBA: Golden Green)
900 E 29th St
Los Angeles, CA 90011                                 804     3/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $158,984.54                                               $663.00                       $159,647.54
Gunter, Kenneth Marshall
605 W 141St #43
New York, NY 10031                                    805     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $108.00                             $108.00                                              $216.00
JS Apparel, Inc.
1751 E. Del Amo Blvd.
Carson, CA 90746                                      806     3/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $104,422.92                                             $5,274.60                       $109,697.52
DeLorenzo, Stacey
50 E Ridgewood Ave STE A
Ridgewood, NJ 07450-3881                              807     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $32.00           $32.00
Yang, Victoria
250-20 41st DR
Little Neck, NY 11363                                 808     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $33.54                                                                                   $33.54
Arch Insurance Company
Attn: Francine Petrosino, Legal Assistant
Harborside 3, 210 Hudson Street Suite 300
Jersey City, NJ 07311-1107                            809     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                         $4,700,000.00                               $0.00    $4,700,000.00
Arch Indemnity Insurance Company
Attn: Francine Petrosino, Legal Assistant
Harborside 3, 210 Hudson Street, Suite 300
Jersey City, NJ 07311                                 810     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                         $4,700,000.00                               $0.00    $4,700,000.00
City of Seattle
Attn: Carmela Paul
FAS/License & Tax Administration
PO Box 34214
Seattle, WA 98124-4214                                811     3/15/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                  $2,455.88                                                             $2,455.88

                                                                                                                   Page 44 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 45 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
R&R Textile
Hyuk Jung
13747 Capistrano Rd
La Mirada, CA 90638                          812     3/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
R&R Textile (Hyuk Jung)
13747 Capistrano Rd
La Mirada, CA 90638                          813     3/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $7,978.86                                                                  $0.00        $7,978.86
Schlecht, Ryan
2510 W 23rd Ave. Apt 306
Denver, CO 80221                             814     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Parga, Amanda
37383 Fremont Blvd. Apt. #4
Fremont, CA 94536                            815     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $85.86                                                                                   $85.86
Semis, Sasha
1980 Jefferson St #302
San Francisco, CA 94123                      816     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $71.78                                                                                   $71.78
Feng, Yanji
2301 Humbolt St. #222
Los Angeles, CA 90031                        817     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Silva, Anthony
1933 Rodney Drive #101
Los Angeles, CA 90027                        818     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $51.96                                                                                   $51.96
Martin, Eddilisa
1305 Grayhawk Drive
Mansfield, TX 76063                          819     3/16/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $84.44                                                                                   $84.44
Gomez, Rafael
6202 Passaic St
Huntington Park, CA 90255                    820     3/16/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00              $0.00                                                                 $0.00
ADP LLC
1851 N. Resler
El Paso, TX 79912                            821     3/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $35,133.69                                                                              $35,133.69
Javeri, Stuti
425 East 58th Street 18E
New York, NY 10022                           822     3/16/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $130.65                                                                                  $130.65
Stern, Isabel
1800 Franklin St Apt 208
San Francisco, CA 94109                      823     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $9.57                                                                                    $9.57
Bassey, Inyang
921 Washington Avenue
Apt. 3 L
Brooklyn, NY 11225                           824     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $8.95                                                                                    $8.95
MEDICINE CHEST SERVICES
3303 HARBOR BLVD STE J3
COSTA MESA, CA 92626-1524                    825     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Semis, Sasha
1980 Jefferson St #302
San Francisco, CA 94123                      826     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $71.78           $71.78
MEDICINE CHEST SERVICES
3303 HARBOR BLVD STE J3
COSTA MESA, CA 92626-1524                    827     3/16/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,141.10                                             $1,174.80                         $4,315.90
Medoza, Rosa
1300 N. Hicks Ave.
Los Angeles, CA 90063                        828     3/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Kimura-Heaney, Kimie
266 East Broadway Apt B2008
New York, NY 10002                           829     3/16/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $55.25                                                                                   $55.25
DUES SABATES S.L
DEUX SOULIERS
C. SANT SALVADOR 114
BARCELONA 08024
SPAIN                                        830     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00


                                                                                                          Page 45 of 196
                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 46 of 196



                                                                                                      Claim Register
                                                                                    In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                    Case No. 16-12551


                                                                                                                                        Current General                                       Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
             Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                            Amount                                                Amount
KNITSOFT, INC.
DBA W&M TEXTILE
5801 S 2ND ST
VERNON, CA 90058-3403                      831     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $75,113.00                                                                              $75,113.00
WIGMORE, WILLIAM J
6 KNOLL RD
HINGHAM, MA 02043                          832     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Mitchell, Anna
2409 Hwy 85 South
Fayetteville, GA 30215                     833     3/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $36.72           $36.72
SMITH STREET HOLDINGS LLC
93 NINTH STREET
GARDEN CITY, NY 11530                      834     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Cantiello, Laura
23 Arden Road
East Rockaway, NY 11518                    835     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $39.21                                                                                   $39.21
Verish, Angela
17275 Bard Lane
Brookfield, WI 53045                       836     3/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                               $10.14                            $10.14
Advokatfirman Delphi KB
FAO: Nina Persson
Mäster Samuelsgatan 17
PO Box 1432
Stockholm SE-111 84
Sweden                                     837     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $4,196.18                                                                               $4,196.18
Mitchell, Anna
2409 Hwy 85 South
Fayetteville, GA 30215                     838     3/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $36.72                                                                                   $36.72
Harris, Randi Brookman
70 Washington Street #11A
Brooklyn, NY 11201                         839     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $38.20                                                                                   $38.20
Royal, Jill
101 N Carmelina Ave
Los Angeles, CA 90049                      840     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
SIlk, Sarah
1146 Oak Grove Ave.
Pittsburgh, PA 15218                       841     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $102.60                                                                                  $102.60
AT&T Corp
c/o Karen A. Cavagnaro; Lead Paralegal
AT&T Services, Inc.
One AT&T Way, Room 3A104
Bedminster, NJ 07921                       842     3/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $88,879.08                                                                              $88,879.08
DYEWORLD, INC
5801 S 2ND ST
VERNON, CA 90058-3403                      843     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $32,746.03                                                                              $32,746.03
MIAMI DADE WATER AND SEWER DEPARTMENT
ATTN COLLECTION BRANCH/BANKRUPTCY UNIT
PO Box 330316
MIAMI , FL 33233-0316                      844     3/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $628.75                                                                                  $628.75
SMITH STREET HOLDINGS LLC
93 NINTH STREET
GARDEN CITY, NY 11530                      845     3/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $6,089.68                                                                  $0.00        $6,089.68
Chou, Shih-an
1926 W Burnside st. #1115
Portland, OR 97209                         846     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $8.00                                                                                    $8.00
Tat, Sandy K
1405 Stevens Ave. Apt#2
San Gabriel, CA 91776                      847     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Richmond, Ellen
99 Auburn St.
Concord, NH 03301                          848     3/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                     $47.96           $47.96                                               $95.92


                                                                                                        Page 46 of 196
                                                                                           Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 47 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                             Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                 Amount                                                Amount
Tam, Judy Yan
555 W. Cesar E Chavez Ave
Apt 409
Los Angeles, CA 90012                                           849     3/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
List, Jordan
704 North Greenbrier Drive
Orange, CT 06477                                                850     3/19/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $48.81                                                                                   $48.81
MADISON GAS & ELECTRIC
PO BOX 1231
MADISON, WI 53701-1231                                          851     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $318.93                                                                                  $318.93
Rong, Yong Ji
2613 Earle Ave.
Rosemead, CA 91770                                              852     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Corral, Erika
12726 Magnolia Ave
Chino, CA 91710                                                 853     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $62.64                                                                                   $62.64
LIU, YUXIA
2436 Adelia Ave
S. El Monte, CA 91733                                           854     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
MATSON, WESLEY
1918 W. NEWPORT AVE.
CHICAGO, IL 60657-1026                                          855     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $17.97                                                                                   $17.97
GEE, YEM F.
837 1/4 Cleveland St.
Los Angeles, CA 90012                                           856     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
THE DISTILLATA COMPANY
1608 E 24TH ST
CLEVELAND, OH 44114-4212                                        857     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $136.38                                                                                  $136.38
Chen, Yun Xiao
8374 Sierra Bonita Ave.
Rosemead, CA 91770                                              858     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Yee, Janet Peng
13945 Cagliero St.
La Puente, CA 91746                                             859     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00

Westchester Mall, LLC, a Delaware limited liability company
Simon Property Group, Inc.
225 West washington Street
Indianapolis, IN 46204                                          860     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $7,265.44                                                             $20,974.13       $28,239.57
KING COUNTY TREASURY
500 4TH AVE # 600
SEATTLE, WA 98104                                               861     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00        $4,307.89                                            $4,307.89
Dominguez, Laura
22603 Coriander Dr.
Katy, TX 77450                                                  862     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $85.41                                                                                   $85.41
Dominguez, Laura
22603 Coriander Dr.
Katy, TX 77450                                                  863     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $85.41           $85.41
RUTH, CLARENCE
2399 PARKLAND DR NE
UNIT T030
ATLANTA, GA 30324-3552                                          864     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
RUTH, CLARENCE
349 DECATUR ST SE STE 326
ATLANTA, GA 30312-4022                                          865     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Aquilina, Gianna
3815 N Wilton Ave apt #3
Chicago, IL 60613                                               866     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $50.00           $50.00
Chen, Jian Al
1511 S 2nd St.
Alhambra, CA 91801                                              867     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00


                                                                                                                             Page 47 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 48 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
Lewis, Jessica
1208 S. Charles Street
Baltimore, MD 21230                         868     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $18.02                                                                                   $18.02
EUSTAQUIO, REINA
5753 W OHIO AVE
LAKEWOOD, CO 80226-4769                     869     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
C.H. Robinson Worldwide, Inc.
14701 Charlson Road
Eden Prairie, MN 55347                      870     3/20/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $43,987.95                                                                              $43,987.95
Lee, Jeffery M.
1970 Federal Ave
Costa Mesa, CA 92627                        871     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $72.64           $72.64
Gieske, Ronit
12246 Montana Ave.
#104
Los Angeles, CA 90049                       872     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                    $0.00                             $0.00
Li Fu Luo
3132 Sullivan Ave
Rosemead, CA 91770                          873     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
JUAREZ, JUSTINO
11706 Coldbrook Ave
Apt 5
Downey, CA 90241                            874     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
Eustaquio, Ruben
5753 West Ohio Ave
Lakewood, CO 80226                          875     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Gieske, Ronit
12046 Montana Ave. #104
Los Angeles, CA 90049                       876     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $200.00          $200.00
Luo, Bixiang
120 Sycamore Park Dr
Los Angeles, CA 90031                       877     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
LUVIANO, EUSTORGIA
PO BOX 50744
LOS ANGELES, CA 90050-0744                  878     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
DYECHEM SUPPLIES
14733 1/3 GARFIELD AVE
PARAMOUNT, CA 90723                         879     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $66,009.56                                                                              $66,009.56
DYECHEM SUPPLIES
14733 1/2 GARFIELD AVE
PARAMOUNT, CA 90723-3412                    880     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Robinson, Cindy
7905 Parsons Pine Drive
Boynton Beach, FL 33437                     881     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
CMC DIGITAL MEDIA INC
SUCCESSOR IN INTEREST TO
CALIFORNIA MARKER COPIES, INC
3170 SLAUSON AVENUE
VERNON, CA 90058                            882     3/20/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Millan, Maria
6053 Springvale Dr.
Los Angeles, CA 90042                       883     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Millan, Maria
6053 Springvale Dr.
Los Angeles, CA 90042                       884     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Dee, Carol
805 Aalapapa Drive
Kailua, HI 96734                            885     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $113.09                                                                                  $113.09
Lee, Jeffery
1970 Federal Avenue
Costa Mesa, CA 92627                        886     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $72.64                                                                                   $72.64


                                                                                                         Page 48 of 196
                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 49 of 196



                                                                                                            Claim Register
                                                                                          In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                          Case No. 16-12551


                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                 Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address        Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                  Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                  Amount                                                Amount
UTAH STATE TAX COMMISSION
ATTN: BANKRUPTCY UNIT
210 N 1950 W
SALT LAKE CITY, UT 84134-9000                    887     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
24 Seven Staffing, Inc.
41 MADISON AVE FL 37
New York, NY 10010-2257                          888     3/20/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $17,052.00             $0.00                                                            $17,052.00
Pimentel, Victor
10611 Croesus Ave
Los Angeles, CA 90002                            889     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Pimentel, Victor
10611 Croesus Ave
Los Angeles, CA 90002                            890     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Dyechem Supplies
14733-1/2 Garfield Avenue
Paramount, CA 90723                              891     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Klinsky, Joseph
1558 East 29th St
Brooklyn, NY 11229                               892     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
QUALITY MEDICAL SERVICE
17124 S. WESTERN AVE. #4
GARDENA, CA 90247                                893     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
UTAH STATE TAX COMMISSION
ATTN: BANKRUPTCY UNIT
210 N 1950 W
SALT LAKE CITY, UT 84134-9000                    894     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
Lee, Stephen
1418 Via Marguerita
Oceanside, CA 92056                              895     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $39.00                                                                $39.00
Diederich, Kathleen
3088 N Windsor Ct
Westlake, OH 44145                               896     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                    $0.00                             $0.00
Chow, Janet
409 Hibben Magie Rd.
Princeton, NJ 08540                              897     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $8.50                                                                                    $8.50
Neugass, Shane
8265 Fountain Ave. #101
West Hollywood, CA 90046                         898     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $9.81                                                                                    $9.81
Li, Hui
143 Roselawn Pl
Los Angeles, CA 90042                            899     3/21/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Chu, Jackson
230 Ashland Pl. 7d
Brooklyn, NY 11217                               900     3/21/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $100.00                                                                                  $100.00
CITY OF RANCHO CUCAMONGA - MUNICIPAL UTILITY
PO BOX 4499
RANCHO CUCAMONGA, CA 91729-4499                  901     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,452.69                                                                               $1,452.69
Guan Woo, Mei Ling
412 Elmgate St.
Monterey Park, CA 91754                          902     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
High Performance Chemical Co.
14733 1/2 Garfield Ave
Paramount, CA 90723-3412                         903     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $6,104.00                                                                               $6,104.00
Thomas P Penland DBA Quality Medical Service
17124 So. Western Ave #4
Gardena, CA 90247                                904     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Mendelsohn, Inga
3985 Sunswept Dr.
Studio City, CA 91604                            905     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $20.00                                                                                   $20.00
Deasy, Brendan
534 W 7th Ave
West Homestead, PA 15120                         906     3/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $150.00                                                                                  $150.00

                                                                                                              Page 49 of 196
                                                                                   Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 50 of 196



                                                                                                                   Claim Register
                                                                                                 In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                 Case No. 16-12551


                                                                                                                                                     Current General                                       Current 503(b)(9)
                                                                                                                                                                        Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address            Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                         Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                         Amount                                                Amount
Kleinman, Jeanene
846 West 34th Street
Baltimore, MD 21211                                     907     3/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $71.02                                                                                   $71.02
Juarez, Justino
6043 1/2 Malabar St.
Huntington Park, CA 90255                               908     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Mendelsohn, Inga
3985 Sunswept Dr
Studio City, CA 91604                                   909     3/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $20.00           $20.00
LOPEZ, CAROLINE
730 DEL RIO WAY
KISSIMMEE, FL 34758                                     910     3/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.23                                                                                   $20.23
Rutherford, Emily
938 White Knoll Drive #3
Los Angeles, CA 90012                                   911     3/21/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $10.62                                                                                   $10.62
American Apparel (Carnaby) Limited (in Liquidation)
c/o KPMG LLP
Attn: Luke Wiseman and Richard Beard
15 Canada Square
London E14 5GL
United Kingdom                                          912     3/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Tran, Jenny
8528 Jumilla Ave
Winnetka, CA 91306                                      913     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $250.00          $250.00
Garcia, Gonzalo
5419 Buchanan St
Los Angeles, CA 90042-2445                              914     3/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Li, Shao
135 Roselawn Pl.
Los Angeles, CA 90042                                   915     3/21/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Javier, Chris
8490 Golden Fern Ave
Las Vegas, NV 89178                                     916     3/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $11.35                                                                                   $11.35
PRIETO, MARIA
2312 JULIET ST
LOS ANGELES, CA 90007-1517                              917     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $576.00                                                                                  $576.00
Pimentel, Artemio
1865 E. 51st St. #405
Los Angeles, CA 90058                                   918     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Glascott 929 W Belmont FLP
Keil M Larson, attorney
35 East Wacker Drive Suite 650
Chicago, IL 60601                                       919     3/22/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $31,449.82                                                                              $31,449.82
Katz, Jackie
9540 Sawyer Street
Los Angeles, CA 90035                                   920     3/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.37                                                                                   $25.37
Freire, Diana
216 Summit Road
Mount Laurel, NJ 08054                                  921     3/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
Tran, Jenny
8528 Jumilla Ave
Winnetka, CA 91306                                      922     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $250.00                                                $250.00                           $500.00
Pico Store Equipment Co., Inc.
4800 Oakwood Ave.
Los Angeles, CA 90004                                   923     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,925.25                                                                               $2,925.25
Perkins, Elizabeth
#303 Division St.
Chicago, IL 60610                                       924     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $160.60                                                                                  $160.60
Gammage, Edward
1404 E. 87Pl
Los Angeles, CA 90002                                   925     3/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00


                                                                                                                     Page 50 of 196
                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 51 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                Current General                                      Current 503(b)(9)
                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                    Amount                                               Amount
Shore, Kelley
48 Valley View Road
El Sobrante, CA 94803                         926     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                  $100.00          $100.00
Hinh, Dinh
142 E. Emerson Ave. #A
Monterey Park, CA 91755                       927     3/22/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
VELASQUEZ, RICARDA
1112 W 60TH PL
LOS ANGELES, CA 90044                         928     3/22/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Smith, Vanessa Joy
603 Isabel St.
Los Angeles, CA 90065                         929     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Cicalese, Denise
5 Green Ct
Cranford, NJ 07016                            930     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                  $50.00
Morenoff, Deana
4 Howland Avenue
Beacon, NY 12508                              931     3/22/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $96.00                                                                                  $96.00
Ulwick, Cassandra
1132 Dekalb Ave #3
Brooklyn, NY 11221                            932     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $204.45                                                                                 $204.45
Duffy, Darleen
2631 Catherine Rd.
Altadena, CA 91001                            933     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $47.42                                                                                  $47.42
Chou, Emily
1306 Armacost Ave. #7
Los Angeles, CA 90025                         934     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                  $50.00
Diggs, Renee
6729 Darkwood Court
District Heights, MD 20747                    935     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                  $554.00          $554.00
Sandoval, Reyna
1662 E. 83rd St.
Los Angeles, CA 90001                         936     3/20/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                      $0.00            $0.00
Wu, Xiao
462 E. 28 Ave.
Los Angeles, CA 90031                         937     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Dugopolski, Jacob
191 Ashland Place, Apt 2
Brooklyn, NY 11217                            938     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                  $50.00
Jandres, Celida
1119 East 61st Street
Los Angeles, CA 90001                         939     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Luriano, Eustorgia
PO Box 50744
Los Angeles, CA 90050-0744                    940     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Verlagshaus Gruber GmbH
Attn: General Counsel
Max-Planck-St. 2
Eppertshausen 64855
Germany                                       941     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Barnett, Devon
1634 S 21St Street
Philadelphia, PA 19145                        942     3/23/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                         $35.00           $35.00
Sandoval, Reyna
1662 E. 83rd St.
Los Angeles, CA 90001                         943     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Cabrera-Rios, Claudio
963 1/2 S. Soto St.
Los Angeles, CA 90023                         944     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00




                                                                                                                Page 51 of 196
                                                                                   Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 52 of 196



                                                                                                                   Claim Register
                                                                                                 In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                 Case No. 16-12551


                                                                                                                                                     Current General                                       Current 503(b)(9)
                                                                                                                                                                        Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address        Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                         Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                         Amount                                                Amount
Gomez, Arely E
C/O Solov and Teitell, APC
1625 W. Olympic Blvd., Suite 802
Los Angeles, CA 90015                              945     3/20/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                    $0.00
R-Pac International Corp
132 W. 36th Street 7th Fl.
New York, NY 10018                                 946     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
THE MCKENZIE FAMILY TRUST
4550 E WILD COYOTE TRL
TUCSON, AZ 85739                                   947     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Merrill Corporation
One Merrill Circle
Saint Paul, MN 55108                               948     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00

CALIFORNIA MANUFACTURING TECHNOLOGY CONSULTING
690 KNOX ST STE 200
TORRANCE, CA 90502-1323                            949     3/21/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                                                                                    $0.00
Palm Beach County Tax Collector
Attn.: Legal Services Department
PO Box 3715
West Palm Beach, FL 33402-3715                     950     3/24/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                  $2,878.48                                                             $2,878.48
Verlagshaus Gruber GmbH
Attn: General Counsel
Max-Planck-St. 2
Eppertshausen 64855
Germany                                            951     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
CABRERA-RIOS, CLAUDIO
963 1/2 S. SOTO ST
LOS ANGELES, CA 90023                              952     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Gracia, Gonzalo
5419 Buchanan St
Los Angeles, CA 90042                              953     3/20/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
PIMENTEL, ARTEMIO
1865 E 51ST ST # 405
LOS ANGELES, CA 90058-1906                         954     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
CT Corporation
CT Corporation System
PO Box 4349
Carol Stream, IL 60197                             955     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,281.00                                                                               $1,281.00
Guan, Xiu Li
3716 Gibson Rd.
El Monte, CA 91731                                 956     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
JIA, XIE PING
1743 GARLAND ST
POMONA, CA 91766                                   957     3/22/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
PACIFIC STEAM EQUIPMENT INC.
11748 SLAUSON AVE
SANTA FE SPRINGS, CA 90670-2227                    958     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,920.00                                                                               $1,920.00
Altomare, Claudia
1101 Walnut St. Unit 1701
Kansas City, MO 64106                              959     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                             $150.27                                                                $150.27
CASELLA WASTE SERVICES
PO BOX 1372
WILLISTON, VT 05495-1372                           960     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $52.59                                                                                   $52.59
Flores, Dora
2256 E 107th St
Los Angeles, CA 90002                              961     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
CRUZ, JAMIE
400 SEAHORSE DR
VALLEJO, CA 94591-7131                             962     3/21/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                    $0.00



                                                                                                                     Page 52 of 196
                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 53 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                    Amount                                                Amount
PALAD, GHOLAMHOSSEIN
801-8 SMITHE MEWS
VANCOUVER, BC V6B 0A5
CANADA                                        963     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Li, Yanxia
115 W. Ave 44
Los Angeles, CA 90065                         964     3/23/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Chu, Hai
717 W Mission Rd.
Alhambra, CA 91801                            965     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Keter Environmental Services, Inc.
Attn: R.Breen, Esq
4 High Ridge Park, Suite 202
Stamford, CT 06905                            966     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Chu, Hai
717 W Mission Rd.
Alhambra, CA 91801                            967     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
BOLSTER, LINDSAY SHEA
2138 S INDIANA AVE #2109
CHICAGO, IL 60616                             968     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $87.00                                                                                   $87.00
Deans, Maisy
5607 Lincoln Street
Bethesda, MD 20817                            969     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $29.68                                                                                   $29.68
SooHoo, Nicole
1143 22nd St #4
Santa Monica, CA 90403                        970     3/24/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $26.00                                                                                   $26.00
SooHoo, Nicole
1143 22nd St #4
Santa Monica, CA 90403                        971     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $26.00                                                                                   $26.00
Steinmetz, Cindi
500 East 83rd St Apt 2K
New York, NY 10028                            972     3/21/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $38.00                                                                                   $38.00
City of Manhattan Beach
Steve Charelian
1400 Highland Avenue
Manhattan Beach, CA 90266                     973     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $5,320.03                                                                  $0.00        $5,320.03
Keter Environmental Services
Attn: President or General Counsel
4 High Ridge Park #202
Stamford, CT 06905                            974     3/21/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $6,759.91                                                                               $6,759.91
Jandres, Celida
1119 East 61st Street
Los Angeles, CA 90001                         975     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
ALBANY INTERNATIONAL ITALIA SRL
C/O ALBANY INTERNATIONAL CORP
ATTN JOSEPH M GAUG
PO BOX 1907
ALBANY, NY 12201-1907                         976     3/22/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $5,859.00                                                                               $5,859.00
SANDOVAL, PLACIDO
1662 E. 83RD ST.
LOS ANGELES, CA 90001                         977     3/22/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
Sarmonpal, Art
6660 W Harts Rd
Niles, IL 60714                               978     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.89                                                                                   $45.89
Yu, Xiuping
2212 Larch St
Apt A
Alhambra, CA 91801                            979     3/22/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Glascott 929 W Belmont FLP
Keil Larson attorney
35 East Wacker Drive Suite 650
Chicago, IL 60601                             980     3/22/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                      $13,901.22       $13,901.22

                                                                                                                Page 53 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 54 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                               Current General                                      Current 503(b)(9)
                                                                                                                                                                 Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                  Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                   Amount                                               Amount
JP Newbury LLC
PO Box 230090
Boston, MA 02123-0090                        981     3/22/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Lykes, Esther
53 Clay St. #S207
Brooklyn, NY 11222                           982     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.00                                                                                  $20.00
SANDOVAL, PLACIDO
1662 E. 83RD ST.
LOS ANGELES, CA 90001                        983     3/22/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                 $0.00                                                                 $0.00
OHIO BUREAU OF WORKERS' COMPENSATION
PO Box 15567
COLUMBUS, OH 43215-0567                      984     3/21/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.70         $5,194.36                                                             $5,227.06
Muse Management, Inc.
150 Broadway, Suite 1101
New York, NY 10038                           985     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
CLAIM DOCKETED IN ERROR
                                             986      3/6/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                     $0.00
Sedlack, Christine
614 Creek Lane
Flourtown, PA 19031                          987     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.00                                                                                  $74.00
Tang, Hung
1535 S. Stevens Ave # C
San Gabriel, CA 91776                        988     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
BALBOA BLDG., LLC
C/O GRIFFITH & THORNBURGH , LLP
ATTN JOHN C. ECK
8 E FIGUEROA ST STE 300
SANTA BARBARA, CA 93101-2762                 989     3/23/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
Tang, Hung
1535 S. Stevens Ave # C
San Gabriel, CA 91776                        990     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
PUGH, DANIEL A
1608 W 79TH ST
LOS ANGELES, CA 90047-2829                   991     3/23/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Kim, Jijeong
18546 Vallarta Drive
Huntington Beach, CA 92646                   992     3/23/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $505.44                                                                                 $505.44
Palm Beach County Tax Collector
Attn.: Legal Services Department
PO Box 3715
West Palm Beach, FL 33402-3715               993     3/24/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                 $2,753.61                                                             $2,753.61
Gunshor, Emily
273 Berry Street
Brooklyn, NY 11249                           994     3/24/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $73.00                                                                                  $73.00
Farag, Yasmine
2501 W. Cortland
Chicago, IL 60647                            995     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $76.00           $76.00
Chan, Jessica
682 28th Ave
San Francisco, CA 94121                      996     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                  $40.00
Colvin, Mason Leirer
5817 Rockhill Road
Kansas City, MO 64110                        997     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $12.26                                                                                  $12.26
Alford, LaQuita
16821 Gilchrist St
Detroit, MI 48235                            998     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                  $50.00
THONG, LINDA
3715 STRANG AVE
ROSEMEAD, CA 91770                           999     3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Bolster, Lindsay Shea
2138 S. Indiana Ave #2109
Chicago, IL 60616                            1000    3/24/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $87.00           $87.00

                                                                                                               Page 54 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 55 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Steiner, Carley
1313 Valley View Rd #106
Glendale, CA 91202                            1001    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.70                                                                                   $32.70
Ng, Amy
208 Elizabeth Ave
Monterey Park, CA 91755                       1002    3/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Zadik, Christine
3 Woodside Drive
Greenwich, CT 06830                           1003    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $54.00           $54.00
Tanabe, Yayoi
8618 Appian Way
Los Angeles, CA 90046                         1004    3/25/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $38.00                                                                                   $38.00
Juan, Jesus
1328 East 27th Street
Los Angeles, CA 90011                         1005    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $17,220.00                                                                              $17,220.00
Tanabe, Yayoi
8618 Appian Way
Los Angeles, CA 90046                         1006    3/25/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $38.00                                                                                   $38.00
Kemnitz Jr, Tom
475 St Marks Ave
Apt 7i
Brooklyn, NY 11238                            1007    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $37.22                                                                                   $37.22
Zadik, Christine
3 Woodside Dr
Greenwich, CT 06830                           1008    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $54.00                                                                                   $54.00
Western Disposal Services Inc.
5880 Butte Mill Rd
Boulder, CO 80301                             1009    3/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $821.43                                                                   $0.00          $821.43
SOTI INC.
5770 HURONTARIO STREET
SUITE 1100
MISSISSAUGA, ON L5R 3G5
Canada                                        1010    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $6,041.45                                                                               $6,041.45
SIMPLEXGRINNELL
50 TECHNOLOGY DRIVE
WESTMINSTER, MA 01441                         1011    3/24/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $1,004.49                                                                               $1,004.49
SOTI INC.
5770 HURONTARIO STREET
SUITE 1100
MISSISSAUGA, ON L5R 3G5
Canada                                        1012    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
CHICTOPIA LLC
5 3RD ST STE 422
SAN FRANCISCO, CA 94103-3225                  1013    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Pongkan, Patchara
397 Linden St.
Apt 1R
Brooklyn, NY 11237                            1014    3/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                    $0.00                             $0.00
Gonzalez, Jorge
4200 BELL AVE
BELL, CA 90201-2428                           1015    3/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Steiner, Carley
1313 Valley View Rd #106
Glendale, CA 91252                            1016    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $32.70           $32.70
Western Disposal Services, Inc.
Attn: General Counsel
PO Box 9100
Boulder, CO 80301                             1017    3/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $821.43                                                                                  $821.43
Sivalingam, Thulasi
c/o MSD
1204 Broadway, 4th fl
New York, NY 10001                            1018    3/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $20.42                                                                                   $20.42

                                                                                                           Page 55 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 56 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                      Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                               Amount
Locke, Emily
206 Elm Street
Unit 204697
New Haven, CT 06520                            1019    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.23                                                                                  $60.23
Fishkin, Jamie
49 Arleigh Road
Great Neck, NY 11021                           1020    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.86                                                                                  $20.86
Kim, Eric
17231 Highland Ave Apt 2D
Jamaica, NY 11432                              1021    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.00                                                                                  $74.00
Zhang, Lin Ping
11715 Ramona Blvd
El Monte, CA 91732                             1022    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Primary Color Systems Corp.
265 Briggs Ave.
Costa Mesa, CA 92626                           1023    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Yeung, Anna
2821 Estara Avenue
Los Angeles, CA 90065                          1024    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Chen, Al Juan
238 South Avenue 18 Apt. B
Los Angeles, CA 90031                          1025    3/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Koerber, Caitlin
655 Maryland Ave
Apt 3
Pittsburgh, PA 15232                           1026    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $161.25                                                                                 $161.25
Lu, Jing
3251 Isabel Ave
Rosemead, CA 91770                             1027    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
XU, MING
2301 Humboldt St Apt# 214
Los Angeles, CA 90031                          1028    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Cu V Chau, Tina
7544 Garvalia Ave
Rosemead, CA 91770                             1029    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Liwag, Nicholas
6271 San Ricardo Way
Buena Park, CA 90620                           1030    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                $0.00            $0.00
Slater, Caitlinn
312 W. Republican St. #408
Seattle, WA 98119                              1031    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $63.51                                                                                  $63.51
Torres, Molly
1373 COOLIDGE AVE
PASADENA, CA 91104-2002                        1032    3/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $50.00                                                                                  $50.00
Cleveland Hts. Water Department
Attn: President or General Counsel
40 Severance Cir
Cleveland Heights, OH 44118                    1033    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
BARTOLOTTA, NICOLE
7 VIK DRIVE
WARWICK , NY 10990                             1034    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.00                                                                                  $30.00
Chau, Tina Cu V
7544 Garvalia Ave
Rosemead, CA 91770                             1035    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
ARIAS, AURELIO
213 W. 56TH ST.
LOS ANGELES, CA 90037                          1036    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
XU, SU MEI
703 N. Bunker Hill Ave. Apt #6
Los Angeles, CA 90012                          1037    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00



                                                                                                            Page 56 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 57 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Grosvenor, Addison
426 W. Briar Pl. Apt 4B
Chicago, IL 60657                            1038    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.97                                                                                   $74.97
Grosvenor, Addison
426 W. Briar Pl. Apt 4B
Chicago, IL 60657                            1039    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $74.97           $74.97
ARIAS, AURELIO
213 W. 56TH ST.
LOS ANGELES, CA 90037                        1040    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
Logility, Inc.
Contract Administration
470 East Paces Ferry Road
Atlanta, GA 30305                            1041    3/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $10,312.50                                                                              $10,312.50
Cleveland Heights Water Department
40 Severance Circle
Cleveland Hts, OH 44118                      1042    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $77.80                                                                   $0.00           $77.80
DJ Laundering, Inc.
710 W. 58th St
Los Angeles, CA 90037                        1043    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $140.00                                                                                  $140.00
PRIMARY COLOR SYSTEMS, CORP.
WALTER VOSS
265A BRIGGS AVE
COSTA MESA, CA 92626                         1044    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
South Dakota Department of Revenue
445 E Capital
Pierre, SD 57501                             1045    3/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $40.00           $113.05                                                                $153.05
Cleveland Hts. Water Department
Attn: President or General Counsel
40 Severance Cir
Cleveland Heights, OH 44118                  1046    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,175.87                                                                  $0.00        $1,175.87
Hardy, Kathryn
200 Ashington Circle
Lake Bluff, IL 60044                         1047    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Yeung, Anna
2821 Estara Avenue
Los Angeles, CA 90065                        1048    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Quon, Hong L
345 West Acacia Ave Apt 17
Glendale, CA 91204                           1049    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Collins, Deborah
176 E. 77th St.
New York, NY 10075                           1050    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $44.00                                                                                   $44.00
Sanchez, Fortino
2315 S. Flower St.
Apt. 304
Los Angeles, CA 90007                        1051    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
ALONSO, MIGUEL
2315 S. FLOWER ST.
#304
LOS ANGELES, CA 90007                        1052    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Ontario Refrigeration Service Inc.
635 S. Mountain Avenue
Ontario, CA 91762                            1053    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,166.00                                                                               $2,166.00
CLEVELAND HTS. WATER DEPT.
PO Box 630291
Cincinnati, OH 45263-0291                    1054    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Xu, Bing
5924 Loma Avenue
Temple City, CA 91780                        1055    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Thompson, Amy Lund
717 N POINSETTIA PL
LOS ANGELES, CA 90046-7621                   1056    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00

                                                                                                          Page 57 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 58 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Gallegos, Elizabeth
PO Box 49364
Los Angeles, CA 90049                        1057    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $72.54                                                                                   $72.54
Bartolotta, Nicole
7 Vik Drive
Warwick, NY 10990                            1058    3/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $30.00           $30.00
Baross, Emily
7847 Canyon Lake Circle
Orlando, FL 32835                            1059    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $88.40                                                                                   $88.40
Friedman, Diane
6677 Paseo Del Norte
Unit D
Carlsbad, CA 92011                           1060    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.39                                                                                   $58.39
Winkel, Suzanne M.
1715 Linner Road
Wayzata, MN 55391                            1061    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Vuong, Li Hong
2516 Wetherhead Dr
Alhambra, CA 91803                           1062    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Luo, Liyun
1156 6th Ave, Suite 620
New York, NY 10036                           1063    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $69.00                                                                                   $69.00
Kim, Wonjoong
110 E. 9th St.#B784
Los Angeles, CA 90079                        1064    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Zimmerman, Sarah
1837 S. Gilpin St.
Denver, CO 80210                             1065    3/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $249.00                                                                                  $249.00
Zimmerman, Sarah
1837 S. Gilpin St.
Denver, CO 80210                             1066    3/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                         $249.00          $249.00
CyberSurance, Inc.
Attn: Richard Petersen, Esq.
2015 Montrose Ave
Montrose, CA 91020                           1067    3/28/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $8,750.00                                                                               $8,750.00
Barbuti, Mariella
103 W 77th St.
Apt. 3C
New York, NY 10024                           1068    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $42.00           $42.00
Yu, Jing
4709 Parsons Blvd.
Flushing, NY 11355                           1069    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                             $100.00                                                                $100.00
Wycoff, Tori
1885 Pacific Ave.
 #303
San Francisco, CA 94109                      1070    3/28/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $89.08                                                                                   $89.08
Golden, Jacqueline
2 Ridgeview Circle
Armonk, NY 10504                             1071    3/29/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $56.36                                                                                   $56.36
Massachusetts Department of Revenue
436 Dwight Street
Springfield, MA 01103                        1072    3/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Zhu, Xu Ming
2301 Humbold St Apt 214
Los Angeles, CA 90031                        1073    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Chen, Al Juan
238 South Avenue 18 Apt. B
Los Angeles, CA 90031                        1074    3/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lai, Yim Ping
3316 Larga Ave
Los Angeles, CA 90039                        1075    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00


                                                                                                          Page 58 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 59 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Silva, Maria
4831 Santa Ana St
Cudahy, CA 90201                                    1076    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                               $0.00                             $0.00
FENG, LAN
4350 SHELTER CREEK LN
SAN BRUNO, CA 94066-3819                            1077    3/28/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                         $0.00                                                                                    $0.00
Seguin, Romaine M.
7561 SW 56th Court
Miami, FL 33143                                     1078    3/29/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $110.62                                                                                  $110.62
Situ, Alice
3356 Earlswood Dr
Rosemead, CA 91770                                  1079    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Seguin, Romaine M.
7561 SW 56th Court
Miami, FL 33143                                     1080    3/29/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $110.62          $110.62
Steketee, Hunter Elizabeth
2160 Outpost Drive
Los Angeles, CA 90068                               1081    3/29/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $159.14                                                                                  $159.14
Peco Energy Company
2301 Market Street, S23-1
Philadelphia, PA 19103                              1082    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $405.63                                                                                  $405.63
Li, Guo Ming
3216 N Eastern Ave
Los Angeles, CA 90032                               1083    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
FOCUS INVESTMENTS LTD
C/O THE LAW OFFICES OF THEODORE W. BRIN
1805 BELLAIRE ST
STE 585
DENVER, CO 80222-4383                               1084    3/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
Ortega, Jessica
2751 S Komensky
Chicago, IL 60623                                   1085    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $61.75                                                                                   $61.75
ALONSO, MIGUEL
2315 S. FLOWER ST.
#304
LOS ANGELES, CA 90007                               1086    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Orta Anadolu Ticaret ve Sanayi Isletmesi T.A.S.
Cumhuriyet Cad. No: 155
Harbiye
Istanbul 34373
Turkey                                              1087    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $19,622.69                                                                  $0.00       $19,622.69
Hardy, Kathryn
200 Ashington Circle
Lake Bluff, IL 60044                                1088    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $25.00           $25.00
LEAMAN, WEI
6700 ABBA LN
WRIGHTSVILLE, PA 17368                              1089    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $769.95                                                                                  $769.95
Cohen, Sandra
29 Southern Slope Drive
Millburn, NJ 07041                                  1090    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.76                                                                                   $46.76
Sanchez, Fortino
762 E 45th St
Los Angeles, CA 90011                               1091    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
YU, JING
722 CIPRIANO PL.
MONTEREY PARK, CA 91754                             1092    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.00                                                                                   $20.00
POLLOCK, RICHARD
24744 GILMORE ST
WEST HILLS, CA 91307                                1093    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00




                                                                                                                 Page 59 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 60 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                 Current General                                        Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date                              Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                 Amount
Orta Anadolu Ticaret ve Sanayi isletmesi T.A.S.
Cumhuriyet Cad. No. 155/ Harbiye
Istanbul 34373
Turkey                                              1094    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
WASTE MANAGEMENT
BANKRUPTCY DEPARTMENT
2625 W. GRANDVIEW RD. STE. 150
PHOENIX, AZ 85023                                   1095    3/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $3,540.79                                                                                $3,540.79
ALTA OFFICE SERVICES
20425 S SUSANA RD
LONG BEACH, CA 90810-1136                           1096    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,644.82                                                                   $0.00        $2,644.82
Silva, Maria
4831 Santa Ana St
Cudahy, CA 90201                                    1097    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Ink Technology West Inc.
12238 Hawkins Street
Santa Fe Springs, CA 90670                          1098    3/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $33,034.34                                                                               $33,034.34
Bianchi, Janina
7668 SW 160 Ave
Miami, FL 33193                                     1099    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $193.50                                                                                  $193.50
FENG, LAN
4350 SHELTER CREEK LN
SAN BRUNO, CA 94066-3819                            1100    3/28/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
ITALO LEATHER, INC.
146 W 21ST ST
LOS ANGELES, CA 90007-1402                          1101    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Chavez, Maximo T
417 S Bonnie Brae
Apt #218 3ts
Los Angeles, CA 90057                               1102    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                 $0.00
Chavez, Maximo T
417 S Bonnie Brae
Apt #218 3ts
Los Angeles, CA 90057                               1103    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Lincoln Centurion Retail, LLC
c/o Rivkin Radler LLP
Attn.: Stuart I. Gordon, Matthew V. Spero
926 RXR Plaza
Uniondale, NY 11556-0926                            1104    3/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)             $1,113,932.35                                                                           $1,113,932.35
Kadoi, Hisaya
530 W 45th Street Apt 4Q
New York, NY 10036                                  1105    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $69.00                                                                                   $69.00
Vuong, Li Hong
2516 Wetherhead Dr.
Alhambra, CA 91803                                  1106    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Bae, Jinyoung
4333 Gilbert Ave #211
Dallas, TX 75219                                    1107    3/29/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $45.00                                                                                   $45.00
Johnson, Samaria
c/o Avalon Management Inc.
9171 Wilshire Blvd #320
Beverly Hills, CA 90210                             1108    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Johnson, Samaria
c/o Avalon Management Inc.
9171 Wilshire Blvd #320
Beverly Hills, CA 90210                             1109    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
YU, JING
722 CIPRIANO PL.
MONTEREY PARK, CA 91754                             1110    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $20.00           $20.00




                                                                                                                 Page 60 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 61 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Caen Rfid Srl
Via Vetraia 11
Viareggio (LU) 55049
Italy                                          1111    3/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $895.00                                                                                  $895.00
Li, Guo Ming
3216 N Eastern Ave
Los Angeles, CA 90032                          1112    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
IM, JIHYUN
777 E 31ST STREET APT 2D
BROOKLYN, NY 11210                             1113    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $210.19                                                                                  $210.19
Orange County Sanitation District
Attn: Angela Brandt
10844 Ellis Avenue
Fountain Valley, CA 92708                      1114    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $82,092.22                                                                              $82,092.22
K & P Company
4141 E. Riverdale Ave.
Anaheim, CA 92807                              1115    3/28/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,000.00                                                                  $0.00        $3,000.00
Siani, Nicole
429 W 46th St Apt 4e
New York, NY 10036                             1116    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $24.53                                                                                   $24.53
CHANG, QI PING
3216 N EASTERN AVE
LOS ANGELES, CA 90032                          1117    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Lee, Maggie
479 16th Ave.
San Francisco, CA 94118                        1118    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $34.88                                                                                   $34.88
Siani, Nicole M
429 W 46th St 4E
New York, NY 10036                             1119    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $24.53                                               $24.53
CHANG, QI PING
3216 N EASTERN AVE
LOS ANGELES, CA 90032                          1120    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Soodik, Lynn
409 Lincoln Blvd.
Santa Monica, CA 90402                         1121    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Inocencio, Lisandra
5108 Elderhall Avenue
Lakewood, CA 90712                             1122    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $88.29                                                                                   $88.29
Hill, Katherine
1541 Jones Drive
Ann Arbor, MI 48105                            1123    3/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $33.37                                                                                   $33.37
Kuan, Kimberly
8 Bettys Lane
Brick, NJ 08723                                1124    3/29/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $39.00                                                                                   $39.00
Wright, Laura
1708 Sanborn Ave
Los Angeles, CA 90027                          1125    3/29/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $20.71                                                                                   $20.71
Park, Elle
18 Elm Street
Woodbury, NY 11797                             1126    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $98.00                                                                                   $98.00
Vargas, Blanca
2429 Sale Pl
Huntington Park, CA 90255                      1127    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Fitzpatrick, Stephen
355 8th Avenue, Apt 14D
New York, NY 10001                             1128    3/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $30.99                                                                                   $30.99
Frontier Communications
19 John St
Middletown, NY 10940                           1129    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $4,480.67                                                                               $4,480.67
Mitchell, Dijon C
555 E27th Street, Apt 22
Paterson, NJ 07514                             1130    3/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $34.00                                                                                   $34.00

                                                                                                            Page 61 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 62 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Gianino, Laura
155 Newel St.
APT 3A
Brooklyn, NY 11222                             1131    3/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $71.00                                                                                   $71.00
Safety Facility Services
c/o Pryor & Mandelup, LLP
Attn: Anthony F. Giuliano
675 Old Country Road
Westbury, NY 11590                             1132    3/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $115,695.75                                                                             $115,695.75
Mace, Katie
125 Dunnell Road, #203
Maplewood, NJ 07040                            1133    3/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
City of New Haven Collector of Taxes
165 Church St
New Haven, CT 06510                            1134    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $3,269.11                                                                               $3,269.11
JP Newbury LLC
PO Box 230090
Boston, MA 02123-0090                          1135    3/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $451,525.86                                                                             $451,525.86
Vargas, Blanca
2429 Sale Pl
Huntington Park, CA 90255                      1136    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Spera, Marcella
2025 OFarrell St
Apt 4
San Francisco, CA 94115                        1137    3/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $39.40                                                                                   $39.40
Boakye, Lorraine
5609 Elmer St
Unit 303
Pittsburgh, PA 15232                           1138    3/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Garuccio, Meaghan
820 N. Raymond Ave, Apt 25
Pasadena, CA 91103                             1139    3/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                         $32.70                            $32.70
Olivier, Kimberly
1407 Gough St.
Apt. 5
San Francisco, CA 94109                        1140    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Pownall, Pia
63 West 17th Street
Apt 4D
New York, NY 10011                             1141    3/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $171.40                                                                                  $171.40
Heinzen, Eva
326 Saint Johns Place
Apartment C4
Brooklyn, NY 11238                             1142    3/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $15.00                                                                                   $15.00
Williams, Keta
455 Claxton Glen Ct
Dayton, OH 45429                               1143    3/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $78.00                                                                                   $78.00
Core Supply
1816 Railroad St.
Corona, CA 92880                               1144    3/29/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $15,794.12                                                                  $0.00       $15,794.12
Google Inc
c/o White & Williams LLP
7 Times Square Suite 2900
New York, NY 10036-6524                        1145    3/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $116,913.68                                                                             $116,913.68
Teamkit Far East Ltd.
33 Canton Rd Tsim Sha Tsui
Ste. 1713-14 17/F Tower 3
Kowloon, Hongkong City
Hong Kong                                      1146    3/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
Liang, Wei Y
1424 Benito Ave, Apt. B
Alhambra, CA 91803                             1147    3/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00

                                                                                                            Page 62 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 63 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
The Ohio Department of Taxation
Bankruptcy
P.O. Box 530
Columbus, OH 43216                            1148    3/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $83,932.00             $0.00                                                            $83,932.00
Safety Facility Services
c/o Pryor & Mandelup, L.L.P.
Attn: Anthony F. Giuliano, Esq.
675 Old Country Road
Westbury, NY 11590                            1149    3/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $68,057.22                                                              $1,963.62       $70,020.84
Carlotti, Nicole
415 Argyle Road, 2V
Brooklyn, NY 11218                            1150    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $34.00                                                                                   $34.00
Printfresh LLC
c/o Printfresh Studio
2930 JASPER ST UNIT 408
Philadelphia, PA 19134-3532                   1151    3/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $1,600.00                                                                               $1,600.00
McCoy-Meshey, Jennifer
479 W 146th St Apt 21
New York, NY 10031                            1152    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Cirminiello, Janet
2050 Alta Meadows Lane #2112
Delray Beach, FL 33444                        1153    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
Kantrowitz, Sharon
19 Tor Terrace
New City, NY 10956                            1154    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $17.00                                                                                   $17.00
Ho, Kin Nhoc
2106 North Indiana Ave.
Los Angeles, CA 90032                         1155    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Ng, Amy
208 Elizabeth Ave
Monterey Park, CA 91755                       1156    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
GGP ALA MOANA L.L.C.
C/O GGP LIMITED PARTNERSHIP
110 NORTH WACKER DRIVE
CHICAGO, IL 60606                             1157    3/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Winslow, Andia
PO Box 30137
New York, NY 10011                            1158     4/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $53.75                                                                                   $53.75
Choong, Brandon
53-17 202nd St.
Oakland Gardens, NY 11364                     1159    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $46.00                                                                                   $46.00
Cirillo, Elena
2 Shady Tree Lane
Colts Neck, NJ 07722                          1160     4/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $35.00                                                                                   $35.00
Cativo, Lourdes
9708 S. Central Ave #B
Los Angeles, CA 90002                         1161     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Moodie, Ellen
15 E Franklin Ave #420
Minneapolis, MN 55404                         1162     4/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $80.00                                                                                   $80.00
Nassau, Natalie
1115 5th St #302
Santa Monica, CA 90403                        1163    3/31/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $49.28                                                                                   $49.28
Chen, Tina
1010 N Curson Ave #107
West Hollywood, CA 90046                      1164    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $26.73                                                                                   $26.73
Quon, Hong L
345 West Acacia Ave Apt 17
Glendale, CA 91204                            1165    3/31/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Adeli, Cyrus
1540 Picardae Ct
Powell, OH 43065                              1166    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                             $100.00                                                                $100.00

                                                                                                           Page 63 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 64 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
La Cantera Retail Limited Partnership
c/o GGP Limited Partnership
110 North Wacker Drive
Chicago, IL 60606                           1167    3/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                         $100.00          $100.00
Falconer, Shanice
601 Park Place APT 3B
Brooklyn, NY 11238                          1168     4/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $20.00                                                                                   $20.00
Shumrick, Claire
7000 Convict Hill Road Apt 1304
Austin, TX 78749                            1169    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.62                                                                                   $60.62
Williams, Aaron Michael
12871 LORETTA DR
SANTA ANA, CA 92705-1114                    1170    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                  $251.79                           $251.79
Byrd-Locey, Haley Kristin
240 W Auburn Rd
Rochester Hills, MI 48307                   1171     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $100.00                                                                                  $100.00
Chopra, Rishi
4405 Prairie Willow Ct.
Concord, CA 94521                           1172     4/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $791.99                                                                                  $791.99
Sperry, Jason
1415 Lincoln Place
Brooklyn, NY 11213                          1173     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $18.00                                                                                   $18.00
Yu, Yin Xing
2722 Manitou Ave
Los Angeles, CA 90031                       1174     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Quon, Hong L
345 West Acacia Ave Apt 17
Glendale, CA 91204                          1175    3/31/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Schumacher, Seth
970 North High St apt 201
Columbus, OH 43201                          1176     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $36.12                                                                                   $36.12
Wu, Xinyun
918 W. College St. #414
Los Angeles, CA 90012                       1177    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Choong, Brandon
53-17 202nd St.
Oakland Gardens, NY 11364                   1178    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $46.00           $46.00
Wu, Xin Yun
8083 Minstead Ave
Hesperia, CA 92345                          1179    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
SATOU, NANCY
29105 QUAIL RUN DRIVE
AGOURA HILLS, CA 91301                      1180     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
HULSE, RAMEY
625 OAKLEY DRIVE
NASHVILLE, TN 37220                         1181     4/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $45.00                                                                $45.00
Teamkit Far East Ltd.
Suite 1713-14, 17/F., Tower 3
Hong Kong City, 33 Canton Road
Tsim Sha Tsui, Kowloon
Hong Kong                                   1182    3/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $45,783.26                                                                  $0.00       $45,783.26
Allison, Lillian
3724 N. Lawndale Ave.
Chicago, IL 60618                           1183     4/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $39.48                                                                                   $39.48
Anderson, Iyana
1844 Springfield Ave
Maplewood, NJ 07040                         1184     4/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $26.00                                                                                   $26.00
LA CANTERA RETAIL LIMITED PARTNERSHIP
C/O GGP LIMITED PARTNERSHIP
110 NORTH WACKER DRIVE
CHICAGO, IL 60606                           1185    3/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $210,689.47                                                                             $210,689.47


                                                                                                         Page 64 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 65 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Wyand, Tatiana
3600 SW Beaverton Hillsdale Hwy
Apt 9
Portland, OR 97221                           1186    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $36.39                                                                $36.39
Ng, Amy
208 Elizabeth Ave
Monterey Park, CA 91755                      1187    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
VICE MAGAZINE PUBLISHING INC.
97 N 10TH ST APT 202
BROOKLYN, NY 11249-1825                      1188    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $31,600.00                                                                              $31,600.00
Vice Media LLC
Attn: Jonathan Lutzky
49 South 2nd Street
Brooklyn, NY 11249                           1189    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Salesforce.com, Inc.
c/o Lawrence Schwab/Thomas Gaa
Bialson, Bergen & Schwab
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                         1190     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $88,441.78                                                            $103,708.52      $192,150.30
Rivera, Juana
669 S. Union Ave
Apt 208
Los Angeles, CA 90017                        1191    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                               $0.00                             $0.00
GGP ALA MOANA L.L.C.
C/O GGP LIMITED PARTNERSHIP
110 NORTH WACKER DRIVE
CHICAGO, IL 60606                            1192    3/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $433,362.74                                                                             $433,362.74
DeCesare, Danielle
205 Bedell Street
West Babylon, NY 11704                       1193     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $64.87                                                                                   $64.87
Rivera, Juana
669 S. Union Ave
Apt 208
Los Angeles, CA 90017                        1194    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
WEINHOUSE, LORI
821 3RD STREET, #202
SANTA MONICA, CA 90403                       1195    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $24.15                                                                                   $24.15
GGP ALA MOANA L.L.C.
C/O GGP LIMITED PARTNERSHIP
110 NORTH WACKER DRIVE
CHICAGO, IL 60606                            1196    3/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $1,319.44                                                                               $1,319.44
Toth, Laura
204 Livingston St Apt 3
Brooklyn, NY 11201                           1197     4/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $28.92                                                                                   $28.92
Kim, Eric
17231 Highland Ave Apt 2D
Jamaica, NY 11432                            1198    3/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.00                                                                                   $74.00
Hopkinson, Lauren
596 Washington Ave, Apartment 2B
Brooklyn, NY 11238                           1199     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Vaquero, Alicia
719 E 45th St
Los Angeles, CA 90011                        1200     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Focus Investments Ltd
1605 BELLAIRE ST
STE 585
DENVER, CO 80222-4383                        1201     4/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
Torres, Guadalupe
9207 S. San Pedro St
Los Angeles, CA 90003                        1202     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00



                                                                                                          Page 65 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 66 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Weinhouse, Lori
821 3rd St. #202
Santa Monica, CA 90403                        1203    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $24.15           $24.15
Manzoni, Gloria
436A Marion St Apt #2
Brooklyn, NY 11233                            1204     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $15.00                                                                                   $15.00
SDI INDUSTRIES, INC.
13000 PIERCE ST.
PACOIMA, CA 91331                             1205    3/31/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Vaquero, Alicia
719 E 45th St
Los Angeles, CA 90011                         1206     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Fuentes, Alvaro
6420 Hood Ave Apt C
Huntington Park, CA 90255                     1207     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Luu, Linda
1173 Barrington Ct.
San Jose, CA 95121                            1208     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.18                                                                                   $28.18
Galka, Katrina
Arizona Opera
Artistic Department
1636 N. Central Ave.
Phoenix, AZ 85004                             1209     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.00                                                                                   $58.00
Liberty Property L.P.
c/o Blank Rome LLP
Attn: John Lucian, Esq.
130 N. 18 th St
Philadelphia, PA 19103                        1210    3/31/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $79,817.00                         $96,543.00                                          $176,360.00
Verizon Media fka Yahoo! Inc.
Stinson LLP
c/o Tracey Ohm
1775 Pennsylvania Ave NW
Suite 800
Washington, DC 20006                          1211     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,358.99                                                                               $1,358.99
Partipelo, Krista
1867 Madison St. Apt. 3L
Ridgewood, NY 11385                           1212     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.00                                                                                   $42.00
McBirney, Blair
1419 25th Street
Apt A
Santa Monica, CA 90404                        1213     4/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $50.00                                                                                   $50.00
CPS Energy
Bankruptcy Section
145 Navarro, Mail Drop 110909
San Antonio, TX 78205                         1214     4/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $786.74                                                                                  $786.74
Salinas, Verona
1467 West 22nd St
Los Angeles, CA 90007                         1215     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Salinas, Verona
1467 West 22nd St
Los Angeles, CA 90007                         1216     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Peng, Yuanyun
664 Beaver Ct.
Naperville, IL 60563                          1217     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
RODRIGUEZ, YVONNE A
9539 BARKERVILLE AVE
WHITTIER, CA 90605-2915                       1218     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
McPherson, Lane
13921 Teagen Lane
Yukon, OK 73099                               1219     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00



                                                                                                           Page 66 of 196
                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 67 of 196



                                                                                                            Claim Register
                                                                                          In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                          Case No. 16-12551


                                                                                                                                              Current General                                      Current 503(b)(9)
                                                                                                                                                                Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address      Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                 Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                  Amount                                               Amount
RODRIGUEZ, YVONNE A
9539 BARKERVILLE AVE
WHITTIER, CA 90605-2915                          1220     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Taylor, Kimberly
4309 Eagle Trace Court
Waldorf, MD 20602                                1221     4/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                       $121.04                           $121.04
Jiang, Qi Hong
431 Solano Ave. 2A
Los Angeles, CA 90012                            1222     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Rodriguez, Robert
1821 Berglund Dr
West Covina, CA 91792                            1223     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Stanley, Daisy
1405 5th St.
La Verne, CA 91750                               1224     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $158.05                                                                                 $158.05
Richardson, Herman
520 Wall St. Apt#312
Los Angeles, CA 90013                            1225     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $64.66                                                                                  $64.66
City and County of Denver/Treasury
Attn: Jennifer Maldonado, Bankruptcy Analyst
201 W. Colfax Ave., Department 1001
Denver, CO 80202                                 1226     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                           $4,695.00        $4,695.00                                            $9,390.00
Torres, Guadalupe
9207 S. San Pedro St
Los Angeles, CA 90003                            1227     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                               $0.00                             $0.00
Fuentes, Alvaro
6420 Hood Ave Apt C
Huntington Park, CA 90255                        1228     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Mendoza, Rosa
1300 N Hicks Av.
Los Angeles, CA 90063                            1229     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Uhr, Tamara J.
151 Maono Place
Honolulu, HI 96821                               1230     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $136.13                                                                                 $136.13
Salinas, Raul
1467 West 22nd St
Los Angeles, CA 90007                            1231     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Salinas, Raul
1467 West 22nd St
Los Angeles, CA 90007                            1232     4/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Uhr, Tamara J.
151 Maono Place
Honolulu, HI 96821                               1233     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                  $136.13          $136.13
Tran, Phuong Khanh
1031 Bilton Way
San Gabriel, CA 91776                            1234     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Tran, Phuong Khanh
1031 Bilton Way
San Gabriel, CA 91776                            1235     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Lewin, Matthew
39 St. Andrews Rd.
Severna Park, MD 21146                           1236     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
LEWIN, MATTHEW
39 SAINT ANDREWS RD
SEVERNA PARK, MD 21146                           1237     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
McPherson, Lane
13921 Teagen Lane
Yukon, OK 73099                                  1238     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $50.00           $50.00
DE TOMAS ROJAS, MARIA
1210 S GUNLOCK AVE
COMPTON, CA 90220-4432                           1239     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00            $0.00                                                $0.00


                                                                                                              Page 67 of 196
                                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 68 of 196



                                                                                                                               Claim Register
                                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                             Case No. 16-12551


                                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                        Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                     Amount                                                Amount
NEWMAN, ALLISON
18 MCINTOSH DR
LOCKPORT, NY 14094-5013                                             1240     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Jiang, Qi Hong
431 Solano Ave. 2A
Los Angeles, CA 90012                                               1241     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Abdali, Selli
1225 Kresson Road
Cherry Hill, NJ 08003                                               1242     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $56.00                                                                                   $56.00
Hu, Xiu Mei
832 S. 4th St. Apt# 11
Alhambra, CA 91801                                                  1243     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Liu, Bi Si
930 New Depot St Apt# 5
Los Angeles, CA 90012                                               1244     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Rojas, Moiria D.
1210 S. Gunlock Ave
Compton, CA 90220                                                   1245     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Abdali, Selli
1225 Kresson Road
Cherry Hill, NJ 08003                                               1246     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $56.00                                                                                   $56.00

Country Club Plaza JV LLC, a Delaware limited liability company
Andrew S. Conway
200 East Long Lake Road
Suite 300
Bloomfield Hills, MI 48304                                          1247     4/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $142,207.69                                                                             $142,207.69
Country Club Plaza JV LLC
Andrew S. Conway, Attorney for Claimant
200 East Long Lake Road, Suite 300
Bloomfield Hills, MI 48304                                          1248     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Yang, Cindy
107 Manor Ave
Wellesley, MA 02482                                                 1249     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $150.00                                                                                  $150.00
Bischoff, Ashlee
114 Dardanelli Ln. #40
Los Gatos, CA 95032                                                 1250     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $44.83                                                                                   $44.83
Nikkhoo, Tara
130 North Westgate Avenue
Los Angeles, CA 90049                                               1251     4/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $36.46           $36.46
Kim, Hyejee
30 Engle St. APT 24-1
Tenafly, NJ 07670                                                   1252     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $72.00                                                                                   $72.00
TEKsystems, Inc.
Bruce Bragg
7437 Race Road
Hanover, MD 21076                                                   1253     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $23,000.00                                                                              $23,000.00
Li, Betty
1268 S Adams St
Glendale, CA 91205                                                  1254     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Miami New Times, LLC
PO Box 011591
Miami, FL 33101                                                     1255     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
Coughlin, Hillary
240 E 82nd St Apt 16F
New York, NY 10028                                                  1256     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $55.00                                                                                   $55.00
Wang, Xiaohua
225 W Santa Clara, Ste 600
San Jose, CA 95113                                                  1257     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Georgia Natural Gas
P.O. Box 105445
Atlanta, GA 30348                                                   1258     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $190.30                                                                                  $190.30

                                                                                                                                 Page 68 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 69 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Kaufman, Ashley
100 West 94th Street
Apt 18B
New York, NY 10025                            1259     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $522.50                                                                                  $522.50
Bernal, Richard R
5776 Rostrata Ave Apt 4
Buena Park, CA 90621-1856                     1260     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Wu, Xuena
1424 1/2 Portia St
Los Angeles, CA 90026                         1261     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Billet, Moshe
752 West End Ave, 21D
New York, NY 10025                            1262     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $20.00                                                                $20.00
City of Austin
PO Box 2267
Austin, TX 78768-2267                         1263     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $1,947.30                                                                               $1,947.30
Southwest Airlines Co.
Amalgamated Financial Group C/O SWA Cargo
Mr. Jeffrey Lemberskie
105 White Oak Lane
PO Box 1006
Old Bridge, NJ 08857-1006                     1264     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Clark, Ann
PO Box 20787
Oklahoma City, OK 73156                       1265     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $41.33                                                                                   $41.33
Asada, Elaine
3149 Roberts Ave #b
Culver City, CA 90232                         1266     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $50.00                                                                                   $50.00
Leon, Michelle Anne
1841 Winona Blvd. Apt 4
Los Angeles, CA 90027                         1267     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $124.26                                                                                  $124.26
Su, Moi
2428 N Ditman Ave
Los Angeles, CA 90032                         1268     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Billet, Moshe
752 West End Ave, 21D
New York, NY 10025                            1269     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $20.00                                                                $20.00
WU, YUYANG
2370 VANCOUVER AVE
MONTEREY PARK, CA 91754                       1270     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Frizzell, Stacey
3266 Mandeville Canyon Rd
Los Angeles, CA 90049                         1271     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $109.50                                                                                  $109.50
Wu, Xuena
1424 1/2 Portia St
Los Angeles, CA 90026                         1272     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Hutchins, Theresa E.
2821 Samara Dr
Tampa, FL 33618-4024                          1273     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $121.37          $121.37
Cheung, Wan
927 S. Charlotte Ave
Apt A
San Gabriel, CA 91776                         1274     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Lakhani, Sandhya
46 Geraldine Rd
Englewd Clfs, NJ 07632-2305                   1275     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $22.00           $22.00
Li, Xueping
2137 McPherson Ave
Los Angeles, CA 90032                         1276     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Steinman, Hallie
303. E. 83rd Street, Apt 3D
New York, NY 10028                            1277     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00

                                                                                                           Page 69 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 70 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address      Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Sarigul-Klijn, Nesrin
PO Box 1386
Dixon, CA 95620                                1278     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $50.00           $375.00           $325.00            $375.00                         $1,125.00
YEE, JANET PENG
13945 CAGLIERO ST.
LA PUENTE, CA 91746                            1279     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
COX, VICTORIA R
5735 SW 187 PL
ALOHA, OR 97078                                1280     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
MAGALLON, ANA M.
4854 WIOTA STREET
LOS ANGELES, CA 90041                          1281     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lazaro, Jose
1065 1/2 S. Rowan Ave
Los Angeles, CA 90023                          1282     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Yee, Janet Peng
13945 Cagliero St.
La Puente, CA 91746                            1283     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Billet, Moshe
752 W END AVE APT 14C
NEW YORK, NY 10025-6234                        1284     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                     $20.00                                                                $20.00
Rabin, Selma
167 E. 61st St Apt 22AB
New York, NY 10065                             1285     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $77.63                                                                                   $77.63
COX, VICTORIA R
5735 SW 187 PL
ALOHA, OR 97078                                1286     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Smark Skus, dba INTURN
Attn. General Counsel
33 West 17th Street
New York, NY 10011                             1287     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $12,936.25                                                                              $12,936.25
OLYMPIC WIRE & EQUIPMENT CO., INC.
PO BOX 3227
NEWPORT BEACH, CA 92659-0859                   1288     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Commonwealth Edison Co
1919 Swift Dr.
Oakbrook Terrace, IL 60523                     1289     4/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
ZHEJIANG YASHILIN NECKTIE & GARMENT CO LTD
BROWN & JOSEPH LTD
1 PIERCE PL STE 1225W
ITASCA, IL 60143-1218                          1290     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Alspaugh, John F.
11678 Picturesque Dr
Studio City, CA 91604                          1291     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $97.43                                                                                   $97.43
LEVENTIS, MARIE
2070 PALMER LN
GREEN OAKS, IL 60048                           1292     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00            $0.00                                                $0.00
HYDEN YOO, INC.
110 E 9TH ST STE B485
LOS ANGELES, CA 90079-3485                     1293     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $63,071.95                                                                  $0.00       $63,071.95
Cheung, Wan
927 S. Charlotte Ave
Apt A
San Gabriel, CA 91776                          1294     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Potenza, Carissa
1325 Fifth Avenue, 4D
New York, NY 10029                             1295     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.00                                                                                   $45.00
LEVENTIS, MARIE
2070 PALMER LN
GREEN OAKS, IL 60048                           1296     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00



                                                                                                            Page 70 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 71 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
Hutchins, Theresa E.
2821 Samara Dr
Tampa, FL 33618-4024                        1297     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $121.37                                                                                  $121.37
HYDEN YOO, INC.
110 E 9TH ST STE B485
LOS ANGELES, CA 90079-3485                  1298     4/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Lazaro, Jose
1065 1/2 S. Rowan Ave
Los Angeles, CA 90023                       1299     4/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
TIME WARNER CABLE
7820 CRESENT EXECUTIVE DR
4TH FLOOR
CHARLOTTE, NC 28217                         1300     4/5/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $3,692.72                                                                               $3,692.72
Easton, Gina
874 Oak St
Costa Mesa, CA 92627                        1301     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                $20.00             $20.00                            $40.00
Mach-lau, Paulina
4849 Templeton Street
Ventura, CA 93003                           1302     4/5/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $19.49                                                                                   $19.49
Marquez, Julian
947 Lotus Circle
San Dimas, CA 91773                         1303     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
CARRANZA, NORMA
LAW OFFICES OD RAMIN R. YOUNESSI
A PROFFESSIONAL LAW CORPORATION
3435 WILSHIRE BLVD., STE. 2200
LOS ANGELES, CA 90010                       1304     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Dahl, Teresa
6535 Commodore Sloat Dr
Los Angeles, CA 90048                       1305     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.48                                                                                   $80.48
Sanchez, Reina
134 1/2 W. 60th St
Los Angeles, CA 90003                       1306     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Workiva LLC
2900 University Blvd.
Ames, IA 50010                              1307     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $8,852.90                                                                               $8,852.90
Moore, Ishakia
86-84 208th street Apt. 3g
Queens Village, NY 11427                    1308     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $99.00                                                                                   $99.00
Trejo Santos, Blanca L
6848 1/2 Laurel Cyn Blvd
N. Hollywood, CA 91605                      1309     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Ruvira, Jose
919 W. 65th St
Los Angeles, CA 90044                       1310     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Huang, Yin Run
3837 Clark Ave.
El Monte, CA 91731                          1311     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Trejo, Blanca
6848 1/2 Laurel Canyon Blvd
North Hollywood, CA 91605                   1312     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Li, Betty
1268 S Adams St
Glendale, CA 91205                          1313     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Li, Betty
1268 S Adams St
Glendale, CA 91205                          1314     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ruvira, Jose
919 W. 65th St
Los Angeles, CA 90044                       1315     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00



                                                                                                         Page 71 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 72 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Mariano, Yolanda
605 Orme Ave.
Los Angeles, CA 90023                        1316     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Ortega, Jose
2102 E 110th St
Los Angeles, CA 90059                        1317     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Wolvek, Robin
11822 KIOWA AVE APT 2
LOS ANGELES, CA 90049-6022                   1318     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $150.00                                                                                 $150.00
Puac, Romelia
421 S Bixel St Apt 103
Los Angeles, CA 90017                        1319     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Harter, Stephanie
3140 N Sheffield Ave. #414
Chicago, IL 60657                            1320     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $59.00                                                                                  $59.00
Moreno, Ernesto
3815 Randolph St
Apt # A
Huntington Park, CA 90255                    1321     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Huang, Yin Run
3837 Clark Ave.
El Monte, CA 91731                           1322     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Yu, Flora
845 Centennial St
Los Angeles, CA 90012                        1323     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Ortega, Jose
2102 E 110th St
Los Angeles, CA 90059                        1324     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Torres, Philip
265 Armstrong Ave.
Jersey City, NJ 07305                        1325     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $250.00                                                                                 $250.00
Monroy, Blanca E
2849 San Marino St Apt. 203
Los Angeles, CA 90006                        1326     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Fellman, Brynne
1 W CENTURY DR UNIT 22A
LOS ANGELES, CA 90067-3409                   1327     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $128.12                                                                                 $128.12
Ueng, Jocelyn
450 Massachusetts Ave NW #912
Washington, DC 20001                         1328     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $29.70                                                                                  $29.70
Ugarte, Mireya
25325 Frampton Ave
#5
Harbor City, CA 90710                        1329     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Pilkington, Hannah
11748 Mayfield Ave
Apartment 1
Los Angeles, CA 90049                        1330     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $24.00                                                                                  $24.00
Liao, Si Mei
3725 Main Ave
Baldwin Park, CA 91706                       1331     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Moreno, Ernesto
3815 Randolph St
Apt # A
Huntington Park, CA 90255                    1332     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Alvarez, Helen
6848 1/2 Laurel Canyon Blvd.
North Hollywood, CA 91605                    1333     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Monroy, Blanca E
2849 San Marino St Apt. 203
Los Angeles, CA 90006                        1334     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00


                                                                                                          Page 72 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 73 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Woo, Mei Ling Guan
412 Elmgate St.
Monterey Park, CA 91754                      1335     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Romero Monterrosa, Berta
10928 Mansel Ave.
Inglewood, CA 90304                          1336     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Fu, Gui Ying
822 New Depot St. #306
Los Angeles, CA 90012                        1337     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Li, Oi Wah
2338 Dorris Pl
Los Angeles, CA 90031                        1338     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Woo, Mei Ling Guan
412 Elmgate St.
Monterey Park, CA 91754                      1339     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Puac, Romelia
421 S Bixel St Apt 103
Los Angeles, CA 90017                        1340     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Louisiana Department of Revenue
Bankruptcy Section
P O Box 66658
Baton Rouge, LA 70896                        1341     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Yu, Flora WaiFong
845 Centennial St
Los Angeles, CA 90012                        1342     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Mateo, Maria
1226 W. 98th St Apt. 7
Los Angeles, CA 90044                        1343     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Sciarrillo, Nicole
220 25th St #405
Brooklyn, NY 11232                           1344     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $30.10                                                                                  $30.10
Vermont Gas Systems, Inc.
85 Swift St
South Burlington, VT 05403                   1345     4/5/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $51.57                                                                                  $51.57
Yu, Flora Wai Fong
845 Centennial St
Los Angeles, CA 90012                        1346     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Yu, Flora Wai Fong
845 Centennial St
Los Angeles, CA 90012                        1347     4/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Cazares, Ocotlan
680 1/2 E 53rd St
Los Angeles, CA 90011                        1348     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Cazares, Ocotlan
680 1/2 E 53rd St
Los Angeles, CA 90011                        1349     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Rios, Juan
8024 3rd St
Paramount, CA 90723                          1350     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Rios, Juan
8024 3rd St
Paramount, CA 90723                          1351     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Alvarez, Helen
6848 1/2 Laurel Canyon Blvd.
North Hollywood, CA 91605                    1352     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Lazard, Beatrix
2625 Baker Street
San Francisco, CA 94123                      1353     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                  $306.68          $306.68
Mateo, Maria
1226 W. 98th St Apt 7
Los Angeles, CA 90044                        1354     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00


                                                                                                          Page 73 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 74 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Tovar de Espinoza, Rita
12028 Nava Street
Norwalk, CA 90650                             1355     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Li, Oi Wah
2338 Dorris Pl
Los Angeles, CA 90031                         1356     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Quach, Kien Tu
2445 W Repetto Ave
Montebello, CA 90640-3015                     1357     4/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Sanders, Jatrean M.
901 Abernathy Road
Unit 4070
Sandy Springs, GA 30328-2610                  1358     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $45.36                                                                                   $45.36
Martini, Jessica
23-22 30th Rd, 11G
Astoria, NY 11102                             1359     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.36                                                                                   $45.36
Han, Amy
4913 Glickman Ave
Temple City, CA 91780                         1360     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Martinez, Gloria
1111 E. 106th Street
Los Angeles, CA 90002                         1361     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Nili, Ali
5225 Pooks Hill Rd, Apt 1701S
Bethesda, MD 20814                            1362     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                   $25.00
Hughes, George S
1725 Freeman Ave
Apt# 5
Long Beach, CA 90804                          1363     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Blanco, Dinora
6363 Middleton St.
Huntington Park, CA 90255                     1364     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Perez, Clara Luz
1600 N. Bronson Ave #4
Los Angeles, CA 90028                         1365     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Develasquez, Ana C
1515 Wilshire Blvd. #522
Los Angeles, CA 90017                         1366     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Cativo, Lourdes
9708 S. Central Ave #B
Los Angeles, CA 90002                         1367     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
RSGF Granada Building, LLC
Millicent K. Cotto
Jonathan Rose Companies
551 Fifth Avenue, 23rd Floor
New York, NY 10176                            1368     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                       $0.00              $0.00                             $0.00
Lam, Shere Hwe
412 S. 6th St. Apt. A
Alhambra, CA 91801                            1369     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Vargas, Blanca
2429 Sale Pl
Huntington Park, CA 90255                     1370     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Vargas, Blanca
2429 Sale Pl
Huntington Park, CA 90255                     1371     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Bexar Transportation
Ronald J. Johnson
111 Soledad, Suite 1350
San Antonio, TX 78205                         1372     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $7,890.00                                                                               $7,890.00
Ho, Baoy
18B Elizabeth Street
New Brunswick, NJ 08901                       1373     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.00                                                                                   $80.00

                                                                                                           Page 74 of 196
                                                                       Case 16-12551-BLS        Doc 2315-1       Filed 08/06/20     Page 75 of 196



                                                                                                      Claim Register
                                                                                    In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                    Case No. 16-12551


                                                                                                                                        Current General                                       Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                            Amount                                                Amount
ATJUN, FABELITO
C/O KEITH A. FINK & ASSOCIATES
11500 OLYMPIC BLVD., SUITE 316
LOS ANGELES, CA 90064                        1374     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Corado, Dominga
3911 S. Budlong Ave
Los Angeles, CA 90037                        1375     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
YU, JIE NONG
227 E. AVE 40
LOS ANGELES, CA 90031                        1376     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Zhang, Shuzhen
122 W Ave 30
Apt # C
Los Angeles, CA 90031                        1377     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Rivera, Olga
3533 9th Ave
Los Angeles, CA 90018                        1378     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Rivera, Olga
3533 9th Ave
Los Angeles, CA 90018                        1379     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Barragan Rojas, Jesus Roberto
1606 New Jersey St
Los Angeles, CA 90033                        1380     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $5,200.00                                                                               $5,200.00
Machado, Amy
432 S. Norton Ave. #310
Los Angeles, CA 90020                        1381     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $20.28                                                                                   $20.28
Rosas, leonides
8033 S Figueroa St
Los Angeles, CA 90003                        1382     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
VILCHIS, CIPRIANO
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1383     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Luo, Bi Xiang
120 Sycamore Park Dr
Los Angeles, CA 90031                        1384     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Rosas, leonides
8033 S Figueroa St
Los Angeles, CA 90003                        1385     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
FABIAN, MARIBEL
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1386     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Alvarez, Juana
5121 E 60th St Apt C
Maywood, CA 90270                            1387     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Jenner, Sarah
832 Willow Ave, Apt 2E
Hoboken, NJ 07030                            1388     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $14.00                                                                                   $14.00
Venegas, Altagracia
616 W 53rd St
Los Angeles, CA 90037                        1389     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Cabezas, Digna
858 E 51st St
Los Angeles, CA 90011                        1390     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Li, Mei Yue
1619 S. Palm Avenue
Alhambra, CA 91803                           1391     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Guan, Xiu Li
3716 Gibson Rd.
El Monte, CA 91731                           1392     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00


                                                                                                       Page 75 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 76 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Develasquez, Ana C
1515 Wilshire Blvd #522
Los Angeles, CA 90017                        1393     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Cabezas, Digna
858 E 51st St
Los Angeles, CA 90011                        1394     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Venegas, Altagracia
616 W 53rd St
Los Angeles, CA 90037                        1395     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Blanco, Dinora
6363 Middleton St.
Huntington Park, CA 90255                    1396     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Perez, Clara Luz
1600 N. Bronson Ave #4
Los Angeles, CA 90028                        1397     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Guan, Guiliu
3436 Alice St.
Los Angeles, CA 90065                        1398     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Mancilla, Marta E.
1509 E. 33rd St
Los Angeles, CA 90011                        1399     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
YU, JIE NONG
227 E. AVE 40
LOS ANGELES, CA 90031                        1400     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
MATEO, PASCUAL
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1401     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
AJTUN, FABELITO
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1402     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Luo, Bi Xiang
120 Sycamore Park Dr
Los Angeles, CA 90031                        1403     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
RSGF Granada Building, LLC
c/o Jonathan Rose Companies
Attn: Millicent K. Cotto
551 Fifth Avenue, 23rd Floor
New York, NY 10176                           1404     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Mancilla, Marta E.
1509 E. 33rd St
Los Angeles, CA 90011                        1405     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Lam, Shere Hwe
412 S. 6th St. Apt. A
Alhambra, CA 91801                           1406     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Guan, Guiliu
3436 Alice St.
Los Angeles, CA 90065                        1407     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Mollinedo, Maria Eugenia
1130 E 101 St.
Los Angeles, CA 90002                        1408     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Cativo, Lourdes
9708 S. Central Ave #B
Los Angeles, CA 90002                        1409     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Padilla, Juana
6101 Marbrisa Ave #C
Huntington Park, CA 90255                    1410     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Padilla, Juana
6101 Marbrisa Ave #C
Huntington Park, CA 90255                    1411     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00



                                                                                                          Page 76 of 196
                                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 77 of 196



                                                                                                                      Claim Register
                                                                                                    In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                    Case No. 16-12551


                                                                                                                                                        Current General                                        Current 503(b)(9)
                                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address                Claim No. Claim Date                              Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                            Amount                                                 Amount
Ramirez, Catarina
820 S. Grandview St # 306
Los Angeles, CA 90057                                      1412     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Ramirez, Catarina
820 S. Grandview St # 306
Los Angeles, CA 90057                                      1413     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Rosas, Basilisa
8033 S Figueroa St.
Los Angeles, CA 90003                                      1414     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Vivar, Luisa
2728 Wyglen Ln
Los Angeles, CA 90023                                      1415     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
American Apparel Deuschland GMBH (Dr. von der Fecht as
German Insolvency Administrator)
von der Fecht LLP
Rechtsanwalte Steuerberater
Kaiserswerther Strasse 253
Dusseldorf 40474
Germany                                                    1416     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                   $8,203,081.15                                                                           $8,203,081.15
Corado, Dominga
3911 S. Budlong Ave
Los Angeles, CA 90037                                      1417     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Vivar, Luisa
2728 Wynglen Ln
Los Angeles, CA 90023                                      1418     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
AKTER, MAKSUDA
C/O KEITH A. FINK & ASSOCIATES
11500 OLYMPIC BLVD., SUITE 316
LOS ANGELES, CA 90064                                      1419     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
VILCHIS, CIPRIANO
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                                 1420     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                    $0.00
CLAIM DOCKETED IN ERROR
                                                           1421     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                       $0.00
Rosas, Basilisa
8033 S Figueroa St.
Los Angeles, CA 90003                                      1422     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                                     1423     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
TORRES, PIEDAD
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                                 1424     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
VILCHIS, CIPRIANO
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                                 1425     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                    $0.00
Han, Amy
4913 Glickman Ave
Temple City, CA 91780                                      1426     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Edouard, Eileen
388 Bridge Street
Apartment 15B
Brooklyn, NY 11201                                         1427     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $50.00           $50.00
Martinez, Gloria
1111 E 106th St
Los Angeles, CA 90002                                      1428     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00



                                                                                                                        Page 77 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 78 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Guan, Xiu Li
3716 Gibson Rd.
El Monte, CA 91731                           1429     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
AKTER, MAKSUDA
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1430     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
Liu, Li Yun
465 Solano Avenue
Los Angeles, CA 90012                        1431     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
ATJUN, FABELITO
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1432     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $150,000.00                                                                             $150,000.00
PADILHA, STEPHANIE
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1433     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
FABIAN, MARIBEL
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1434     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
AKTER, MAKSUDA
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1435     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
Hendizadeh, Azam
1626 South Holt Ave.
Los Angeles, CA 90035                        1436     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $36.99           $36.99
ME CHAR HANDBAGS
36 W 9TH ST.
APT. 2
NEW YORK, NY 10011-8979                      1437     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
Alvarez, Juana
5121 E 60th St. Apt C
Maywood, CA 90270                            1438     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
FABIAN, MARIBEL
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1439     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
TORRES, PIEDAD
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1440     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
SERRANO, ANGELICA
C/O KEITH A. FINK & ASSOCIATES
11500 OLYMPIC BLVD., SUITE 316
LOS ANGELES, CA 90064                        1441     4/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
MATEO, PASCUAL
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1442     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
Chmait, Diana
26595 Maside
Mission Viejo, CA 92692                      1443     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $49.68           $49.68
Serrano, Angelica
c/o Keith A. Fink & Associates
1990 S BUNDY DR STE 620
Los Angeles, CA 90025-5690                   1444     4/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Serrano, Angelica
1990 S BUNDY DR STE 620
Los Angeles, CA 90025                        1445     4/6/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00

                                                                                                          Page 78 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 79 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                               Current General                                      Current 503(b)(9)
                                                                                                                                                                 Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                  Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                   Amount                                               Amount
Padilha, Stephanie
c/o Keith A. Fink & Associates
1990 S BUNDY DR STE 620
Los Angeles, CA 90025-5690                   1446     4/6/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
ME CHAR HANDBAGS
36 W 9TH ST.
APT. 2
NEW YORK, NY 10011-8979                      1447     4/6/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                                                                                   $0.00
MATEO, PASCUAL
C/O KEITH A. FINK & ASSOCIATES
1990 S BUNDY DR STE 620
LOS ANGELES, CA 90025-5690                   1448     4/6/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
GALEANA, JESUS
1179 1/2 E 51 ST.
LOS ANGELES, CA 90011                        1449     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Hendizadeh, Azam
1626 South Holt Ave.
Los Angeles, CA 90035                        1450     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $74.31           $74.31
Padilha, Stephanie
1990 S BUNDY DR STE 620
LOS ANGELES
, CA 90025-5690                              1451     4/6/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Torres, Piedad
c/o Keith A. Fink & Associates
1990 S BUNDY DR STE 620
Los Angeles, CA 90025-5690                   1452     4/6/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                   $0.00
City of Portland
City Attorney's Office
1221 SW Fourth Ave., Rm. 430
Portland, OR 97204                           1453     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $10.00          $200.00                                                                $210.00
Cano, Guadalupe
136 N. Maple Ave.
Montebello, CA 90640                         1454     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Slatter, Lauren
1000 Grand Concourse
Apt 8J
Bronx, NY 10451                              1455     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.00                                                                                  $58.00
CHANG, QI PING
3216 N EASTERN AVE
LOS ANGELES, CA 90032                        1456     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                   $0.00
Ng, Suk Fun
741 New Depot St.
Los Angeles, CA 90012-1609                   1457     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Ng, Suk Fun
741 New Depot St.
Los Angeles, CA 90012-1609                   1458     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Pedro, Maria Miguel
521 S. Union Dr Apt 102
Los Angeles, CA 90017                        1459     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Martinez, Santos
1024 W 66th Street
Los Angeles, CA 90044                        1460     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Zhu, Xu Ming
2301 Humboldt St Apt 214
Los Angeles, CA 90031                        1461     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Crotty, Anne Marie
457 31st Street
Hermosa Beach, CA 90254                      1462     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $24.53                                                                                  $24.53
Santibanez, Candelaria
5533 Morgan Ave
Los Angeles, CA 90011                        1463     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00


                                                                                                               Page 79 of 196
                                                                       Case 16-12551-BLS        Doc 2315-1       Filed 08/06/20     Page 80 of 196



                                                                                                      Claim Register
                                                                                    In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                    Case No. 16-12551


                                                                                                                                        Current General                                       Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                            Amount                                                Amount
CPI CARD GROUP - CANADA
460 APPLEWOOD CRESCENT
CONCORD, ON L4K 4Z3
CANADA                                       1464     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $8,943.67                                                                               $8,943.67
ME CHAR HANDBAGS
36 W 9TH ST.
APT. 2
NEW YORK, NY 10011-8979                      1465     4/6/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                    $0.00
Serrano, Jose
9703 South Normandie Av Apt. C
Los Angeles, CA 90044                        1466     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Ruiz, Mario
1525 1/2 W. 59th Pl
Los Angeles, CA 90047                        1467     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Wu, Li-Jun
6400 Trelawney Ave
Temple City, CA 91780                        1468     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Tomas, Jose Juan
521 S Union Dr #102
Los Angeles, CA 90017                        1469     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Hernandez, Salvadora
1515 N San Fernando Rd #149
Los Angeles, CA 90065                        1470     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Pozuelos, Carlota
10624 Stanford Avenue
South Gate, CA 90280                         1471     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Huang, Xiu Zhu
3033 N. Main St
Los Angeles, CA 90031                        1472     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Ruiz, Mario
1525 1/2 W. 59th Pl
Los Angeles, CA 90047                        1473     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Ly, Sam A
573 Lynvue Pl
Pomona, CA 91768                             1474     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Santibanez, Candelaria
5533 Morgan Ave
Los Angeles, CA 90011                        1475     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Colchado, Yolanda
6616 Gifford Ave A
Bell, CA 90201                               1476     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
MARTINEZ, MARIA
559 W. Colden Ave
Los Angeles, CA 90044                        1477     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Garcia Violeta, Maria Elena
930 S. Bonnie Brae # 232
Los Angeles, CA 90006                        1478     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Hernandez, Santos
1515 22nd St #4
Los Angeles, CA 90011                        1479     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Ieong, Sio
5813 Rowland Ave
Temple City, CA 91780                        1480     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Ventura, Catalina G.
10971 S. Main St
Los Angeles, CA 90061                        1481     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Wu, Xinyun
918 W. College St. #414
Los Angeles, CA 90012                        1482     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Gonzalez, Catalina Ventura
10971 S. Main St
Los Angeles, CA 90061                        1483     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00

                                                                                                       Page 80 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 81 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Huang, Dong Mei
1514 S. 7th St
Alhambra, CA 91803                           1484    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Pozuelos, Carlota
10624 Stanford Avenue
South Gate, CA 90280                         1485     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Pozuelos, Carlota
10624 Stanford Avenue
South Gate, CA 90280                         1486     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Pozuelos, Carlota
10624 Stanford Avenue
South Gate, CA 90280                         1487     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lopez, Blanca
1101 W. 56St
Los Angeles, CA 90037                        1488     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Pozuelos, Carlota
10624 Stanford Avenue
South Gate, CA 90280                         1489     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Hutchins, Jeni
315 N. 12th St
Apt. 818
Philadelphia, PA 19107                       1490     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $82.00                                                                                   $82.00
Pozuelos, Carlota
10624 Stanford Avenue
South Gate, CA 90280                         1491     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Zazueta, Luis
520 West Knoll Drive Apt I
West Hollywood, CA 90048                     1492     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $45.36                                                                                   $45.36
ACE American Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                       1493     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $25,000.00                              $0.00                               $0.00       $25,000.00
De Puente, Bertha
6234 Woodward Ave.
Bell, CA 90201                               1494     4/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
COLLINS, ERIN
31 LONG ISLAND VIEW RD
MILFORD, CT 06460                            1495     4/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $1,250.00                                                                  $0.00        $1,250.00
De Puente, Bertha
6234 Woodward Ave.
Bell, CA 90201                               1496     4/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Perez, Maria
1197 E. 33rd St.
Los Angeles, CA 90011                        1497     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Seabaugh, Katherine B
30 Palatine #240
Irvine, CA 92612                             1498     4/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $83.70                                                                                   $83.70
Lei, Tommy
124 S Alhambra Ave
Monterey Park, CA 91755                      1499    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $475.00                                                                   $0.00          $475.00
Ixcoy De Morataya, Luisa E
1142 S. Ditman Ave
Los Angeles, CA 90023                        1500    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ixcoy De Morataya, Luisa E
1142 S. Ditman Ave
Los Angeles, CA 90023                        1501    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Situ, Alice
3356 Earlswood Dr
Rosemead, CA 91770                           1502    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00



                                                                                                          Page 81 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 82 of 196



                                                                                                                          Claim Register
                                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                        Case No. 16-12551


                                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address                    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                Amount                                                Amount

Shopping Center Associates, a New York General Partnership
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                         1503    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $28,231.90                                                                  $0.00       $28,231.90
Ocean Blue Environmental Services, Inc.
925 West Esther St.
Long Beach, CA 90813                                           1504     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Town Center at Boca Raton Trust, a New York Trust
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                         1505    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
Rong, Xing Yuan
2318 Eastlake Ave
Los Angeles, CA 90031                                          1506     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Yousif, Daniel
10 E Ontario St
Apt 2408
Chicago, IL 60611                                              1507    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $18.00                                                                                   $18.00
Cano, Guadalupe
136 N. Maple Ave.
Montebello, CA 90640                                           1508     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00              $0.00                                                                 $0.00
Pozuelos, Carlota
10624 Stanford Avenue
South Gate, CA 90280                                           1509     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lopez, Omar
241 W 53rd St.
Los Angeles, CA 90037                                          1510     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Medina, Yolanda
10860 Jackson Ave.
Lynwood, CA 90262                                              1511     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Martinez, Victoria
2580 N. Soto Street, #207
Los Angeles, CA 90032                                          1512     4/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
POULOPOULOS, PANOS
10937 WILKINS AVENUE
Apt 201
LOS ANGELES, CA 90024                                          1513     4/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.00                                                                                   $32.00
Li, Guo Ming
3216 N Eastern Ave
Los Angeles, CA 90032                                          1514     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Westchester Fire Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                                         1515     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                               $0.00                               $0.00            $0.00
Vera, Elena
1950 Leighton Ave
Los Angeles, CA 90062                                          1516     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lopez, Omar
241 W 53rd St.
Los Angeles, CA 90037                                          1517     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Li, Guo Ming
3216 N Eastern Ave
Los Angeles, CA 90032                                          1518     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Liang, Chung Sau
9878 Rio Hondo Pkwy
El Monte, CA 91770                                             1519     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Chen, Jinzhu
1805 S. Stoneman Ave
Alhambra, CA 91801                                             1520     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00


                                                                                                                            Page 82 of 196
                                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 83 of 196



                                                                                                                         Claim Register
                                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                       Case No. 16-12551


                                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                  Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                               Amount                                                Amount
Situ, Mei Ying
2341 Altman St.
Los Angeles, CA 90031                                         1521     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Rivas, Dinora
316 N Ave 57 # 6
Los Angeles, CA 90042                                         1522     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Yeung, Anna
2821 Estara Avenue
Los Angeles, CA 90065                                         1523     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Hernandez, Salvadora
1515 N San Fernando Rd #149
Los Angeles, CA 90065                                         1524     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Alvarez, Juana
6021 Prospect Ave.
Maywood, CA 90270                                             1525     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                 $0.00                                                $0.00
Xie, Feng Zhu
740 Yale Street # 7
Los Angeles, CA 90012                                         1526     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Bik, Cho
420 W. Riggin St.
Monterey Park, CA 91754                                       1527     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Hernandez, Jesus Florentino Galvez
1037 E. 54th St.
Los Angeles, CA 90011                                         1528     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Garcia, Jose R
4503 Clara St
SP #6
Cudahy, CA 90201                                              1529     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00            $0.00                                                $0.00
Robey, Adam
450 W 42nd St
Apt 21B
New York, NY 10036                                            1530     4/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $150.00                                                                                  $150.00
Huang, Dong Mei
1514 S. 7th St
Alhambra, CA 91803                                            1531    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Medina, Yolanda
10860 Jackson Ave.
Lynwood, CA 90262                                             1532     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00

The Retail Property Trust, a Massachusetts Business Trust
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                        1533    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                  $0.00            $0.00
Jacob, Mackenzie Paige
Bayle Jacob
1050 Harrison Street
Hollywood, FL 33019-1625                                      1534    3/31/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $55.00                                                                                   $55.00
ANNAPOLIS MALL OWNER LLC
C/O LECLAIRRYAN, PC
ATTN: NICLAS A. FERLAND, ESQ
545 LONG WHARF DRIVE, 9TH FLOOR
NEW HAVEN, CT 06511                                           1535     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $138,117.84                                                                             $138,117.84
MARTINEZ, MARIANA
559 W COLDEN AVE
LOS ANGELES, CA 90044-5609                                    1536     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Yu, Hui Ci
2245 Shoredale Ave
Los Angeles, CA 90031                                         1537     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00




                                                                                                                           Page 83 of 196
                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 84 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                          Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                    Amount                                                  Amount
Federal Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                        1538     4/7/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                       $0.00                               $0.00                               $0.00            $0.00
Garcia, Celia
7011 Bear Ave.
Bell, CA 90201                                1539     4/6/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
DURABLE SUPPLY COMPANY
240 GREAT CIRCLE RD, STE 334
NASHVILLE, TN 37228                           1540     4/7/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                 $0.00                                                                                    $0.00
Garcia, Celia
7011 Bear Ave.
Bell, CA 90201                                1541     4/6/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Wu, Xinyun
918 West College Street
Unit 414
Los Angeles, CA 90012                         1542     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Lee, Peggy
345 W El Repitto Dr.
Monterey Park, CA 91754                       1543     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Garcia, Jose Roberto
4503 Clara St. SP. #6
Cudahy, CA 90201                              1544     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                       $0.00            $0.00
Dumas, Piedad A
807 E 101st St
Los Angeles, CA 90002                         1545     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
MIAMI NEW TIMES LLC
PO BOX 011591
MIAMI, FL 33101-1591                          1546     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                     $0.00                                                                                    $0.00
Pedro, Maria Miguel
521 S Union Dr Apt 102
Los Angeles, CA 90017                         1547     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Chopra, Rishi
4405 Prairie Willow Ct.
Concord, CA 94521                             1548     4/1/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                                                                                    $0.00
Marroquin, Aida Estela
1853 E. Poppy St.
Long Beach, CA 90805-3105                     1549     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Li, Gui Ying
16061 Sigman Street
Hacienda Heights, CA 91745                    1550     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Hernandez, Elsy
1000 S Central Ave
Compton, CA 90220                             1551     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
PROMOCorner
Attn: General Counsel
PO Box 505
Middleboro, MA 02346                          1552     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $5,530.66                                                                               $5,530.66
NYE, MADDY
3833 OAKLAND AVE
MINNEAPOLIS, MN 55407-2512                    1553     4/8/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $78.00                                                                                   $78.00
Chang, Qi Ping
3216 N Eastern Ave
Los Angeles, CA 90032                         1554     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
American Apparel Canada Retail Inc.
c/o KPMG Inc. as Interim Receiver
Attn: Carl Adjami
Suite 1500, 600 de Maisonneuve Blvd. West
Montréal, QC H3A 0A3
Canada                                        1555     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                  $10,565,982.29                                                                          $10,565,982.29


                                                                                                                Page 84 of 196
                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 85 of 196



                                                                                                                 Claim Register
                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                               Case No. 16-12551


                                                                                                                                                   Current General                                      Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address       Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                               Amount
Ruiz, Otilia
1525 1/2 West 59th Pl
Los Angeles, CA 90047                            1556     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Lee, Peggy
345 W. El Repetto Dr.
Monterey Park, CA 91754                          1557     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Hernandez, Jesus Florentino Galvez
1037 E. 54th St.
Los Angeles, CA 90011                            1558     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Xie, Feng Zhu
740 Yale Street # 7
Los Angeles, CA 90012                            1559     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Wu, Mary Qu
110 Dewey Ave
San Gabriel, CA 91776                            1560     4/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Miguel, Edin Marcus
521 S Union Dr #102
Los Angeles, CA 90017                            1561     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Gonzalez, Jorge
5262 Los Toros Avenue
Pico Rivera, CA 90660                            1562     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Perez, Maria
1197 E. 33rd St.
Los Angeles, CA 90011                            1563     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Rivas, Dinora
316 N Ave 57 # 6
Los Angeles, CA 90042                            1564     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Indemnity Insurance Company of North America
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1565     4/7/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                              $0.00                               $0.00            $0.00
Colaizzi, Beatrice
1185 Hardscrabble Road
Chappaqua, NY 10514                              1566    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $26.44                                                                                  $26.44
Ieong, Sio Peng
5813 Rowland Ave.
Temple City, CA 91780                            1567     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Hernandez, Santos
1515 22nd St #4
Los Angeles, CA 90011                            1568     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Trujillo, Ana V
3924 Langford St
Los Angeles, CA 90063                            1569    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Martinez, Maria D.
559 W Colden Ave
Los Angeles, CA 90044                            1570     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
ACE Property and Casualty Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1571     4/7/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                              $0.00                               $0.00            $0.00
Wu, Li-Jun
6400 Trelawney Ave
Temple City, CA 91780                            1572     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Santa Anita Shoppingtown LP
c/o LeClairRyan, PC
Attn: Niclas A. Ferland, Esq
545 Long Wharf Drive, 9th floor
New Haven, CT 06511                              1573     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00



                                                                                                                   Page 85 of 196
                                                                           Case 16-12551-BLS        Doc 2315-1       Filed 08/06/20     Page 86 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                      Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address       Claim No. Claim Date                            Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                               Amount
Indemnity Insurance Company of North America
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1574     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                              $0.00                               $0.00            $0.00
Sommer, Allison
790 Lemon Street
Menlo Park, CA 94025                             1575    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                 $36.98                            $36.98
Cruz, Andres
511 S. Union Ave # 105
Los Angeles, CA 90017                            1576     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Pando, Ana M
204 Cedar Ct
Montebello, CA 90640                             1577    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Quiroz, Maria
1314 E. 27th Street
Los Angeles, CA 90011                            1578    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                                                                                   $0.00
Azboy, Hanna Melissa
2111 Westheimer Rd #2305
Houston, TX 77098                                1579    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $84.83                                                                                  $84.83
Cho, Bik
420 W. Riggin St.
Monterey Park, CA 91754                          1580     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Chen, Jenny
3211 Darwin Ave
Los Angeles, CA 90031                            1581    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Yu, Hui Ci
2245 Shoredale Ave
Los Angeles, CA 90031                            1582     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Rangel, Manuel
913 W 82nd Street
Los Angeles, CA 90044                            1583    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Mei, Hu Xiu
832 S 4th St. #11
Alhambra, CA 91801                               1584     4/7/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Miguel, Edin M
521 S. Union Dr. #102
Los Angeles, CA 90017                            1585     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Gaspar, Candelaria
2219 1/2 S. Central Ave
Los Angeles, CA 90011                            1586    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Martinez, Mariana
559 W Colden Ave
Los Angeles, CA 90044                            1587     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Vera, Guillermina
3526 E 2nd. St.
Los Angeles, CA 90063                            1588     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Tomas, Jose Juan
521 S Union Dr Apt #102
Los Angeles, CA 90017                            1589     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Torres de Ruiz, Otilia
1525 1/2 W 59 Pl
Los Angeles, CA 90047                            1590     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Beltran, Blanca
1365 Dacotah St Apt. # 4
Los Angeles, CA 90023                            1591    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Martinez, Santos
1024 W 66th Street
Los Angeles, CA 90044                            1592     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00




                                                                                                           Page 86 of 196
                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 87 of 196



                                                                                                                 Claim Register
                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                               Case No. 16-12551


                                                                                                                                                   Current General                                      Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address       Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                               Amount
Vivas, Arturo D
1742 W Lincoln Ave
Apt C3
Anaheim, CA 92801                                1593     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Indemnity Insurance Company of North America
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1594     4/7/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                              $0.00                               $0.00            $0.00
Huang, Xu Zhu
3033 N Main St
Los Angeles, CA 90031                            1595     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Indemnity Insurance Company of North America
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1596     4/7/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                         $0.00                              $0.00                               $0.00            $0.00
Colchado, Yolanda
6616 Gifford Ave A
Bell, CA 90201                                   1597     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Ramos, Vilma
11242 S New Hampshire Ave
Apt 6
Los Angeles, CA 90044                            1598     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Cortez, Sulma Liseth
4252 Dalton Ave
Los Angeles, CA 90062                            1599    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
ACE American Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1600     4/7/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                              $0.00                               $0.00            $0.00
Shavalian, Jessica
2328 Westridge Road
Los Angeles, CA 90049                            1601    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $91.35                                                                                  $91.35
Castillo, Blanca
4265 S. Main St.
Los Angeles, CA 90037                            1602    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Westchester Fire Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1603     4/7/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                              $0.00                               $0.00            $0.00
Castillo, Blanca
4265 S. Main St.
Los Angeles, CA 90037                            1604    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Westchester Fire Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1605     4/7/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                              $0.00                               $0.00            $0.00
Garcia, Rosa
906 W. 60th Street
Los Angeles, CA 90044                            1606    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
WESTFIELD TOPANGA OWNER LLC
C/O LECLAIRRYAN, PC
ATTN: NICLAS A FERLAND, ESQ.
545 LONG WHARF DRIVE, 9TH FLOOR
NEW HAVEN, CT 06511                              1607     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
Violeta, Maria Elena Garcia
930 S. Bonnie Brae #232
Los Angeles, CA 90006                            1608     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00

                                                                                                                   Page 87 of 196
                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 88 of 196



                                                                                                            Claim Register
                                                                                          In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                          Case No. 16-12551


                                                                                                                                              Current General                                      Current 503(b)(9)
                                                                                                                                                                Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address       Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                 Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                  Amount                                               Amount
ALVAREZ, JUANA
6021 PROSPECT AVE
MAYWOOD, CA 90270                                1609     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Gee, Yem F
837 1/4 Cleveland St.
Los Angeles, CA 90012                            1610    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Chubb Custom Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1611     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                              $0.00                               $0.00            $0.00
Indemnity Insurance Company of North America
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1612     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                              $0.00                               $0.00            $0.00
Riordan, Kimberly A.
448 East 84th Street Apt 5B
New York, NY 10028                               1613    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $16.42                                                                                  $16.42
Ly, Sam A
573 Lynvue Pl
Pomona, CA 91768                                 1614     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Tlayoa, Mary
1000 S Grandview St Apt #106
Los Angeles, CA 90006                            1615     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
ACE Property and Casualty Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1616     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                              $0.00                               $0.00            $0.00
ACE American Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1617     4/7/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                         $0.00                              $0.00                               $0.00            $0.00
Galdamez Portillo, Alba
1000 S. Central Av
Compton, CA 90220                                1618     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Ramos, Vilma
11242 S New Hampshire Ave
Apt 6
Los Angeles, CA 90044                            1619     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
ACE Property and Casualty Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1620     4/7/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                              $0.00                               $0.00            $0.00
Federal Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1621     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                               $0.00            $0.00
ACE American Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                           1622     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                               $0.00            $0.00
Ajtun, Gloria
937 S. Vancouver Ave.
Los Angeles, CA 90022                            1623     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00



                                                                                                              Page 88 of 196
                                                                                Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 89 of 196



                                                                                                                Claim Register
                                                                                              In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                              Case No. 16-12551


                                                                                                                                                  Current General                                       Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address      Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                      Amount                                                Amount
ACE Property and Casualty Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                          1624     4/7/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                               $0.00            $0.00
ACE American Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                          1625     4/7/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                              $0.00                               $0.00            $0.00
GTL ROBERTSON PROPERTIES, LLC
9663 SANTA MONICA BLVD., SUITE 1265
BEVERLY HILLS, CA 90210-4304                    1626     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $520,978.78                                                                             $520,978.78
ACE Property and Casualty Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                          1627     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                               $0.00            $0.00
Zhu, Xu Ming
2301 Humbold St Apt 214
Los Angeles, CA 90031                           1628     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Lopez, Blanca
1101 W. 56St
Los Angeles, CA 90037                           1629     4/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
V F MALL LLC
C/O LECLAIRRYAN, PC
ATTN: NICLAS A. FERLAND, ESQ.
545 LONG WHARF DRIVE, 9TH FLOOR
NEW HAVEN, CT 06511                             1630     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $216,575.11                                                                             $216,575.11
Li, Gui Ying
16061 Sigman Street
Hacienda Heights, CA 91745                      1631     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
ACE American Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                          1632     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                              $0.00                               $0.00            $0.00
Monjaras, Sandra
16122 Parkside Ln Apt # E
Huntington Beach, CA 92647                      1633    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
McEown, Jessica
5930 County Road 21
Utopia, ON L0M 1T0
Canada                                          1634    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $1,010.00                                                                               $1,010.00
Hernandez, Elsy
1000 S Central Ave
Compton, CA 90220                               1635     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Rangel, Manuel
913 W 82nd Street
Los Angeles, CA 90044                           1636    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
ACE Property and Casualty Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                          1637     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                              $0.00                               $0.00            $0.00
Westchester Fire Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                          1638     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                               $0.00            $0.00



                                                                                                                  Page 89 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 90 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address           Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Cortez, Sulma Liseth
4252 Dalton Ave
Los Angeles, CA 90062                               1639    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Indemnity Insurance Company of North America
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                              1640     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                              $0.00                               $0.00            $0.00
Tlayoa, Mary
1000 S Grandview St Apt #106
Los Angeles, CA 90006                               1641     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Kim, Jesse
165 Glenview Dr
San Francisco, CA 94131                             1642    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $52.20                                                                                   $52.20
Westchester Fire Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                              1643     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                              $0.00                               $0.00            $0.00
Cruz, Andres
511 S. Union Ave # 105
Los Angeles, CA 90017                               1644     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Westchester Fire Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                              1645     4/7/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                               $0.00            $0.00
Broder Bros., Co dba alpabroder
ATTN: General Counsel
6 Neshaminy Interplex, 6th Floor
Trevose, PA 19053                                   1646    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $220,000.00                                                                  $0.00      $220,000.00
WESTLAND GARDEN STATE PLAZA LIMITED PARTNERSHIP
c/o LECLAIRRYAN, PC
ATTN: NICLAS A. FERLAND, ESQ.
545 LONG WHARF DRIVE, 9TH FLOOR
NEW HAVEN, CT 06511                                 1647     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $464,798.16                                                                             $464,798.16
Dumas, Piedad A
807 E 101st St
Los Angeles, CA 90002                               1648     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Chubb Custom Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                              1649     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                              $0.00                               $0.00            $0.00
Xiao, Ang
200 Laird Ave Apt 203
Cliffside Park, NJ 07010                            1650    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $553.00          $553.00
Ajtun, Gloria
937 S. Vancouver Ave.
Los Angeles, CA 90022                               1651     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Kuang, Amy W
6051 Temple City Blvd. #B
Temple City, CA 91780                               1652     4/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Galdamez Portillo, Alba
1000 S. Central Av
Compton, CA 90220                                   1653     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Federal Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                              1654     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                              $0.00                               $0.00            $0.00


                                                                                                                 Page 90 of 196
                                                                                                  Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 91 of 196



                                                                                                                                  Claim Register
                                                                                                                In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                                Case No. 16-12551


                                                                                                                                                                    Current General                                       Current 503(b)(9)
                                                                                                                                                                                       Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                      Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                        Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                        Amount                                                Amount
ZHOU, JINGYI
2514 JACQUELINE DR
APT C18
WILMINGTON, DE 19810                                              1655    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                               $101.00                                              $101.00
Federal Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                                            1656     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                              $0.00                               $0.00            $0.00
Federal Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                                            1657     4/7/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                               $0.00            $0.00
Fung, Lai Fan
124 S. Marengo Ave. #1
Alhambra, CA 91801                                                1658    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Kipnis, Alina
50 Columbus Ave
Staten Island, NY 10304                                           1659    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $52.00                                                                                   $52.00

Microsoft Corporation and Microsoft Licensing, its subsidiary
c/o Joseph E. Shickich, Jr.
Riddell Williams P.S.
1001 4th Ave. Suite 4500
Seattle, WA 98154                                                 1660    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
L.U.F. Associates, LLC
Gregory T. DuMont
Law Office of Gregory DuMont
PO Box 1222
Annandale, VA 22003                                               1661    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Kipnis, Alina
50 Columbus ave
Staten Island, NY 10304                                           1662    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $52.00                                                                                   $52.00
Furie, Lori
9151 Hazen Dr.
Beverly Hills, CA 90210                                           1663    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $776.16          $776.16
City of Garden Grove
11222 Acacia Pkwy
Garden Grove, CA 92840                                            1664    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)          $109,950.85                                                                             $109,950.85
Gee, Yem F
837 1/4 Cleveland St.
Los Angeles, CA 90012                                             1665    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Naves, Blanca Nicolasa
1616 W 36th Pl
Los Angeles, CA 90018                                             1666    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Trujillo, Ana V
3924 Langford St
Los Angeles, CA 90063                                             1667    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Pando, Ana M
204 Cedar Ct
Montebello, CA 90640                                              1668    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Corpeño Vasquez, Yecenia G.
6351 Ranchito Ave # 204
Van Nuys, CA 91401                                                1669    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Gonzalez Del Toro, Jorge Mario
5262 S. Los Toros Ave.
Pico Rivera, CA 90660                                             1670     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Marroquin, Aida Estela
1853 E. Poppy St.
Long Beach, CA 90805                                              1671     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00            $0.00                                                $0.00


                                                                                                                                    Page 91 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 92 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                               Current General                                       Current 503(b)(9)
                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                   Amount                                                Amount
Cordova, Vilma
1723 James M Wood Blvd
Apt # 309
Los Angeles, CA 90015                        1672     4/7/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Wen, Jin-Xiu
591 Wagon Hill Ln
Sugar Hill, GA 30518                         1673    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Xie, Jinzhu
719 North Yale Street
Apt #408
Los Angeles, CA 90012                        1674    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Xiao, Ang
200 Laird Ave Apt 203
Cliffside Park, NJ 07010                     1675    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $188.00                                                                                  $188.00
City of Garden Grove
11222 Acacia Pkwy
Garden Grove, CA 92840                       1676    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)             $326.67                                                                                  $326.67
Huang, Yu Xia
821 N Stoneman Ave # B
Alhambra, CA 91801                           1677    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Naves, Blanca N
1616 W 36th Place
Los Angeles, CA 90018                        1678    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
City of Garden Grove
11222 Acacia Pkwy
Garden Grove, CA 92840                       1679    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)             $802.10                                                                                  $802.10
Federal Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                       1680     4/7/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                              $0.00                               $0.00            $0.00
Chubb Custom Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                       1681     4/7/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                              $0.00                               $0.00            $0.00
Zaragoza, Martina
4033 Adair St
Los Angeles, CA 90011                        1682    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Chubb Custom Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                       1683     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                              $0.00                               $0.00            $0.00
Refugio, Elvira
525 S Lorena St
Los Angeles, CA 90063                        1684    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Chubb Custom Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                       1685     4/7/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                               $0.00            $0.00
Montgomery Mall Owner LLC
c/o LeClairRyan, PC
ATTN: Niclas A. Ferland, Esq.
545 Long Wharf Drive, 9th floor
New Haven, CT 06511                          1686     4/7/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $173,800.96                                                                             $173,800.96
Hy, Cindy S
3545 1/2 El Sereno Avenue
Los Angeles, CA 90032                        1687     4/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00



                                                                                                               Page 92 of 196
                                                                                                   Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 93 of 196



                                                                                                                                   Claim Register
                                                                                                                 In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                                 Case No. 16-12551


                                                                                                                                                                     Current General                                       Current 503(b)(9)
                                                                                                                                                                                        Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                         Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                         Amount                                                Amount
Rong, Yong Ji
2613 Earle Ave.
Rosemead, CA 91770                                                 1688     4/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
City of Garden Grove
11222 Acacia Pkwy
Garden Grove, CA 92840                                             1689    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)             $259.99                                                                                  $259.99
Rong, Yong Ji
2613 Earle Ave.
Rosemead, CA 91770                                                 1690     4/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Lucero, Guadalupe
970 Menlo Ave Apt 23
Los Angeles, CA 90006                                              1691     4/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Wu, Ruo Ling
467 Solano Ave
Los Angeles, CA 90012                                              1692     4/9/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Hosta, Donny
4344 West 211th St.
Fairview Park, OH 44126                                            1693    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Cen, Winnie
520 Solano Ave.
Los Angeles, CA 90012                                              1694     4/9/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
POZUELOS, ADAN DE JESUS
10624 STANFORD AVENUE
SOUTH GATE, CA 90280                                               1695     4/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Pozuelos, Adan De Jesus
10624 Stanford Avenue
South Gate, CA 90280                                               1696     4/8/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Hosta, Donny
4344 West 211th St.
Fairview Park, OH 44126                                            1697    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00

King of Prussia Associates, a Pennsylvania general partnership
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                             1698    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $97,138.46                                                                  $0.00       $97,138.46
United Parcel Service, Inc.
Lawrence Schwab/Kenneth Law
Bialson, Bergen & Schwab
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                                               1699    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $97,348.36                                                                  $0.00       $97,348.36
363 Grant Avenue Associates, LLC
Law Offices of David M. McKim
David M. McKim, Esq.
425 So. E Street, Suite B
Santa Rosa, CA 95404                                               1700    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
Orlando Outlet Owner LLC, a Delaware limited liability
company
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                             1701    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
Gonzalez, Aimee
67-10 108th St
Apt. 3G
Forest Hills, NY 11375                                             1702    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $180.00                                                                                  $180.00
Vargas, Graciela
3006 9th Avenue
Los Angeles, CA 90018                                              1703    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Choong, Yilih
217-12 47th Ave
Bayside, NY 11361                                                  1704    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $38.00                                                                                   $38.00



                                                                                                                                     Page 93 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 94 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
363 Grant Avenue Associates, LLC
David M. McKim
425 So. E Street, Suite B
Santa Rosa, CA 95404                           1705    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
City of Garden Grove
11222 Acacia Pkwy
Garden Grove, CA 92840                         1706    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)             $112.21                                                                                  $112.21
CLS Facilities Management Services, Inc.
8061 Tyler Blvd.
Mentor, OH 44060                               1707    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $38,481.67                                                                              $38,481.67
City of Garden Grove
11222 Acacia Pkwy
Garden Grove, CA 92840                         1708    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $4.11                                                                                    $4.11
Hosta, Donny
4344 West 211th St.
Fairview Park, OH 44126                        1709    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Jiang, Yingui
1002 S Atlantic Blvd. Apt. 5
Alhambra, CA 91803                             1710    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Hosta, Donny
4344 West 211th St.
Fairview Park, OH 44126                        1711    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Priindiville, Anne
1220 Sheridan Rd
Wilmette, IL 60091                             1712    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $88.49                                                                $88.49
Hosta, Donny
4344 West 211th St.
Fairview Park, OH 44126                        1713    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Stanley, Jasmin
40 East 21st Street, #8
New York, NY 10010                             1714    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $30.00                                                                                   $30.00
Hosta, Donny
4344 West 211th St.
Fairview Park, OH 44126                        1715    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Chubb Custom Insurance Company
c/o Duane Morris LLP
Attn: Wendy M. Simkulak, Esq.
30 S. 17th Street
Philadelphia, PA 19103                         1716     4/7/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                               $0.00                               $0.00            $0.00
Ake, Jose C
1365 Dacotah St Apt#4
Los Angeles, CA 90023                          1717    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Wojack-West, Eleanor
2325 NE Halsey
Portland, OR 97232                             1718    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Seeto, Zhen Zhu
705 North Grand Ave Apt #1
Los Angeles, CA 90012                          1719    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Armengol, Sonia
Wharehouse Distribution Picking
Americal Apparel
16400 Trojan Way
La Mirada, CA 90638                            1720     4/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
ADT Security Services Inc.
3190 South Vaughn Way
Aurora, CO 80014                               1721    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,344.99                                                                               $2,344.99
KING, DELORES DENISE
ATTN: THOMAS W KIELTY
4640 ADMIRALTY WAY, STE 500
MARINA DEL REY, CA 90292-6636                  1722     4/9/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00



                                                                                                                 Page 94 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 95 of 196



                                                                                                                          Claim Register
                                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                        Case No. 16-12551


                                                                                                                                                            Current General                                      Current 503(b)(9)
                                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                  Creditor Name and Address                  Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                Amount                                               Amount
Situ, Alice
3356 Earlswood Dr
Rosemead, CA 91770                                             1723    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Liu, Lu Mei
2610 Manitou Ave
Los Angeles, CA 90031                                          1724    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Liu, Lu Mei
2610 Manitou Ave
Los Angeles, CA 90031                                          1725    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Garcia, Rosa
906 W. 60th Street
Los Angeles, CA 90044                                          1726    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Walnut Capital Partners - Shadyside Retail, L.P.
Cohen & Grigsby, P.C.
Attn: William E. Kelleher, Jr.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                                      1727    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                              $0.00                                                $0.00
Mui, Coong
3821 Baldwin St.
Los Angeles, CA 90031                                          1728    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
DeHority, Emily
4 Whipple Road
South Hamilton, MA 01982                                       1729    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $32.00                                                                                  $32.00
Amador, Maria
4415 S Gramercy Pl
Los Angeles, CA 90062                                          1730    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Jandres, Celida
1119 E. 61st Street
Los Angeles, CA 90001                                          1731    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Denny, Julia
88 Leonard St #204
New York, NY 10013                                             1732    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $38.00                                                                                  $38.00
Fricke, Claire
226 E 6th St #4D
New York, NY 10003                                             1733    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                               $41.00                                               $41.00
Diego, Maria
8915 Avalon Blvd
Los Angeles, CA 90003                                          1734    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Ly, Sanh N
2328 Griffin Ave
Los Angeles, CA 90031                                          1735    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Woot Services LLC
4121 International Parkway
Carrollton, TX 75007                                           1736    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                                                $0.00
Las Vegas North Outlets, LLC, a Delaware limited liability
company
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                         1737    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                          $21,567.63                                                            $21,567.63
Sevilla, Maria
3101 Wynwood Lane #2
Los Angeles, CA 90023                                          1738    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Quiroz, Maria
1314 E. 27th Street
Los Angeles, CA 90011                                          1739    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
AAI Litigation Trust
c/o Klehr Harrison Harvey Branzburg LLP
Attn: Richard M. Beck, Esquire
919 Market Street, Suite 1000
Wilmington, DE 19801                                           1740    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                      $0.00                                                $0.00



                                                                                                                            Page 95 of 196
                                                                                           Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 96 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address                Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                          Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                 Amount                                                  Amount
AAI Litigation Trust
c/o Klehr Harrison Harvey Branzburg LLP
Attn: Richard M. Beck, Esquire
919 Market Street, Suite 1000
Wilmington, DE 19801                                       1741    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                   $0.00                                                $0.00
Monjaras, Sandra
16122 Parkside Ln Apt # E
Huntington Beach, CA 92647                                 1742    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Microsoft Corporation, Microsoft Online, and Microsoft
Licensing
Fox Rothschild LLP
Joseph E. Shickich, Jr.
1001 4th Ave, Suite 4500
Seattle, WA 98154                                          1743    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                                                                                    $0.00
Lao, Sao Leng
5470 Encinita Ave
Temple City, CA 91780                                      1744    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Miranda, Cantalicia
714 W Vernon Ave
Los Angeles, CA 90037                                      1745    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Hernandez, Nelly
838 E. 95th St
Los Angeles, CA 90002                                      1746    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
AAI Litigation Trust
c/o Klehr Harrison Harvey Branzburg LLP
Attn: Richard M. Beck, Esquire
919 Market Street, Suite 1000
Wilmington, DE 19801                                       1747    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                     $0.00                                                $0.00
WESTLAND GARDEN STATE PLAZA LIMITED PARTNERSHIP
c/o LECLAIRRYAN, PC
ATTN: NICLAS A. FERLAND, ESQ.
545 LONG WHARF DRIVE, 9TH FLOOR
NEW HAVEN, CT 06511                                        1748    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                             $0.00            $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                                         1749    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                       $27,000,000.00                              $0.00                                       $27,000,000.00
Cinco, Marta A.
1559 1/2 S. Harvard Blvd
Los Angeles, CA 90006                                      1750    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                       $0.00            $0.00
Tellez, Fernando
1505 W. 11th Pl.
Los Angeles, CA 90015                                      1751    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Morales, Matilde
627 E Martin Luther King Jr. Blv
Los Angeles, CA 90011                                      1752    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Yu, Cuiqiong
761 Yale St
Los Angeles, CA 90012                                      1753    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Mui, Coong
3821 Baldwin St.
Los Angeles, CA 90031                                      1754    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Yu, Cuiqiong
761 Yale St
Los Angeles, CA 90012                                      1755    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
AAI Litigation Trust
c/o Klehr Harrison Harvey Branzburg LLP
Attn: Richard M. Beck, Esquire
919 Market Street, Suite 1000
Wilmington, DE 19801                                       1756    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                           $0.00                                                $0.00



                                                                                                                             Page 96 of 196
                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20     Page 97 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                    Amount                                                Amount
Argueta, Reina
928 Sur Burlington Ave
Apt # 102
Los Angeles, CA 90006                         1757    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Yang, Jihye
526 Fano St Unit C
Monrovia, CA 91016                            1758    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $85.00           $85.00
Espinoza, Rosaura
1918 1/2 W 35th St
Los Angeles, CA 90018                         1759    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Goldberg, Robert
348 West 11th St., Apt. 4B
New York, NY 10014                            1760    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $84.63                                                                                   $84.63
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                            1761    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                               $0.00                                                $0.00
Moran, Elsa
150 West Vernon Ave
Los Angeles, CA 90037                         1762    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Lao, Sao Leng
5470 Encinita Ave
Temple City, CA 91780                         1763    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Cortes, Francisca
839 E. 32nd St.
Los Angeles, CA 90011                         1764    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
VELASQUEZ, RICARDA
1112 W 60TH PL
LOS ANGELES, CA 90044                         1765    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Sheppard, Mullin, Richter & Hampton LLP
Attn: Richard W. Brunette, Esq.
333 South Hope Street, 43rd Floor
Los Angeles, CA 90071                         1766    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                    $0.00
Huffman Hosiery Mills, Inc.
PO Box 186
Granite Falls, NC 28630                       1767    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $64,665.26                                             $4,482.28                        $69,147.54
FITI USA, INC.
3470 WILSHIRE BLVD
STE 915
LOS ANGELES, CA 90010-3909                    1768    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $7,620.25                                                                               $7,620.25
INGENICO INC.
3025 WINDWARD PLAZA, SUITE 600
ALPHARETTA, GA 30005                          1769    4/10/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
Castillo, Jamileth
1346 E. 41st Place
Los Angeles, CA 90011                         1770    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Wu, Mary Qu
110 Dewey Ave
San Gabriel, CA 91776                         1771     4/8/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Ortiz, Johnny
720 E 78 ST.
Los Angeles, CA 90001                         1772    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Tam, Siu Ling
6303 Aldama St.
Los Angeles, CA 90042                         1773    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                            1774    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $0.00                               $0.00                                                $0.00
Aboytes, Imelda
953 E. 22nd St
Los Angeles, CA 90011                         1775    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00

                                                                                                                Page 97 of 196
                                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 98 of 196



                                                                                                                      Claim Register
                                                                                                    In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                    Case No. 16-12551


                                                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date                              Debtor                                       Unsecured Claim                                          Admin Priority
                                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                            Amount                                                  Amount
Tobar, Evangelina Santos
838 East. 95th St
Los Angeles, CA 90002                                      1776    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                   $0.00            $0.00
Acosta, Gloria Mena
2881 Camulos Pl. #3
Los Angeles, CA 90023                                      1777    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                   $0.00            $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                                         1778    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)             $27,000,000.00                              $0.00                                       $27,000,000.00
KING, DELORES DENISE
ATTN: THOMAS W KIETLY
4640 ADMIRALTY WAY, STE 500
MARINA DEL REY, CA 90292-6636                              1779     4/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                           $0.00                                                                                    $0.00
GUAN, QINGWEN
1700 W COLEGROVE AVE
MONTEBELLO, CA 90640                                       1780     4/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                 $0.00
Ma, Queen
2520 Johnston Street
Los Angeles, CA 90031                                      1781    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                 $0.00
Cordova, Vilma
1723 James M Wood Blvd
Apt # 309
Los Angeles, CA 90015                                      1782     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                 $0.00
AAI Litigation Trust
c/o Klehr Harrison Harvey Branzburg LLP
Attn: Richard M. Beck, Esquire
919 Market Street, Suite 1000
Wilmington, DE 19801                                       1783    4/11/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                               $0.00                                                $0.00
Chen, Jinzhu
1805 S. Stoneman Ave
Alhambra, CA 91801                                         1784     4/7/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                 $0.00
Ma, Li Juan
3458 Arroyo Seco Ave
Los Angeles, CA 90065                                      1785    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                   $0.00            $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                                         1786    4/10/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                           $0.00                               $0.00                                                $0.00
State of Connecticut / Department of Revenue Services
Collection & Enforcement Division / Bankruptcy Section
450 Columbus Boulevard
Suite 1
Hartford, CT 06103-1837                                    1787     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                             $0.00            $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                                         1788    4/10/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                       $0.00                               $0.00                                                $0.00
GUAN, QINGWEN
1700 W COLEGROVE AVE
MONTEBELLO, CA 90640                                       1789     4/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                   $0.00            $0.00
Aportela, Micaela
13920 1/2 S. Vermont. Ave
Gardena, CA 90247                                          1790    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                 $0.00
RS JZ Bedford – N 6th, LLC
Law Offices of Douglas T. Tabachnik, P.C.
63 West Main Street, Suite C
Freehold, NJ 07728                                         1791    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                   $0.00                                                $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                                         1792    4/10/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                               $0.00            $0.00

                                                                                                                        Page 98 of 196
                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20   Page 99 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
CARRANZA, IRMA
2309 VALLEY ST #101
LOS ANGELES, CA 90057                          1793    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Mentado Negrete, Teresa
332 82nd St Apt 3
Los Angeles, CA 90003                          1794    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                             1795    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Diego, Maria
8915 Avalon Blvd
Los Angeles, CA 90003                          1796    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lee, Joanne
151 Tremont Street Apt 9D
Boston, MA 02111                               1797    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $40.00                                                                                   $40.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                             1798    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                             $0.00                               $0.00            $0.00
Velasquez, Higinia
1114 W 60th Pl
Los Angeles, CA 90044                          1799    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Garcia, Obdulia Juarez
7439 Ciro St
Downey, CA 90240                               1800    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Gomez, Nazario
5112 S. Central Ave.
Los Angeles, CA 90011                          1801    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
RS JZ Bedford – N 6th, LLC
Law Offices of Douglas T. Tabachnik, P.C.
63 West Main Street, Suite C
Freehold, NJ 07728                             1802    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Boulouque, Clemence
31 Jane Street
Apartment 10C
New York, NY 10014                             1803    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
FAULKNER, CHRISTINE
5314 FRANKLIN AVENUE
UNIT 12
LOS ANGELES, CA 90027                          1804    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,380.95                                                                               $2,380.95
Fletes, Sofia P
8635 Juniper St #8635
Los Angeles, CA 90002                          1805    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Garcia, Obdulia Juarez
7439 Ciro St
Downey, CA 90240                               1806    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Martinez, Bonifacio Miranda
525 s lorena st
Los Angeles, CA 90063                          1807    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Fang, Zhu Yue
P.O. Box. 1093
Monterey Park, CA 91754                        1808    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Xie, Jinzhu
719 North Yale Street
Apt #408
Los Angeles, CA 90012                          1809    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
RS JZ Bedford – N 6th, LLC
Law Offices of Douglas T. Tabachnik, P.C.
63 West Main Street, Suite C
Freehold, NJ 07728                             1810    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                       $0.00                                                $0.00


                                                                                                            Page 99 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 100 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Gaspar, Candelaria
2219 1/2 S. Central Ave
Los Angeles, CA 90011                        1811    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Luisjuan, Alicia
6016 1/2 Corona Ave
Huntington Park, CA 90255                    1812    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Contreras, Juan C.
1623 E. 23 St
Los Angeles, CA 90011                        1813    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Castillo, Maria Eleazar
415 S. Loma Dr #1
Los Angeles, CA 90017                        1814    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Ritchie, Emily
577 5TH ST
OAKLAND, CA 94607-3555                       1815    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $53.60                                                                                   $53.60
Argueta, Reina
928 South Burlington Ave Apt # 102
Los Angeles, CA 90006                        1816    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Acosta, Gloria M.
2881 Camulos Pl # 3
Los Angeles, CA 90023                        1817    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Islas, Aurora
5209 Glen Ellen Pl #7
Los Angeles, CA 90042                        1818    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Moscosa, Linda
1355 W. Court St. Apt #606
Los Angeles, CA 90026                        1819    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
L.U.F. Associates, LLC
c/o EastBanc, Inc.
3307 M Street NW, Suite 400
Washington, DC 20007                         1820    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $50,384.67                                                             $51,407.41      $101,792.08
Xu, Feng Yi
3821 Gilman Road Unit C
El Monte, CA 91732                           1821    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
CARRANZA, IRMA
2309 VALLEY ST #101
LOS ANGELES, CA 90057                        1822    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                           1823    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Aboytes, Imelda
953 E. 22nd St
Los Angeles, CA 90011                        1824    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Calles, Jose Arnulfo
6656 Rosecrans Ave
SPC-S46
Paramount, CA 90723                          1825    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Islas, Aurora
5209 Glen Ellen Pl #7
Los Angeles, CA 90042                        1826    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Andres, Angelica
1670 W. 2nd St.
Los Angeles, CA 90026                        1827    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Corpeño Vasquez, Yecenia Guadalupe
6351 Ranchito Ave # 204
Van Nuys, CA 91401                           1828    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Jandres, Celida
1119 E. 61st St
Los Angeles, CA 90001                        1829    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00



                                                                                                          Page 100 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 101 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Cerna, Estelfina G.
818 S. Berendo St. Apt 207
Los Angeles, CA 90005                         1830    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                  $0.00            $0.00
Contreras, Juan C.
1623 E 23 St.
Los Angeles, CA 90011                         1831    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
1841 Broadway Associates, L.P.
c/o Global Holdings
Attn: Marc Hyman
410 Park Avenue, 20th Floor
New York, NY 10022                            1832    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                              $0.00                               $0.00            $0.00
Lebron, Ana Gladys
11120 S. Osage Ave #7
Inglewood, CA 90304                           1833    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Fletes, Sofia P
8635 Juniper St #8635
Los Angeles, CA 90002                         1834    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Cruz, Roberta
1133 Mohawk Street Apt. #4
Los Angeles, CA 90026                         1835    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Cerna, Estelfina G.
818 S. Berendo St. Apt 207
Los Angeles, CA 90005                         1836    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Zheng, Hui Xia
870 N. Bunker Hill Ave # 1
Los Angeles, CA 90012                         1837    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                            1838    4/10/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00
Onyx Ventures, LLC
Christopher R. Kaup
Tiffany & Bosco, P.A.
2525 E. Camelback Road, Seventh Floor
Phoenix, AZ 85016                             1839    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $148,532.03                                                                             $148,532.03
Cruz, Roberta
1133 Mohawk Street Apt. #4
Los Angeles, CA 90026                         1840    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Miranda, Bonifacio
525 S Lorena St
Los Angeles, CA 90063                         1841    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Soria, Ma Ysabel
608 E 21 St Apt 1
Los Angeles, CA 90011                         1842    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Andari Fashion, Inc.
Steven T. Gubner
Brutzkus Gubner
21650 Oxnard St Ste 500
Woodland Hills, CA 91367                      1843    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $230,404.60                                                                             $230,404.60
Tam, Siu Ling
6303 Aldama St.
Los Angeles, CA 90042                         1844    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Refugio, Elvira
525 S Lorena St
Los Angeles, CA 90063                         1845    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Tam, Judy Yan
555 W. Cesar E Chavez Ave
Apt 409
Los Angeles, CA 90012                         1846    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Gonzalez Del Toro, Jorge Mario
5262 S. Los Toros Ave.
Pico Rivera, CA 90660                         1847     4/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00

                                                                                                           Page 101 of 196
                                                                                           Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 102 of 196



                                                                                                                            Claim Register
                                                                                                          In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                          Case No. 16-12551


                                                                                                                                                               Current General                                       Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                   Amount                                                Amount
Cinco, Marta
1299 E Green St Apt 205
Pasadena, CA 91106                                          1848    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Vasquez, Luisa
3102 E 5th St.
Los Angeles, CA 90063                                       1849    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
GARCIA, FRANCISCA L
1723 JAMES M. WOOD BL
APT 216
LOS ANGELES, CA 90015                                       1850    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Ly, Sanh N
2328 Griffin Ave
Los Angeles, CA 90031                                       1851    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Mondragon, Lorena M
7118 Seville Ave #B
Huntington Park, CA 90255                                   1852    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Aportela, Micaela
13920 1/2 S. Vermont. Ave
Gardena, CA 90247                                           1853    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
City of Garden Grove
11222 Acacia Pkwy
Garden Grove, CA 92840                                      1854    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)               $75.08                                                                                   $75.08
Ayala, Maria E
5534 SUPER BOWL DR
LAS VEGAS, NV 89110-5634                                    1855    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lebron, Ana Gladys
11120 S. Osage Ave #7
Inglewood, CA 90304                                         1856    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                 $0.00
Fang, Zhu Yue
P.O. Box 1093
Monterey Park, CA 91754                                     1857    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Duesenberg Investment Company, LLC
c/o McGarrigle, Kenney & Zampiello, APC
9600 Topanga Canyon Blvd., Suite 200
Chatsworth, CA 91311                                        1858    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $9,474.05                                                                  $0.00        $9,474.05
Leyva, Cristina Miranda
4238 Van Horne Av
Los Angeles, CA 90032                                       1859    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
American Apparel Japan Yugen Kaisha Bankruptcy Trustee:
Shinnosuke Fukuoka
c/o LPC Nishimura & Asahi Law Firm
Otemon Tower, 1-1-2 Otemachi
Chiyoda-ku, Tokyo 100-8124
Japan                                                       1860    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                     $0.00                                                                                   $0.00
Melgar, Alicia
1301 W Court St.
Apt. 207
Los Angeles, CA 90026                                       1861    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Onyx Ventures, LLC
Christopher R. Kaup
Tiffany & Bosco, P.A.
2525 E. Camelback Road, Seventh Floor
Phoenix, AZ 85016                                           1862    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $148,532.03                                                                             $148,532.03
Andres, Mercedes
233 Union Pl. # 13
Los Angeles, CA 90026                                       1863    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Salzer, Athena
821 Pulley Dr.
Madison, WI 53714                                           1864    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $67.52                                                                                   $67.52
Caballero, Teresa
170 North Ave. 25
Los Angeles, CA 90031                                       1865    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

                                                                                                                              Page 102 of 196
                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 103 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                  Current General                                       Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                      Amount                                                Amount
Amador, Maria
4415 S Gramercy Pl
Los Angeles, CA 90062                          1866    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Xu, Feng Yi
3821 Gilman Rd. Unit C
El Monte, CA 91732                             1867    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Anderson, Barbara Crockett
134 POWERS STREET
APT 1C
BROOKLYN, NY 11211                             1868    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $43.51                                                                                   $43.51
Zafiris, Alexandra
460 Prospect Ave Apartment 4R
Brooklyn, NY 11215                             1869    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $73.61                                                                                   $73.61
MOLINA RENDERO, ANA G
845 W 55TH ST APT #3
LOS ANGELES, CA 90037                          1870    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Calles, Jose Arnulfo
6656 Rosecrans Ave
SPC-S46
Paramount, CA 90723                            1871    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Miranda, Cantalicia
714 W Vernon Ave
Los Angeles, CA 90037                          1872    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Semprun, Claudia
475 FDR Drive #L 1606
New York, NY 10002                             1873     4/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $150.00                           $150.00
AIG Property Casualty Inc.
Attn: Kevin Larner
175 Water Street, 15th Floor
New York, NY 10038                             1874    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Xu, Hui Yan
3307 Burton Ave
Rosemead, CA 91770                             1875    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                                                                                   $0.00
Velasquez, Higinia
1114 W 60th Pl
Los Angeles, CA 90044                          1876    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                 $0.00
Fabritex, Inc.
Derrick Talerico
Bosley Till Neue & Talerico LLP
12121 Wilshire Blvd., Suite 1120
Los Angeles, CA 90025                          1877    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $208,139.96                                            $21,623.54                       $229,763.50
Rivas, Nelson W.
333 E. 81st St
Los Angeles, CA 90003                          1878    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Fung, Lai Fan
124 S. Marengo Ave. #1
Alhambra, CA 91801                             1879    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Vargas, Graciela
3006 9th Avenue
Los Angeles, CA 90018                          1880    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Huynh, An
324 E 6th Street #5
New York, NY 10003                             1881    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $41.14                                                                                   $41.14
Pablo Sanchez, Julia
167 N Herbert Ave
Los Angeles, CA 90063                          1882    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
SORIA, SALVADOR
608 E 21st Street #1
Los Angeles, CA 90011                          1883    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Xu, Hui Yan
3307 Burton Ave
Rosemead, CA 91770                             1884    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00

                                                                                                                 Page 103 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 104 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                             Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                 Amount                                                Amount
Cruz, Enrique Olmedo
1133 Mohawk St. Apt. #4
Los Angeles, CA 90026                                           1885    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
GARCIA, ROSA
539 ESTUDILLO AVE
LOS ANGELES, CA 90063                                           1886    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Pablo Sanchez, Julia
167 N Herbert Ave
Los Angeles, CA 90063                                           1887    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Wen, Jin-Xiu
591 Wagon Hill Ln
Sugar Hill, GA 30518                                            1888    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
SORIA, SALVADOR
608 E 21st Street #1
Los Angeles, CA 90011                                           1889    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Villatoro, Irene
1720 W 43rd Pl.
Los Angeles, CA 90062                                           1890    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lavi, Kian
1767 Page St.
APT 1
San Francisco, CA 94117                                         1891    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $40.00                                                                                   $40.00
MOLINA RENDERO, ANA G
845 W 55TH ST APT #3
LOS ANGELES, CA 90037                                           1892    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
1841 Broadway Associates, L.P.
c/o Global Holdings
Attn: Marc Hyman
410 Park Avenue, 20th Floor
New York, NY 10022                                              1893    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $345,017.07                         $52,368.75                               $0.00      $397,385.82
Mendez, Diosis
4118 W. Rosewood Ave. Apt # 106
Los Angeles, CA 90004                                           1894    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Houston Press, LP
2603 La Branch
Houston, TX 77004                                               1895    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $7,500.00                                                                  $0.00        $7,500.00
Nemanim, Tatiana
1138 Stanford st
Santa Monica, CA 90403                                          1896    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $9.70                                                                                   $9.70
Vasquez, Luisa
3102 E 5th St.
Los Angeles, CA 90063                                           1897    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
BRINK'S INCORPORATED
FILE NO 52005
LOS ANGELES, CA 90074-2005                                      1898    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $9,514.49                                                                               $9,514.49
Ramirez Rangel, Victoria
1347 W 103rd St
Los Angeles, CA 90044                                           1899    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Diaz Luna, Marta Lilian
2580 N. Soto St. #205
Los Angeles, CA 90032                                           1900    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Gomez, Erick F.
1817 W. M.L. King Jr. Blvd Apt. #3
Los Angeles, CA 90062                                           1901    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Andres, Maria
233 S. Union Pl. #1
Los Angeles, CA 90026                                           1902    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
CRG Financial (As Assignee of Premiere Packaging Industries
Inc)
CRG Financial LLC
100 Union Avenue
Cresskill, NJ 07626                                             1903    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                            $3,063.04                         $3,063.04

                                                                                                                             Page 104 of 196
                                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 105 of 196



                                                                                                                       Claim Register
                                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                     Case No. 16-12551


                                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                             Amount                                                Amount
Kuan, Sandy
7648 Highcliff St.
Rosemead, CA 91770                                          1904    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lopez, Margarita
11333 Shermanway Ave.
Sun Valley, CA 91352                                        1905    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Galeno, Maricela
1315 James M Wood
Apt #301
Los Angeles, CA 90015                                       1906    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Reyes, Rocio
651 E 38th St.
Los Angeles, CA 90011                                       1907    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Thong, Linda
3715 Strang Ave.
Rosemead, CA 91770                                          1908    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Liu, Jin Yun
1816 W. Commonwealth Ave.
Alhambra, CA 91803                                          1909    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Hernandez, Rosa
9619 ARLETA AVE
ARLETA, CA 91331-4649                                       1910    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Vega, Rogelio
4544 Amber Pl.
Los Angeles, CA 90032                                       1911    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
TM Wellington Green Mall LP
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909                                  1912    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $144,255.99                                                                $248.32      $144,504.31
Linares, Alba M
338 W 84th St
Los Angeles, CA 90003                                       1913    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rivas, Nelson W.
333 E. 81st
Los Angeles, CA 90003                                       1914    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Hall, Veronica
1834 Kofman Parkway
Alameda, CA 94502                                           1915    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $50.00                                                                $50.00
Tobar, Evangelina Santos
838 East. 95th St
Los Angeles, CA 90002                                       1916    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Castillo, Maria Eleazar
415 S. Loma Dr #1
Los Angeles, CA 90017                                       1917    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ramirez, Juliana
916 S. Georgia St. # 305
Los Angeles, CA 90015                                       1918    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
LOPEZ, BERTILA
619 1/2 W 101 St
LOS ANGELES, CA 90044                                       1919    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Cuevas, Maria Eugenia
1647 1/2 E. 92 St.
Los Angeles, CA 90002                                       1920    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
American Apparel Australia Pty Limited (In Liquidation)
Attn: Matthew Abraham
GPO Box 9986
Sydney, NSW 2001
Australia                                                   1921    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $679,431.73                                                                             $679,431.73




                                                                                                                         Page 105 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 106 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                      Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                               Amount
Shops Around Lenox, L.L.C.
c/o Ballard Spahr LLP
Attn: Dustin P. Branch, Esq.
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909                    1922    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Ramirez, Juliana
916 S. Georgia St. # 305
Los Angeles, CA 90015                         1923    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Retail Next, Inc.
c/o DLA Piper LLP
Attn: Eric Goldberg
2000 Avenue of the Stars, Suite 400N
Los Angeles, CA 90067                         1924    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                            $2,836.57        $2,836.57
Marshall, Jo-Ann
c/o Seymone Clarke
3402 Estonia Drive
Bowie, MD 20716                               1925    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $70.24                                                                                  $70.24
Jiang, Liuchang
445 1/2 Solano Ave
Los Angeles , CA 90012                        1926    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
GARCIA, FRANCISCA L
1723 JAMES M. WOOD BL
APT 216
LOS ANGELES, CA 90015                         1927    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Ma, Queen
2520 Johnston Street
Los Angeles, CA 90031                         1928    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Zheng, Hui Xia
870 N. Bunker Hill Ave # 1
Los Angeles, CA 90012                         1929    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
LAO, SAO NGAN
5470 ENCINITA AVE
TEMPLE CITY, CA 91780                         1930    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Huffman Hosiery Mills, Inc.
PO Box 186
Granite Falls, NC 28630                       1931    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                 $0.00                             $0.00
Valles, Cecilia
2819 Independence Ave
South Gate, CA 90280                          1932    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Portillo, Maria Guadalupe
2754 Fairmount St.
Los Angeles, CA 90033                         1933    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Seeto, Zhen Zhu
705 North Grand Ave Apt #1
Los Angeles, CA 90012                         1934    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Reyes, Rocio
651 E 38th St
Los Angeles, CA 90011                         1935    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Cuevas, Maria Eugenia
1647 1/2 E 92 St.
Los Angeles, CA 90002                         1936    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Iraheta, Miriam Y.
6524 Mary Ellen Av.
Van Nuys, CA 91401                            1937    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Xiao, Yu Mei
2338 Dorris Pl
Los Angeles, CA 90031                         1938    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Montes, Esperanza
3715 Wall St
Los Angeles, CA 90011                         1939    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00



                                                                                                           Page 106 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 107 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                             Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                      Current Admin    Total Current
                  Creditor Name and Address                   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                 Amount                                                Amount
CRG Financial LLC (As Assignee of YK Textile Inc.)
100 Union Avenue
Cresskill, NJ 07626                                             1940    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                          $129,360.00                       $129,360.00
Hall, Debra
12019 SW Sylvania Ct
Portland, OR 97219                                              1941    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $50.00             $50.00                                                               $100.00
Jimenez, Rogelio
248 N Chicago St # 2
Los Angeles, CA 90033                                           1942    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Mateo Pedro, Candelaria
144 W. Colden Ave
Los Angeles, CA 90003                                           1943    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Jiminez, Rogelio
248 N Chicago St # 2
Los Angeles, CA 90033                                           1944    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00

CRG Financial LLC (As Assignee of Orange County Industrial)
100 Union Avenue
Cresskill, NJ 07626                                             1945    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                           $11,521.24                        $11,521.24
POSTERGIANT, INC.
1205 E PIKE STREET, STE BB
SEATTLE, WA 98122                                               1946    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $10,000.00                                                                              $10,000.00
HITEX Dyeing & Finishing, Inc.
Derrick Talerico
Bosley Till Neue & Talerico LLP
12121 Wilshire Blvd., Suite 1120
Los Angeles, CA 90025                                           1947    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Nobles, Rosemilia
911 W. 48th St
Los Angeles, CA 90037                                           1948    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Zambrano, Aurora
3704 1/2 Ruthelen Street
Los Angeles, CA 90018                                           1949    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Tam, Judy Yan
555 W. Cesar E Chavez Ave
Apt 409
Los Angeles, CA 90012                                           1950    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Cordon, Edwin A.
14811 Friar St. Apt #1
Van Nuys, CA 91411                                              1951    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
STEPHENS, THORYN
1101 OCEAN FRONT WALK #15
VENICE, CA 90291                                                1952    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $62,150.00        $12,850.00                                                            $75,000.00
Rangel, Victoria Ramirez
1347 W 103 Rd St
Los Angeles, CA 90044                                           1953    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Valderrama, Maria B.
3125 Josephine St.
Lynwood, CA 90262                                               1954    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Continental Business Credit
Angie Lee
Levinson Arshonsky & Kurtz LLP
15303 Ventura Blvd Suite 1650
Sherman Oaks, CA 91403                                          1955    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Belenkov, Stephanie
1158 Fifth Avenue, 16C
New York, NY 10029                                              1956    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $70.00                                                                                   $70.00
Torres, Nicolasa
2518 Cass Place
Walnut Park, CA 90255                                           1957    4/10/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00



                                                                                                                             Page 107 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 108 of 196



                                                                                                                Claim Register
                                                                                              In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                              Case No. 16-12551


                                                                                                                                                  Current General                                       Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                      Amount                                                Amount
CRG Financial LLC (As Assignee of Tagtime, Inc.)
100 Union Avenue
Cresskill, NJ 07626                                  1958    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                            $2,481.28                         $2,481.28
Torres, Monica
262 E 45 St.
Los Angeles, CA 90011                                1959    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
AAI Litigation Trust
c/o Klehr Harrison Harvey Branzburg LLP
Attn: Richard M. Beck, Esquire
919 Market Street, Suite 1000
Wilmington, DE 19801                                 1960    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                 $0.00                                                $0.00
Pedro, Candelaria Mateo
144 W. Colden Ave
Los Angeles, CA 90003                                1961    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Caniz, Rodolfo
1180 W. 29th St. # 305
Los Angeles, CA 90007                                1962    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Retail Next, Inc.
c/o DLA Piper LLP
Attn: Eric Goldberg
2000 Avenue of the Stars, Suite 400N
Los Angeles, CA 90067                                1963    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $96,037.52                                                                              $96,037.52
Caniz, Rodolfo
1180 W. 29th St. # 305
Los Angeles, CA 90007                                1964    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Echavarria, Guillermo
4203 San Vincente St
Compton, CA 90221                                    1965    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Rivera Ochoa, Esperanza
4060 S. Hoover St #104
Los Angeles, CA 90037                                1966    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Jiang, Liuchang
445 1/2 Solano Ave
Los Angeles, CA 90012                                1967    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Martinez, Marielena
12834 Rancho Drive
Norwalk, CA 90650                                    1968    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Isidoro-Martinon, Nemesio
1029 E. 28 St. Apt E.
Los Angeles, CA 90011                                1969    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Rangel, Juana
2719 LANFRANCO ST
Los Angeles, CA 90033-4426                           1970    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Boquin, Reynalda
1350 West 4th St Apt #201
Los Angeles, CA 90017                                1971    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
CRG Financial LLC (As Assignee of Tageos Sasu)
100 Union Avenue
Cresskill, NJ 07626                                  1972    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Lee Liu, Cui Hua
3005 W. Avenue 38
Los Angeles, CA 90065                                1973    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
CRG Financial LLC (As Assignee of Tageos Sasu)
100 Union Avenue
Cresskill, NJ 07626                                  1974    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                     $33,746.59                        $33,746.59
Garcia, Petra
1140 E. 68th St
Los Angeles, CA 90001                                1975    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Sanchez, Jorge
651 S Eastman Ave
Los Angeles, CA 90023                                1976    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00


                                                                                                                  Page 108 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 109 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Portillo, Maria Guadalupe
2754 Fairmount St.
Los Angeles, CA 90033                          1977    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Barrera, Juventina
25865 ViaTejon Ave
Moreno Valley, CA 92551                        1978    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Merlos, Santos Isabel
374 Patton Street
Los Angeles, CA 90026                          1979    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Morales, Matilde
627 E Martin Luther King Jr. Blv
Los Angeles, CA 90011                          1980    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Iraheta, Miriam Y.
6524 Mary Ellen Av.
Van Nuys, CA 91401                             1981    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lin, Jin Yun
1816 W. Commonwealth Ave.
Alhambra, CA 91803                             1982    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Walnut Capital Partners-Shadyside Retail
c/o Cohen & Grigsby, P.C.
Attn: William E. Kelleher, Jr.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                      1983    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $741.60                                                               $2,078.29        $2,819.89
Santos Merlos, Isabel
374 Patton Street
Los Angeles, CA 90026                          1984    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Cortes, Faviola
717 E. 48 St
Los Angeles, CA 90011                          1985    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
TM Wellington Green Mall LP
c/o Ballard Spahr LLP
Attn: Dustin P. Branch, Esq.
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909                     1986    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Tellez, Fernando
1505 W. 11th Pl.
Los Angeles, CA 90015                          1987    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                   $0.00
ZARRABIAN, KAMRON
C/O WEISSMAN LAW FIRM
ATTN DONALD WEISSMAN
5567 RESEDA BLVD STE 118
TARZANA, CA 91356-2682                         1988    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Continental Business Credit
Angie Lee
Levinson Arshonsky & Kurtz LLP
15303 Venture Blvd. Suite 1650
Sherman Oaks, CA 91403                         1989    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $324,227.27                                                                             $324,227.27
Liu, Youju
1013 N Citrus Ave #A2
Covina, CA 91722                               1990    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Veliz, Clara
517 West 113th St
Los Angeles, CA 90044                          1991    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ayala, Maria Ercilia
200 W. 101 St
Los Angeles, CA 90003                          1992    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Gomez, Erick F.
1817 W. M.L. King Jr. Blvd Apt. #3
Los Angeles, CA 90062                          1993    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Granados, Ana Miriam
6021 Prospect Ave.
Maywood, CA 90270                              1994    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00             $0.00                                                                 $0.00

                                                                                                            Page 109 of 196
                                                                                Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 110 of 196



                                                                                                                 Claim Register
                                                                                               In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                               Case No. 16-12551


                                                                                                                                                   Current General                                       Current 503(b)(9)
                                                                                                                                                                      Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address          Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                       Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                                Amount
Mendez, Diosis
4118 W. Rosewood Ave. Apt # 106
Los Angeles, CA 90004                                 1995    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
CRG Financial LLC (As Assignee of Neva Nude, LLC)
100 Union Avenue
Cresskill, NJ 07626                                   1996    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                           $29,675.00                        $29,675.00
Valles, Cecilia
2819 Independence Ave
South Gate, CA 90280                                  1997    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Nakash, Claudia
1225 Club View Dr
Los Angeles, CA 90024                                 1998    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $80.00                                                                                   $80.00
Lee Liu, Cui Hua
3005 W. Avenue 38
Los Angeles, CA 90065                                 1999    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
WESTFIELD TOPANGA OWNER LLC
C/O LECLAIRRYAN, PC
ATTN: NICLAS A FERLAND, ESQ.
545 LONG WHARF DRIVE, 9TH FLOOR
NEW HAVEN, CT 06511                                   2000    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Zarate, Maria
429 Sur Loma Dr.
Los Angeles, CA 90017                                 2001    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Isidoro-Martinon, Nemesio
1029 E. 28 St. Apt E.
Los Angeles, CA 90011                                 2002    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Martinez, Marielena
12834 Rancho Drive
Norwalk, CA 90650                                     2003    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Jimenez, Tomas
1633 E 84 ST
Los Angeles, CA 90001                                 2004    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Andrade, Micelena
409 1/2 End 62 St
Los Angeles, CA 90003                                 2005    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Andrade, Micelena
409 1/2 E 62 St.
Los Angeles, CA 90003                                 2006    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
POLINSKY, LAUREN
5 BRANDYWINE DRIVE
WHITE PLAINS, NY 10605                                2007    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $22.00                                                                                   $22.00
PAUL HASTINGS LLP
ATTN: MARC CARMEL
71 S WACKER DR. 45TH FLOOR
CHICAGO, IL 60606                                     2008    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $21,377.76                                                                              $21,377.76
Ovalles, Elena L
13037 Carolyn St
Cerritos, CA 90703                                    2009    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Yee, Brian
22610 22nd Place West
Brier, WA 98036                                       2010    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $95.27                                                                                   $95.27
Diaz Luna, Marta Lilian
2580 N. Soto St. #205
Los Angeles, CA 90032                                 2011    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Leyva, Cristina Miranda
4238 Van Horne Av
Los Angeles, CA 90032                                 2012    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Nungaray, Rosa
5420 Van Ness. Ave.
Los Angeles, CA 90062                                 2013    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00



                                                                                                                   Page 110 of 196
                                                                       Case 16-12551-BLS         Doc 2315-1      Filed 08/06/20      Page 111 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                      Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                               Amount
Casper, Shari
311 West 24th Street, Apt 20F
New York, NY 10011                            2014    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                              $85.00             $85.00                           $170.00
Chacon, Gloria Betty
1375 W. 20th St. #3
Los Angeles, CA 90007                         2015    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Granados, Ana Miriam
6021 Prospect Ave.
Maywood, CA 90270                             2016    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Mondragon, Lorena M
7118 Seville Ave #B
Huntington Park, CA 90255                     2017    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Sanchez, Rito
6163 Piedmont Ave
Los Angeles, CA 90042                         2018    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Martinez, Rosa
609 W. Colden Ave.
Los Angeles, CA 90044                         2019    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Tuohy, Stephen Mark
101 S Kilkea Dr
Los Angeles, CA 90048                         2020    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $112.76                                                                                 $112.76
Zambrano, Aurora
3704 1/2 Ruthelen Street
Los Angeles, CA 90018                         2021    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Boquin, Reynalda
1350 West 4th St Apt #201
Los Angeles, CA 90017                         2022    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Huang, Yanqian
978 Yale St # 3
Los Angeles, CA 90012                         2023    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Mateos, Benjamin
842 Laveta Ter.
Los Angeles, CA 90026                         2024    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Ly, Dung Tran
2328 Griffin Avenue
Los Angeles, CA 90031                         2025    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Andres, Mercedes
233 Union Pl # 13
Los Angeles, CA 90026                         2026    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Valles, Cecilia
2819 Independence Ave
South Gate, CA 90280                          2027    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Sanchez, Rito
6163 Piedmont Ave
Los Angeles, CA 90042                         2028    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Velasquez, Socorro
1740 N. Rose Ave.
Compton, CA 90221                             2029    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Montenegro, Carlos
6036 Fayette St. #6
Los Angeles, CA 90042                         2030    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Coyote, Bernardina
4209 Eugene St
Los Angeles, CA 90063                         2031    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Tayun, Jorge
1104 S Ferris Ave
Los Angeles, CA 90022                         2032    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Franco, Ana
1911 W 2nd St Apt # 28
Los Angeles, CA 90057                         2033    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00



                                                                                                       Page 111 of 196
                                                                            Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20       Page 112 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                    Amount                                                Amount
Tayun, Jorge
1104 S Ferris Ave
Los Angeles, CA 90022                        2034    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Garcia, Petra
1140 E. 68th St
Los Angeles, CA 90001                        2035    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Velasquez, Socorro
1740 N. Rose Ave.
Compton, CA 90221                            2036    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
CONTINENTAL CHEMICAL & SANITAR
1000 E SOUTH ST
ANAHEIM, CA 92805-5348                       2037    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Pimentel, Victor
2818 Michigan Ave.
Los Angeles, CA 90033                        2038    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                 $0.00
Dea, Sui Bing
6559 N. Muscatel Ave.
San Gabriel, CA 91775                        2039    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Innovative Computing Systems, Inc
Christie Franklin
3101 Bee Caves Rd, Ste 305
Austin, TX 78746                             2040    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                          $28,105.50                                                                              $28,105.50
VELASQUEZ, RICARDA
1112 W 60TH PL
LOS ANGELES, CA 90044                        2041    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Luisjuan, Alicia
6016 1/2 Corona Ave
Huntington Park, CA 90255                    2042    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Jimenez, Maria G
3914 Live Oak #102
Cudahy, CA 90201                             2043    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Marquez, Olga
10352 Weigand Ave
Los Angeles, CA 90002                        2044    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Liang, Chun Yan
760 N. Hill Pl #2
Los Angeles, CA 90012                        2045    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                 $0.00
Lara, Benjamin
5321 S. Broadway
Apt. C
Los Angeles, CA 90037                        2046    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Komar Alliance LLC
PO Box 844437
Los Angeles, CA 90084                        2047    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $25,116.93                                             $2,400.00                        $27,516.93
Tan, Miao
4929 Malta St
Los Angeles, CA 90042                        2048    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Villatoro, Irene
1720 W 43rd Pl.
Los Angeles, CA 90062                        2049    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Perez, Lorena
2309 S Ridgeley Dr., Apt. 5
Los Angeles, CA 90016                        2050    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                           2051    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Lopez, Julio Francisco
711 S. Rampart Blvd. #104
Los Angeles, CA 90057                        2052    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                 $0.00


                                                                                                              Page 112 of 196
                                                                        Case 16-12551-BLS         Doc 2315-1       Filed 08/06/20     Page 113 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Lopez, Estela
6229 Albany St.
Huntington Park, CA 90255                      2053    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Bravo, Jose G.
236 S Bonnie Brae Ap. #214
Los Angeles, CA 90057                          2054    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Garcia, Petra
3714 1/2 E. Cesar E. Chavez Av
Los Angeles, CA 90063                          2055    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Nieto, Margarita A
555 W Cesar Chavez Av # 109
Los Angeles, CA 90012                          2056    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Zhu, Yan
946 Yale St #29
Los Angeles, CA 90012                          2057    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Sevilla, Maria
3101 Wynwood Lane #2
Los Angeles, CA 90023                          2058    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Lopez, Teresa D.
P.O. Box 15923
Los Angeles, CA                                2059    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Rivera Ochoa, Esperanza
4060 S. Hoover St #104
Los Angeles, CA 90037                          2060    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Lazo, Lucila
8418 Omelveny Ave
Sun Valley, CA 91352                           2061    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Morales, Dinora
6036 Fayette ST. #6
Los Angeles , CA 90042                         2062    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
GARCIA, ROSA
539 ESTUDILLO AVE
LOS ANGELES, CA 90063                          2063    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Nobles, Rosemilia
911 W. 48th St
Los Angeles, CA 90037                          2064    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Flores, Jose S.
535 N. Alexandria Ave #102
Los Angeles, CA 90004                          2065    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                               $0.00                             $0.00
Jimenez, Alonso
950 1/2 S. Catalina St
Los Angeles, CA 90006                          2066    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Espinoza, Rosaura
1918 1/2 W 35th St
Los Angeles, CA 90018                          2067    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Moscosa, Linda
1355 W. Court St. Apt #606
Los Angeles, CA 90026                          2068    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Sanchez, Jorge
651 S. Eastman Ave
Los Angeles, CA 90023                          2069    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Andres, Maria
233 S. Union Pl. #1
Los Angeles, CA 90026                          2070    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Torres, Nicolasa
2518 Cass Place
Walnut Park, CA 90255                          2071    4/10/2017       APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                           $0.00                                                                 $0.00
Liang, Chun Yan
760 N. Hill Pl #2
Los Angeles, CA 90012                          2072    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00



                                                                                                         Page 113 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 114 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Paul Hastings LLP
Attn: Marc Carmel
71 S Wacker Dr. 45th Floor
Chicago, IL 60606                            2073    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                $29,863.00       $29,863.00
LEI, QIU CHAN
2069 SALEROSO DRIVE
ROWLAND HEIGHTS, CA 91748                    2074    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Crawley, Antionette
3749 4th Ave
San Diego, CA 92103                          2075    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $128.80          $128.80
Montes, Esperanza
3715 Wall St
Los Angeles, CA 90011                        2076    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00              $0.00                                                                 $0.00
Echavarria, Guillermo
4203 San Vincente St
Compton, CA 90221                            2077    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Duong, Victoria
14884 Stonehedge Lane
Westminster, CA 92683                        2078    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $93.43           $93.43
Royal Oak Properties LLC
c/o Slater Management Corp.
Attn: General Counsel
2950 W. Square Lake Rd.
Suite 110
Troy, MI 48098                               2079    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $7,689.67          $656.41                                                              $8,346.08
Cordon, Edwin A.
14811 Friar St. Apt # 1
Van Nuys, CA 91411                           2080    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
de Gonzalez, Micaela M.
7641 Saint Clair Ave.
N. Hollywood, CA 91605                       2081    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Gomez, Miguel
611 E Jenner St
Lancaster, CA 93535                          2082    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
FRANCISCO, JUAN
1200 E 45TH ST
LOS ANGELES, CA 90011                        2083    4/11/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                            $0.00                                                                 $0.00
Lai, Yim Ping
3316 Larga Ave
Los Angeles, CA 90039                        2084    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Rayon P., Maria
1141 E. 28th St # 3
Los Angeles, CA 90011                        2085    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Castro, Gustavo
4039 1/2 Morgan Ave
Los Angeles, CA 90011                        2086    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Seav, My
2212 Johnston Street
Los Angeles, CA 90031                        2087    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Tashchyan, Tamara
12001 Burbank Blvd
Apt #2
Valley Village, CA 91607                     2088    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $185.30          $185.30
Mentado Negrete, Teresa
332 82nd St Apt 3
Los Angeles, CA 90003                        2089    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Marquez, Olga
10352 Weigand Ave
Los Angeles, CA 90002                        2090    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Wang, Huiya
1417 N. Broadway Apt 6
Los Angeles, CA 90012-1444                   2091    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00

                                                                                                          Page 114 of 196
                                                                       Case 16-12551-BLS         Doc 2315-1      Filed 08/06/20      Page 115 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
Fang, Wan
8541 Shea Pl
Rosemead, CA 91770                            2092    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
Ham, Phoi
3435 Arroyo Seco Ave.
Los Angeles, CA 90065                         2093    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Wang, Huiya
1417 N. Broadway Apt 6
Los Angeles, CA 90012-1444                    2094    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Catarino, Paula J
1200 E 45th St
Los Angeles, CA 90011                         2095    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
Lucas, Daniel
2720 San Marino St.
Apt # 9A
Los Angeles, CA 90006                         2096    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Hernandez, Rosa
9619 ARLETA AVE
ARLETA, CA 91331-4649                         2097    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                  $0.00
Ayala, Maria E
5534 SUPER BOWL DR
LAS VEGAS, NV 89110-5634                      2098    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
CLAIM DOCKETED IN ERROR
                                              2099    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                     $0.00
Miranda, Cantalicia
714 W Vernon Ave
Los Angeles, CA 90037                         2100    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
Morales, Dinora
6036 Fayette St. # 6
Los Angeles, CA 90042                         2101    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Garcia, Petra
3714 1/2 E. Cesar E. Chavez Av
Los Angeles, CA 90063                         2102    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2103    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Wilmington Trust, National Association
Attn: Meghan H. McCauley
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402                         2104    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                     $216,982,801.00                                       $216,982,801.00
Castro, Gustavo
4039 1/2 Morgan Ave.
Los Angeles, CA 90011                         2105    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Guevara, Guadalupe
1454 W. 51 ST. Place
Los Angeles, CA 90062                         2106    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
Melgar, Alicia
1301 W Court St.
Apt. 207
Los Angeles, CA 90026                         2107    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
Liang, Chung Sau
9878 Rio Hondo Pkwy
El Monte, CA 91770                            2108     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
Ma, Yongxia
1705 S. 4th St. #B
Alhambra, CA 91803                            2109    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00
Cruz, Enrique Olmedo
1133 Mohawk St. Apt. #4
Los Angeles, CA 90026                         2110     4/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                  $0.00


                                                                                                       Page 115 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 116 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Briceno, Maria
16209 Cornuta Ave
Bellflower, CA 90706                           2111    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Galeas, Karla
6649 Darwell Ave
Bell Gardens, CA 90201                         2112    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Franco, Ana
1911 W 2nd St Apt # 28
Los Angeles, CA 90057                          2113    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Cortes, Francisca
839 E. 32nd St.
Los Angeles, CA 90011                          2114    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Soria, Ma Ysabel
608 E 21 St Apt 1
Los Angeles, CA 90011                          2115    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Chen, Yue Xing
716 Yale St # 106
Los Angeles, CA 90012                          2116    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Castillo, Jamileth
1346 E. 41st Place
Los Angeles, CA 90011                          2117    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Duke Energy Ohio
Lynn M Colombo
550 S Tryon Street, DEC45A
Charlotte, NC 28202                            2118    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $736.47                                                                                  $736.47
Bravo, Jose G.
236 S Bonnie Brae Ap. #214
Los Angeles, CA 90057                          2119    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lao, Rui Zhu
2123 Gates St.
Los Angeles, CA 90031                          2120    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Chen, Yue Xing
716 Yale St., # 106
Los Angeles, CA 90012                          2121    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Chacon, Gloria B
1375 W. 20th St Apt #3
Los Angeles, CA 90007                          2122    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Shops Around Lenox, L.L.C.
c/o Ballard Spahr LLP
Attn: Dustin P. Branch, Esq.
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909                     2123    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $261,337.20                        $186,384.04                               $0.00      $447,721.24
Jimenez, Alonso
950 1/2 S. Catalina St
Los Angeles, CA 90006                          2124    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Lopez, Julio Francisco
711 S. Rampart Blvd. #104
Los Angeles, CA 90057                          2125    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
LO, KIMBRA
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                             2126    4/11/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                                                                                   $0.00
Ortiz, Johnny
720 E 78 ST.
Los Angeles, CA 90001                          2127    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Valderrama, Maria B.
3125 Josephine St.
Lynwood, CA 90262                              2128    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ly, Dung Tran
2328 Griffin Avenue
Los Angeles, CA 90031                          2129    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

                                                                                                            Page 116 of 196
                                                                             Case 16-12551-BLS         Doc 2315-1       Filed 08/06/20     Page 117 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                               Current General                                        Current 503(b)(9)
                                                                                                                                                                  Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address         Claim No. Claim Date                            Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                   Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                   Amount                                                 Amount
MCP Holdings Master LP
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                  2130    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Canastuj, Samuel D.
222 E 88 PL
Los Angeles, CA 90003                               2131    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Mendoza, Rosa
1300 N Hicks Av.
Los Angeles, CA 90063                               2132    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Galeas, Karla
6649 Darwell Ave
Bell Garden, CA 96201                               2133    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Rodriguez, Oscar M
4073 6th St
Los Angeles, CA 90023                               2134    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Jimenez, Tomas
1633 E 84 St
Los Angeles, CA 90001                               2135    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Southgate Business & Industrial Park Developers
c/o Nossaman LLP
Attn: Jennifer L. Meeker, Esq.
777 South Figueroa Street, 34th Floor
Los Angeles, CA 90017                               2136    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $8,096.89                                                                   $0.00        $8,096.89
Duke Energy Carolinas
Lynn Colombo
550 S Tryon Street, DEC45A
Charlotte, NC 28202                                 2137    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $492.87                                                                                   $492.87
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                                  2138    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Davis, Rachel
1506 S Sherbourne Drive
Los Angeles, CA 90035                               2139    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $20.00                                                                                    $20.00
LEI, QIU CHAN
2069 SALEROSO DRIVE
ROWLAND HEIGHTS, CA 91748                           2140    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                  2141    4/11/2017       APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
De La Luz Ibarra, Maria
8920 Cypress Ave., Apt L
South Gate, CA 90280                                2142    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Mendoza , Rosa
1300 N Hicks Ave.
Los Angeles, CA 90063                               2143    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Briceno, Maria
16209 Cornuta Ave
Bellflower, CA 90706                                2144    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Zarate, Maria
429 Sur Loma Dr.
Los Angeles, CA 90017                               2145    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Lao, Sao Ngan
5470 Encinita Ave
Temple City, CA 91780                               2146    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00



                                                                                                              Page 117 of 196
                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 118 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                                Current General                                        Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                         Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                    Amount                                                 Amount
Ma, Li Juan
3458 Arroyo Seco Ave
Los Angeles, CA 90065                        2147    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Coyote, Bernardina
4209 Eugene St
Los Angeles, CA 90063                        2148    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Flores, Jose S.
535 N. Alexandria Ave #102
Los Angeles, CA 90004                        2149    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Continental Chemical
1000 E South St.
Anaheim, CA 92805                            2150    4/10/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)             $6,410.30                                                                   $0.00        $6,410.30
Lopez Vasquez, Teresa D.
P.O. Box 15923
Los Angeles, CA 90015                        2151    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Soliz, Domitila
1410 E 41 St #4
Los Angeles, CA 90011                        2152    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Phimmasone, Janchira
12835 Farnell St
Balwin Park, CA 91706                        2153    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Monterrubio, Teresa
915 S. Westlake Ave. # Apt 29
Los Angeles, CA 90006                        2154    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Sanchez, Jose Medina
9554 Defiance Ave
Los Angeles, CA 90002                        2155    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                           2156    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Vargas, Cira
743 E. 32nd St
Los Angeles, CA 90011                        2157    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                     $0.00
Norlaine, Inc.
1449 West Industrial Park Street
Covina, CA 91722                             2158    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                           $3,856.63                                                                                $3,856.63
Gomez, Juana
1526 E Kettering St
Lancaster, CA 93535                          2159    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Cortes, Faviola
717 E. 48 St
Los Angeles, CA 90011                        2160    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Lopez, Estela
6229 Albany St.
Huntington Park, CA 90255                    2161    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Chun Li Ng, Moon
11255 Frankmont Ct
El Monte, CA 91732                           2162    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Mendez, Maria
PO Box 101
Maywood, CA 90270                            2163    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Ferrufino, Rosa Elida
1243 W. 24th St. Apt. 101
Los Angeles, CA 90007                        2164    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                  $0.00
DiVincenzo, David
6 Parsonage Hill Rd
Haverhill, MA 01832                          2165    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $46.75                                                                                    $46.75
Tan, Miao
4929 Malta St
Los Angeles, CA 90042                        2166    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00

                                                                                                               Page 118 of 196
                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 119 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                                Current General                                        Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                         Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                    Amount                                                 Amount
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                           2167    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Li, Yan Xiao
2322 1/2 Eastlake Ave
Los Angeles, CA 90031                        2168    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
LO, KIMBRA
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                           2169    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                     $0.00
WILSON, MARISA
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                           2170    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                                                                                     $0.00
BAKER & MCKENZIE LLP
ATTN: ERIN E. BRODERICK
300 E RANDOLPH ST STE 5000
CHICAGO, IL 60601-5015                       2171    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $3,982.30                                                                                $3,982.30
MORALES, IRENE
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                           2172    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                                                                                     $0.00
Wilson, Marisa
c/o Eisenberg & Baum LLP
Attn: Eric Baum, Esq.
24 Union Sq E 4th Fl
New York, NY 10003-3201                      2173    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                                                                                     $0.00
Huang, Yanqian
978 Yale St # 3
Los Angeles, CA 90012                        2174    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Thong, Linda
3715 Strang Ave
Rosemead, CA 91770                           2175    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Cortes, Raquel G
1274 E 49th St
Los Angeles, CA 90011                        2176    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Valente, Guillermo
1150 S Hicks Ave
Los Angeles, CA 90023                        2177    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Cortes, Raquel G
1274 E. 49th St.
Los Angeles, CA 90011                        2178    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Lopez, Heriberto
6229 Albany St.
Huntington Park, CA 90255                    2179    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Torres, Monica
262 E 45 St.
Los Angeles, CA 90011                        2180    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Linares, Alba M
338 W 84 St
Los Angeles, CA 90003                        2181    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Soliz, Domitila
1410 E 41 St #4
Los Angeles, CA 90011                        2182    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00




                                                                                                               Page 119 of 196
                                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 120 of 196



                                                                                                                        Claim Register
                                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                      Case No. 16-12551


                                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                                            Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                             Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                              Amount                                                Amount
Senitron Corp.
6911 Topanga Canyon Blvd.
#103 B
Canoga Park, CA 91303                                        2183    4/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Banuelos, Alma
2129 Vallejo St
Los Angeles, CA 90031                                        2184    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Miranda, Cantalicia
714 W Vernon Ave
Los Angeles, CA 90037                                        2185    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
ME CHAR HANDBAGS
36 W 9TH ST.
APT. 2
NEW YORK, NY 10011-8979                                      2186    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Pimentel, Victor
2818 Michigan Ave
Los Angeles, CA 90033                                        2187    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Wilson, Marisa
c/o Eisenberg & Baum LLP
Attn: Eric Baum, Esq.
24 Union Sq E 4th Fl
New York, NY 10003-3201                                      2188    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Ovalles, Elena
13037 Carolyn St
Cerritos, CA 90703                                           2189    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rangel, Juana
2719 LANFRANCO ST
Los Angeles, CA 90033-4426                                   2190    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Ayala, Maria Ercilia
200 W. 101st St
Los Angeles, CA 90003                                        2191    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Wilson, Marisa
c/o Eisenberg & Baum LLP
Attn: Eric Baum, Esq.
24 Union Sq E 4th Fl
New York, NY 10003-3201                                      2192    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2193    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2194    4/11/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00
Montenegro, Carlos
6036 Fayette St. #6
Los Angeles, CA 90042                                        2195    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Hernandez, Nelly
838 E. 95th St
Los Angeles, CA 90002                                        2196    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Vega, Rogelio
4544 Amber Pl.
Los Angeles, CA 90032                                        2197    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Lopez, Maria A
3836 S St Andrews Pl
Los Angeles, CA 90062                                        2198    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Bonilla, Blanca L
1131 West 110 St
Los Angeles, CA 90044                                        2199    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

                                                                                                                          Page 120 of 196
                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 121 of 196



                                                                                                             Claim Register
                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                           Case No. 16-12551


                                                                                                                                               Current General                                       Current 503(b)(9)
                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address      Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                   Amount                                                Amount
Bravo de Cortez, Irene
8154 Cypress Ave
South Gate, CA 90280                              2200    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lopez, Bertila
619 1/2 W. 101 St.
Los Angeles, CA 90044                             2201    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
NAPCO MEDIA
ATTN: CHERYL PATTERSON
1500 SPRING GARDEN STREET
SUITE 1200
PHILADELPHIA, PA 19130                            2202    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Lopez, Margarita
11333 Sherman Way
Sun Valley, CA 91352                              2203    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Lopez, Maria A
3836 S St Andrews Pl
Los Angeles, CA 90062                             2204    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Dea, Sui Bing
6559 N. Muscatel Ave.
San Gabriel, CA 91775                             2205    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ng, Moon Chun Li
11255 Frankmont Ct.
El Monte, CA 91732                                2206    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
The Trustee of the University of Pennsylvania
David L. Pollack, Esq.
c/o Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103                            2207    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                       $4,038.57        $4,038.57
Galeno, Maricela
1315 James M Wood
Apt #301
Los Angeles, CA 90015                             2208    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Califame of Los Angeles
20934 S. Santa Fe Ave
Carson, CA 90810                                  2209    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $17,107.20                                                                              $17,107.20
Juarez, Maria I
358 Douglas St
Los Angeles, CA 90026                             2210    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Ferrufino, Rosa Elida
1243 W. 24th St. Apt. 101
Los Angeles, CA 90007                             2211    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Nieto, Margarita A
555 W Cesar Chavez Av # 109
Los Angeles, CA 90012                             2212    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Canastuj, Samuel D.
222 E 88 PL
Los Angeles, CA 90003                             2213    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Valles, Cecilia
2819 Independence Ave
South Gate, CA 90280                              2214    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Guevara, Guadalupe
1454 W. 51 ST. Place
Los Angeles, CA 90062                             2215    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Contreras, Maria Eugenia
1507 W. 66th St.
Los Angeles, CA 90047                             2216    4/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Zaragoza, Martina
4033 Adair St
Los Angeles, CA 90011                             2217    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Monterrubio, Teresa
915 S. Westlake Ave. # Apt 29
Los Angeles, CA 90006                             2218    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00

                                                                                                               Page 121 of 196
                                                                                                 Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20       Page 122 of 196



                                                                                                                                  Claim Register
                                                                                                                In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                                Case No. 16-12551


                                                                                                                                                                     Current General                                       Current 503(b)(9)
                                                                                                                                                                                       Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                      Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                        Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                         Amount                                                Amount
Mendez, Maria
PO Box 101
Maywood, CA 90270                                                 2219    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Gonzalez, Jose F.
7641 Saint Clair Ave.
N. Hollywood, CA 91605                                            2220    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Lara, Benjamin
5321 S. Broadway
Apt. C
Los Angeles, CA 90037                                             2221    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Valente, Guillermo
1150 Hicks Avenue
Los Angeles, CA 90023                                             2222    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Zuniga, Margarita L.
851 1/2 E. 32 St.
Los Angeles, CA 90011                                             2223    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Zuniga, Margarita L.
851 1/2 E. 32 St.
Los Angeles, CA 90011                                             2224    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lopez, Heriberto
6229 Albany St.
Huntington Park, CA 90255                                         2225    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Contreras, Maria Eugenia
1507 W. 66th St.
Los Angeles, CA 90047                                             2226    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Gomez, Nazario
5112 S. Central Ave.
Los Angeles, CA 90011                                             2227    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                                2228    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Gonzalez, Jose F.
7641 Saint Clair Ave.
N. Hollywood, CA 91605                                            2229    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Hernandez, Veronica Landa
723 E 105th St.
Los Angeles, CA 90002                                             2230    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Jimenez, Maria G
3914 Live Oak #102
Cudahy, CA 90201                                                  2231    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

CRG Financial LLC (As Assignee of Great White Printing, Inc.)
100 Union Avenue
Cresskill, NJ 07626                                               2232    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                            $2,572.53                         $2,572.53
Moran, Elsa
150 West Vernon Ave
Los Angeles, CA 90037                                             2233    4/10/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
M. de Gonzalez, Micaela
7641 Saint Clair Ave.
N. Hollywood, CA 91605                                            2234    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
lBarra, Maria De La Luz
8920 Cypress Ave. Apt. L
South Gate, CA 90280                                              2235    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Hernandez, Veronica Landa
723 E 105 St
Los Angeles, CA 90002                                             2236    4/10/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Ham, Phoi
3435 Arroyo Seco Ave.
Los Angeles, CA 90065                                             2237    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00


                                                                                                                                   Page 122 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 123 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                               Current General                                       Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                             Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                   Amount                                                Amount
Castro, Jerry
4039 1/2 Morgan Ave.
Los Angeles, CA 90011                                              2238    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00

CRG Financial LLC (As Assignee of Marina Graphic Center, Inc.)
100 Union Avenue
Cresskill, NJ 07626                                                2239    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $1,322.19                                            $29,129.65                        $30,451.84
Leon, Francisco
1159 3/4 E 64th St
Los Angeles, CA 90001                                              2240    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Leon, Francisco
1159 3/4 E 64th St
Los Angeles, CA 90001                                              2241    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Lazo, Lucila
8418 Omelveny Ave
Sun Valley, CA 91352                                               2242    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Trace
Tracey Liriano
2738 Bouck Avenue
Bronx, NY 10469                                                    2243    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.60                                                                                   $42.60
Taing, Kim
120 N. Avenue 23 #2
Los Angeles, CA 90031                                              2244    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                                 2245    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
Taing, Kim
120 N. Avenue 23 #2
Los Angeles, CA 90031                                              2246    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
NEMAN BROTHERS & ASSOC., INC.
C/O LAW OFFICES OF NICO N. TABIBI, APC
9454 WILSHIRE BLVD., PH
BEVERLY HILLS, CA 90212                                            2247    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Monarch Capital Master Partners II LP
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                                 2248    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
HITEX Dyeing & Finishing, Inc.
Derrick Talerico
Bosley Till Neue & Talerico LLP
12121 Wilshire Blvd., Suite 1120
Los Angeles, CA 90025                                              2249    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                        $156,666.31                                                 $0.00                       $156,666.31
Cortes, Julieta
674 E 52nd Pl
Los Angeles, CA 90011                                              2250    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
ChannelAdvisor Corporation
Maria Flanagan
3025 Carrington Mill Boulevard
Suite 500
Morrisville, NC 27560                                              2251    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $11,903.52                                                                              $11,903.52
Silva, Ismelda
1310 Rio Vista Ave #1302
Los Angeles, CA 90023                                              2252    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Google Inc.
c/o White and Williams LLP
Attn: Amy E. Vulpio, Esq.
1650 Market St. Fl. 18
Philadelphia, PA 19103                                             2253    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00


                                                                                                                               Page 123 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 124 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                             Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Silva, Ismelda
1310 Rio Vista Ave #1302
Los Angeles, CA 90023                         2254    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Castro, Jerry
4039 1/2 Morgan Ave
Los Angeles, CA 90011                         2255    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Spicer, Robert
1194 Perry St
Columbus, OH 43201-3344                       2256    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Coxaj, Maria
140 E. 89th St.
Los Angeles, CA 90003                         2257    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Memecan, Zeynep
555 W 23rd St. Apt N7N
New York, NY 10011                            2258    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.00                                                                                   $60.00
Abrego, Maria Morena
16110 S Menlo Ave Apt. #3
Gardena, CA 90247                             2259    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Cohen, Sharon
2347 Kerwood Avenue #203
Los Angeles, CA 90064                         2260    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $50.00                            $50.00
Coxaj, Maria
140 E. 89th St.
Los Angeles, CA 90003                         2261    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Huffman Hosiery Mills, Inc.
PO Box 186
Granite Falls, NC 28630                       2262    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                  $0.00                             $0.00
Valencia, Mariana
6329 Casitas Ave
Bell Gardens, CA 90201                        2263    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Valencia, Mariana
6329 Casitas Ave
Bell Gardens, CA 90201                        2264    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Ramirez, Juliana
916 S. Georgia St. #305
Los Angeles, CA 90015                         2265    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2266    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
Lazo, Lucila
8418 Omelveny Ave
Sun Valley, CA 91352                          2267    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Zhong, Anne
1765 Mozart Street
Los Angeles, CA 90031                         2268    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Wheaton, Asia
4627 Franklin Ave
Los Angeles, CA 90027                         2269    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $84.00                                                                                   $84.00
Zhong, Anne
1765 Mozart Street
Los Angeles, CA 90031                         2270    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                            2271    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Lu, Sally Au
4417 Van Horne Ave
Los Angeles, CA 90032                         2272    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00


                                                                                                          Page 124 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 125 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                Amount
Lopez, Sonia Marleny
7317 Beach St
Los Angeles, CA 90001                                        2273    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rodriguez, Oscar Mauricio
4073 6th St
Los Angeles, CA 90023                                        2274    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                  $0.00
Lopez, Sonia Marleny
7317 Beach St
Los Angeles, CA 90001                                        2275    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                  $0.00
Gildan Activewear SRL
c/o Gildan Activewear Inc.
Attn: Lindsay Matthews
600 de Maisonneuve Boulevard West, 33rd Floor
Montreal, QC H3A 3J2
Canada                                                       2276    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lazo, Lucila
8418 Omelveny Ave
Sun Valley, CA 91352                                         2277    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2278    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Barahona, Adela
7982 Clearfield Ave.
Panorama City, CA 91402                                      2279    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2280    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Lai, Yim Ping
3316 Larga Ave
Los Angeles, CA 90039                                        2281    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2282    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Duong, Victoria
14884 Stonehedge Lane
Westminster, CA 92683                                        2283    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $93.43                                                                                   $93.43
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2284    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Monarch Debt Recovery Master Fund Ltd
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                           2285    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Hudson 6922 Hollywood LLC
Morris James LLP
Brett D. Fallon
500 Delaware Avenue, Suite 1500
Wilmington, DE 19801                                         2286    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Garcia, Santos Gladys
1933 Mozart Street
Los Angeles, CA 90031                                        2287    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00


                                                                                                                               Page 125 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 126 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                                Current General                                        Current 503(b)(9)
                                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                         Admin Priority
                                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                 Amount
MACH SPEED PROPERTIES, INC.
ATTN: THOMAS POPOV
702 PATTERSON AVE.
AUSTIN, TX 78703                                             2288    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                         $200,000.00                                                                              $200,000.00
Garcia, Santos Gladys
1933 Mozart Street
Los Angeles, CA 90031                                        2289    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                                                                                    $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                           2290    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                                           2291    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                       $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Rayon P., Maria
1141 E. 28th St # 3
Los Angeles, CA 90011                                        2292    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2293    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                           $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2294    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                     $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                           2295    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                           $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Mateos, Benjamin
842 Laveta Ter.
Los Angeles, CA 90026                                        2296    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                           2297    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                       $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Li, Su Ming
705 N. Grand Ave. Apt. #2
Los Angeles, CA 90012                                        2298    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Phun, Kiu
20 North Fourth, #A
Alhambra, CA 91801                                           2299    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                                                                                    $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2300    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                         $0.00            $0.00
Coxaj, Ricardo
140 E. 89th St.
Los Angeles, CA 90003                                        2301    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Huang, Yu Xia
821 N Stoneman Ave # B
Alhambra, CA 91801                                           2302    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00


                                                                                                                               Page 126 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 127 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                Amount
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2303    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00
NorthPark Partners, LP
James Billingsley
2950 N. Harwood St., Ste. 2100
Dallas, TX 75201                                             2304    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $20,052.58                                                                              $20,052.58
Zhu, Yan
946 Yale St #29
Los Angeles, CA 90012                                        2305    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Seav, My
2212 Johnston Street
Los Angeles, CA 90031                                        2306    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2307    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Phun, Kiu A.
20 N 4th St Apt. A
Alhambra, CA 91801                                           2308    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Fang, Wan Juan
8541 Shea Pl
Rosemead, CA 91770                                           2309    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                           2310    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2311    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Ma, Yongxia
1705 S. 4th St. #B
Alhambra, CA 91803                                           2312    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2313    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2314    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                   $0.00            $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2315    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                           2316    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00



                                                                                                                               Page 127 of 196
                                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 128 of 196



                                                                                                                       Claim Register
                                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                     Case No. 16-12551


                                                                                                                                                         Current General                                        Current 503(b)(9)
                                                                                                                                                                            Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                             Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                             Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                             Amount                                                 Amount
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                           2317    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Xu, Feng Yi
3821 Gilman Rd. Unit C
El Monte, CA 91732                                           2318    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Ashena, Afrooz
16838 Magnolia Blvd
Encino, CA 91436                                             2319    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $50.00           $50.00
Brizuela Romero, Nuria Elizabeth
721 1/2 S DOWNEY RD
Los Angeles, CA 90023-1908                                   2320    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Brenes, Grisvia
23841 SW 108 Ave
Homestead, FL 33032                                          2321    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $74.90                                                                                    $74.90
Castaneda, Ana Maria
2261 E. 108th St
Los Angeles, CA 90059                                        2322    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
P Monarch Recovery Ltd
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                           2323    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                    $0.00            $0.00
Lu, Sally Au
4417 Van Horne Ave
Los Angeles, CA 90032                                        2324    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Lao, Rui Zhu
2123 Gates St
Los Angeles, CA 90031                                        2325    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2326    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                      $218,727,784.00                               $0.00 $218,727,784.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2327    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Herenstein, Andrew
Monarch Alternative Capital LP
535 Madison Ave.
New York, NY 10022                                           2328    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Corning, Luke
Pentwater Capital Management LP
614 Davis St.
Evanston, IL 60201                                           2329    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                    $0.00            $0.00
Gray, Adam
Coliseum Capital Management, LLC
105 Rowayton Ave.
Rowayton, CT 06853                                           2330    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $2,757.32                                                                   $0.00        $2,757.32
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2331    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                      $218,727,784.00                               $0.00 $218,727,784.00




                                                                                                                         Page 128 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 129 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                       Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                           2332    4/11/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                           2333    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Benitez, Maria
17609 E Newburgh St
Azusa, CA 91702-5636                         2334    4/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Guerrero, Roberto D
11902 Highdale St
Norwalk, CA 90650-6528                       2335    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Benitez, Maria
17609 E Newburgh St
Azusa, CA 91702-5636                         2336    4/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                           2337    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Phimmasone, Janchira
12835 Farnell St
Baldwin Park, CA 91706                       2338    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Coxaj, Ricardo
140 E. 89th St.
Los Angeles, CA 90003                        2339    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Huang, Yu Xia
821 N Stoneman Ave # B
Alhambra, CA 91801                           2340    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                           2341    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Perez, Lorena
2309 S. Ridgeley Dr.
Apt 5
Los Angeles, CA 90016                        2342    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
LMA SPC
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                           2343    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
MORALES, IRENE
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                           2344    4/11/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                                                                                    $0.00
MORALES, IRENE
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                           2345    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Sanchez, Jose Medina
9554 Defiance Ave
Los Angeles, CA 90002                        2346    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00



                                                                                                          Page 129 of 196
                                                                                 Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20       Page 130 of 196



                                                                                                                  Claim Register
                                                                                                In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                Case No. 16-12551


                                                                                                                                                     Current General                                       Current 503(b)(9)
                                                                                                                                                                       Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address       Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                        Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                         Amount                                                Amount
LO, KIMBRA
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                                2347    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                                                                                    $0.00
Melendez, Marta
7214 1/2 Marbrisa Ave
Huntington Park, CA 90255                         2348    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
LO, KIMBRA
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                                2349    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                                                                                    $0.00
LO, KIMBRA
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                                2350    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Gildan Activewear SRL
c/o Gilden Activewear Inc.
Attn: Lindsay Matthews
600 de Maisonneuve Boulevard West, 33rd Floor
Montreal, QC H3A 312
Canada                                            2351    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                2352    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Barcenas, Cirenia
7314 Whitsett Ave
Los Angeles, CA 90001                             2353    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
LO, KIMBRA
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                                2354    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Barcenas, Cirenia
7314 Whitsett Ave
Los Angeles, CA 90001                             2355    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Wilson, Marisa
c/o Eisenberg & Baum LLP
Attn: Eric Baum, Esq.
24 Union Sq E 4th Fl
New York, NY 10003-3201                           2356    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                                                                                    $0.00
Cruz, Rosa
329 E. 97th St
Los Angeles, CA 90003                             2357    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Wilson, Marisa
c/o Eisenberg & Baum LLP
Attn: Eric Baum, Esq.
24 Union Sq E 4th Fl
New York, NY 10003-3201                           2358    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Cruz, Rosa
329 E. 97th St
Los Angeles, CA 90003                             2359    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Flores, Simon
6140 Marbrisa Ave
Huntington Park, CA 90255                         2360    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00




                                                                                                                   Page 130 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 131 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                  Amount                                                Amount
Gildan Activewear SRL
c/o Gildan Activewear Inc.
Attn: Lindsay Matthews
600 de Maisonneuve Boulevard West, 33rd Floor
Montreal , QC H3A 3J2
Canada                                                     2361    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Flores, Simon
6140 Marbrisa Ave
Huntington Park, CA 90255                                  2362    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Huang, Ruiai
3231 PROSPECT AVE
ROSEMEAD, CA 91770-2262                                    2363    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Gildan Activewear SRL
c/o Gildan Activewear Inc.
Attn: Lindsay Matthews
600 de Maisonnelive Boulevard West, 33rd Floor
Montreal, Quebec H3A 3J2                                   2364    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00
Herenstein, Andrew
Monarch Alternative Capital LP
535 Madison Ave.
New York, NY 10022                                         2365    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                   $0.00            $0.00
Gildan Activewear SRL
c/o Gildan Activewear Inc.
Attn: Lindsay Matthews
600 de Maisonneuve Boulevard West, 33 Floor
Montreal, QC H3A 3I2
Canada                                                     2366    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Huang, Ruiai
3231 PROSPECT AVE
ROSEMEAD, CA 91770-2262                                    2367    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2368    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Gray, Adam
Coliseum Capital Management, LLC
105 Rowayton Ave.
Rowayton, CT 06853                                         2369    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                         2370    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                   $0.00            $0.00
Li, Xue Qin
2031 Pasadena Ave #5
Los Angeles, CA 90031                                      2371    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                                         2372    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
MORALES, IRENE
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                                         2373    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2374    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                     $218,727,784.00                               $0.00 $218,727,784.00

                                                                                                                             Page 131 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 132 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                       Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Hernandez Padilla, Francisco
232 1/2 W. 59th Place
Los Angeles, CA 90003                        2375    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                           2376    4/11/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
Liu, Yu Ai
3412 Manitou Ave
Los Angeles, CA 90031                        2377    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Li, Xue Qin
2031 Pasadena Ave #5
Los Angeles, CA 90031                        2378    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                           2379    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                           2380    4/11/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                         $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Corning, Luke
Pentwater Capital Management LP
614 Davis St.
Evanston, IL 60201                           2381    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Flores, Librada
2228 Eastlake Ave
Los Angeles, CA 90031                        2382    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Mori Kwong, Hang Lin
11915 Wild Flax Ln
Moreno Valley, CA 92557                      2383    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
P Monarch Recovery Ltd
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                           2384    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Situ, Yan
917 Marview Ave. # 1
Los Angeles, CA 90012                        2385    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Martinez, Araceli
13915 Ruther Ave
Paramount, CA 90723                          2386    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Mori Kwong, Hang Lin
11915 Wild Flax Ln
Moreno Valley, CA 92557                      2387    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Castaneda, Ana Maria
2261 E. 108th St
Los Angeles, CA 90059                        2388    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Situ, Yan
917 Marview Ave. # 1
Los Angeles, CA 90012                        2389    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lau, Toey
16 West Woodruff Avenue
Arcadia, CA 91007                            2390    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $43.60                                                                                   $43.60
Tellez, Francisco
3269 Saturn Ave # B
Huntington Park, CA 90255                    2391    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00



                                                                                                          Page 132 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 133 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address     Claim No. Claim Date                             Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Frayre, Gloria
11817 Duncan Ave
Lynwood, CA 90262                               2392    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2393    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Robles De Camarena, Maria
11515 Adonis Ave.
Norwalk, CA 90650                               2394    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Nonoal, Vitaliano
611 W 42nd Pl
Los Angeles, CA 90037                           2395    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Li, Su Ming
705 N. Grand Ave. Apt. #2
Los Angeles, CA 90012                           2396    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2397    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Martinez Salazar, Gladis G.
637 E. 95th St
Los Angeles, CA 90002                           2398    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Juarez, Justino
6043 1/2 Malabar St.
Huntington Park, CA 90255                       2399    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Patino, Ana Castellanos
10430 Annetta Ave
South Gate, CA 90280                            2400    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Mateo, Juan A
430 S. Union Ave #106
Los Angeles, CA 90017                           2401    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2402    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Trujillo, Nuyla
847 1/2 E. 78th St
Los Angeles, CA 90001                           2403    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Vuong, Hung
617 N. Bunker Hill #A
Los Angeles, CA 90012                           2404    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Garcia, Sandra
1030 1/2 E Martin Luther King Blvd
Los Angeles, CA 90011                           2405    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Alsaeed, Hussain
5226 S Priest Rd, Room 324
Tempe, AZ 85283                                 2406    4/13/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Martinez Salazar, Gladis G.
637 E. 95th St.
Los Angeles, CA 90002                           2407    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Gomez, Juana
1526 E Kettering St
Lancaster, CA 93535                             2408    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                              2409    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                     $218,727,784.00                               $0.00 $218,727,784.00

                                                                                                            Page 133 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 134 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                              Current General                                        Current 503(b)(9)
                                                                                                                                                                                 Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                         Admin Priority
                                                                                                                                                                                  Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                  Amount                                                 Amount
Diaz, Rosa
881 E 41St App 3
Los Angeles, CA 90011                                      2410    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                       $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                         2411    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                             $0.00            $0.00
Rodriguez, Jose
1300 Waterloo St.
Los Angeles, CA 90026                                      2412    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                         2413    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                       $0.00            $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2414    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                         $0.00            $0.00
Ojeda, Renato
2624 Maple Ave. Apt #7
Los Angeles, CA 90011                                      2415    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                  $0.00
Martinez, Filiberto
21922 Arline Ave
Hawaiian Gardens, CA 90716                                 2416    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Ojeda, Renato
2624 Maple Ave. Apt #7
Los Angeles, CA 90011                                      2417    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Sheppard, Mullin, Richter & Hampton LLP
Attn: Richard W. Brunette, Esq.
333 South Hope Street, 43rd Floor
Los Angeles, CA 90071                                      2418    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $14,003.06                                                                               $14,003.06
Ramirez, Juliana
916 S. Georgia St. # 305
Los Angeles, CA 90015                                      2419    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Lucas, Daniel
2720 San Marino St.
Apt # 9A
Los Angeles, CA 90006                                      2420    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                 $0.00                                                                  $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2421    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Rios, Gilberta Gonzalez
229 1/2 W 54th St
Los Angeles, CA 90037                                      2422    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Patino, Ana Castellanos
10430 Annetta Ave
South Gate, CA 90280                                       2423    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Araniva, Rosa Emilia
646 N. Westmoreland Ave #4
Los Angeles, CA 90004                                      2424    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Serrano, Delmy Judith
2406 Cole Pl
Huntington Park, CA 90255                                  2425    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Racquet & Jog Tyler's/ Tyler's
14250 FM Rd 344 West
Bullard, TX 75757                                          2426    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                     $0.00


                                                                                                                             Page 134 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 135 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                            2427    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Vuong, Hung
617 N. Bunker Hill #A
Los Angeles, CA 90012                         2428    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Gomez Tuch, Julio E.
1330 W 11th St.
Apt #15
Los Angeles, CA 90015                         2429    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2430    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Brizuela Romero, Nuria Elizabeth
721 1/2 S DOWNEY RD
Los Angeles, CA 90023-1908                    2431    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Goldman Sachs Lux Investment Funds
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                            2432    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                   $0.00            $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2433    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                   $0.00            $0.00
Orellana-Farias, Mercedes
2155 W. Sunset Blvd. Apt 207
Los Angeles, CA 90026                         2434    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $60.00                                                                                   $60.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2435    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                            2436    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Rivas, Raul
2888 Francis Av.
Los Angeles, CA 90005                         2437    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Barreto, Norma
447 East 27th St
Los Angeles, CA 90011                         2438    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Santiago, Silvia
1756 S. La Brea Ave
Los Angeles, CA 90019                         2439    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Santiago, Silvia
1756 S. La Brea Ave
Los Angeles, CA 90019                         2440    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Abrego, Maria Morena
16110 S Menlo Ave, Apt. #3
Gardena, CA 90247                             2441    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00




                                                                                                                Page 135 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 136 of 196



                                                                                                                Claim Register
                                                                                              In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                              Case No. 16-12551


                                                                                                                                                   Current General                                       Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address     Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                       Amount                                                Amount
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2442    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Mezey, Gail
1516 Cardiff Rd
Columbus, OH 43221                              2443    4/13/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $51.60                                                                                   $51.60
Orozco, Gloria
8815 Elm St
Los Angeles, CA 90002                           2444    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Wu, Aiyao
149 N. Ave 25 Apt # 202
Los Angeles, CA 90031                           2445    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2446    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2447    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2448    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2449    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Flores, Librada
2228 Eastlake Ave
Los Angeles, CA 90031                           2450    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2451    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Li, Yan Xiao
2322 1/2 Eastlake Ave
Los Angeles, CA 90031                           2452    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Trujillo, Nuyla
847 1/2 E. 78th St
Los Angeles, CA 90001                           2453    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                              2454    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                              2455    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00




                                                                                                                  Page 136 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 137 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                      Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                               Amount
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2456    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Goldman Sachs Trust
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                            2457    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                  $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                            2458    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                    $218,727,784.00                               $0.00 $218,727,784.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2459    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                  $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2460    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2461    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Monarch Capital Master Partners III LP
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                            2462    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
MORALES, IRENE
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                            2463    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                                                                                   $0.00
MORALES, IRENE
C/O EISENBERG & BAUM LLP
ATTN: ERIC BAUM, ESQ.
24 UNION SQUARE EAST 4TH FL
NEW YORK, NY 10003                            2464    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                   $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                            2465    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2466    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                    $218,727,784.00                               $0.00 $218,727,784.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2467    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                    $218,727,784.00                               $0.00 $218,727,784.00



                                                                                                                Page 137 of 196
                                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 138 of 196



                                                                                                                               Claim Register
                                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                             Case No. 16-12551


                                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                        Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                     Amount                                                Amount
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                                  2468    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                                  2469    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                     $218,727,784.00                               $0.00 $218,727,784.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                                  2470    4/11/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                                  2471    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

The Trustee of the University of Pennsylvania, Philadelphia, PA
c/o Ballard Spahr LLP
Attn: David L. Pollack, Esq.
1735 Market Street, 51st Floor
Philadelphia, PA 19103                                              2472    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $4,579.76                                                                               $4,579.76
Goldman Sachs Trust
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                                  2473    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Der Sarkissian, Alina
2111 Allegre Cir
Apt 208
Naperville, IL 60563-2660                                           2474    4/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $200.00          $200.00
Monarch Alternative Solutions Master Fund Ltd
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                                  2475    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                                  2476    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                                  2477    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                                  2478    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Fisher, Anne Elizabeth
24209 Friar Street
Woodland Hills, CA 91367                                            2479    4/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00



                                                                                                                                 Page 138 of 196
                                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 139 of 196



                                                                                                                               Claim Register
                                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                             Case No. 16-12551


                                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                        Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                     Amount                                                Amount
Castro, Amalia
6019 Middleton St.
Huntington Park, CA 90255                                           2480    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Liu, Yu Ai
3412 Manitou Ave.
Los Angeles, CA 90031                                               2481    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Rodriguez, Carlos
1443 E. 23rd St
Los Angeles, CA 90011                                               2482    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Hang, Annie
4650 Cogswell Rd
El Monte, CA 91732                                                  2483    4/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $77.49                                                                                   $77.49
10K ADVERTISING
473 1/4 S FAIRFAX AVE
LOS ANGELES, CA 90036-3122                                          2484    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Torres, Norma
1925 Park Grove Ave
Los Angeles, CA 90007                                               2485    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Kim, Jennifer
3230 Maple Ave Apt 106
Dallas, TX 75201-1273                                               2486    4/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $27.56           $27.56
Francisco, Miriam
858 E. 87th St
Los Angeles, CA 90002                                               2487    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Central Occupational Medicine Providers-Ontario
P.O. Box 2948
Riverside, CA 92516                                                 2488    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                                                  2489    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Torres, Nicolasa
2518 Cass Pl
Huntington Park, CA 90255                                           2490    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Tioseco, James
2009 San Pablo Ave.
Berkeley, CA 94702                                                  2491    4/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $99.93                                                                                   $99.93
Ochoa, Luis F.
1564 E 51st St
Los Angeles, CA 90011                                               2492    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Hudson 6922 Hollywood LLC
Brett D. Fallon
500 Delaware Ave., Suite 1500, P.O. Box 1347
Wilmington, DE 19801                                                2493    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                              $0.00                                                 $0.00
MEMPHIS LIGHT, GAS & WATER
POB 430
MEMPHIS, TN 38101                                                   2494    4/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $764.83                                                                                  $764.83
Cortes, Julieta
674 E 52nd Pl
Los Angeles, CA 90011                                               2495    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Oracle America, Inc., successor in interest to Maxymiser, Inc.,
Hyperion Solutions and ATG ("Oracle"
c/o Shawn M. Christianson
Buchalter, A Professional Corporation
55 2nd St., 17th Fl.
San Francisco, CA 94105                                             2496    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                                  2497    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00

                                                                                                                                 Page 139 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 140 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                             Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2498    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Yuan, Huanming
805 Cleveland St #2
Los Angeles, CA 90012                         2499    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Francisco, Miriam
858 E. 87th St
Los Angeles, CA 90002                         2500    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Gonzalez, Ignacio Rufino
500 S. Lake St # 207
Los Angeles, CA 90057                         2501    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Vargas, Cira
743 E. 32nd St
Los Angeles, CA 90011                         2502    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Banuelos, Alma
2129 Vallejo St
Los Angeles, CA 90031                         2503    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Castillo, Maria
5845 Cecilia St., #A
Bell Gardens, CA 90201                        2504    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
J., Rosa Castillo
3269 Saturn Ave # B
Huntington Park, CA 90255                     2505    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Fisher, Anne E.
24209 Friar Street
Woodland Hills, CA 91367                      2506    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                    $0.00
Fuentes, Elvira
2225 S Harvard Bld # G
Los Angeles, CA 90018                         2507    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Lane County Tax Collector
125 E. 8th Avenue
Eugene, OR 97401                              2508    4/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00            $0.00                                                 $0.00
MCP Holdings Master LP
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                            2509    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
Liao, Bi Hong
2100 Graylock Ave
Monterey Park, CA 91754                       2510    4/13/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Shapiro, Lauren
16 Fuller St, Apt 4
Brookline, MA 02446                           2511    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $0.00                                                                                    $0.00
Fuentes, Elvira M
2225 S Harvard Blvd Apt G.
Los Angeles, CA 90018                         2512    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                  $0.00
Gildan Activewear SRL
C/O Gildan Activewear Inc.
Attn: Lindsay Matthews
600 de Maisonneuvre Boulevard West
33rd Floor
Montreal, QC H3A 3J2
Canada                                        2513    4/11/2017       APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2514    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00



                                                                                                          Page 140 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 141 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                  Amount                                                Amount
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                         2515    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Castro, Maria D
10621 Lou Dillon Ave
Los Angeles, CA 90002                                      2516    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                                         2517    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                         2518    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                         2519    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
CLAIM DOCKETED IN ERROR
                                                           2520    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                       $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                                         2521    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
CLAIM DOCKETED IN ERROR
                                                           2522    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                       $0.00
Macias, Maria
2819 Glenn Ave
Los Angeles, CA 90023                                      2523    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                         2524    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2525    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00
Lopez, Maria
141 S. Union Place Apt # 1
Los Angeles, CA 90026                                      2526    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                         2527    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Gallehewage, Geethanjalee
8040 Chimineas Avenue
Reseda, CA 91335                                           2528    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
CLAIM DOCKETED IN ERROR
                                                           2529    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                       $0.00
CLAIM DOCKETED IN ERROR
                                                           2530    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                       $0.00



                                                                                                                             Page 141 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 142 of 196



                                                                                                                Claim Register
                                                                                              In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                              Case No. 16-12551


                                                                                                                                                   Current General                                        Current 503(b)(9)
                                                                                                                                                                      Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address     Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                         Admin Priority
                                                                                                                                                                       Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                       Amount                                                 Amount
Martinez, Filiberto
21922 Arline Ave
Hawaiian Gardens, CA 90716                      2531    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                  $0.00
Thomson Reuters
Thomson Reuters-West
610 Opperman Drive
Eagan, MN 55123                                 2532    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                      $3,084.99                                                                                $3,084.99
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2533    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                         $0.00            $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                              2534    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2535    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Liu, Li Yun
465 Solano Ave
Los Angeles, CA 90012                           2536    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2537    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
CLAIM DOCKETED IN ERROR
                                                2538    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                        $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2539    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                               $0.00            $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2540    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                             $0.00            $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                              2541    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2542    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                               $0.00            $0.00
TENNESSEE DEPARTMENT OF REVENUE
TDOR C/O ATTORNEY GENERAL
PO Box 20207
NASHVILLE, TN 37202-0207                        2543    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                       $0.00                                                                  $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2544    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                      $218,727,784.00                               $0.00 $218,727,784.00


                                                                                                                  Page 142 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 143 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                Amount
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2545    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2546    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2547    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                                           2548    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2549    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                           2550    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Xiao, Jin Mei
3801 Winston Dr
El Monte, CA 91731                                           2551    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2552    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Gallehewage, Geethanjalee
10416 Oxnard St
North Hollywood, CA 91606                                    2553    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                  $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2554    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2555    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2556    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Padilla, Juana
222 E. 59 Pl
Los Angeles, CA 90003                                        2557    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00



                                                                                                                               Page 143 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 144 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                Amount
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2558    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Castillo, Jose V.
429 Sur Loma Dr.
Los Angeles, CA 90017                                        2559    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
LMA SPC
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2560    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2561    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2562    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Rodriguez, Jose
1300 Waterloo St.
Los Angeles, CA 90026                                        2563    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                           2564    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00
Pacheco, Cristina
2530 Grand Ave
Huntington Park, CA 90255                                    2565    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2566    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
TENNESSEE DEPARTMENT OF REVENUE
TDOR C/O ATTORNEY GENERAL
PO Box 20207
NASHVILLE, TN 37202-0207                                     2567    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00             $0.00                                                                  $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2568    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Villasana, Pascual
6327 Arlington Ave
Los Angeles, CA 90043                                        2569    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2570    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2571    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00

                                                                                                                               Page 144 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 145 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                                Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                 Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                  Amount                                                Amount
Cruz, Angela
7121 Newell St Apt. #2
Huntington Park, CA 90255                                  2572    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                         2573    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                         2574    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2575    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                         2576    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2577    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Castillo, Maria
5845 Cecilia St., #A
Bell Gardens, CA 90201                                     2578    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
CLAIM DOCKETED IN ERROR
                                                           2579    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                       $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                         2580    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Padilla, Juana
222 E. 59 Pl
Los Angeles, CA 90003                                      2581    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Sandoval, Reyna
1662 E. 83rd St.
Los Angeles, CA 90001                                      2582    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                         2583    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                         2584    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Yuan, Huanming
805 Cleveland St #2
Los Angeles, CA 90012                                      2585    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                         2586    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

                                                                                                                             Page 145 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 146 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                                                                    Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                          Admin Priority
                                                                                                                                                                                     Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                  Amount
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2587    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                 $0.00                      $218,727,784.00                               $0.00 $218,727,784.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2588    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                                $0.00            $0.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2589    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                     $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2590    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                              $0.00            $0.00
Castillo, Maria
429 Sur Loma Dr.
Los Angeles, CA 90017                                        2591    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                  $0.00
De Oca, Dalila Montes
4815 1/2 South Vermont Avenue Apt #3
Los Angeles, CA 90037                                        2592    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                   $0.00            $0.00
Segura, Maria
2203 Terrace Hgts
Los Angeles, CA 90023                                        2593    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                  $0.00                                                                  $0.00
Li, Mei Qiong
3118 Manitou Ave
Los Angeles, CA 90031                                        2594    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                   $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2595    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                        $0.00            $0.00
Li, Mei Qiong
3118 Manitou Ave
Los Angeles, CA 90031                                        2596    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                  $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                           2597    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                  $14,406,742.32                              $0.00                                        $14,406,742.32
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2598    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                          $0.00            $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2599    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                          $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2600    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                      $218,727,784.00                               $0.00 $218,727,784.00


                                                                                                                               Page 146 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 147 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                                  Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                   Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                Amount
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2601    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                                           2602    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Sandoval, Reyna
1662 E. 83rd St.
Los Angeles, CA 90001                                        2603    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2604    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2605    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2606    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Miranda, Aurelia Medina
321 N Cummings St
Los Angeles, CA 90033                                        2607    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2608    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Liberty Mutual Insurance
Attn: Heather Bollinger/Mail Stop 02S
PO Box 1525
Dover, NH 03821-1525                                         2609    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2610    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                     $218,727,784.00                               $0.00 $218,727,784.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2611    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Castro, Amalia
6019 Middleton St.
Huntington Park, CA 90255                                    2612    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00             $0.00                                                                  $0.00
Araniva, Rosa Emilia
646 N. Westmoreland Ave #4
Los Angeles, CA 90004                                        2613    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Martinez, Araceli
13915 Ruther Ave
Paramount, CA 90723                                          2614    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00



                                                                                                                               Page 147 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 148 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                            2615    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Li, Shi Ru
3118 Manitou Ave
Los Angeles, CA 90031                         2616    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                            2617    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                   $0.00            $0.00
Johnson, Kelsey
3301 Kearney ST
Denver , CO 80207-2133                        2618    4/13/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $51.66                                                                                   $51.66
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2619    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2620    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Sekhon, Manpreet
1543 Bay Drive
Yuba City, CA 95993                           2621    4/13/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $63.59                                                                                   $63.59
Campos, Maria E
6051 Miles Ave
Huntington Park, CA 90255                     2622    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Segovia, Sonia Diaz
218 N. Ave. 55 Apt 7
Los Angeles, CA 90042                         2623    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Tellez, Francisco
3269 Saturn Ave # B
Huntington Park, CA 90255                     2624    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2625    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                                                 $0.00
Juarez, Maria I
358 Douglas St
Los Angeles, CA 90026                         2626    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2627    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2628    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Torres, Guadalupe
9207 S. San Pedro St
Los Angeles, CA 90003                         2629    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lane County Tax Collector
125 E. 8th Avenue
Eugene, OR 97401                              2630    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $2,073.84         $2,073.84                                            $4,147.68


                                                                                                                Page 148 of 196
                                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 149 of 196



                                                                                                                        Claim Register
                                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                      Case No. 16-12551


                                                                                                                                                          Current General                                          Current 503(b)(9)
                                                                                                                                                                               Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address                 Claim No. Claim Date                              Debtor                                       Unsecured Claim                                           Admin Priority
                                                                                                                                                                                Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                              Amount                                                   Amount
Standard Clothing LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York , NY 10153                                          2631    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                       $15,253,150.68                              $0.00                                        $15,253,150.68
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2632    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                        $0.00            $0.00
Torres, Norma
1925 Park Grove Ave
Los Angeles, CA 90007                                        2633    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                    $0.00            $0.00
Rivas, Raul
2888 Francis Av.
Los Angeles, CA 90005                                        2634    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                  $0.00
Barreto, Norma
447 East 27th St
Los Angeles, CA 90011                                        2635    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                  $0.00
Gaspar, Anita
716 S. Harvard Blvd # 124
Los Angeles, CA 90005                                        2636    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                    $0.00            $0.00
Campos, Maria E
6051 Miles Ave
Huntington Park, CA 90255                                    2637    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                  $0.00
Hernandez, Ivania
969 N Mariposa Ave.
Apt. #8
Los Angeles, CA 90029                                        2638    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                  $0.00

Goldman Sachs Global Multi-Sector Credit Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2639    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                        $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                                           2640    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                           $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Perez, Julia
9817 S San Pedro St
Los Angeles, CA 90003                                        2641    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                    $0.00            $0.00
Goldman Sachs High Yield Floating Rate Portfolio (Lux)
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                                           2642    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                      $218,727,784.00                               $0.00 $218,727,784.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                           2643    4/11/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                           $0.00                               $0.00                                                 $0.00
Medel, Barbara
220 E 88th Pl
Los Angeles, CA 90003                                        2644    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                              $0.00                                                                  $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                                           2645    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                     $0.00                      $218,727,784.00                               $0.00 $218,727,784.00


                                                                                                                          Page 149 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 150 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Macias, Maria
2819 Glenn Ave
Los Angeles, CA 90023                         2646    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                            2647    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
CLAIM DOCKETED IN ERROR
                                              2648    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                       $0.00
Segura, Maria
2203 Terrace Hgts
Los Angeles, CA 90023                         2649    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2650    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2651    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00
Map 98 Segregated Portfolio
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 David St.
Evanston, IL 60201                            2652    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2653    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2654    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Aguilera, Maria J.
2131 W. Court St. Apt. 2
Los Angeles, CA 90026                         2655    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                            2656    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
Sanchez, Gabina
38300 30th St Apt 410
Palmdale, CA 93550                            2657    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Juarez, Justino
6043 1/2 Malabar St.
Huntington Park, CA 90255                     2658    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                  $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2659    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                              $0.00                                                 $0.00
Castro, Maria D.
10621 Lou Dillon Ave.
Los Angeles, CA 90002                         2660    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00



                                                                                                                Page 150 of 196
                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 151 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                      Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                             Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                               Amount
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                           2661    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Monarch Capital Master Partners II LP
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                           2662    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                  $0.00            $0.00
Goldman Sachs Lux Investment Funds
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                           2663    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                           2664    4/11/2017       APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00
Sanchez, Maria
249 E 46th Street
Los Angeles, CA 90011                        2665    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Global Opportunities, LLC
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St. 3rd Fl
New York, NY 10282                           2666    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                           2667    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                           2668    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                            $0.00            $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                           2669    4/11/2017       APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                    $218,727,784.00                               $0.00 $218,727,784.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                           2670    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                           2671    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                           2672    4/11/2017       APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00




                                                                                                         Page 151 of 196
                                                                               Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 152 of 196



                                                                                                                Claim Register
                                                                                              In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                              Case No. 16-12551


                                                                                                                                                   Current General                                      Current 503(b)(9)
                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address     Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                       Amount                                               Amount
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                              2673    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Coliseum Capital Partners, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2674    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Goldman Sachs High Yield Floating Rate Fund
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                              2675    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2676    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                  $0.00            $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                              2677    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                              2678    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Oceana Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2679    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                    $218,727,784.00                               $0.00 $218,727,784.00
Coliseum Capital Partners II, L.P.
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                              2680    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2681    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00
PWCM Master Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2682    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2683    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                    $218,727,784.00                               $0.00 $218,727,784.00
Pentwater Event Driven Cayman Fund Ltd.
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                              2684    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                    $218,727,784.00                               $0.00 $218,727,784.00



                                                                                                                  Page 152 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 153 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Casas de Garcia, Anita
1349 E 43rd PL
Los Angeles, CA 90011                         2685    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Salas, Transito
508 W. Colden Av
Los Angeles, CA 90044                         2686    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2687    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                               $0.00                                                $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2688    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Sprinklr, Inc.
Attn: General Counsel
29 W 35th Street, 8th Floor
New York, NY 10001                            2689    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $12,500.00                                                                              $12,500.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2690    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Hernandez Padilla, Francisco
232 1/2 W. 59th Place
Los Angeles, CA 90003                         2691    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2692    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                               $0.00                                                $0.00
Torres, Guadalupe
9207 S San Pedro St
Los Angeles, CA 90003                         2693    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Perez, Julia C.
9817 S. San Pedro St
Los Angeles, CA 90003                         2694    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Castillo, Jose V.
429 Sur Loma Dr.
Los Angeles, CA 90017                         2695    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2696    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Blackwell Partners, LLC, Series A
c/o Coliseum Capital Management, LLC
Attn: Adam Gray
105 Rowayton Ave.
Rowayton, CT 06853                            2697    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2698    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                               $0.00                                                $0.00
Colindres, Maria
144 South Bonnie Brae St Apt# 2
Los Angeles, CA 90057                         2699    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Mateo, Marcos Byron
144 W. Colden Ave
Los Angeles, CA 90003                         2700    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

                                                                                                                Page 153 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 154 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Ochoa, Luis F.
1564 E 51st St
Los Angeles, CA 90011                          2701    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Monarch Capital Master Partners III LP
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                             2702    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                   $0.00            $0.00
Moran, Aurora
2319 Ocean View Ave. Apt # 5
Los Angeles, CA 90057                          2703    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lo, Bing
2615 Kelburn Ave
Rosemead, CA 91770                             2704    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Bonilla, Blanca L
1131 West 110 St
Los Angeles, CA 90044                          2705    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Liu, Li Yun
465 Solano Ave
Los Angeles, CA 90012                          2706    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Boulder County Treasurer's Office
c/o Paul Weissmann, Treasurer
PO Box 471
Boulder, CO 80306                              2707    4/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                  $9,175.26                                                             $9,175.26
Li, Shi Ru
3118 Manitou Ave
Los Angeles, CA 90031                          2708    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Rangel, Maria Luisa
438 1/2 E 81st St
Los Angeles, CA 90003                          2709    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Gaspar, Anita
716 S. Harvard Blvd # 124
Los Angeles, CA 90005                          2710    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Pan, Yue Mei
855 Centennial St. #7
Los Angeles, CA 90012                          2711    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Segovia, Sonia Diaz
11535 Sylvan St Apt 3
N Hollywood , CA 91606-4037                    2712    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Orozco, Gloria
8815 Elm St
Los Angeles, CA 90002                          2713    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rangel, Maria Luisa
438 1/2 E 81st St
Los Angeles, CA 90003                          2714    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Cayetano, Irene
1652 S. Hobart Blvd
Los Angeles, CA 90006                          2715    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Villasana, Pascual
6327 Arlington Ave
Los Angeles, CA 90043                          2716    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ha, Muoi
4501 Peck Rd Apt 57
El Monte, CA 91732-1942                        2717    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Connecticut Department of Revenue Services
Collections Unit - Bankruptcy Team
450 Columbus Blvd., Ste. 1
Hartford, CT 06103-1837                        2718    4/12/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $17,353.94             $0.00                                                            $17,353.94
Sanchez Ortiz, Lucero P.
347 E 59th Pl
Los Angeles, CA 90003                          2719    4/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00


                                                                                                            Page 154 of 196
                                                                             Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20       Page 155 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                       Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Sanchez Ortiz, Lucero P.
347 E 59th Pl
Los Angeles, CA 90003                         2720    4/13/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Xiao, Jin Mei
3801 Winston Dr
El Monte, CA 91731                            2721    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Serrano, Delmy Judith
2406 Cole Pl
Huntington Park, CA 90255                     2722    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Castillo, Maria
429 Sur Loma DR.
Los Angeles, CA 90017                         2723    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Wu, Aiyao
149 N. Ave 25 Apt # 202
Los Angeles, CA 90031                         2724    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Liao, Bi Hong
2100 Graylock Ave
Monterey Park, CA 91754                       2725    4/13/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Nonoal, Vitaliano
611 W 42nd Pl
Los Angeles, CA 90037                         2726    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Sosa, Marta Clementina
319 North Mariposa Av Apartamento # A
Los Angeles, CA 90004                         2727    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Monarch Debt Recovery Master Fund Ltd
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                            2728    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                   $0.00            $0.00
Salazar, Anastacia
226 Belmont Ave. Apt # 6
Los Angeles, CA 90026                         2729    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00
Bravo de Cortez, Irene
8154 Cypress Ave
South Gate, CA 90280                          2730    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Diaz, Rosa E.
881 E 41th St
Los Angeles, CA 90011                         2731    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Salazar, Anastacia
226 Belmont Ave. Apt # 6
Los Angeles, CA 90026                         2732    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rodriguez, Carlos
1443 E. 23rd St
Los Angeles, CA 90011                         2733    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                            2734    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
County of Orange Treasurer-Tax Collector
Shari L. Freidenrich
P.O. Box 4515
Santa Ana, CA 92702-4515                      2735    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2736    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Guerrero, Roberto D
11902 Highdale St
Norwalk, CA 90650-6528                        2737    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                  $0.00


                                                                                                               Page 155 of 196
                                                                             Case 16-12551-BLS          Doc 2315-1       Filed 08/06/20       Page 156 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                      Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                               Amount
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2738    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                              $0.00                                                $0.00
Gomez Tuch, Julio E.
1330 W 11th St.
Apt #15
Los Angeles, CA 90015                         2739    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Salas, Transito
508 W. Colden Av
Los Angeles, CA 90044                         2740    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Fang, Li Hua
2206 N. Eastern Ave
Los Angeles, CA 90032                         2741    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Huangly, Wang Fang
410 Evanwood Ave
La Puente, CA 91744                           2742    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Melendez, Marta
7214 1/2 Marbrisa Ave
Huntington Park, CA 90255                     2743    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Pan, Yue Mei
855 Centennial St. #7
Los Angeles, CA 90012                         2744    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Pacheco, Cristina
2530 Grand Ave
Huntington Park, CA 90255                     2745    4/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2746    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Huangly, Wang Fang
410 Evanwood Ave
La Puente, CA 91744                           2747    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Sheng, Weng Sheng
P.O. Box 1093
Monterey Park, CA 91754                       2748    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Borrayo, Maria
1333 2nd Ave Apt 8
Los Angeles, CA 90019                         2749    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Pineda, Gregorio
5661 Muller Street
Bell Gardens, CA 90201                        2750    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Sheng, Weng Sheng
P.O. Box 1093
Monterey Park, CA 91754                       2751    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Ixchop, German
932 Fraser Ave - Apt 16
Los Angeles, CA 90022                         2752    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Hernandez, Yolanda
259 N. Union Ave #105
Los Angeles, CA 90026                         2753    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Delgado, Graciela
1038 W. 21st St.
Los Angeles, CA 90007                         2754    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Casillas, Graciela
523 Eastmont Ave. #14
Los Angeles, CA 90022                         2755    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
JARAMILLO, JOSE
1342 E 70TH ST APT C
LOS ANGELES, CA 90001                         2756    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00

                                                                                                               Page 156 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 157 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                             Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Delgado, Graciela
1038 W. 21st St.
Los Angeles, CA 90007                          2757    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Panama, Francisca
5650 Cambridge Way #15
Culver City, CA 90230                          2758    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Robles De Camarena, Maria
11515 Adonis Ave.
Norwalk, CA 90650                              2759    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
CHAMPET, JUANA
749 1/2 S. WOODS AV
LOS ANGELES, CA 90022                          2760    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2761    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                               $0.00                                                $0.00
Mazariegos, Jackeline
1666 W 2nd St Apt #8
Los Angeles, CA 90026                          2762    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Quintanilla, Lorena
548 S 6th Street Apt C
Montebello, CA 90640                           2763    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Leon, Mauro
1454 1/2 E. 50th St., Apt B
Los Angeles, CA 90011                          2764    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Ramales, Eva Robles
124 1/2 E. 24th Street
Los Angeles, CA 90011                          2765    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
U.S. TelePacific Corp.
Office of General Counsel
515 S. Flower Street, 47th Floor
Los Angeles, CA 90071-2201                     2766    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                         $27,626.98                                                                              $27,626.98
Beltran, Blanca L.
1365 Dacotah St # 4
Los Angeles, CA 90023                          2767    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Sosa, Marta Clementina
319 North Mariposa Apt #A
Los Angeles, CA 90004                          2768    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Garcia, Sandra
1030 1/2 E Martin Luther King Blvd
Los Angeles, CA 90011                          2769    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
CHAMPET, JUANA
749 1/2 S. WOODS AV
LOS ANGELES, CA 90022                          2770    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
GLAZEK, DAVID
767 FIFTH AVENUE, 12TH FLOOR
NEW YORK, NY 10153                             2771    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                               $0.00                                                $0.00
Aguilera, Maria J.
2131 W. Court St. Apt. 2
Los Angeles, CA 90026                          2772    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2773    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
Beltran, Blanca
1365 Dacotah St Apt. # 4
Los Angeles, CA 90023                          2774    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Hernandez, Rosa Margarita
726 N. St Andrews Pl
Los Angeles, CA 90038                          2775    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00

                                                                                                           Page 157 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 158 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                           2776    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                              $0.00                                                $0.00
Velasquez, Ana
1515 Wilshire Blvd. #522
Los Angeles, CA 90017                        2777    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Cruz, Angela
7121 Newell St Apt. #2
Huntington Park, CA 90255                    2778    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00             $0.00                                                                 $0.00
Moran, Aurora
2319 Ocean View Ave. Apt # 5
Los Angeles, CA 90057                        2779    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                           2780    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Sanchez, Gabina
14929 Flamenco Pl
Victorville, CA 92394-3705                   2781    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Torres, Nicolasa
2518 Cass Pl
Huntington Park, CA 90255-6704               2782    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                           2783    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                              $0.00                                                $0.00
Frayre, Gloria
11817 Duncan Ave
Lynwood, CA 90262                            2784    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Ramales, Eva Robles
124 1/2 E. 24th Street
Los Angeles, CA 90011                        2785    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                           2786    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                                                $0.00
Casas de Garcia, Anita
1349 E 43rd PL
Los Angeles, CA 90011                        2787    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Hernandez, Yolanda
259 N. Union Ave #105
Los Angeles, CA 90026                        2788    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Global Opportunities Offshore, Ltd.
c/o Goldman Sachs Asset Management, L.P.
Attn: Jean Joseph
200 West St.
New York, NY 10282                           2789    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                  $0.00            $0.00
Juarez, Maximiliana
2833 Francis Ave A.P.T 303
Los Angeles, CA 90005                        2790    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Sanchez, Maria
249 E 46th Street
Los Angeles, CA 90011                        2791    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00




                                                                                                          Page 158 of 196
                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 159 of 196



                                                                                                                  Claim Register
                                                                                                In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                Case No. 16-12551


                                                                                                                                                     Current General                                      Current 503(b)(9)
                                                                                                                                                                       Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address       Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                        Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                         Amount                                               Amount
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                2792    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                2793    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                              $0.00                                                $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                2794    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                              $0.00                                                $0.00
Monarch Alternative Solutions Master Fund Ltd
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                                2795    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                  $0.00            $0.00
Iscaya, Jose
427 E 82nd St Apt# 1
Los Angeles, CA 90003                             2796    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Juarez, Maximiliana
2833 Francis Ave Apt 303
Los Angeles, CA 90005                             2797    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                2798    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                                                $0.00
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                2799    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                                                $0.00
Onesimo, Simon Zamora
635 E 89th St
Los Angeles, CA 90002                             2800    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Casillas, Graciela
523 Eastmont Ave. #14
Los Angeles, CA 90022                             2801    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                2802    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                              $0.00                                                $0.00
Andrade, Perfecta
918 W. 52nd St
Los Angeles, CA 90037                             2803    4/12/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                2804    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                              $0.00                                                $0.00
Rubio, Bartolo
444 W. 66th St
Los Angeles, CA 90003                             2805    4/13/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00




                                                                                                                    Page 159 of 196
                                                                                                  Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 160 of 196



                                                                                                                                   Claim Register
                                                                                                                 In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                                 Case No. 16-12551


                                                                                                                                                                      Current General                                      Current 503(b)(9)
                                                                                                                                                                                        Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                                         Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                          Amount                                               Amount
SG Gaming LLC
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                                 2806    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                                 2807    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                              $0.00                                                $0.00
STATE BOARD OF EQUALIZATION
SPECIAL OPS, MIC: 55
PO BOX 942879
SACRAMENTO, CA 94279-0055                                          2808    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                                 2809    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                              $0.00                                                $0.00
Lo, Bing
2615 Kelburn Ave.
Rosemead, CA 91770                                                 2810    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Panama, Francisca
5650 Cambridge Way #15
Culver City, CA 90230                                              2811    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00             $0.00            $0.00              $0.00                             $0.00
Quintanilla, Lorena
548 S 6th Street Apt C
Montebello, CA 90640                                               2812    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Itchop, German
932 Fraser Ave Apt. # 16
Los Angeles, CA 90022                                              2813    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                                 2814    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                              $0.00                                                $0.00
Centeno, Reina
703 W 79th St #2
Los Angeles, CA 90044                                              2815    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                                 2816    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
Hernandez, Rosa Marsarita
726 N. St Andrews Pl
Los Angeles, CA 90038                                              2817    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00

CRG Financial LLC (As Assignee of United Fabricare Supply Inc)
100 Union Avenue
Cresskill, NJ 07626                                                2818    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                          $12,320.00                        $12,320.00
JARAMILLO, JOSE
1342 E 70TH ST APT C
LOS ANGELES, CA 90001                                              2819    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                            $0.00                                                                 $0.00
Gonzalez, Ignacio Rufino
500 S. Lake St #207
Los Angeles, CA 90057                                              2820    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                                                 2821    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                              $0.00                                                $0.00


                                                                                                                                     Page 160 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 161 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                                                    Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                     Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                                Amount
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2822    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                              $0.00                                                $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2823    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                     $0.00                              $0.00                                                $0.00
Leon, Mauro
1454 1/2 E. 50th St., Apt B
Los Angeles, CA 90011                         2824    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Sprinklr, Inc.
Attn: Senior Counsel
29 W. 35th St., 8th Fl
New York, NY 10001                            2825    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $388.25                                                                                  $388.25
Tran, Jimmy
4807 Marionwood Dr. #403
Culver City, CA 90230                         2826    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2827    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                 $0.00                              $0.00                                                $0.00
Tran, Jimmy
4807 Marionwood Dr. #403
Culver City, CA 90230                         2828    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Centeno, Reina
703 W 79th St #2
Los Angeles, CA 90044                         2829    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2830    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Salguero De Ruiz, Vilma
2888 Francis Ave
Los Angeles, CA 90005                         2831    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rios, Gilberta Gonzalez
229 1/2 W 54th St
Los Angeles, CA 90037                         2832    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Sprinklr, Inc.
Attn: Senior Counsel
29 W. 35th St., 8th Fl
New York, NY 10001                            2833    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                    $107,462.00                                                                             $107,462.00
Fang, Li Hua
2206 N. Eastern Ave
Los Angeles, CA 90032                         2834    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
De Ruiz, Vilma Salguero
2888 Francis Ave.
Los Angeles, CA 90005                         2835    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Greenberg, Sharon
245 East 58th St
Apt #20 A
New York, NY 10022                            2836    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $25.00           $25.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2837    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                     $0.00                              $0.00                                                $0.00




                                                                                                                Page 161 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 162 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                      Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                               Amount
AAI Pentwater Fund Public Limited Company
c/o Pentwater Capital Management LP
Attn: Neal Nenadovic
614 Davis St.
Evanston, IL 60201                            2838    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                  $0.00            $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2839    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2840    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                     $27,406,742.31                                       $27,406,742.31
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2841    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                                                $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2842    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                      $0.00                              $0.00                                                $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2843    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2844    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                                                $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2845    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2846    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2847    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                                                $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2848    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                          $0.00                              $0.00                                                $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2849    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                              $0.00                                                $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2850    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00

                                                                                                                Page 162 of 196
                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 163 of 196



                                                                                                              Claim Register
                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                            Case No. 16-12551


                                                                                                                                                 Current General                                      Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                               Amount
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2851    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2852    4/11/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                              $0.00                                                $0.00
Esperanza Arevalo, Marina
1522 W. 60th St.
Los Angeles, CA 90047                         2853    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2854    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Arevalo, Marina Esperanza
1522 W. 60th St.
Los Angeles, CA 90047                         2855    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Blaine, Jennifer
709 S. 17th Street
Philadelphia, PA 19146                        2856    4/14/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $32.00                                                                                  $32.00
Cayetano, Irene
1652 S. Hobart Blvd
Los Angeles, CA 90006                         2857    4/13/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2858    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2859    4/11/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2860    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                       $0.00            $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2861    4/11/2017              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                 $0.00            $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2862    4/11/2017           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
CLAIM DOCKETED IN ERROR
                                              2863    4/11/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                      $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2864    4/11/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                              $0.00                                                $0.00
Fasnap Corporation
Attn: Jason Grooms
3500 Reedy Drive
Elkhart, IN 46514                             2865    4/14/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00

                                                                                                                Page 163 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 164 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                       Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                        Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2866    4/11/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
Lopez, Beira
1454 W. 3rd St #302
Los Angeles, CA 90017                          2867    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2868    4/11/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                     $0.00                              $0.00                                                 $0.00
ESCOBEDO, MARIA
338 N. SAVANNAH ST
LOS ANGELES, CA 90033                          2869    4/12/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                       $0.00                                                                  $0.00
ESCOBEDO LUGO, MARIA G.
338 N. SAVANNAH ST
LOS ANGELES, CA 90033                          2870    4/12/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2871    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Monarch Master Funding Ltd.
c/o Monarch Alternative Capital LP
Attn: Andrew Herenstein
535 Madison Ave.
New York, NY 10022                             2872    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                     $218,727,784.00                               $0.00 $218,727,784.00
J., Rosa Castillo
3269 Saturn Ave # B
Huntington Park, CA 90255                      2873    4/12/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Zamora Onesimo, Simon
635 E. 89th St.
Los Angeles, CA 90002                          2874    4/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                  $0.00
Martinez, Maria M.
657 Belden Ave.
Los Angeles, CA 90022                          2875    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2876    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Andrade, Perfecta
918 W. 52nd St
Los Angeles, CA 90037                          2877    4/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Standard General Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2878    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Standard General Master Fund L.P.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2879    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                             2880    4/11/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00



                                                                                                            Page 164 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 165 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                             Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2881    4/11/2017     APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                            $0.00            $0.00
P Standard General Onshore LLC
c/o Standard General L.P.
Attn: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2882    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
P Standard General Ltd.
Standard General L.P.
Attention: Joseph Mause
767 Fifth Avenue, 12th Floor
New York, NY 10153                            2883    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Ha, Muoi
4501 Peck Rd., Apt. 57
El Monte, CA 91732-1942                       2884    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Pineda, Gregorio
5661 Muller Street
Bell Gardens, CA 90201                        2885    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Mateo, Marcos Byron
144 W. Colden Ave
Los Angeles, CA 90003                         2886    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Miranda, Aurelia Medina
321 N Cummings St
Los Angeles, CA 90033                         2887    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Pimentel, Norma
3711 Wall St.
Los Angeles, CA 90011                         2888    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Mazariegos, Jackeline
1666 W 2nd St Apt #8
Los Angeles, CA 90026                         2889    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Li, Mei Ling
719 North Hill Place Apt #A
Los Angeles, CA 90012                         2890    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Li, Mei Ling
719 North Hill Place, Apt. #A
Los Angeles, CA 90012                         2891    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Colindres, Maria
144 South Bonnie Brae St Apt# 2
Los Angeles, CA 90057                         2892    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Hernandez, Ivania Alissett
1045 Browning Blvd.
Los Angeles, CA 90037                         2893    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Mateo A, Juan
430 S. Union Ave Apt #106
Los Angeles, CA 90017                         2894    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Pimentel, Norma
3711 Wall St
Los Angeles, CA 90011                         2895    4/11/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Hernandez, Ivania Alissett
1045 Browning Blvd
Los Angeles, CA 90037                         2896    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Chavez, Maximo T
417 S Bonnie Brae
Apt #218 3ts
Los Angeles, CA 90057                         2897    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Chavez, Maximo T
417 S Bonnie Brae
Apt #218 3ts
Los Angeles, CA 90057                         2898    4/12/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00

                                                                                                          Page 165 of 196
                                                                       Case 16-12551-BLS         Doc 2315-1      Filed 08/06/20      Page 166 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                      Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                               Amount
Del Socorro Reyes, Martha
3480 Cudahy St., #N
Huntington Park, CA 90255                     2899    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Cordenas, Consuelo Silva
7625 Maie Ave
Los Angeles, CA 90001                         2900    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Lopez, Beira
1454 W. 3rd St #302
Los Angeles, CA 90017                         2901    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Martinez, Maria M.
657 Belden Ave.
Los Angeles, CA 90022                         2902    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Menjivar, Roxana
639 S. Commonwealth Av.
Apt. 507
Los Angeles, CA 90005                         2903    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Arcos Ballina, Guadalupe
510 E 23rd St # 7
Los Angeles, CA 90011                         2904    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Anne Arundel County, Maryland
Anne Arundel County Finance Office
PO Box 2700, MS 1103
Annapolis, MD 21404                           2905    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                           $7,235.04                                            $7,235.04
Menjivar, Roxana
639 S. Commonwealth Av.
Apt. 507
Los Angeles, CA 90005                         2906    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Rogenstein, Melissa
6611 Lakeridge road
Los Angeles, CA 90068                         2907    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                 $40.00                            $40.00
Fuentes, Milagro
2011 W 41st. Dr.
Los Angeles, CA 90062                         2908    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
SOSA, AIDA
1060 E. 41 Pl.
Los Angeles, CA 90011                         2909    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Castillo, Blanca Delia
2001 Berkeley Ave
Los Angeles, CA 90026                         2910    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Cruz, Irma Florita
5001 McKinley Ave
Los Angeles, CA 90011                         2911    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
SOSA, AIDA
1060 E. 41 Pl.
Los Angeles, CA 90011                         2912    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
CRUZ, IRMA FLORITA
5001 MCKINLEY AVE
LOS ANGELES, CA 90011                         2913    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Fuentes, Delmis
2011 W 41 Dr.
Los Angeles, CA 90062                         2914    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Mai, Shirley
3467 1/2 Marmion Wy
Los Angeles, CA 90065                         2915    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Fuentes, Delmis
2011 W 41 Dr.
Los Angeles, CA 90062                         2916    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Quintana, Maria Blanca
1301 W Court St. #108
Los Angeles, CA 90026                         2917    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00



                                                                                                       Page 166 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 167 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                      Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                               Amount
Fuentes, Milagro
2011 W 41st. Dr.
Los Angeles, CA 90062                         2918    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Ballina, Guadalupe Arcos
510 E 23rd St #7
Los Angeles, CA 90011                         2919    4/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Vasquez Gonzalez, Anna
2842 Leeward Ave
Los Angeles, CA 90005                         2920    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Dondiego, Brenda
1120 E. 60th St.
Los Angeles, CA 90001                         2921    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Castillo, Blanca Delia
2001 Berkeley Ave
Los Angeles, CA 90026                         2922    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
de Borbon, Alejandro
8052 1/2 Rosecrans Ave
Paramount, CA 90723                           2923    4/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Reynoso, Melesia
162 E 54th St.
Los Angeles, CA 90011                         2924    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
McCutcheon, Marin
27 Westminster Ave, Apt 206
Venice, CA 90291                              2925    4/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $70.85                                                                                  $70.85
Lao, Rui Zhu
2123 Gates St.
Los Angeles, CA 90031                         2926    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Munoz, Ana
727 Matthews St
Los Angeles, CA 90023                         2927    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Hu, Ting
80 Dekalb Ave, 11N
Brooklyn, NY 11201                            2928    4/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $38.00                                                                                  $38.00
DTA Agency LLC
883 Westbourne Dr.
West Hollywood, CA 90069                      2929    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $300.00                                                                  $0.00          $300.00
Munoz, Ana
727 Matthews St
Los Angeles, CA 90023                         2930    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Cano, Maria
1010 W 23 St
San Pedro, CA 90731                           2931    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Krok, Karli
3713 S. Paulina
Chicago, IL 60609                             2932    4/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $48.00                                                                                  $48.00
Zhu Lao, Rui
2123 Gates St.
Los Angeles, CA 90031                         2933    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Reynoso, Melesia
162 E 54th St.
Los Angeles, CA 90011                         2934    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Fabianski, Katherine
6321 Overlook Dr
Kunkletown, PA 18058                          2935    4/14/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                        $100.00          $100.00
Fabianski, Katherine
6321 Overlook Dr
Kunkletown, PA 18058                          2936    4/14/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $100.00                                                                                 $100.00
Li, Qi Ai
11403 Elliott Ave #H
El Monte, CA 91732                            2937    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00



                                                                                                           Page 167 of 196
                                                                     Case 16-12551-BLS         Doc 2315-1      Filed 08/06/20      Page 168 of 196



                                                                                                     Claim Register
                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                   Case No. 16-12551


                                                                                                                                       Current General                                      Current 503(b)(9)
                                                                                                                                                         Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                          Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                           Amount                                               Amount
Rosalva, Ramirez Ayala
469 Ezra St
Los Angeles, CA 90063                       2938    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Rubio, Bartolo
444 W. 66th St
Los Angeles, CA 90003                       2939    4/13/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Vuong, Li Hong
2516 Wetherhead Dr
Alhambra, CA 91803                          2940    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Fairfield, Mary
3108 Linwood
Unit #18
Royal Oak, MI 48073                         2941    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                  $75.00           $75.00
Con, Yolanda
1242 1/2 West Manchester Ave.
Los Angeles, CA 90044                       2942    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Guevara, Fausto Sandoval
309 E 65th St.
Los Angeles, CA 90003                       2943    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Fairfield, Mary
3108 Linwood
Unit #18
Royal Oak, MI 48073                         2944    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $75.00                                                                                  $75.00
Lopez, Obdulia
440 E. 27 St
Apt #20
Los Angeles, CA 90011                       2945    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Mai, Shirley
3467 1/2 Marmion Wy
Los Angeles, CA 90065                       2946    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
MA, XING ZHEN
1830 DITMAN AVE
LOS ANGELES, CA 90032                       2947    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
Cano, Maria
1010 W 23 St
San Pedro, CA 90731                         2948    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
DT MODEL MANAGEMENT
883 WESTBOURNE DR
WEST HOLLYWOOD, CA 90069-4601               2949    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                          $300.00             $0.00                               $0.00                           $300.00
Blanca Quintana, Maria
1301 W Court St. #108
Los Angeles, CA 90026                       2950    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $0.00                                                                 $0.00
Lopez, Obdulia
440 E. 27th St
Apt # 20
Los Angeles, CA 90011                       2951    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Guevara, Fausto Sandoval
309 E. 65th St.
Los Angeles, CA 90003                       2952    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Dondiego, Brenda
1120 E. 60th St.
Los Angeles, CA 90001                       2953    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $0.00            $0.00
Del Socorro Reyes, Martha
3480 Cudahy St., #N
Huntington Park, CA 90255                   2954    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00
De Borbon, Alejandro
8052 1/2 Rosecrans Ave
Paramount, CA 90723                         2955    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $0.00            $0.00
Pinedo-Dongo, Walter A.
8 Gauguin Circle
Aliso Viejo, CA 92656                       2956    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $0.00                                                                 $0.00


                                                                                                     Page 168 of 196
                                                                     Case 16-12551-BLS         Doc 2315-1      Filed 08/06/20      Page 169 of 196



                                                                                                     Claim Register
                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                   Case No. 16-12551


                                                                                                                                       Current General                                       Current 503(b)(9)
                                                                                                                                                          Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                            Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                           Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                           Amount                                                Amount
Ayala, Rosalva Ramirez
469 Ezra St.
Los Angeles, CA 90063                       2957    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Cherry Hill Center, LLC
Jeffrey Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                      2958    4/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                       $356,094.87             $0.00                                                           $356,094.87
Con, Yolanda
1242 1/2 West Manchester Ave.
Los Angeles, CA 90044                       2959    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Li, Qi Ai
11403 Elliott Ave #H
El Monte, CA 91732                          2960    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Zhen Ma, Xing
1830 N Ditman Ave
Los Angeles, CA 90032                       2961    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Pinedo-Dongo, Walter A.
8 Gauguln Circle
Aliso Viejo, CA 92656-3858                  2962    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Ng, Siu Chun
358 S. Willard Ave
San Gabriel, CA 91776                       2963    4/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
VERMONT DEPARTMENT OF TAXES
133 STATE ST
PO BOX 429
MONTPELIER, VT 05633                        2964    4/17/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00             $0.00                                                                 $0.00
Chau, Tina Cu V
7544 Garvalia Ave
Rosemead, CA 91770                          2965    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Raymundo, Alberto
2714 So. Cloverdale Ave.
Los Angeles, CA 90016                       2966    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Morales, Edith
7800 S Figueroa St.
Apt. #104
Los Angeles, CA 90003                       2967    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Quintero, Jose
5701 Gifford Ave #D
Maywood, CA 90270                           2968    4/17/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Santos, Nubia C
202 W 101th Street
Los Angeles, CA 90003                       2969    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Melendez, Rosa
3838 S. Harvard Boulevard
Los Angeles, CA 90062                       2970    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Ng, Siu Chun
358 S. Willard Ave
San Gabriel, CA 91776                       2971    4/15/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Melendez, Rosa
3838 S. Harvard Boulevard
Los Angeles, CA 90062                       2972    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Yu, Xiuping
2212 Larch St
Apt A
Alhambra, CA 91801                          2973    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                               $0.00            $0.00
Yu, Xiu Ping
2212 Larch St
Apt A
Alahambra, CA 91801                         2974    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                          $0.00                                                                 $0.00
Herd, Kimberlee
423 Conestoga Road
St. Davids, PA 19087                        2975    4/17/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                           $52.00                                                                                   $52.00

                                                                                                     Page 169 of 196
                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 170 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                      Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                               Amount
Pizano, Veronica
9529 Melita St
Pico Rivera, CA 90660                       2976    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                   $0.00                             $0.00
LINDA MORALES
13514 KEY RIDGE LN
CYPRESS, TX 77429                           2977    4/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
Estevez, Veronica
3828 Maple Ave.
Los Angeles, CA 90011                       2978    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Santos, Nubia C
202 W 101th Street
Los Angeles, CA 90003                       2979    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
ESCOBEDO, MARIA
338 N. SAVANNAH ST
LOS ANGELES, CA 90033                       2980    4/17/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                       $0.00                                                                 $0.00
Pizano, Veronica
9529 Melita St
Pico Rivera, CA 90660                       2981    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Chau, Tina Cu V
7544 Garvalia Ave
Rosemead, CA 91770                          2982    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Quintero, Jose
5701 Gifford Ave #D
Maywood, CA 90270                           2983    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Morales, Edith
7800 S Figueroa St.
Apt. #104
Los Angeles, CA 90003                       2984    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Winslow, Andia
PO Box 30137
New York, NY 10011                          2985    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $53.75                                                                                  $53.75
Lau, Duong
3819 Baldwin St
Los Angeles, CA 90031                       2986    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Estevez, Veronica
3828 Maple Ave.
Los Angeles, CA 90011                       2987    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
ESCOBEDO LUGO, MARIA G.
338 N. SAVANNAH ST
LOS ANGELES, CA 90033                       2988    4/17/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                            $0.00            $0.00
Lau, Duong
3819 Baldwin St
Los Angeles, CA 90031                       2989    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Diaz, Maximina Cruz
1049 S. Ditman Ave
Los Angeles, CA 90023                       2990    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
E & M MECHANICAL, INC
41 COMMERCE AVE STE 1
SOUTH BURLINGTON, VT 05403-5833             2991    4/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
Castaneda, Sandra J.
1312 W. 61st
Los Angeles, CA 90044                       2992    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Aguiriano, Noemi
670 E 37th St
Los Angeles, CA 90011                       2993    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Diaz, Maximina Cruz
1049 S. Ditman Ave
Los Angeles, CA 90023                       2994    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Cardona, Reina E.
1408 W 11th St #13
Los Angeles, CA 90015                       2995    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00


                                                                                                         Page 170 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 171 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Aguiriano, Noemi
670 E 37th St
Los Angeles, CA 90011                        2996    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Castaneda, Sandra J.
1312 W. 61st
Los Angeles, CA 90044                        2997    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Campos, Amalia
5293 S. Broadway Ave
Apt # 4
Los Angeles, CA 90037                        2998    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Juan Gonzalez, Ricardo
226 Belmont Ave, #6
Los Angeles, CA 90026                        2999    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Barron, Ramon
8214 Howe St
Paramount, CA 90723                          3000    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Juan Gonzalez, Ricardo
226 Belmont Ave, #6
Los Angeles, CA 90026                        3001    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Zhang, Lin Ping
11715 Ramona Blvd
El Monte, CA 91732                           3002    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Zhang, Lin Ping
11715 Ramona Blvd
El Monte, CA 91732                           3003    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Francisco, Julio A.
PO Box 32588
Los Angeles, CA 90032                        3004    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Hor, Selene
1659 Mohawk St. #11
Los Angeles, CA 90026                        3005    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Guzman, Hilda
478 W. 47th St # 2
Los Angeles, CA 90037                        3006    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Guzman, Hilda
478 W. 47th St # 2
Los Angeles, CA 90037                        3007    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Ballardo, Maria
8214 Howe St
Paramount , CA 90723                         3008    4/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Ballardo, Maria
8214 Howe St
Paramount, CA 90723                          3009    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Barron, Ramon
8214 Howe Street
Paramount, CA 90723                          3010    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Lopez de Najarro, Maria Elena
4101 Oakwood Ave. Apt. 308
Los Angeles, CA 90004                        3011    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Francisco, Julio A.
PO Box 32588
Los Angeles, CA 90032                        3012    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Martin, Juan Calmo
3003 Leeward Ave, Apt 303
Los Angeles, CA 90005                        3013    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Pennsylvania Department of Revenue
Bankruptcy Division
PO Box 280946
Harrisburg, PA 17128-0946                    3014    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00             $0.00                                                                 $0.00




                                                                                                          Page 171 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 172 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Badri, Seyedeh
12000 Goshen Ave
Apt. # 102
Los Angeles, CA 90049                        3015    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
PRIETO, SALVADOR
2512 WABASH AVE
LOS ANGELES, CA 90033                        3016    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
GARCIA, ZOILA
706 W 50TH ST
LOS ANGELES, CA 90037                        3017    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Hor, Selene
1659 Mohawk St. #11
Los Angeles, CA 90026                        3018    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Alonzo, Marcos
1411 E Vernon Ave
Los Angeles, CA 90011                        3019    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
PRIETO, SALVADOR
2512 WABASH AVE
LOS ANGELES, CA 90033                        3020    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Alonzo, Marcos
1411 E Vernon Ave
Los Angeles, CA 90011                        3021    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Banos, Maria Lidia
7024 Bonsallo Ave
Los Angeles, CA 90044                        3022    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Villamar, Maria I
131 E 78th St
Los Angeles, CA 90003                        3023    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Gonzalez, Maria
1615 W. Adams Blvd
Los Angeles, CA 90007                        3024    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Martin, Juan Calmo
3003 Leeward Ave, Apt 303
Los Angeles, CA 90005                        3025    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Sharifi, Lauren
950 Viera Avenue
Coral Gables, FL 33146                       3026    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $73.95                                                                                  $73.95
Martinez de Delgado, Candelaria
965 E 46th St.
Los Angeles, CA 90011                        3027    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Beltran, Maria
569 S Hillview Ave
Los Angeles, CA 90022                        3028    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00            $0.00                                                $0.00
Gonzalez, Maria
1615 W. Adams Blvd
Los Angeles, CA 90007                        3029    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Pennsylvania Department of Revenue
Bankruptcy Division
PO Box 280946
Harrisburg, PA 17128-0946                    3030    4/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00             $0.00                                                                 $0.00
Jaimes, Sandra Villa
2513 W. Fulcrum Pl.
Anaheim, CA 92804                            3031    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
CITY OF NORWALK
TAX COLLECTOR
PO BOX 5530
SOUTH NORWALK, CT 06856                      3032    4/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                 $1,547.02                                                             $1,547.02
Lopez de Najarro, Maria Elena
4101 Oakwood Ave.
Apt. 308
Los Angeles, CA 90004                        3033    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00


                                                                                                          Page 172 of 196
                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 173 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
ORLANDO UTILITIES COMMISSION (OUC)
ATTN: BANKRUPTCY DEPT.
100 W. ANDERSON ST.
ORLANDO, FL 32801                           3034    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $665.77                                                                                  $665.77
Villamar, Maria I
131 E 78th St
Los Angeles, CA 90003                       3035    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Lee, Miu Ngo
2705 W. Avenue 31
Los Angeles, CA 90065                       3036    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Cordenas, Consuelo Silva
7625 Maie Ave
Los Angeles, CA 90001                       3037    4/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Beltran, Maria
569 S Hillview Ave
Los Angeles, CA 90022                       3038    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Tebalan, Elsa E
225 S Burlington Ave.
Apt. 17
Los Angeles, CA 90057                       3039    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Banos, Maria Lidia
7024 Bonsallo Ave.
Los Angeles, CA 90044                       3040    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rimm, Harry
1633 Broadway
32nd Floor
New York, NY 10019                          3041    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $1.00                                                                                    $1.00
GARCIA, ZOILA
706 W 50TH ST
LOS ANGELES, CA 90037                       3042    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Jaimes, Sandra Villa
2513 W. Fulcrum Pl.
Anaheim, CA 92804                           3043    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Juong, Li hong
2516 Wetherhead Dr.
Alhambra, CA 91803                          3044    4/14/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Nungaray, Rosa
5420 Van Ness. Ave.
Los Angeles, CA 90062                       3045    4/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Martinez de Delgado, Candelaria
965 E 46th St.
Los Angeles, CA 90011                       3046    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Montes de Oca, Dalila
4815 1/2 S. Vermont Ave #3
Los Angeles, CA 90037                       3047    4/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
MIAMI-DADE COUNTY TAX COLLECTOR
200 NW 2ND AVENUE
SUITE #430
MIAMI, FL 33128                             3048    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                 $0.00                                                $0.00
1433-39 W Lake Associates, LLC
113 27th Avenue NE
Suite I
Minneapolis, MN 55418                       3049     4/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $59,586.88                                                                              $59,586.88
Lee, Miu Ngo
2705 W. Avenue 31
Los Angeles, CA 90065                       3050    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Tebalan, Elsa
225 S. Burlington Ave
Apt #17
Los Angeles, CA 90057                       3051    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00



                                                                                                         Page 173 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 174 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                      Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                               Amount
AAI Litigation Trust
c/o Klehr Harrison Harvey Branzburg LLP
Attn: Richard M. Beck, Esquire
919 Market Street, Suite 1000
Wilmington, DE 19801                          3052    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                            $0.00                                                $0.00
Gomez, Miguel
611 E Jenner St
Lancaster, CA 93535                           3053    4/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Banuelos, Celeste
2701 Randolph st #438
Huntington Park, CA 90255                     3054    4/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                              $89.00                                                                $89.00
Kuan, Sandy
7648 Highcliff St.
Rosemead, CA 91770                            3055    4/11/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Mecklenburg County Tax Collector
PO Box 31637
Charlotte, NC 28231                           3056    4/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $371.75         $6,222.77                                                             $6,594.52
MOSES, PAMELA
804 HOLLY ST
MEMPHIS, TN 38112                             3057    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Huang, Rui Xian
1202 S 9th St
Alhambra, CA 91801                            3058    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Ajtun Chua, Edgar Benjamin
826 Ditman Ave.
Los Angeles, CA 90023                         3059    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Alexander, Lauren Ashley
604 San Julio Rd
Solana Beach, CA 92075                        3060    4/18/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $100.00                                                                                 $100.00
Ajtun Chun, Edgar Benjamin
826 Ditman Ave
Los Angeles, CA 90023                         3061    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Cardona, Reina E.
1408 W 11th St #13
Los Angeles, CA 90015                         3062    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Pina, Sonia
5 Maybury St
Boston, MA 02121                              3063    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                 $116.00                           $116.00
Moses, Pamela
PO Box 80564
MEMPHIS, TN 38108                             3064    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Campos, Amalia
5293 S. Broadway Ave
Apt # 4
Los Angeles, CA 90037                         3065    4/17/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
HERNANDEZ, MARIA G.
758 E 75TH ST
LOS ANGELES, CA 90001                         3066    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Hernandez, Maria Gloria
758 E 75
Los Angeles, CA 90001                         3067    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Morales, Rocio
6043 1/2 Malabar St
Huntington Park, CA 90255                     3068    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Ng, Rui Xin
4914 Druid St
Los Angeles, CA 90032                         3069    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Ng, Rui Xin
4914 Druid St
Los Angeles, CA 90032                         3070    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00



                                                                                                           Page 174 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 175 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                       Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                      Current Admin    Total Current
               Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                              Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                                Amount
Morales, Rocio
6043 1/2 Malabar St
Huntington Park, CA 90255                    3071    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Shahriari, Pegah
2460 Delisle Ct.
Glendale, CA 91208                           3072    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $14.00                                                                                   $14.00
Bernal, Norma
8132 Commercial Pl
South Gate, CA 90280                         3073    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Casillas, Luisa O.
919 Hollins St
Los Angeles, CA 90023                        3074    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Moses, Pamela
804 Holly St
Memphis, TN 38112                            3075    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Bosak, Ed
Edward Bosak
8600 Boulevard East
Apartment 4H
North Bergen, NJ 07047                       3076    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Bernal, Norma
8132 Commercial Pl
South Gate, CA 90280                         3077    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Anyakwo, Joebundus
706 E GREEN ACRES DR
Hobbs, NM 88240-4518                         3078    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                    $0.00                             $0.00
Cuevas, Maria
8633 State St.
Apt. D
South Gate, CA 90280                         3079    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Gomez, Maria E.
1657 W. 37th Place
Los Angeles, CA 90018                        3080    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Gomez, Maria E
1657 W. 37th Place
Los Angeles, CA 90018                        3081    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Miranda, Elva
3260 Hope St
Huntington Park, CA 90255                    3082    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Miranda, Elva
3260 Hope St
Huntington Park, CA 90255                    3083    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Casillas, Luisa O.
919 Hollins St
Los Angeles, CA 90023                        3084    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Cuevas, Maria T.
8633 State St
Apt D
South Gate, CA 90280                         3085    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
De Oca, Dalila Montes
4815 1/2 South Vermont Avenue Apt #3
Los Angeles, CA 90037                        3086    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Ryan, Brigit
12223 Rockledge Circle
Boca Raton, FL 33428                         3087    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $13.50                                                                                   $13.50
Santa Anita Shoppingtown LP
c/o LeClairRyan, PC
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                          3088    4/18/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $273,734.88                                                                             $273,734.88




                                                                                                          Page 175 of 196
                                                                                    Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 176 of 196



                                                                                                                     Claim Register
                                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                   Case No. 16-12551


                                                                                                                                                       Current General                                       Current 503(b)(9)
                                                                                                                                                                          Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address                 Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                           Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                           Amount                                                Amount
ALLAN SEBANC AND 363 GRANT AVENUE ASSOCIATES, LLC, ET
AL.
C/O DAVID M MCKIM
425 SOUTH E ST STE B
SANTA ROSA, CA 95404                                      3089    4/18/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $354,458.90                                                                             $354,458.90
Tayun, Obispo Tzanax
1325 Fraser Ave
Los Angeles, CA 90022                                     3090    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Montes de Oca, Dalila
4815 1/2 S. Vermont Ave
Apt #3
Los Angeles, CA 90037                                     3091    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Westfield Topanga Owner LLC
c/o LeClairRyan, PC
Attn: Niclas A. Ferland, Esq.
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                       3092    4/18/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $225,020.85                                                                             $225,020.85
Velasco, Sonia
3762 E. Hammel St.
Los Angeles, CA 90063                                     3093    4/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Phung, Sau Thi
2434 Stevens Ave.
Rosemead, CA 91770                                        3094    4/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Wong, Lucy
621 NE Sumner St.
Portland, OR 97211                                        3095    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.00                                                                                   $28.00
Wong, Lucy
621 NE Sumner St.
Portland, OR 97211                                        3096    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $28.00           $28.00
Velasco, Sonia
3762 E. Hammel St.
Los Angeles, CA 90063                                     3097    4/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Ramos, Julio H.
3474 E. First St. #150
Los Angeles, CA 90063                                     3098    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Gudino, Rosa
748 E 42nd St #4
Los Angeles, CA 90011                                     3099    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Hernandez, Julio Ramos
3474 E. First St #150
Los Angeles, CA 90063                                     3100    4/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Huang, Rui Xian
1202 S. 9th St
Alhambra, CA 91801                                        3101    4/18/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
SO. CA. IMMEDIATE MEDICAL CENTER
7300 ALONDRA BLVD STE 101
PARAMOUNT, CA 90723-4000                                  3102    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Rubio, Isabel
855 111th Pl
Los Angeles, CA 90059                                     3103    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Tayun, Obispo Tzarax
1325 Fraser Ave
Los Angeles, CA 90022                                     3104    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Hinojosa, Maria De La Luz
14202 LAS VECINAS DR
LA PUENTE, CA 91746-2608                                  3105    4/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Rubio, Isabel
855 111th Pl
Los Angeles, CA 90059                                     3106    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Cortez, Reina
139 3/4 N. Reno Sreet
Los Angeles, CA 90026                                     3107    4/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00

                                                                                                                       Page 176 of 196
                                                                       Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 177 of 196



                                                                                                        Claim Register
                                                                                      In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                      Case No. 16-12551


                                                                                                                                          Current General                                      Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address    Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                              Amount                                               Amount
Zabell, Parker
25201 Chagrin Blvd.
Suite 130
Beachwood, OH 44122                          3108    4/19/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                    $45.26                                                                $45.26
Gudino, Rosa
748 E 42nd St #4
Los Angeles, CA 90011                        3109    4/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Anyakwo, Joebundus
706 E GREEN ACRES DR
Hobbs, NM 88240-4518                         3110    4/18/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
363 Grant Avenue Associates, LLC, et al.
Law Offices of David M. McKim
David McKim, Esq.
425 So. E St., Ste B
Santa Rosa, CA 95404                         3111    4/18/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Cortez, Reina M
139 3/4 N. Reno St.
Los Angeles, CA 90026                        3112    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Moyers, Hayley
48 Wakefield Drive
Atlanta, GA 30309                            3113    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $84.24           $84.24
Schemmel, Drew
126 Whitewood Lane
Madison, MS 39110                            3114    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $25.00                                                                                  $25.00
LAMAR CENTRAL OUTDOOR LLC DBA
LAMAR ADVERTISING OF LOS ANGELES (VISTA)
ATTN CREDIT DEPT
PO BOX 66338
BATON ROUGE, LA 70896                        3115    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Rosenblum, David
221 E 33 St - 1G
New York, NY 10016                           3116    4/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $34.00                                                                                  $34.00
Chen, Jian Ai
1511 S 2nd St
Alhambra, CA 91801                           3117    4/20/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
CITY OF NORWALK
TAX COLLECTOR
PO BOX 5530
SOUTH NORWALK, CT 06856                      3118    4/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Lister, Joshua
7168 Linda Trace
Reynoldsburg, OH 43068                       3119    4/20/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                              $109.05          $109.05
LUU, MAY
7434 HELLMAN AVE
ROSEMEAD, CA 91770                           3120    4/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $52.32                                                                                  $52.32
Pontarelli, Mina
9907 Saint Andrews Drive
Marengo, IL 60152                            3121    4/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $20.00                                                                                  $20.00
Alton, Penny
439 Chestnut Street
San Francisco, CA 94133                      3122    4/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $104.40                                                                                 $104.40
Rosenblum, David
221 E 33 St - 1G
New York, NY 10016                           3123    4/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $34.00           $34.00
Chen, Jian Al
1511 S 2nd St.
Alhambra, CA 91801                           3124    4/20/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Steiner, Savannah
7124 Teesdale Ave.
North Hollywood, CA 91605                    3125    4/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                  $50.00



                                                                                                          Page 177 of 196
                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 178 of 196



                                                                                                               Claim Register
                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                             Case No. 16-12551


                                                                                                                                                 Current General                                      Current 503(b)(9)
                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address         Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                     Amount                                               Amount
Lin, Mike
156 Tiffany Ave.
San Francisco, CA 94110                             3126    4/21/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
Strickland, Savanna
22837 Ponderosa Drive
Boca Raton, FL 33428                                3127    4/21/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                 $108.12                                                                                 $108.12

NEW YORK STATE DEPARTMENT OF TAXATION & FINANCE
BANKRUPTCY SECTION
PO BOX 5300
ALBANY, NY 12205-0300                               3128    4/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Orbuch, Iris
9600 Oakmore Road
Los Angeles, CA 90035                               3129    4/22/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $76.00                                                                                  $76.00
Retana, Max
16328 Skywood Ct
Moreno Valley, CA 92551                             3130    4/21/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Retana, Max
612 Howard Ave Apt 29
Montebello, CA 90640-3438                           3131    4/21/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
Dank, Justin
894 Melvin Drive
North Bellmore, NY 11710                            3132    4/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.00                                                                                  $42.00
Smith, Chaka
1354 Pearl Street Apt. B
Alameda, CA 94501                                   3133    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $75.00                                                                                  $75.00
Gonzalez, Miguel
10502 Western Ave
Apt A
Downey, CA 90241                                    3134    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Gonzalez, Miguel
10502 Western Ave
Apt A
Downey, CA 90241                                    3135    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
De J Mora, Maria
2719 Saturn Av. #7
Huntington Park, CA 90255                           3136    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Oppenheim, Emily
1073 Manhattan Ave
Apartment 2L
Brooklyn, NY 11222                                  3137    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $53.07                                                                                  $53.07
Liou, Heidi
95 Thayer St, Apt E
New York, NY 10040                                  3138    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $54.05                                                                                  $54.05
Chun, Juan
1262 S. Kern Ave
Los Angeles, CA 90022                               3139    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Medina, Gloria Laura
5635 Monte Vista St., Apt 103
Los Angeles, CA 90042                               3140    4/24/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                       $0.00                                                                 $0.00
Catarino, Maria Esperanza Juan
1138 E. 40 Pl.
Los Angeles, CA 90011                               3141    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Catarino, Maria Esperanza Juan
1138 E 40 Pl
Los Angeles, CA 90011                               3142    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Gratianne, Carolina
2690 Great Highway Apt.103
San Francisco, CA 94116                             3143    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $150.00                                                                                 $150.00
Acevedo, Maria
2414 E 3rd St
Los Angeles, CA 90033                               3144    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00

                                                                                                                 Page 178 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 179 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Baychester Shopping Center, Inc.
Mark J. Romeo
Law Offices of Mark J. Romeo
235 Montgomery Street, Suite 400
San Francisco, CA 94104                       3145    4/24/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $236,688.66                         $18,583.66                                          $255,272.32
Dej Mora, Maria
2719 Saturn Ave #7
Huntington Park, CA 90255                     3146    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Vaisnoraite, Giedre
49 Ludlow St, 5b
New York, NY 10002                            3147    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $58.00                                                                                   $58.00
FAIRPOINT COMMUNICATIONS
521 EAST MOREHEAD ST
CHARLOTTE, NC 28202                           3148    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Dominguez, Mireya
115 Woodland Circle
North Aurora, IL 60542                        3149    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $35.00                                                                                   $35.00
Mills, Matthew
145 Park Place Ste. 6A
Brooklyn, NY 11217                            3150    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $116.00                                                                                  $116.00
Cioffi, Leslie
21 Stearns St
Cambridge, MA 02138                           3151    4/24/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $34.00                                                                                   $34.00
ACEVEDO VALDOVINOS, MARIA D
2414 E. 3RD ST.
LOS ANGELES, CA 90033                         3152    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Gisis, Jacob
4601 Saloma Ave.
Sherman Oaks, CA 91403                        3153    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $41.42                                                                                   $41.42
Perry, Martin
9722 Clearbrook Dr.
Huntington Beach, CA 92646                    3154    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $140.40                                                                                  $140.40
Chun, Juana
1262 S. Kern Ave
Los Angeles, CA 90022                         3155    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Panullo, Christina
51 7th Avenue South, Apt 2A
New York, NY 10014                            3156    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $78.00                                                                                   $78.00
Chun, Juan
1262 S. Kern Ave
Los Angeles, CA 90022                         3157    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Medina, Gloria L.
5635 Monte Vista St.
Apt 103
Los Angeles, CA 90042                         3158    4/24/2017      APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                             $0.00            $0.00
Chun, Juana
1262 S. Kern Ave
Los Angeles, CA 90022                         3159    4/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Baron, Alexandra
1758 N. Humboldt Blvd, Unit 2
Chicago, IL 60647                             3160    4/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Bennhoff, Brian
25 Whiffle Tree Lane
New Canaan, CT 06840                          3161    4/25/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $70.00                                                                                   $70.00
Mavumkal, Romy
1313 N. Hayworth Ave.
W. Hollywood, CA 90046                        3162    4/25/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Torres, Melanie
94-12 239th Street
Floral Park, NY 11001                         3163    4/25/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $81.61                                                                                   $81.61



                                                                                                           Page 179 of 196
                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 180 of 196



                                                                                                          Claim Register
                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                        Case No. 16-12551


                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                Amount                                                Amount
Wu, Xiao Lin
462 E Ave 28
Los Angeles, CA 90031                          3164    4/25/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Moac Mall Holdings, LLC
Attn: Kathleen J. Allen
60 East Broadway
Bloomington, MN 55425                          3165    4/25/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $387,298.72                                                                             $387,298.72
1234 Building, LLC
Law Office of Conde Cox
Conde T. Cox
1001 SW 5th Ave., Suite 1100
Portland, OR 97204                             3166    4/25/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $34,162.00                                                                              $34,162.00
Distler, Kristen
184 Christopher Columbus Drive
Apt. 2
Jersey City, NJ 07302                          3167    4/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $48.00                                                                                   $48.00
Soto, Andrea
1033 S. Bluff Rd.
Apt. 3
Montebello, CA 90640                           3168    4/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Soto, Andrea
1033 S. Bluff Rd.
Apt. 3
Montebello, CA 90640                           3169    4/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Pena Aleman, Merty Gonzalez
11932 SW 134th Ct
Miami, FL 33186                                3170    4/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $50.00                                                                                   $50.00
George Wyner Realty Brattle Street, LLC
Rubin and Rudman LLP,
Joseph S.U. Bodoff, Esq.
53 State St Lbby 1
Boston, MA 02109-3208                          3171    4/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $466,288.94                                                                             $466,288.94
Holstad, James
3955 SE Madison St.
Apt. 1
Portland, OR 97214                             3172    4/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $43.00                                                                                   $43.00
Pineda, Sandra
160 W 47th St
Los Angeles, CA 90037                          3173    4/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                $0.00                                                                 $0.00
Pineda, Sandra
160 W 47th St
Los Angeles, CA 90037                          3174    4/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Liu, Yuxia
2436 Adelia Ave
S. El Monte, CA 91733                          3175    4/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
LIU, YUXIA
2436 Adelia Ave
S. El Monte, CA 91733                          3176    4/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Patel, Tejal
2333 W SAINT PAUL AVE APT 314
CHICAGO, IL 60647-5394                         3177    4/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.89                                                                                   $45.89
Wu, Xiao Lin
462 E Ave 28
Los Angeles, CA 90031                          3178    4/25/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Duran, Rosa Pineda
739 Garland Ave. Apt # 112
Los Angeles, CA 90017                          3179    4/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Duran, Rosa Pineda
739 Garland Ave. Apt # 112
Los Angeles, CA 90017                          3180    4/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00



                                                                                                            Page 180 of 196
                                                                                 Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 181 of 196



                                                                                                                  Claim Register
                                                                                                In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                Case No. 16-12551


                                                                                                                                                    Current General                                       Current 503(b)(9)
                                                                                                                                                                       Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address            Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                        Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                        Amount                                                Amount
Almi, Sarah
1423 E 46TH ST
BROOKLYN, NY 11234                                     3181    4/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.17                                                                                   $42.17
Solis, Nicole
721 Flushing Ave, Unit 4A
Brooklyn, NY 11206                                     3182    4/27/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.49                                                                                   $40.49
George Wyner Realty Brattle Street, LLC
Joseph S.U. Bodoff
Rubin and Rudman LLP
53 State St Lbby 1
Boston, MA 02109-3208                                  3183    4/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                $4,481.37                                                                  $0.00        $4,481.37
FedEx Corporate Services Inc.
as Assignee of FedEx Express/Ground/Freight/Office
3965 Airways Blvd, Module G, 3rd Floor
Memphis, TN 38116-5017                                 3184    4/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
East 13th Avenue Partners, LLC
Bradley S. Copeland
Arnold Gallagher P.C.
800 Willamette Street, Suite 800
Eugene, OR 97401                                       3185    4/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $88,331.16                                                                              $88,331.16
Ramirez, Michelle
10604 Telfair ave
Pacoima, CA 91331                                      3186    4/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $18.00                                                                                   $18.00
Southgate Business & Industrial Park Developers
Jennifer L. Meeker, Esq.
Nossaman LLP
777 S. Figueroa Street, 34th Floor
Los Angeles, CA 90017                                  3187    4/28/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $607,260.00                                                                             $607,260.00
Sigue, Jocelyn
926 French Street, NW
Washington, DC 20001                                   3188     5/1/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $40.19           $40.19
Ford, Petra
3804 N Damen Ave, Apt 1
Chicago, IL 60618                                      3189     5/2/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $47.00                                                                                   $47.00
Perez, Jorge
655 S. La Verne Ave.
Los Angeles, CA 90022                                  3190    4/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Trump Plaza LLC
Attn: Alex W. Cannon, Esq.
725 Fifth Avenue, 26th Floor
New York, NY 10022                                     3191    4/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Trump Plaza LLC
c/o The Trump Organization
Attn: Alex W. Cannon, Esq.
725 Fifth Avenue, 26th Floor
New York, NY 10022                                     3192    4/27/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $466,727.68                        $184,000.00                               $0.00      $650,727.68
Perez, Jorge
655 S. La Verne Ave.
Los Angeles, CA 90022                                  3193    4/27/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Neal, Ivy
12 Harness Lane
Levittown, NY 11756                                    3194    4/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                              $0.00                                                $0.00
Mills, Sharolyne
2710 Clear Creek Road #207
Killeen, TX 76549                                      3195    4/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $98.00                                                                                   $98.00
Mills, Sharolyne
2710 Clear Creek Road #207
Killeen, TX 76549                                      3196    4/29/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $98.00                                                                                   $98.00
Marietta, Anna
239 Elm Street
South Amboy, NJ 08879                                  3197    4/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $42.00                                                                                   $42.00


                                                                                                                    Page 181 of 196
                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 182 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                      Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                               Amount
Mortman, Frederick R
2079 Yarmouth D
Boca Raton, FL 33434                        3198     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
O'Berry, Dan
PO Box 310573
Brooklyn, NY 11231                          3199     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                 $100.00
MORTMAN, FREDERICK R
1580 E 29TH ST 3RD FL
BROOKLYN, NY 11229                          3200     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Mayer, Mia
2467 East Ave
Columbus, OH 43202-2913                     3201     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.37                                                                                  $50.37
Mayer, Mia
2467 East ave
Columbus, OH 43202-2913                     3202     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $50.37           $50.37
TAYARA, ADNAN A.
1810 HIGHLANDER DR
ROWLETT, TX 75088                           3203     5/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
Daniels, Geneva
P.O. Box 788
Bronx, NY 10453                             3204     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $87.00                                                                                  $87.00
PERFINO, ESPERANZA
8171 7TH ST.
BUENA PARK, CA 90621                        3205     5/1/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
PERFINO, ESPERANZA
8171 7TH ST.
BUENA PARK, CA 90621                        3206     5/1/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
CLAIM DOCKETED IN ERROR
                                            3207     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                                     $0.00
TAYARA, ADNAN A.
1810 HIGHLANDER DR
ROWLETT, TX 75088                           3208     5/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Santos, Maria I.
2022 N Dern Ave
Los Angeles, CA 90059                       3209     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Cardona, Reina E.
1408 W 11th St #13
Los Angeles, CA 90015                       3210     5/1/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $0.00            $0.00
Iraheta, Blanca
124 S. Berendo
Los Angeles, CA 90004                       3211     5/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Montalvo, Jian
917 W. Duarte Rd. #8.
Arcadia, CA 91007                           3212     5/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $87.20                                                                                  $87.20
Nuñez, Ofelia
9160 Sonrisa St Spc 25
Bellflower, CA 90706                        3213     5/2/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Yu, Lauren
269 Ashdale Place
Los Angeles, CA 90049                       3214     5/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $45.78                                                                                  $45.78
Iraheta, Blanca
124 S. Berendo
Los Angeles, CA 90004                       3215     5/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Santos, Maria I.
2022 N Dern Ave
Los Angeles, CA 90059                       3216     5/1/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $0.00                                                                 $0.00
Cardona, Reina E.
1408 W 11th St #13
Los Angeles, CA 90015                       3217     5/1/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
CITY OF MADISON TREASURER
PO BOX 2999
MADISON, WI 53701                           3218     5/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                 $7,304.50        $7,304.50                                           $14,609.00

                                                                                                         Page 182 of 196
                                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 183 of 196



                                                                                                                         Claim Register
                                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                       Case No. 16-12551


                                                                                                                                                           Current General                                        Current 503(b)(9)
                                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                  Claim No. Claim Date                              Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                               Amount                                                 Amount
Ally Financial
PO Box 130424
Roseville, MN 55113-0004                                      3219     5/2/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00                                                                                    $0.00
Nuñez, Ofelia
9160 Sonrisa St Spc 25
Bellflower, CA 90706                                          3220     5/2/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
Mostowski, Stephanie
918 N Larrabee St
Unit A
Chicago, IL 60610                                             3221     5/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $18.00                                                                                   $18.00
I&L Weiss, LLC
Jeff Schwartz
JJaspan Schlesinger LLP
300 Garden City Plaza
Garden City, NY 11530                                         3222     5/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Xu, Mengdie
27 Foster Dr
Willimantic, CT 06226                                         3223     5/4/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $54.45                                                                                   $54.45
Town Center at Boca Raton Trust, a New York Trust
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                        3224     5/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                       $1,542,540.25                                                            $123,319.21    $1,665,859.46
Brown, Justin
4416 Navin Field Lane
Troy, MI 48085                                                3225     5/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $108.12                                                                                  $108.12
Portolano, Fabiana
225 East 57th Street
Apt 17H
New York, NY 10022                                            3226     5/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $56.00                                                                                   $56.00
Flesch, Donna
937 Schroll Dr
Forsyth, IL 62535                                             3227     5/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Harder, Megan
2495 Lombard St
San Francisco, CA 94123                                       3228     5/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $56.55                                                                                   $56.55
McLeod, Ramona
119-46 238th Street
Cambria Heights, NY 11411                                     3229    5/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $65.47                                                                                   $65.47
City & County of San Francisco Tax Collector
P.O. Box 7027
San Francisco, CA 94120                                       3230     5/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $7,210.15         $26,063.36            $0.00                                           $33,273.51
Mayor and City Council of Baltimore
200 Holiday Street Room #1 Bankruptcy
Baltimore, MD 21202                                           3231     5/2/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                        $0.00                                                $0.00
Orlando Outlet Owner LLC, a Delaware limited liability
company
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                        3232     5/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $194,050.82                                                               $1,586.50      $195,637.32

The Retail Property Trust, a Massachusetts Business Trust
Simon Property Group, Inc.
225 W. Washington Street
Indianapolis, IN 46204                                        3233     5/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                       $1,081,859.76                                                             $80,690.76    $1,162,550.52
Garcia, Maria Luisa
5204 King Ave
Maywood, CA 90270                                             3234     5/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
City & County of San Francisco Tax Collector
P.O. Box 7027
San Francisco, CA 94120                                       3235     5/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $11,176.44                                                            $11,176.44



                                                                                                                           Page 183 of 196
                                                                        Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 184 of 196



                                                                                                         Claim Register
                                                                                       In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                       Case No. 16-12551


                                                                                                                                           Current General                                       Current 503(b)(9)
                                                                                                                                                              Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                               Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                               Amount                                                Amount
Granik, David
8400 De Longpre Ave.
#313
West Hollywood, CA 90069                      3236     5/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Brown, Justin
4416 Navin Field Lane
Troy, MI 48085                                3237     5/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $108.12                                                                                  $108.12
Velazquez, Olivia
10329 San Gabriel Ave
South Gate, CA 90280                          3238     5/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Velazquez, Olivia
10329 San Gabriel Ave
South Gate, CA 90280                          3239     5/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Rositas, Pablo
4312 Rosemead Blvd.
Pico Rivera, CA 90660                         3240     5/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Yang, Suzy
107 University Place
New York, NY 10003                            3241     5/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $32.00           $32.00
Garcia, Maria Luisa
5204 King Ave
Maywood, CA 90270                             3242     5/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Rositas, Pablo E.
4312 Rosemead Blvd.
Pico Rivera, CA 90660                         3243     5/8/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
RSGF Granada Building, LLC
Millicent K. Cotto
Jonathan Rose Companies
551 Fifth Avenue, 23rd Floor
New York, NY 10176                            3244     5/8/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                      $46,989.72       $46,989.72
Cornejo, Lorena
1622 Mohawk St
Los Angeles, CA 90026                         3245     5/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
IL Dept of Revenue
IL Dept of Revenue Bankruptcy Section
PO Box 19035
Springfield, IL 62794-9035                    3246     5/9/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00             $0.00                                                                 $0.00
RSGF Granada Building, LLC
Millicent K. Cotto
Jonathan Rose Companies
551 Fifth Avenue, 23rd Floor
New York, NY 10176                            3247     5/8/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $124,217.88                        $150,000.00                                          $274,217.88
Cornejo, Lorena
1622 Mohawk St
Los Angeles, CA 90026                         3248     5/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Weissman, Cara
29-12 Newtown Avenue
Apartment A1
Astoria, NY 11102                             3249    5/10/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $64.00             $64.00                                                               $128.00
Guadarrama, Mana
4110 South Wall Street
Los Angeles, CA 90011                         3250     5/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Carter, Ben
1759 Filbert Street
San Francisco, CA 94123                       3251    5/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $36.98                                                                                   $36.98
Vergara, Emily
19 Marion Ave.
Cold Spring, NY 10516                         3252    5/11/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $35.12                                                                                   $35.12
Flesch, Donna
937 Schroll Dr
Forsyth, IL 62535                             3253     5/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $188.11          $188.11


                                                                                                           Page 184 of 196
                                                                                          Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 185 of 196



                                                                                                                           Claim Register
                                                                                                         In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                         Case No. 16-12551


                                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                                 Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                  Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                  Amount                                                Amount
City of Los Angeles, Office of Finance
Attorney's Office
Attn: Wendy Loo
200 N Main Street
Ste 920
Los Angeles, CA 90012                                      3254     5/4/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00              $0.00                                                                 $0.00
I&L Weiss, LLC
c/o Jaspan Schlesinger LLP
300 Garden City Plaza
5th Floor
Garden City, NY 11530                                      3255     5/8/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)             $1,010,074.40             $0.00                                           $15,895.18    $1,025,969.58
New Jersey Turnpike Authority
Mark Schneider, Esq.
581 Main Street, P.O. Box 5042
Woodbridge, NJ 07095                                       3256     5/9/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $63.40                                                                                   $63.40
Mokhtarzadeh, Mathew
340 S ELM DR
APT 101
BEVERLY HILLS, CA 90212-4623                               3257    5/12/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $50.00                                                                                   $50.00
SJ DESIGNCRAFT, INC.
ATTN: SNAG JIN BAE
#203-1 WEST HALL
152, JUKJEON-RO
YONGIN-SI, GYEONGGI-DO
SOUTH KOREA                                                3258    5/12/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Molina, Anita
2035 Echo Park Ave
Los Angeles, CA 90026                                      3259    5/15/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Molina, Anita
2035 Echo Park Ave
Los Angeles, CA 90026                                      3260    5/15/2017          APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
County Sanitation District No. 2 of Los Angeles County
Anni Safarloo, Esq.
Lewis Brisbois Bisgaard & Smith, LLP
633 West 5th Street, #4000
Los Angeles, CA 90071                                      3261    5/15/2017    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)            $64,016.63                                                                              $64,016.63
Ledesma, Fabiola
1637 Broadway #3
Brooklyn, NY 11207                                         3262    5/15/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
RAD, ELNAZ
4121 24TH ST APT 7H
LONG ISLAND CITY, NY 11101-3960                            3263    5/16/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $50.00                                                                                   $50.00
Harwood, Joyce
3627 Buena Park Drive
Studio City, CA 91604                                      3264    5/15/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $152.06          $152.06
Peng, Shuhuan
159 West 53rd Street Apt 26F
New York, NY 10019                                         3265    5/17/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $144.11                                                                                  $144.11
de Bord, Elizabeth
328 Frederick Street
San Francisco, CA 94117                                    3266    5/19/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $28.28           $28.28
Cuttaia, Alexandra
5031 Fair Ave #449
North Hollywood, CA 91601                                  3267    5/16/2017         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $50.00                                                                                   $50.00
GAMERO, DORA
1601 E 47TH ST APT 1
LOS ANGELES, CA 90011-4347                                 3268    5/19/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
GAMERO, DORA
1601 E 47TH ST APT 1
LOS ANGELES, CA 90011-4347                                 3269    5/19/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00



                                                                                                                             Page 185 of 196
                                                                                    Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 186 of 196



                                                                                                                     Claim Register
                                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                   Case No. 16-12551


                                                                                                                                                       Current General                                       Current 503(b)(9)
                                                                                                                                                                          Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address               Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                           Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                           Amount                                                Amount
Kaufmann, Erika B.
441 Lagrange Street
West Lafayette, IN 47906                                  3270    5/20/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $146.40                                                                                  $146.40
Budget Truck
Avis Budget Group, Inc
300 Centre Pointe Drive
Virginia Beach, VA 23462                                  3271    5/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Derazey, Florence
4200 Scotland St # 534
Houston, TX 77007                                         3272    5/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                $40.92           $40.92
Weng, Xing Zhen
867 Centennial St
Apt 8
Los Angeles, CA 90012                                     3273    5/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Weng, Xing Zhen
867 Centennial St
Apt 8
Los Angeles, CA 90012                                     3274    5/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Nguyen, Tam
8391 Beverly Blvd 258
Los Angeles, CA 90048                                     3275    5/22/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $63.22                                                                                   $63.22
Fuentes, Ana M.
1365 W 38th St
Los Angeles, CA 90062                                     3276    5/22/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Fuentes, Ana M
1365 W 38th St
Los Angeles, CA 90062                                     3277    5/22/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Sauer Properties, Inc.
Willcox Savage, P.C. Attn: Stephanie Gilbert
440 Monticello Ave. Ste. 2200
Norfolk, VA 23510                                         3278    5/22/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $90,631.82                                                                              $90,631.82
Sauer Properties, Inc.
Wilcox Savage
Attn: Stephanie N. Gilbert
440 Monticello Ave. Ste. 2200
Norfolk, VA 23510                                         3279    5/22/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $90,631.82                                                                              $90,631.82
Department of the Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                               3280    5/22/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
Strautz, Deborah
36142 Roycroft
Livonia, MI 48154                                         3281    5/24/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $72.08                                                                                   $72.08
CPT GROUP INC.
50 CORPORATE PARK
IRVINE, CA 92606-5105                                     3282    5/23/2017         APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                         $0.00                                                                                    $0.00
Darting, April
209 Manor Drive Unit A
New Lenox, IL 60451                                       3283    5/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $60.00           $60.00
Serrano, Maria C
3301 Tecumseh Ave Apt# E
Lynwood, CA 90262                                         3284    5/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                            $0.00                                                                 $0.00
Serrano, Maria C.
3301 Tecumseh Ave
Apt O-E
Lynwood, CA 90262                                         3285    5/23/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Seth, Daniel
PO Box 489
New York, NY 10101                                        3286    5/24/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $30.60                                                                                   $30.60
Bashi, Denise
4819 Elmhurst Ave.
Royal Oak, MI 48073                                       3287    5/24/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $61.48                                                                                   $61.48


                                                                                                                       Page 186 of 196
                                                                                            Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 187 of 196



                                                                                                                             Claim Register
                                                                                                           In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                           Case No. 16-12551


                                                                                                                                                               Current General                                        Current 503(b)(9)
                                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                      Claim No. Claim Date                              Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                   Amount                                                 Amount
Manhattan Associates Realty LLC
c/o Emor Management Inc.
Attn: Eytan Chissick, President
305A West 19th Street
New York, NY 10011                                                3288    5/24/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $551,092.42                                                                              $551,092.42
Richard L. and Marie P. Moresco, individually and as Trustees
of Revocable Trust of December
Monique Jewett-Brewster, Esq.
c/o Hopkins & Carley, A Law Corporation
70 S. First Street
San Jose, CA 95113                                                3289    5/25/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $270,850.00                                                                              $270,850.00
Walnut Capital Partners - Shadyside Retail, L.P.
Cohen & Grigsby, P.C.
Attn: William E. Kelleher, Jr.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                                         3290    5/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $178,482.85                          $14,787.00                                          $193,269.85
Richard L. Moresco and Marie P. Moresco, individually, and as
Trustees of a Revocable Trust of Decem
c/o Hopkins & Carley, A Law Corporation
Monique D. Jewett-Brewster, Esq.
70 S. First Street
San Jose, CA 95113                                                3291    5/25/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $270,850.00                                                                              $270,850.00
The A.J.D. Building LLC
Belkin Burden Wenig & Goldman, LLP
S. Stewart Smith, Esq.
270 Madison Avenue
New York, NY 10016                                                3292    5/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)             $1,368,640.46                                                                           $1,368,640.46
American Commercial Equities, LLC
Levy, Small & Lallas
Tom Lallas and Mark D. Hurwitz
815 Moraga Drive
Los Angeles, CA 90049                                             3293    5/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
American Commercial Equities, LLC
Levy, Small & Lallas
Tom Lallas and Mark D. Hurwitz
815 Moraga Drive
Los Angeles, CA 90049                                             3294    5/26/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $19,800.00                                                                 $500.00       $20,300.00
Mulhern, Whitney
85 John St
Apt 3N
New York, NY 10038                                                3295    5/30/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $34.00                                                                                   $34.00
Klein Estate, Ltd.
Jackson Walker L.L.P.
Monica S. Blacker
2323 Ross Avenue, Suite 600
Dallas, TX 75201                                                  3296    5/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $155,311.44                                                                              $155,311.44
Katz, Val
Guggenheim Commercial Real Estate Group
Michael Guggenheim
23215 Commerce Park Dr., Suite 214
Beachwood, OH 44122                                               3297    5/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)               $41,238.00                                                                               $41,238.00
Hudson 6922 Hollywood LLC
Brett D. Fallon
500 Delaware Ave., Suite 1500
P.O. Box 1347
Wilmington, DE 19801                                              3298    5/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $477,859.09                                                                              $477,859.09
Hudson 6922 Hollywood LLC
Brett D. Fallon
500 Delaware Ave., Suite 1500
P.O. Box 1347
Wilmington, DE 19801                                              3299    5/30/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)              $477,859.09                                                                              $477,859.09


                                                                                                                               Page 187 of 196
                                                                                    Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 188 of 196



                                                                                                                     Claim Register
                                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                   Case No. 16-12551


                                                                                                                                                       Current General                                      Current 503(b)(9)
                                                                                                                                                                         Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address               Claim No. Claim Date                              Debtor                                       Unsecured Claim                                       Admin Priority
                                                                                                                                                                          Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                           Amount                                               Amount
Powers-Figueroa, Kelly
14255 Dickens St.
Apt #5
Sherman Oaks, CA 91423                                    3300     6/1/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $38.00                                                                                  $38.00
Camara, Amber
136 TRACE DR
Pittsboro, NC 27312-9504                                  3301     6/2/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $36.33                                                                                  $36.33
Goldberg, Ellyn
586 Oder Avenue
Staten Island, NY 10304                                   3302     6/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $28.43                                                                                  $28.43
Goldberg, Ellyn
586 Oder Avenue
Staten Island, NY 10304                                   3303     6/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $28.43           $28.43
NAGARAJAN KARPAGAM & R VASUDEVAN
1206 MEADOW GLEN DR.
FRANKFORT, KY 40601                                       3304     6/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                   $0.00
NAGARAJAN KARPAGAM & R VASUDEVAN
1206 MEADOW GLEN DR.
FRANKFORT, KY 40601                                       3305     6/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $9.99                                                                  $9.99           $19.98
Flug, Cana
1407 NE Brazee St.
Portland, OR 97212                                        3306     6/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
NAGARAJAN KARPAGAM & R VASUDEVAN
1206 MEADOW GLEN DR.
FRANKFORT, KY 40601                                       3307     6/5/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                   $0.00
Chow, Joanna
625 West 57th Street
Apt. 2502
New York, NY 10002                                        3308     6/7/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                  $104.16          $104.16
Wilkinson, Jesse
267 West 146th Street #7
New York, NY 10039                                        3309     6/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $145.20                                                                                 $145.20
Department of the Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                               3310    6/12/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00             $0.00                                                                 $0.00
Consumers Energy Company
One Energy Plaza
Jackson, MI 49201                                         3311    6/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $0.00            $0.00
Torres de Luna, Juana
1233 Elden Ave
Apt. 10
Los Angeles, CA 90006                                     3312     6/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                           $0.00                                                                 $0.00
Torres de Luna, Juana
1233 Elden Ave
Apt. 10
Los Angeles, CA 90006                                     3313     6/9/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                  $0.00            $0.00
Westside Properties 1, LLC
Attn: J. Condos
1244 Sixth St.
Santa Monica, CA 90401                                    3314    6/13/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                   $0.00
Salt Lake County Assessor
Personal Property Division
2001 S State St
PO Box 147421
Salt Lake City, UT 84114-7421                             3315    6/14/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $0.00            $0.00
Brown, Justin
4416 Navin Field Lane
Troy, MI 48085                                            3316    6/16/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $108.12                                                                                 $108.12
Kenny, Gary
121 Lake Road
Valley Cottage, NY 10989                                  3317    6/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $95.00                                                                                  $95.00


                                                                                                                       Page 188 of 196
                                                                                    Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 189 of 196



                                                                                                                     Claim Register
                                                                                                   In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                   Case No. 16-12551


                                                                                                                                                       Current General                                        Current 503(b)(9)
                                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address               Claim No. Claim Date                              Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                           Amount                                                 Amount
Denik LLC
696 West 1725 North
Logan, UT 84321                                           3318    6/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Ruskey, David
1420 N Stanley Ave Unit 208
Los Angeles, CA 90046                                     3319    6/20/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $21.83                                                                                   $21.83
Pelland, Katherine
317 E Pointe Lane, Apt. #F5
East Lansing, MI 48823                                    3320    6/20/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $59.36                                                                                   $59.36
Palermo, Swan
1402 3/4 Edgecliffe Dr.
Los Angeles, CA 90026                                     3321    6/21/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $50.00                                                                                   $50.00
Leyva, Karen
2819 23rd Ave, Apt 7
Astoria, NY 11105                                         3322    6/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Leyva, Karen
2819 23rd Ave, Apt 7
Astoria, NY 11105                                         3323    6/23/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
LAURENTI & KRUPP INC
DBA GOODS & SERVICES
37 W 28TH ST 7TH FL
NEW YORK, NY 10001-4203                                   3324    6/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Cleveland Hts. Water Dept.
40 Severance Circle
Cleveland, OH 44118                                       3325    6/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $21.18                                                                                   $21.18
Perkins, Tiffany
77 N 46th Street
Philadelphia, PA 19139                                    3326    6/29/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $54.90                                                                                   $54.90
Alameda Square Owner LLC (as successor in interest to
Alameda Produce Market LLC)
Jeffrey A. Goldberger
450 Park Avenue, 4th Floor
New York, NY 10022                                        3327    6/28/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                       $2,464,132.06                                                                           $2,464,132.06
Bushnell, Gena
685 E 43RD ST APT C
Los Angeles, CA 90011-6076                                3328    6/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $39.01                                                                                   $39.01
Northeast Ohio Regional Sewer District
40 Severance Circle
Cleveland, OH 44118                                       3329    6/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $34.30                                                                                   $34.30
Schulze, Donna L and Bryan D
12716 E 77th Circle North
Owasso, OK 74055                                          3330     7/4/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                  $0.00                                                $0.00
Mayor and City Council of Baltimore
200 Holiday Street Room #1 Bankruptcy
Baltimore, MD 21202                                       3331    6/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                  $0.00                                                $0.00
Reynolds, Peter
1934 Port Locksleigh Place
Newport Beach, CA 92660                                   3332    7/13/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $25.00                                                                                   $25.00
Greener, Kristen
222 W. Rittenhouse Sq.
Unit 401
Philadelphia, PA 19103                                    3333    7/13/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        Unliquidated                                                 $0.00                             $0.00
New York State Department of Taxation and Finance
Bankruptcy Section
PO Box 5300
Albany, NY 12205-0300                                     3334    7/10/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
Department of the Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                               3335    7/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                          $1,633.47          $5,499.28                                                             $7,132.75




                                                                                                                       Page 189 of 196
                                                                                     Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 190 of 196



                                                                                                                      Claim Register
                                                                                                    In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                    Case No. 16-12551


                                                                                                                                                        Current General                                        Current 503(b)(9)
                                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date                              Debtor                                       Unsecured Claim                                         Admin Priority
                                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                            Amount                                                 Amount
BRUZZESE, LARA
1201 ADAMS STREET
APT. 302
HOBOKEN, NJ 07030                                          3336    7/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $30.00                                                                                   $30.00
Louisiana Department of Revenue
Bankruptcy Section
P O Box 66658
Baton Rouge, LA 70896                                      3337    7/17/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
CorVel Enterprise Comp. Inc.
Morgan, Lewis & Bockius LLP
Richard W. Esterkin
300 South Grand Avenue, 22nd Floor
Suite 2200
Los Angeles, CA 90071                                      3338    7/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $260,406.25                                                                              $260,406.25
Irvin, Karlene
75-25 153rd Street, Apt.351
Flushing, NY 11367                                         3339    7/21/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $25.00           $25.00
Antar, Anniessa
4428 Garrison Lane
Edina, MN 55424                                            3340    7/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
De Leon Alonzo, Miguel
431 S. Berendo St. # 204
Los Angeles, CA 90020                                      3341    7/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                  $0.00            $0.00
De Leon Alonzo, Miguel
431 S. Berendo St. #204
Los Angeles, CA 90020                                      3342    7/26/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                             $0.00                                                                 $0.00
Lesser, Alexandra
1475 E 2nd Ave
New York, NY 10077                                         3343    7/26/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $125.00                                                                                  $125.00
Holaday, Allison
43B Church Street
Westborough, MA 01581                                      3344    7/31/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $30.00                                                                                   $30.00
Nguyen, Lanny
81 Christina Cir
Wheaton , IL 60189                                         3345     8/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $68.36                                                                                   $68.36
Song, Jieun
43-60 Douglaston Parkway
Apt#113
Douglaston, NY 11363                                       3346     8/3/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $48.63                                                                                   $48.63
Oppenheim, Victoria
4459 Arizona St Unit 5
San Diego, CA 92116                                        3347     8/4/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $72.34                                                                                   $72.34
Microsoft Corporation, Microsoft Online, and Microsoft
Licensing
Fox Rothschild LLP
Joseph E. Shickich, Jr.
1001 4th Ave, Suite 4500
Seattle, WA 98154                                          3348     8/3/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                   $1,224,229.74                                                                           $1,224,229.74
HE, XIAOQIAN
16033 75TH AVE, 2FL
FRESH MEADOWS, NY 11366                                    3349    8/10/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                    $0.00
Mendez, LaToya
1271 Sadler DR
San Marcos, TX 78666-7972                                  3350    8/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $28.15                                                                                   $28.15
Farmer, Taylor
2051 Wittington Pl. #2161
Farmers Branch, TX 75234                                   3351    8/14/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $50.00           $50.00
JOO, HYE RYONG
16187 FIRESTONE LN
CHINO HILLS, CA 91709                                      3352    8/15/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                             $95.92                                                                                   $95.92



                                                                                                                        Page 190 of 196
                                                                                             Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 191 of 196



                                                                                                                              Claim Register
                                                                                                            In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                            Case No. 16-12551


                                                                                                                                                                Current General                                       Current 503(b)(9)
                                                                                                                                                                                   Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                       Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                    Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                    Amount                                                Amount
Vora, Sajni
58 Stratford Rd
Dumont, NJ 07268                                                   3353    8/15/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $20.00                                                                                   $20.00
Finkel, Revital
938 French Street NW
Washington, DC 20001                                               3354    8/15/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $70.00           $70.00
Oracle America, Inc., successor in interest to Maxymiser, Inc.
and its affiliate Oracle Credit Corpo
Shawn Christianson Esq.
Buchalter, A Professional Corporation
55 Second Street, 17th Floor
San Francisco, CA 94105                                            3355    8/30/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                        $158,000.00                                                                             $158,000.00
Lang, Katrisha
1472 Holcomb Place
Placentia, CA 92870                                                3356     9/3/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $15.00                                                                                   $15.00
Shenoy, Sudhir
416 Ivy St
Apt 3
Glendale, CA 91204                                                 3357     9/8/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $23.98                                                                                   $23.98
Matlow, Jeff
12026 Goshen Avenue
Apt 1
Los Angeles, CA 90049                                              3358    9/17/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $100.00                                                                                  $100.00
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110                                         3359    9/19/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110                                         3360    9/19/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110                                         3361    9/19/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Patel, Priya
737 W. Washington Blvd., Unit 2301
Chicago, IL 60661                                                  3362    9/28/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $50.00                                                                                   $50.00
California Department of Tax and Fee Administration
(functional successor to Board of Equalization 7
Special Ops, MIC:55
PO Box 942879
Sacramento, CA 94279-0055                                          3363    10/6/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                      $0.00                                                                 $0.00
California Department of Tax and Fee Administration
(functional successor to Board of Equalization 7
Special Ops, MIC:55
PO Box 942879
Sacramento, CA 94279-0055                                          3364    10/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                                           $31,209.52                                                            $31,209.52
Noyes, Victoria
204 Spencer Ave
Chelsea, MA 02150                                                  3365    10/9/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Central Telephone Company - Nevada dba CenturyLink
Centurylink Communications, LLC. - Bankruptcy
931 14th St
Denver, CO 80202-2994                                              3366    10/17/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Qwest Corporation dba CenturyLink QC
Centurylink Communications, LLC. - Bankruptcy
931 14th St
Denver, CO 80202-2994                                              3367    10/17/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                   $229.49          $229.49
CenturyLink Communications, LLC (f/k/a Qwest
Communications Company, LLC)
Bankruptcy
931 14th Street Suite 900
Denver, CO 80202                                                   3368    10/17/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00


                                                                                                                                Page 191 of 196
                                                                      Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 192 of 196



                                                                                                       Claim Register
                                                                                     In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                     Case No. 16-12551


                                                                                                                                         Current General                                       Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                      Current Admin    Total Current
              Creditor Name and Address   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                             Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                             Amount                                                Amount
City of Los Angeles, Office of Finance
Attorney's Office
Attn: Wendy Loo
200 N Main Street
Ste 920
Los Angeles, CA 90012                       3369    10/13/2017   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $13,510.27        $50,125.11                                                            $63,635.38
Zhao, Yanbing
82 Passage
Irvine, CA 92603                            3370    10/25/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Haq, Sara
907 East Street
Carlisle , MA 01741                         3371    10/31/2017   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                                                                                    $0.00
Esposito, Ilaria
1 Harborside Pl #451
Jersey City, NJ 07311                       3372    10/31/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Aylward, Kimberly
1060 Maria Lane
Louisville, CO 80027                        3373    11/6/2017          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $39.50                                                                                   $39.50
Lau, Henry
2707 N Bourbon St.
Orange, CA 92865                            3374    11/5/2017    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $116.64                                                                                  $116.64
Bexar County
Linebarger Goggan Blair & Sampson, LLP
Don Stecker
711 Navarro, Suite 300
San Antonio, TX 78205                       3375    11/7/2017    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Balestrieri, Katherine
1530 Locust St, 4B
Philadelphia, PA 19102                      3376    11/14/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $90.00                                                                                   $90.00
DALLAS COUNTY
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
ELIZABETH WELLER
LAURIE A SPINDLER
2777 N. STEMMONS FRWY STE 1000
DALLAS, TX 75207                            3377    11/10/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Guirguis, Kayla
12505 SW North Dakota St Apt 1313
Tigard, OR 97223                            3378    11/13/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Harris County, Et Al.
Linebarger Goggan Blair & Sampson, LLP
John P. Dillman
PO Box 3064
Houston, TX 77253-3064                      3379    11/13/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
Corporation Service Company
251 Little Falls
Wilmington, DE 19808                        3380    11/16/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                             $0.00                                                                                    $0.00
Sukhotski, Stanislau
127 16th Ave
Seattle, WA 98122                           3381    11/20/2017   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                         $140.00                                                                $140.00
Anderson, Whitney
11812 San Vicente Blvd, Floor 4
Los Angeles, CA 90049                       3382    11/24/2017   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $50.00                                                                                   $50.00
Burger, Susan
16276 Deer Trail Court
San Diego, CA 92127                         3383    11/26/2017         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Janosko, Michael
1738 Haight St Apt 402
San Francisco, CA 94117                     3384    11/27/2017   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
Goettl, Jennifer
550 E Weddell Drive #4205
Sunnyvale, CA 94089                         3385    11/24/2017   APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $21.85                                                                                   $21.85


                                                                                                         Page 192 of 196
                                                                                     Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 193 of 196



                                                                                                                      Claim Register
                                                                                                    In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                    Case No. 16-12551


                                                                                                                                                         Current General                                      Current 503(b)(9)
                                                                                                                                                                           Current Priority Current Secured                      Current Admin    Total Current
                Creditor Name and Address           Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                       Admin Priority
                                                                                                                                                                            Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                             Amount                                               Amount
de Sousa, Jaime
207 Winn Street
Woburn, MA 01801                                      3386    11/27/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Department of Taxation State of Hawaii
Attn: Bankruptcy Unit
PO Box 259
Honolulu, HI 96809                                    3387    11/27/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $81.32                                                                $81.32
Hudson, Madelyn
8017 N Wabash Ave
Portland, OR 97217                                    3388    11/29/2017   APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                $0.00                                                                                   $0.00
Golovashkina, Anastasia
2150 Oxford St. #14
Berkeley, CA 94704                                    3389    11/30/2017         APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                       $150.00                                                                                 $150.00
Dave, Bhairav
4919 Paseo Padre Pkwy
Fremont, CA 94555                                     3390    12/1/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                            $120.00                                                                                 $120.00
Lau, Louis
9310 Towne Centre Drive Unit 77
San Diego, CA 92121                                   3391    12/7/2017               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                               $116.64                                              $116.64
Payami, Kimya
18872 Rockinghorse Lane
Huntington Beach, CA 92648                            3392    12/12/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                             $40.00                                                                                  $40.00
Carrasco, Anya
647 W 207 St Apt 1A
New York, NY 10034                                    3393    12/14/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                             $60.00                                                                                  $60.00
NAPCO MEDIA
ATTN: CHERYL PATTERSON
1500 SPRING GARDEN STREET
SUITE 1200
PHILADELPHIA, PA 19130                                3394    12/15/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Coutroulis, Niko
24 Hoffman Street
Maplewood, NJ 07040                                   3395    12/19/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                             $38.00                                                                                  $38.00
NAPCO Media
Attn: Cheryl Patterson
1500 Spring Garden Street
Suite 1200
Philadelphia, PA 19130                                3396    12/19/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Benjamin, Jazmyn
1420 Madison Ave
Columbus, OH 43205                                    3397    12/20/2017        APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $78.00                                                                                  $78.00
Toro, Melissa
1420 Noble Ave Apt 4U
Bronx, NY 10472                                       3398    12/28/2017              APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                 $0.00             $50.00                            $50.00
Serrano, Jimmy
1708 S Lander St.
Seattle, WA 98144                                     3399     1/2/2018               APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $50.32                              $50.32                           $100.64
Ripa, Rashelle
2019 Voorhies Ave
Brooklyn, NY 11235                                    3400    1/18/2018               APP Winddown, LLC (f/k/a American Apparel, LLC)                             $50.00                                                                                  $50.00

NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE
BANKRUPTCY SECTION
PO BOX 5300
ALBANY, NY 12205-0300                                 3401    1/19/2018         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Large, Daniel
609 E Shore Dr
Ithaca, NY 14850                                      3402    1/27/2018               APP Winddown, LLC (f/k/a American Apparel, LLC)                              $7.57                                                                                   $7.57
Szeneri, Krystal
7731 24th St.
Westminster, CA 92683                                 3403     2/2/2018               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                    $62.64           $62.64


                                                                                                                        Page 193 of 196
                                                                                           Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 194 of 196



                                                                                                                            Claim Register
                                                                                                          In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                          Case No. 16-12551


                                                                                                                                                              Current General                                       Current 503(b)(9)
                                                                                                                                                                                 Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                  Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                  Amount                                                Amount
Szeneri, Krystal
7731 24th Street
Westminster, CA 92683                                            3404     2/2/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $62.64                                                                                   $62.64
Simpson, Robert
302 David Hollowell Drive
243 B Independence Hall West
Newark, DE 19717                                                 3405     2/6/2018    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $50.00                                                                                   $50.00
Kunitzky, Michael
914 James St
Austin, TX 78704                                                 3406    2/11/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                           $144.48                                                                                  $144.48
Wu, Tianshu
163 Flournoy St.
Daly City, CA 94014                                              3407    2/12/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $40.00                                                                                   $40.00
Miami-Dade County Tax Collector
200 NW 2nd Avenue
Suite #430
Miami, FL 33128                                                  3408    2/21/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                            $16,042.40                                           $16,042.40
Yarrington Mills Corporation
James R. Yarrington
412 S. Warminster Road
Hatboro, PA 19040                                                3409     3/8/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Robinson, Savannah
808 85th Ave N
Brooklyn Park, MN 55444                                          3410    3/12/2018    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                          $50.00           $50.00
Huysman, Stephen
33 Baldwin Blvd.
Bayville, NY 11709                                               3411    3/15/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00
Harford, Shania
593 Barbey St.
Brooklyn, NY 11203                                               3412    3/23/2018    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                  $58.00                                                                                   $58.00
Heilman, David H.
611 Jersey Ave., Apt. 1
Jersey City, NJ 07302                                            3413    3/21/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                            $60.00                                                                                   $60.00
SML Intelligent Inventory Solutions LLC fdba Xterprise (USA)
L.L.C.
David A. Newby
1001 Warrenville Rd., Ste. 500
Lisle, IL 60532                                                  3414    3/26/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $45,000.00                                                                              $45,000.00
Schoenfeld, Jill
322 East 39th St Apt 9B
New York, NY 10016                                               3415    5/10/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                              $0.00                                                                                   $0.00
Vaco Los Angeles, LLC
Attn: Leigh Caylor
5410 Maryland Way Ste 460
Brentwood, TN 37027                                              3416    6/18/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $27,950.00                                                                              $27,950.00
Baker, Lauren
133 E 15th St, Apt 3D
New York, NY 10003                                               3417     8/6/2018          APP Winddown, LLC (f/k/a American Apparel, LLC)                                               $44.10                                                                $44.10
Illinois Department of Employment Security
33 South State Street - Bankruptcy Unit - 10th
Chicago, IL 60603                                                3418    8/21/2018    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                    $0.00             $0.00                                                                 $0.00
Twin Dragon Marketing, Inc.
Law Offices of James S. Yan
James S. Yan, Esq.
980 S. Arroyo Parkway, Suite 250
Pasadena, CA 91105                                               3419    10/22/2018         APP Winddown, LLC (f/k/a American Apparel, LLC)                        $100,000.00                                                                             $100,000.00
IL Dept of Revenue Bankruptcy Section
PO Box 19035
Springfield, IL 62794-9035                                       3420    11/13/2018   APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                      $23,903.82       $23,903.82




                                                                                                                              Page 194 of 196
                                                                                              Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20      Page 195 of 196



                                                                                                                               Claim Register
                                                                                                             In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                             Case No. 16-12551


                                                                                                                                                                  Current General                                       Current 503(b)(9)
                                                                                                                                                                                     Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                   Claim No. Claim Date                                   Debtor                                        Unsecured Claim                                        Admin Priority
                                                                                                                                                                                      Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                      Amount                                                Amount
American Apparel Ireland Limited (in liquidation)
c/o KPMG
1 Stokes Place
St. Stephen's Green
Dublin 2
Ireland                                                        3421    11/19/2018              APP Winddown, LLC (f/k/a American Apparel, LLC)                         $837,575.88                                                                             $837,575.88

Los Angeles County Metropolitan Transportation Authority
c/o Nossaman LLP
Attn: Allan H. Ickowitz, Esq.
777 South Figueroa Street, 34th Floor
Los Angeles, CA 90017                                          3422    11/19/2018         APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $75,000.00                                                                              $75,000.00
Maddox, Natalie
12503 Kenobi Ct.
Cerritos, CA 90703                                             3423    11/23/2018         APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                        $45.00                                                                                   $45.00
Session, Latisha J
815 E Via Wanda Building 9
Long Beach, CA 90805                                           3424     1/1/2019               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
Hackett, Joffery
815 E Via Wanda Building 9
Long Beach, CA 90805                                           3425     1/1/2019               APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                      $0.00            $0.00
State of California
Bankruptcy Section MS A340
Franchise Tax Board
PO Box 2952
Sacramento, CA 95812-2952                                      3426     1/4/2019              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                              $1,881.46        $1,881.46
Weber, Samuel
1401 Havenhurst Drive Apt 12
West Hollywood, CA 90046                                       3427     1/7/2019               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                                                                                   $0.00
Mayor and City Council of Baltimore
200 Holiday Street Room #1 Bankruptcy
Baltimore, MD 21202                                            3428    9/11/2018         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                    $2,805.77                                            $2,805.77
The City of Philadelphia
City of Philadelphia Law Tax & Revenue
c/o Megan N. Harper
1401 JFK Blvd., 5th Floor
Philadelphia, PA 19102                                         3429    1/14/2019         APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                            $0.00            $0.00
NEMAN BROTHERS & ASSOC., INC.
C/O LAW OFFICES OF NICO N. TABIBI, APC
9454 WILSHIRE BLVD., PH
BEVERLY HILLS, CA 90212                                        3430    1/15/2019               APP Winddown, LLC (f/k/a American Apparel, LLC)                               $0.00                                                                                   $0.00
Spectrum Pacific West, LLC f/k/a Time Warner Cable Pacific
West LLC, a subsidiary of Charter Communi
c/o Charter Communications, Inc.
Serena M. Parker
400 Atlantic Street, Room 407
Stamford, CT 06901                                             3431    1/14/2019              APP Knitting Winddown, LLC (f/k/a KCL Knitting, LLC)                                                                                                  $0.00            $0.00
Spectrum Pacific West, LLC f/k/a Time Warner Cable Pacific
West LLC, a subsidiary of Charter Communi
c/o Charter Communications, Inc.
Serena M. Parker
400 Atlantic Street, Room 407
Stamford, CT 06901                                             3432    1/14/2019    APP D&F Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.)                                                                                        $0.00            $0.00
Spectrum Pacific West, LLC f/k/a Time Warner Cable Pacific
West LLC, a subsidiary of Charter Communi
c/o Charter Communications, Inc.
Serena M. Parker
400 Atlantic Street, Room 407
Stamford, CT 06901                                             3433    1/14/2019           APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.)                                                                                              $0.00            $0.00




                                                                                                                                 Page 195 of 196
                                                                                         Case 16-12551-BLS           Doc 2315-1       Filed 08/06/20    Page 196 of 196



                                                                                                                          Claim Register
                                                                                                        In re APP Winddown, LLC (f/k/a American Apparel, LLC)
                                                                                                                        Case No. 16-12551


                                                                                                                                                            Current General                                       Current 503(b)(9)
                                                                                                                                                                               Current Priority Current Secured                      Current Admin    Total Current
                 Creditor Name and Address                   Claim No. Claim Date                              Debtor                                       Unsecured Claim                                        Admin Priority
                                                                                                                                                                                Claim Amount     Claim Amount                       Priority Amount   Claim Amount
                                                                                                                                                                Amount                                                Amount
Spectrum Pacific West, LLC f/k/a Time Warner Cable Pacific
West LLC, a subsidiary of Charter Communi
c/o Charter Communications, Inc.
Serena M. Parker
400 Atlantic Street, Room 407
Stamford, CT 06901                                             3434    1/14/2019    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                           $0.00            $0.00
Spectrum Pacific West, LLC f/k/a Time Warner Cable Pacific
West LLC, a subsidiary of Charter Communi
c/o Charter Communications, Inc.
Serena M. Parker
400 Atlantic Street, Room 407
Stamford, CT 06901                                             3435    1/14/2019    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                                                                                                 $0.00            $0.00
Spectrum Pacific West, LLC f/k/a Time Warner Cable Pacific
West LLC, a subsidiary of Charter Communi
c/o Charter Communications, Inc.
Serena M. Parker
400 Atlantic Street, Room 407
Stamford, CT 06901                                             3436    1/14/2019          APP Winddown, LLC (f/k/a American Apparel, LLC)                                                                                                     $0.00            $0.00
County of Santa Clara Dept of Tax and Collections
70 W Hedding St
6th Floor, East Wing
San Jose , CA 95110                                            3437    2/14/2019          APP Winddown, LLC (f/k/a American Apparel, LLC)                                            $5,000.00                                                             $5,000.00
363 Grant Avenue Associates, LLC, et al.
Law Offices of David M. McKim
David McKim, Esq.
425 So. E St., Ste B
Santa Rosa, CA 95404                                           3438    3/12/2019    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                                                                                      $14,077.21       $14,077.21
Career Group, Inc.
Harry Levenson
10100 Santa Monica Blvd.
Ste. 900
Los Angeles, CA 90067                                          3439    7/24/2019    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                     $67,337.63                                                                              $67,337.63
LEE & KO
JAI HYUNG LEE
HANJIN BUILDING
63 NAMDAEMUN-RO, JUNG-GU
SEOUL 04532
SOUTH KOREA                                                    3440     8/6/2019          APP Winddown, LLC (f/k/a American Apparel, LLC)                         $17,000.00                                                                              $17,000.00
Marsh USA, Inc.
Attn: Larry Lehan
1166 Avenue of the Americas
New York, NY 10036                                             3441    8/13/2019    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
UNITED FABRICARE SUPPLY, INC.
1237 W. WALNUT STREET
COMPTON, CA 90220                                              3442    8/15/2019    APP USA Winddown, LLC (f/k/a American Apparel (USA), LLC)                         $0.00                                                                                    $0.00
RS JZ Bedford – N 6th, LLC
Law Offices of Douglas T. Tabachnik, P.C.
63 West Main Street, Suite C
Freehold, NJ 07728                                             3443    9/26/2019    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                          $69,599.00                                           $69,599.00
RS JZ Bedford – N 6th, LLC
Law Offices of Douglas T. Tabachnik, P.C.
63 West Main Street, Suite C
Freehold, NJ 07728                                             3444    9/25/2019    APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)                   $0.00                               $0.00                                                $0.00
Gray, Camille
PO Box 6376
Metairie, LA 70009                                             3445    10/13/2019         APP Winddown, LLC (f/k/a American Apparel, LLC)                            $50.00                                                                                   $50.00




                                                                                                                            Page 196 of 196
